EXECUTION TEXT

TRUST INDENTURE

dated as of June 8, 2007

among

ACS AIRCRAFT FINANCE IRELAND 2 LIMITED,

as the Issuer

ACS 2007-1 LIMITED,

as the Guarantor

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as the Cash Manager

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as the Trustee and the Drawing Agent

HSH NORDBANK AG, NEW YORK BRANCH,

as the Initial Credit Facility Provider

and

FINANCIAL GUARANTY INSURANCE COMPANY,

as the Policy Provider

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I DEFINITIONS

 

1

Section 1.01

Definitions

 

1

Section 1.02

Rules of Construction

 

48

Section 1.03

Compliance Certificates and Opinions

 

49

Section 1.04

Acts of Holders

 

50

ARTICLE II THE SECURITIES

 

51

Section 2.01

Authorized Amount; Terms; Form; Execution and Delivery

 

51

Section 2.02

Restrictive Legends

 

53

Section 2.03

Registrar and Paying Agent

 

55

Section 2.04

Paying Agent to Hold Money in Trust

 

56

Section 2.05

Method of Payment

 

56

Section 2.06

Minimum Denomination

 

57

Section 2.07

Transfer and Exchange; Cancellation

 

57

Section 2.08

Mutilated, Destroyed, Lost or Stolen Securities

 

58

Section 2.09

Payments of Transfer Taxes

 

59

Section 2.10

Refinancing of Securities

 

59

Section 2.11

Delivery of Remaining Aircraft

 

62

Section 2.12

Additional Securities

 

62

Section 2.13

Special Transfer Provisions

 

64

Section 2.14

Temporary Securities

 

65

Section 2.15

Statements to Holders

 

66

Section 2.16

CUSIP, CINS and ISIN Numbers

 

68

Section 2.17

Holder Representations and Covenants

 

68

Section 2.18

European Union Insolvency Regulation

 

68

ARTICLE III ACCOUNTS; PRIORITY OF PAYMENTS

 

68

Section 3.01

Accounts

 

68

Section 3.02

Investments of Cash

 

75

Section 3.03

Closing Date Deposits, Withdrawals and Transfers

 

76

Section 3.04

Interim Deposits, Transfers and Withdrawals

 

77

Section 3.05

Withdrawals and Transfers Relating to the Acquisition of Aircraft and Interim
Deposits and Withdrawals for Aircraft Sales

 

79

Section 3.06

Calculation Date Calculations

 

80

Section 3.07

Payment Date First Step Withdrawals and Transfers

 

86

Section 3.08

Payment Date Second Step Withdrawals

 

87

Section 3.09

Allocations of Principal Payments Among Subclasses of the Securities

 

94

Section 3.10

Certain Redemptions; Certain Premiums

 

95

Section 3.11

Adjustment of Certain Percentages, Factors and Balances

 

97

 

–i–

 

--------------------------------------------------------------------------------



 

 

 

Page

Section 3.12

Initial Credit Facility

97

Section 3.13

Eligible Credit Facilities

102

Section 3.14

The Policy

102

Section 3.15

Contributions

106

Section 3.16

DSCR Failure

106

ARTICLE IV DEFAULT AND REMEDIES

107

Section 4.01

Events of Default

107

Section 4.02

Acceleration, Rescission and Annulment

108

Section 4.03

Other Remedies

110

Section 4.04

Limitation on Suits

110

Section 4.05

Waiver of Existing Defaults

110

Section 4.06

Restoration of Rights and Remedies

111

Section 4.07

Remedies Cumulative

111

Section 4.08

Authority of Courts Not Required

111

Section 4.09

Rights of Holders to Receive Payment

111

Section 4.10

Trustee May File Proofs of Claim

112

Section 4.11

Undertaking for Costs

112

Section 4.12

Control by Holders

112

ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS

112

Section 5.01

Representations and Warranties

112

Section 5.02

General Covenants

115

Section 5.03

Operating Covenants

129

Section 5.04

Compliance Through Agents

134

ARTICLE VI THE TRUSTEE

134

Section 6.01

Acceptance of Trusts and Duties

134

Section 6.02

Absence of Duties

135

Section 6.03

Representations or Warranties

135

Section 6.04

Reliance; Agents; Advice of Counsel

135

Section 6.05

Not Responsible in Individual Capacity

137

Section 6.06

No Compensation from Holders

137

Section 6.07

Notice of Defaults

137

Section 6.08

May Hold Securities

137

Section 6.09

Corporate Trustee Required; Eligibility

137

Section 6.10

Disqualification of Trustee

138

Section 6.11

Preferential Collection of Claims Against Issuer

138

Section 6.12

Reports by the Issuer

138

Section 6.13

Holder Lists

138

Section 6.14

Preservation of Information; Communications to Holders

138

ARTICLE VII SUCCESSOR TRUSTEES

139

Section 7.01

Resignation and Removal of Trustee

139

Section 7.02

Appointment of Successor

140

 

–ii–

--------------------------------------------------------------------------------



 

 

 

Page

ARTICLE VIII INDEMNITY

141

Section 8.01

Indemnity

141

Section 8.02

Holders’ Indemnity

142

ARTICLE IX MODIFICATION

142

Section 9.01

Modification with Consent of Holders and the Policy Provider

142

Section 9.02

Modification Without Consent of Holders or the Providers of Eligible Credit
Facilities or the Policy Provider

143

Section 9.03

Subordination and Priority of Payments

143

Section 9.04

Execution of Amendments by Trustee

144

Section 9.05

Conformity with Trust Indenture Act

144

ARTICLE X SUBORDINATION

144

Section 10.01

Subordination of the Securities and Other Subordinated Obligations

144

Section 10.02

Rights of Subrogation

145

Section 10.03

Further Assurances of Subordinated Representatives

145

Section 10.04

Enforcement

145

Section 10.05

Continued Effectiveness

145

Section 10.06

Senior Claims and Subordinated Claims Unimpaired

145

Section 10.07

Ranking of the Guarantee

146

ARTICLE XI GUARANTEE

146

Section 11.01

Guarantee

146

Section 11.02

Reinstatement

147

Section 11.03

Unconditional Nature of Guarantee

147

ARTICLE XII DISCHARGE OF INDENTURE; DEFEASANCE

148

Section 12.01

Discharge of Liability on the Securities; Defeasance

148

Section 12.02

Conditions to Defeasance

149

Section 12.03

Application of Trust Money

150

Section 12.04

Repayment to Issuer

151

Section 12.05

Indemnity for Government Obligations and Corporate Obligations

151

Section 12.06

Reinstatement

151

ARTICLE XIII MISCELLANEOUS

151

Section 13.01

Right of Trustee to Perform

151

Section 13.02

Waiver

152

Section 13.03

Severability

152

Section 13.04

Restrictions on Exercise of Certain Rights

152

Section 13.05

Notices

153

Section 13.06

Assignments; Third Party Beneficiary

156

Section 13.07

Currency Conversion

156

Section 13.08

Application to Court

157

 

–iii–

--------------------------------------------------------------------------------



 

 

 

Page

Section 13.09

Governing Law

157

Section 13.10

Jurisdiction

157

Section 13.11

Counterparts

158

Section 13.12

Table of Contents, Headings, Etc.

158

Section 13.13

Compliance with Applicable Anti-Terrorism and Anti-Money Laundering Regulations

158

 

–iv–

--------------------------------------------------------------------------------



 

Schedules

Schedule 1

-

Initial Aircraft

Schedule 2

-

ACS Ireland Subsidiaries

Schedule 3

-

Minimum Target Principal Balance

Schedule 4

-

Note Pool Factors

Schedule 5

-

Extended Note Pool Factors

Schedule 6

-

Initial Leases – Current War Risk Coverage Amounts

Schedule 7

-

Aircraft With Assumed Useful Life of 30 Years

 

 

 

Exhibits

Exhibit A-1

-

Form of Class A Floating Rate Note

Exhibit A-2

-

Form of Class A Fixed Rate Note

Exhibit B

-

Form of Class E Security

Exhibit C

-

Concentration Limits

Exhibit D

-

Insurance Provisions

Exhibit E

-

Form of Monthly Report to Each Holder

Exhibit F

-

Core Lease Provisions

Exhibit G

-

Compliance Certificate

 

–v–

--------------------------------------------------------------------------------



This TRUST INDENTURE, dated as of June 8, 2007 (this “Indenture”), is made among
ACS AIRCRAFT FINANCE IRELAND 2 LIMITED, an Irish public limited liability
company (the “Issuer”), ACS 2007-1 LIMITED, a Bermuda exempted company (the
“Guarantor”), DEUTSCHE BANK TRUST COMPANY AMERICAS, in its capacity as the Cash
Manager, DEUTSCHE BANK TRUST COMPANY AMERICAS, in its capacity as the person
accepting appointment as the Trustee under this Indenture, FINANCIAL GUARANTY
INSURANCE COMPANY, a New York stock insurance company (the “Policy Provider”) ,
HSH NORDBANK AG, NEW YORK BRANCH, a corporation organized under the laws of
Germany (the “Initial Credit Facility Provider”) and DEUTSCHE BANK TRUST COMPANY
AMERICAS, in its capacity as the Drawing Agent (the “Drawing Agent”).

The parties to this Indenture hereby agree as follows.

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. For purposes of this Indenture, the following terms
shall have the meanings indicated below:

“Acceleration” means, with respect to the principal, interest and other amounts
payable in respect of the Securities, such amounts becoming immediately due and
payable by declaration or otherwise. “Accelerate,” “Accelerated” and
“Accelerating” have meanings correlative to the foregoing.

“Acceleration Default” means any Event of Default of the type described in
Section 4.01(e) or 4.01(f) hereof.

“Account” means any or, in its plural form, all of the accounts established
pursuant to Section 3.01(a) hereof and any ledger accounts and ledger
subaccounts maintained therein in accordance with this Indenture.

“Accrual Period” means, as to each subclass of ACS Group Securities, each of the
following periods: the period commencing on (and including) the relevant Closing
Date and ending on (but excluding) the first Payment Date thereafter and each
successive period beginning on (and including) a Payment Date and ending on (but
excluding) the next succeeding Payment Date; provided that the final “Accrual
Period” with respect to any subclass of ACS Group Securities shall end on but
exclude the date such subclass of ACS Group Securities is repaid in full.
Account balances with respect to each “Accrual Period” ending on a Payment Date
shall be determined by reference to the balances of funds on deposit in the
Accounts as of the close of business on the Calculation Date immediately
preceding such Payment Date.

“Accrued Senior Interest” means, with respect to the Certificates, as of any
date of determination, all amounts of accrued and unpaid interest on the
Certificates at the Stated Rate of Interest for the Certificates.

 

 

--------------------------------------------------------------------------------



2

“Acquisition Agreements” means the Purchase Agreement and any agreements
pursuant to which Additional Aircraft (or related Aircraft Interest) are
acquired.

“Acquisition Date” means, with respect to any Aircraft Interest (and the ACS
Group Aircraft subject to that Aircraft Interest), the Delivery Date with
respect to such ACS Group Aircraft.

“ACS Bermuda Group” means, collectively, the Guarantor and each ACS Bermuda
Subsidiary.

“ACS Bermuda Group Member” means the Guarantor or an ACS Bermuda Subsidiary, as
applicable.

“ACS Bermuda Subsidiary” means each subsidiary of the Guarantor (including each
trust of which the Guarantor or another ACS Bermuda Subsidiary is the holder of
the beneficial interest) listed on Schedule 2 to the Guarantor Indenture and any
other subsidiary (including any such trust) of the Guarantor.

“ACS Group” means, collectively, the ACS Ireland Group and the ACS Bermuda
Group.

“ACS Group Acquisition Agreements” means, collectively, the Acquisition
Agreements and the Guarantor Acquisition Agreements.

“ACS Group Additional Aircraft” means, collectively, the Additional Aircraft and
the Guarantor Additional Aircraft.

“ACS Group Additional Securities” means, collectively, the Additional Securities
and the Guarantor Additional Securities.

“ACS Group Aircraft” means, collectively, the Aircraft and the Guarantor
Aircraft.

“ACS Group Aircraft Agreement” means an Aircraft Agreement or a Guarantor
Aircraft Agreement, as applicable.

“ACS Group Aircraft Conversion” means an Aircraft Conversion or a Guarantor
Aircraft Conversion, as applicable.

“ACS Group Class A Securities” means, collectively, the Class A Securities and
the Guarantor Class A Securities.

“ACS Group Class A Security Portion” means, as of any date of determination, a
fraction the numerator of which is the Initial Outstanding Balance of the ACS
Group Initial Class A Securities and the denominator of which is the aggregate
Initial Appraised Values of all of the ACS Group Initial Aircraft.

 

 

--------------------------------------------------------------------------------



3

“ACS Group Conversion Payments” means, collectively, Conversion Payments and
Guarantor Conversion Payments.

“ACS Group Fixed Rate Securities” means, collectively, the Fixed Rate Securities
and the Guarantor Fixed Rate Securities.

“ACS Group Floating Rate Securities” means, collectively, the Floating Rate
Securities and the Guarantor Floating Rate Securities.

“ACS Group Initial Aircraft” means, collectively, the Initial Aircraft and the
Guarantor Initial Aircraft.

“ACS Group Initial Class A Securities” means, collectively, the Initial Class A
Securities and the Guarantor Class A Securities.

“ACS Group Initial Leases” means, collectively, the Initial Leases and the
Guarantor Initial Leases

“ACS Group Initial Securities” means, collectively, the Initial Securities and
the Guarantor Initial Securities.

“ACS Group Leases” means, collectively, the Leases and the Guarantor Leases.

“ACS Group Members” means, collectively, the ACS Bermuda Group Members and the
ACS Ireland Group Members.

“ACS Group Modification Payments” means, collectively, Modification Payments and
Guarantor Modification Payments.

“ACS Group Portfolio” means, as of any date of determination, all ACS Group
Aircraft owned by the ACS Group as of such date.

“ACS Group Purchase Agreements” means, collectively, the Purchase Agreement and
the Guarantor Purchase Agreement.

“ACS Group Redemption Date” means a Redemption Date or a Guarantor Redemption
Date, as applicable.

“ACS Group Refinancing” means a Refinancing or a Guarantor Refinancing, as
applicable.

“ACS Group Refinancing Expenses” means, collectively, Refinancing Expenses and
Guarantor Refinancing Expenses.

“ACS Group Refinancing Securities” means, collectively, the Refinancing
Securities and the Guarantor Refinancing Securities.

“ACS Group Securities” means, collectively, the Securities and the Guarantor
Securities.

 

 

--------------------------------------------------------------------------------



4

“ACS Group Subclass A-1 Securities” means, collectively, the Subclass A-1
Securities and the Guarantor Subclass A-1 Securities.

“ACS Group Subsidiaries” means, collectively, the ACS Bermuda Subsidiaries and
the ACS Ireland Subsidiaries.

“ACS Ireland Group” means, collectively, the Issuer and each ACS Ireland
Subsidiary.

“ACS Ireland Group Member” means the Issuer or an ACS Ireland Subsidiary, as
applicable.

“ACS Ireland Subsidiary” means each subsidiary of the Issuer (including each
trust of which the Issuer or another ACS Ireland Subsidiary is the holder of the
beneficial interest) listed on Schedule 2 to this Indenture and any other
subsidiary (including any such trust) of the Issuer.

“ACS Pass Through Trust” means the ACS 2007-1 Pass Through Trust formed pursuant
to the Pass Through Trust Agreement.

“Act” has, with respect to any Holder, the meaning given to such term in
Section 1.04(a) hereof.

“Additional Aircraft” means any aircraft and any related Engine acquired by any
ACS Ireland Group Member from a Seller or an Affiliate of a Seller, from another
ACS Group Member or (upon receipt of a Rating Agency Confirmation with respect
thereto) or from any other Person after the Initial Closing Date (other than any
Initial Aircraft, Remaining Aircraft or Substitute Aircraft) (in any such case
in accordance with the provisions hereof including obtaining the prior written
consent of the Policy Provider and the Initial Credit Facility Provider)
including any Aircraft acquired by way of a contribution but excluding any such
Aircraft after it has been sold or disposed of by way of a completed Aircraft
Sale.

“Additional Issuance” has the meaning given to such term in Section 2.12 hereof.

“Additional Lease” means, with respect to each Additional Aircraft, each
aircraft lease agreement, conditional sale agreement, hire purchase agreement or
other similar arrangement with respect to such Additional Aircraft on the
relevant Closing Date.

“Additional Premium” has the meaning given to such term in the Policy Fee
Letter.

“Additional Securities” means any Securities of any subclass of the Class A
Securities (other than the Subclass A-1 Securities issued as of the Initial
Closing Date) and the Class E Securities (other than the Subclass E-1 Securities
issued as of the Initial Closing Date) issued pursuant to this Indenture.

 

 

--------------------------------------------------------------------------------



5

“Administrative Agency Agreement” means the Administrative Agency Agreement
dated as of the Initial Closing Date among the Administrative Agent, the
Trustees, the Security Trustee, the Issuers and the Policy Provider.

“Administrative Agent” means the Person acting, at the time of determination, in
the capacity of the administrative agent of the Issuers and the ACS Group
Subsidiaries under the Administrative Agency Agreement or any replacement
agreement therefor. The initial Administrative Agent is Aircastle Advisor LLC.

“Affiliate” has the meaning given to such term in Section 5.02(b) hereof.

“Aggregate Minimum Principal Payment Amount” means, for any Payment Date, the
sum of (x) the aggregate unpaid Minimum Principal Payment Amount, if any, with
respect to the previous Payment Dates (less any Allocable Principal Conversion
Amounts transferred to the Aircraft Conversion Account in connection with one or
more Conversion Elections) plus (y) the Minimum Principal Payment Amount for
such Payment Date.

“Agreed Currency” has the meaning given to such term in Section 13.07(a) hereof.

“Agreed Value Payment” means a payment to be made by or on behalf of a Lessee
under an ACS Group Lease upon or following a Total Loss of an ACS Group Aircraft
with respect to such Total Loss.

“Aircastle Entity” means, collectively, the Remarketing Servicers, the
Administrative Agent, the Irish Sellers and any other Aircastle Related Entity
(other than any ACS Group Member).

“Aircastle Related Entity” means Aircastle Limited, any Holder of the Class E
Securities or any Affiliate of any such Person.

“Aircraft” means, collectively, the Initial Aircraft (or related Aircraft
Interest) and the Additional Aircraft (or related Aircraft Interest).

“Aircraft Agreement” means any lease, sublease, conditional sale agreement,
finance leases, hire purchase agreement or other agreement (other than an
agreement relating to maintenance, modification or repairs) or any purchase
option granted to a Person (other than a Purchase Option granted to an ACS
Ireland Group Member) to purchase an Aircraft, in each case pursuant to which
any Person acquires or is entitled to acquire legal title, or the economic
benefits of ownership of, such Aircraft.

“Aircraft Allocation Amount”, with respect to each ACS Group Aircraft, has the
meaning given to such term in the applicable ACS Group Purchase Agreement for
such ACS Group Aircraft or, with respect to any ACS Group Additional Aircraft,
the meaning given to that or any comparable term in the relevant ACS Group
Acquisition Agreement for such ACS Group Additional Aircraft.

 

 

--------------------------------------------------------------------------------



6

“Aircraft Assets Related Documents” means all ACS Group Leases and related
documents and other contracts and agreements including any side letters,
assignments of warranties or option agreements of ACS Group Members the terms of
which relate to or affect any of the ACS Group Aircraft.

“Aircraft Conversion” has the meaning given to such term in Section 5.02(i)
hereof.

“Aircraft Conversion Account” has the meaning given to such term in Section
3.01(a) hereof.

“Aircraft Interest” means (a) the Ownership Interest or Guarantor Ownership
Interest in any Person, including without limitation a trust, that owns an ACS
Group Aircraft or (b) the Ownership Interest or Guarantor Ownership Interest in
any Person that holds, directly or indirectly, the interest referred to in
clause (a) above. The acquisition or disposition of all of the Aircraft Interest
with respect to an ACS Group Aircraft constitutes, respectively, the acquisition
or disposition of that ACS Group Aircraft.

“Aircraft Purchase Account” has the meaning given to such term in
Section 3.01(a) hereof.

“Aircraft Purchase Price”, with respect to any ACS Group Initial Aircraft, means
the “Purchase Price” (as defined in the applicable Purchase Agreement or the
Guarantor Purchase Agreement, as applicable) for the entity owning such ACS
Group Initial Aircraft or, with respect to any ACS Group Additional Aircraft,
the meaning given to that or any comparable term in the ACS Group Acquisition
Agreement pursuant to which such ACS Group Aircraft is acquired by an ACS Group
Member.

“Aircraft Sale” means any sale or other disposition of any ACS Group Aircraft,
including by reason of such ACS Group Aircraft suffering a Total Loss.

“Allocable Equity Conversion Amount” means, for any Payment Date, with respect
to any ACS Group Aircraft Conversion, the difference, if positive, between (A)
the applicable ACS Group Conversion Payment and (B) the Allocable Principal
Conversion Amount for such ACS Group Conversion Payment.

“Allocable Principal Conversion Amount” means, for any Payment Date, with
respect to any ACS Group Aircraft Conversion, the product of the ACS Group Class
A Security Portion and the applicable ACS Group Conversion Payment.

“Allowed Restructuring” has the meaning given to such term in Section 5.02(e)
hereof.

“Annual Report” has the meaning given to such term in Section 2.15(a) hereof.

“Applicable Allocation Percentage” means, in the case of (i) the Holders of the
Class E Securities, a fraction, the numerator of which is the aggregate Assumed
Base Values of

 

 

--------------------------------------------------------------------------------



7

the ACS Group Aircraft owned by the ACS Ireland Group and the denominator of
which is the aggregate Assumed Base Values of the ACS Group Aircraft in the ACS
Group Portfolio and (ii) the Shareholders, a fraction, the numerator of which is
the aggregate Assumed Base Values of the ACS Group Aircraft owned by the ACS
Bermuda Group and the denominator of which is the aggregate Assumed Base Values
of the ACS Group Aircraft in the ACS Group Portfolio.

“Applicable Aviation Authority” means, in relation to any Aircraft, each
governmental or regulatory authority that has responsibility for the supervision
of civil aviation and/or the registration and operations of civil aircraft in
the State of Registration of such Aircraft.

“Applicable Governmental Program” has the meaning given to such term in Exhibit
D hereto.

“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of governmental regulatory authorities applicable to such Person,
including, without limitation, the regulations of each Applicable Aviation
Authority applicable to such Person or the Aircraft owned or operated by it or
as to which it has a contractual responsibility.

“Applicable Regulations” has the meaning given to such term in Section 13.13
hereof.

“applicants” has the meaning given to such term in Section 6.14(b) hereof.

“Appraiser” means any independent appraiser that is a member of the
International Society of Transport Aircraft Trading or any similar organization.

“Assumed Base Value” means, with respect to any Payment Date, for any ACS Group
Aircraft, the product of (a) the Initial Appraised Value of such ACS Group
Aircraft (or, in the case of any ACS Group Aircraft with respect to which an ACS
Group Aircraft Conversion has been completed, the sum of the Assumed Base Value
for such ACS Group Aircraft as of the Payment Date immediately succeeding the
completion of such ACS Group Aircraft Conversion (assuming such ACS Group
Aircraft Conversion shall not have occurred) plus the aggregate amount of the
Conversion Payments made in respect of such ACS Group Aircraft) and (b) the
quotient obtained by dividing the Depreciation Factor applicable to such ACS
Group Aircraft on the Calculation Date related to such Payment Date by the
Depreciation Factor applicable to such ACS Group Aircraft on the relevant
Closing Date (or, in the case of any ACS Group Aircraft with respect to which an
ACS Group Aircraft Conversion has been completed, on the Payment Date
immediately succeeding the completion of such ACS Group Aircraft Conversion).

“Assumed Monthly Depreciation” means, with respect to any Payment Date (a
“Current Payment Date”), the sum of the amount, with respect to each ACS Group
Aircraft in the ACS Group Portfolio as of the Calculation Date preceding the
preceding Payment Date (a “Preceding Payment Date”) (not including any ACS Group
Aircraft acquired by way of a contribution), obtained by subtracting (x) the
Assumed Base Value of such ACS Group Aircraft with respect to such Current
Payment Date from (y) the Assumed Base Value of such ACS Group Aircraft with
respect to such Preceding Payment Date (or if such Current Payment Date is the
initial Payment Date, the Initial Closing Date), provided that, except when
determining

 

 

--------------------------------------------------------------------------------



8

Assumed Monthly Depreciation for the purposes of calculating DSCR, if an
Aircraft Sale or a Non-Delivery Event has occurred with respect to any such ACS
Group Aircraft after the Calculation Date preceding such Preceding Payment Date
(or the Initial Closing Date, as applicable), the Assumed Base Value for the
purpose of such calculation of such ACS Group Aircraft with respect to such
Current Payment Date shall be deemed to be zero.

“Assumed Portfolio Value” means, with respect to any Payment Date and for all
ACS Group Aircraft in the ACS Group Portfolio (not including any ACS Group
Aircraft acquired by way of a contribution), the sum of the product of, with
respect to each ACS Group Aircraft in the ACS Group Portfolio on the Calculation
Date preceding such Payment Date, (a) the Initial Appraised Value of such ACS
Group Aircraft and (b) the quotient obtained by dividing the Depreciation Factor
applicable to such ACS Group Aircraft on such Calculation Date by the
Depreciation Factor applicable to such ACS Group Aircraft on the relevant
Closing Date.

“Authorized Agent” means, with respect to the Securities of any subclass, any
authorized Paying Agent or Registrar for the Securities of such subclass.

“Available Amount” means, as of any date of determination, an amount equal to
the Initial Credit Facility Amount less the aggregate amount of the Credit
Facility Drawings theretofore made by the Initial Credit Facility Provider under
the Initial Credit Facility, prior to such date, which has not been reimbursed
as of such date; provided that, following a Downgrade Drawing, a Non-Extension
Drawing or a Final Drawing, the Available Amount shall be zero.

“Available Collections” means, as of any Calculation Date, amounts on deposit in
the Collections Account. The Available Collections with respect to any specific
payment to be made therefrom shall be determined after giving effect to all
payments, if any, having priority to such payment under Section 3.08 hereof.

“Available Holder Amount” has the meaning given to such term in Section 3.06(h)
hereof.

“Available Minimum Principal Amount” has the meaning given to such term in
Section 3.06(g) hereof.

“Avoidance Drawing” has the meaning given to such term in Section 3.14(e)
hereof.

“Avoided Payment” means any amount paid or required to be paid in respect of any
Certificates to a holder of such Certificates which is avoided under any
applicable bankruptcy, insolvency, receivership or similar law in an insolvency
proceeding by or against the Issuer, the Guarantor, any ACS Group Subsidiary,
the Initial Credit Facility Provider or any other provider of an Eligible Credit
Facility and, as a result of such an avoidance event, the Drawing Agent, the
Pass Through Trustee or any holder of such Certificates is required to return
all or any portion of such avoided payment made or to be made in respect of such
Certificates (including any disgorgement from the holders of the Certificates
resulting from any insolvency

 

 

--------------------------------------------------------------------------------



9

proceeding, whether such disgorgement is determined on a theory of preferential
conveyance or otherwise).

“Back-Up Remarketing Servicer” means the Person acting, at the time of
determination, in the capacity of the back-up remarketing servicer of the ACS
Group under the Back-Up Remarketing Services Agreement or any replacement
agreement therefor. The initial Back-Up Remarketing Servicer is International
Lease Finance Corporation.

“Back-Up Remarketing Services Agreement” means the Back-Up Remarketing Services
Agreement dated as of the Initial Closing Date among the Issuers, the Back-Up
Remarketing Servicer, the Administrative Agent and the Policy Provider.

“Base Value” means the value of an ACS Group Aircraft in an open, unrestricted,
stable market environment with a reasonable balance of supply and demand, and
with full consideration of the ACS Group Aircraft’s “highest and best use”,
presuming an arm’s-length, cash transaction between willing, able and
knowledgeable parties, acting prudently, with an absence of duress and with a
reasonable period of time available for marketing, adjusted to account for the
maintenance status of such ACS Group Aircraft (with such assumptions as to use
since the last reported status as may be reasonably stated in the appraisal
setting forth such Base Value).

“Basic Terms Modification” has the meaning given to such term in Section 9.01
hereof.

“Bermudian Remarketing Servicer” means the Person acting, at the time of
determination, in the capacity of the remarketing servicer under the Bermudian
Remarketing Services Agreement. When the Bermudian Remarketing Services
Agreement or the Back-Up Remarketing Services Agreement provides that the
Back-Up Remarking Agent is to perform all or any part of the services called for
by the Bermudian Remarketing Services Agreement in place of the Bermudian
Remarketing Servicer, the terms “Bermudian Remarketing Servicer” and “Bermudian
Remarketing Services Agreement” mean, as to such services, the Back-Up
Remarketing Servicer and the Back-Up Remarketing Services Agreement. The initial
Bermudian Remarketing Servicer is Aircastle Advisor LLC.

“Bermudian Remarketing Services Agreement” means the Remarketing Services
Agreement dated as of the Initial Closing Date among the Bermudian Remarketing
Servicer, the Issuer, the Guarantor, the Policy Provider and the Administrative
Agent.

“Bermudian Secretarial Services Provider” means the Person acting, at the time
of determination, in the capacity of the local administrator of the Guarantor
under the local administration agreement with the Guarantor dated as of the
Initial Closing Date (or any successor agreement). The initial Bermudian
Secretarial Services Provider is Codan Services Limited.

“Bermudian Seller” means Aircastle Investment Holdings 2 Limited.

“Board” means the board of directors of the Issuer.

 

 

--------------------------------------------------------------------------------



10

“Board Resolution” means a copy of a resolution certified as having been duly
adopted by the Board and being in full force and effect on the date of such
certification.

“Business Day” means (i) a day on which commercial banks and foreign exchange
markets are open in New York, New York, and, with respect to the determination
or payment of interest on any Floating Rate Security, a day on which U.S. dollar
deposits may be dealt in on the London inter-bank market and, with respect to
payments to or withdrawals from the Non-Trustee Accounts, a day on which the
financial institution at which such account is located is open for business or
(ii) solely with respect to drawings under the Policy, any date other than a
Saturday, a Sunday or a day on which (a) the fiscal agent under such Policy, at
its office specified in the Policy, (b) the Policy Provider, at its office
specified in such Policy, (c) commercial banking institutions in the cities in
which the corporate trust office of the Trustee or (d) insurance companies in
New York, New York are, in any such case, required or authorized by law or
executive order to close; provided that, to the extent action is required of the
Irish Paying Agent, Dublin, Ireland will also be considered in determining
“Business Day” for purposes of determining when such Irish Security Paying Agent
action is required.

“Calculation Date” means the sixth Business Day immediately preceding a Payment
Date.

“Cape Town Convention” means the Convention on International Interests in Mobile
Equipment and its Protocol on Matters Specific to Aircraft Equipment, concluded
in Cape Town on 16 November 2001.

“Cash Collateral Account” means the Senior Cash Collateral Account and each
other Eligible Credit Facility account established as an Account pursuant to
Section 3.01(a) hereof. Neither the Issuer nor the Guarantor shall be deemed a
provider of an Eligible Credit Facility with respect to any Cash Collateral
Account.

“Cash Management Agreement” means the Cash Management Agreement dated as of the
Initial Closing Date among the Cash Manager, the Trustees, the Security Trustee
and the Issuers.

“Cash Management Services” means the services described in Section 2.01(a) of
the Cash Management Agreement.

“Cash Manager” means the Person acting, at the time of determination, in the
capacity of the cash manager under the Cash Management Agreement. The initial
Cash Manager is Deutsche Bank Trust Company Americas.

“Certificate Account” means the account in the name of the Pass Through Trustee
at the Operating Bank with respect to the Certificates.

“Certificates Purchase Agreement” means the Certificates Purchase Agreement
dated as of June 1, 2007 among the Issuers, Aircastle Limited and Citigroup
Global Markets Inc., on behalf of the Initial Purchasers.

 

 

--------------------------------------------------------------------------------



11

“Certificates” means the Class G-1 Floating Rate Asset Backed Certificates
Series 2007-1 issued by the ACS Pass Through Trust in the aggregate initial face
amount of $1,170,000,000 including any certificates issued in replacement or
substitution therefor and any refinancing certificate issued to refinance any
such Certificate, in each case pari passu in order of payment priority with the
Certificates.

“Charitable Trust” means the charitable trust established under the laws of
Ireland which owns 100% of the issued shares of the Irish Parent.

“Charitable Trust Dividend” means, if the Administrative Agent has notified the
Cash Manager that an annual dividend has been declared by the Board, $1,500 per
annum.

“Charitable Trustee” means the trustee of the Charitable Trust.

“Class A Note Target Price” means, as of any date of determination thereof and
with respect to any Aircraft (not including any Aircraft acquired by way of a
contribution), an amount equal to the product of the Designated Percentage with
respect to such Aircraft and the then (determined after the intended application
of Available Collections (but without taking into account any Net Sale Proceeds
from the Aircaft Sale of such Aircraft) as of the next succeeding Payment Date)
Pool Balance of the Certificates.

“Class A Securities” means, collectively, all Securities designated as a
subclass of Class A, including the Initial Securities so designated (consisting
of the Subclass A-1 Securities issued as of the Initial Closing Date), all
Additional Securities, if any, so designated and all Refinancing Securities, if
any, so designated, in each case, pursuant to this Indenture.

“Class E Securities” means, collectively, all Securities designated as a
subclass of Class E, including the Initial Securities so designated (consisting
of the Subclass E-1 Securities issued as of the Initial Closing Date), all
Additional Securities, if any, so designated and all Refinancing Securities, if
any, so designated.

“Clearstream” means Clearstream Banking, société anonyme, Luxembourg.

“Closing Date” means in the case of (a) the ACS Group Initial Securities and the
ACS Group Initial Aircraft, the Initial Closing Date or, in the case of Class E
Securities issued in connection with a delivery of the Remaining Aircraft, the
applicable Acquisition Date, (b) any ACS Group Refinancing Securities or ACS
Group Additional Securities, the relevant date of issuance of such ACS Group
Securities and (c) any ACS Group Additional Aircraft, the date of issuance of
the ACS Group Additional Securities issued to finance the acquisition of such
ACS Group Additional Aircraft.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning given to such term in the Security Trust Agreement.

“Collections” means without duplication (a) Rental Payments and all other
amounts received by any ACS Group Member pursuant to any ACS Group Lease or
Related Collateral Document, (b) amounts transferred from any Cash Collateral
Account to the

 

 

--------------------------------------------------------------------------------



12

Collections Account pursuant to Section 3.01(p) hereof, (c) amounts received in
respect of claims for damages or claims in respect of any breach of contract,
(d) amounts received by an ACS Group Member in connection with any Aircraft Sale
or otherwise received under any ACS Group Aircraft Agreement, including sale
proceeds, Total Loss Proceeds, Agreed Value Payments, proceeds of Repossession
Insurance, Requisition Compensation and all Partial Loss Proceeds, less, in each
case, any expenses payable by such ACS Group Member to any Person that is not an
ACS Group Member in connection therewith, (e) amounts received by any ACS Group
Member from insurance with respect to any ACS Group Aircraft, (f) any amounts
transferred from a Lessee Funded Account or from the Security Deposit Account
into the Collections Account in accordance with Section 3.07 hereof, (g) any
Hedge Payments, (h) the proceeds of any Investments of the funds in the Accounts
(except (i) to the extent that any such proceeds are required to be paid over to
any Lessee under an ACS Group Lease or (ii) the proceeds of any Investments of
the funds in the Aircraft Purchase Accounts, the Initial Liquidity Payment
Account, or the Credit Facility Reserve Account), (i) any amounts transferred
from the Aircraft Purchase Account into the Collections Account in accordance
with Section 3.04(g) hereof, (j) any amounts received by an ACS Group Member
under an ACS Group Acquisition Agreement, including any loss proceeds and other
amounts under the ACS Group Purchase Agreements, and (k) any other amounts
received by any ACS Group Member (including any amounts received from any other
ACS Group Member, whether by way of distribution, dividend, repayment of a loan
or otherwise, and any proceeds received in connection with any Allowed
Restructuring under this Indenture and the Guarantor Indenture (as defined
herein and therein)); provided that Collections shall not include (i) payments
under the Policy, (ii) Segregated Funds transferred to a Lessee Funded Account,
(iii) security deposits under any ACS Group Lease that are not Segregated Funds
transferred to the Security Deposit Account, (iv) amounts deposited in the
Defeasance/Redemption Account or the Refinancing Account in connection with a
Redemption hereunder or a Guarantor Redemption (which shall not include, for the
avoidance of doubt, any amounts that are amounts described under clauses (a)
through (k) above), (v) amounts received in connection with a Refinancing
hereunder or a Guarantor Refinancing under the Guarantor Indenture, (vi) except
as provided above with respect to any amounts transferred therefrom to the
Collections Account, amounts in any Cash Collateral Account and any Aircraft
Purchase Account, (vii) amounts to be paid to any Person not an ACS Group Member
or expenses incurred in connection with the receipt of any Collections or
amounts otherwise not to be included as Collections pursuant to any Related
Document, in each case subject to the restrictions set forth in this Indenture
and the Guarantor Indenture, and (viii) payments under the Initial Credit
Facility.

“Collections Account” has the meaning given to such term in Section 3.01(a)
hereof.

“Commission” means the U.S. Securities and Exchange Commission.

“Company” has the meaning given to such term in the Purchase Agreement.

“Concentration Default” means an Event of Default under Section 4.01(d) as a
result of a breach under Section 5.03(a) hereof which would arise if effect were
given to any sale, transfer or other disposition or any purchase or other
acquisition pursuant to an Aircraft Agreement as of the date of such Aircraft
Agreement regardless of whether such sale, transfer or

 

 

--------------------------------------------------------------------------------



13

other disposition or purchase or other acquisition is scheduled or expected to
occur after the date of such Aircraft Agreement.

“Concentration Limits” has the meaning given to such term in Section 5.03(a)
hereof.

“Contribution Amounts” has the meaning give to such term in Section 3.15 hereof.

“Control” has the meaning given to such term in Section 5.02(b) hereof.
“Controlled” and “Controlling” have meanings correlative to the foregoing.

“Controlling Party” means, at any time of determination, the Policy Provider
until such time as the Covered Class A Securities and the Policy Provider
Obligations have been paid or repaid in full except that if a Policy Provider
Default has occurred and is continuing, the Controlling Party shall be the
Senior Trustee; provided, however, that, for the Initial Credit Facility and,
for any other Eligible Credit Facility, if and only if so provided in the Board
Resolution and Guarantor Board Resolution providing for such Eligible Credit
Facility, at any time from and including the date that is no earlier than 30
months from the earlier to occur of (a) the date on which the entire amount
available under such Eligible Credit Facility (other than any Eligible Credit
Facility in the form of a Cash Collateral Account) shall have been drawn (except
as a result of (i) a Downgrade Drawing or (ii) a Non-Extension Drawing, in each
case not applied to pay expenses, hedge payments or interest in accordance with
the terms hereof) and remain unreimbursed and (b) the date on which the
Securities shall have been Accelerated, the provider of such Eligible Credit
Facility shall have the right to elect, by at least 15 Business Days prior
Written Notice to the Trustee and the Policy Provider, to become the Controlling
Party (in place of the Policy Provider or the Senior Trustee, as applicable)
thereafter (subject to the next succeeding proviso) but only for so long as any
Credit Facility Obligations due to such provider remain unpaid; provided further
that if, notwithstanding the foregoing, within 15 Business Days after its
receipt of any such Written Notice from such provider of such Eligible Credit
Facility (which notice may be given on or after the 15th Business Day prior to
the end of such 30-month period) the Policy Provider pays to such provider of
such Eligible Credit Facility all outstanding Credit Facility Obligations owing
to such provider of such Eligible Credit Facility in respect of its Eligible
Credit Facility, and interest accrued thereon to such date, the Policy Provider
(if it otherwise would have been the Controlling Party) shall remain the
Controlling Party so long as no Policy Provider Default has occurred and is
continuing. At any time after such 30-month period, if a Policy Provider Default
has occurred and is continuing and the provider of such Eligible Credit Facility
does not elect to be the Controlling Party or if no Credit Facility Obligations
remain outstanding, then the Senior Trustee shall continue to be the Controlling
Party.

“Conversion Agreement” means any agreement entered into from time to time
between the Issuer or Guarantor (or their respective agents) and any maintenance
facility with respect to the conversion of an ACS Group Aircraft to a freighter
or mixed-use aircraft.

“Conversion Election” has the meaning given to such term in Section 3.06(h)
hereof.

 

 

--------------------------------------------------------------------------------



14

“Conversion Payment” has the meaning given to such term in Section 5.02(i)
hereof.

“Core Lease Provisions” has the meaning given to such term in Section 5.03(e)
hereof.

“Corporate Obligations” has the meaning given to such term in Section 12.02(a)
hereof.

“Corporate Trust Office” means, with respect to the Trustee for each subclass of
Securities, the office of such Trustee at which at any particular time its
corporate trust business shall be principally administered. The initial
Corporate Trust Office is 60 Wall St., New York, NY 10006, Attention: Structured
Finance Services/Trust & Securities Services, Facsimile No.: (212) 553-2459.

“Costs” means liabilities, obligations, damages, judgments, settlements,
penalties, claims, actions, suits, costs, expenses and disbursements (including,
without limitation, reasonable fees and disbursements of legal counsel and costs
of investigation).

“Covenant Defeasance” has the meaning given to such term in Section 12.01(b)
hereof.

“Covered Class A Securities” means the ACS Group Subclass A-1 Securities issued
on the Initial Closing Date and any other subclass of ACS Group Class A
Securities for which the corresponding class of Certificates is supported by a
financial guaranty insurance policy issued by the Policy Provider.

“Credit Facility Advance Obligations” means all Credit Facility Obligations
other than (i) Credit Facility Expenses and (ii) Special Indemnity Payments.

“Credit Facility Drawing” has the meaning given to such term in Section 3.12(a)
hereof.

“Credit Facility Event of Default” has the meaning given to such term in the
Initial Credit Facility.

“Credit Facility Expenses” means all Credit Facility Obligations other than (i)
the principal amounts under, or the principal amount of any drawings under, any
Eligible Credit Facility, (ii) interest accrued on Credit Facility Obligations
and (iii) Special Indemnity Payments to the Initial Credit Facility Provider.

“Credit Facility Interest Class A Shortfall” has the meaning given to such term
in Section 3.06(f) hereof.

“Credit Facility Obligations” means all principal, interest, fees and other
amounts (including indemnity payments or expenses or costs incurred by the
providers of Eligible Credit Facilities) owing to the providers of Eligible
Credit Facilities.

 

 

--------------------------------------------------------------------------------



15

“Credit Facility Reserve Account” has the meaning given to such term in
Section 3.01(a) hereof.

“Current War Risk Coverage Amount” has the meaning given to such term in Exhibit
D hereto.

“Default” means a condition, event or act that, with the giving of notice or the
lapse of time or both, would constitute an Event of Default.

“Default Notice” means a notice given pursuant to Section 4.02 hereof, declaring
all outstanding principal of, and accrued and unpaid interest on the Securities
to be immediately due and payable.

“Defeasance/Redemption Account” has the meaning given to such term in
Section 3.01(a) hereof.

“Deficiency Drawing” has the meaning given to such term in Section 3.14(b)
hereof.

“Deficiency Shortfall” means has the meaning given to such term in Section
3.06(i)(ii) hereof.

“Delivery” means, with respect to any ACS Group Initial Aircraft, the transfer
of the beneficial interest or shares of the ACS Group Member that has title to
such ACS Group Aircraft in accordance with the Purchase Agreement or the
Guarantor Purchase Agreement, as applicable, and, with respect to any ACS Group
Additional Aircraft, the meaning given to such term or any comparable term in
any other ACS Group Acquisition Agreement. The term “Deliver” or “Delivered”
used as verbs have a correlative meaning.

“Delivery Date” means, with respect to any ACS Group Aircraft, the date on which
Delivery therefor occurs in accordance with the Purchase Agreement or the
Guarantor Purchase Agreement, as applicable, or that or any comparable term in
any other ACS Group Acquisition Agreement.

“Delivery Expiry Date” means, as to the ACS Group Initial Aircraft, the meaning
given to such term in the Purchase Agreement or the Guarantor Purchase
Agreement, as applicable, or, as to any ACS Group Additional Aircraft, the
meaning given to that or any comparable term in any other ACS Group Acquisition
Agreement.

“Depreciation Factor” means (a) with respect to each ACS Group Initial Aircraft
on any date of determination, if positive, [1 – ((1 – R) / L) x A]x(1+I)A/12,
where “R” equals the assumed residual percentage of 0.10 for widebody and
classics airframes and 0.12 for all other airframe types, “L” equals the
Expected Useful Life of such ACS Group Aircraft expressed in months (25 years,
or, in the case of (i) any ACS Group Aircraft that undergoes an ACS Group
Aircraft Conversion, 30 years or (ii) any other ACS Group Aircraft listed on
Schedule 7, 30 years), “A” equals the current age of such ACS Group Aircraft
expressed in months and “I” equals 0.02; provided that, with respect to each ACS
Group Additional Aircraft (not including

 

 

--------------------------------------------------------------------------------



16

any ACS Group Additional Aircraft acquired by way of a contribution), the
Depreciation Factor will be determined by the Directors of the Issuer or the
Guarantor, as applicable, in connection with the issuance of the relevant ACS
Group Additional Securities funding the acquisition of such ACS Group Additional
Aircraft (subject to the consent of the Policy Provider, the Initial Credit
Facility Provider and receipt of a Rating Agency Confirmation).

“Designated Percentage” means, as of any date of determination thereof, and with
respect to any ACS Group Aircraft, the percentage obtained by dividing the then
most recent Assumed Base Value of such ACS Group Aircraft by the then most
recent Assumed Portfolio Value of all Aircraft.

“Developed Markets” has the meaning determined, from time to time, in accordance
with Note (3) to Exhibit C hereof.

“Direction” has the meaning given to such term in Section 1.04(c) hereof.

“Director” means a member of the board of directors of the Issuer.

“Distribution Date” has the meaning given to such term in the Pass Through Trust
Agreement.

“Downgrade Drawing” has the meaning given to such term in Section 3.12(c)
hereof.

“Downgrade Event” has the meaning given to such term in the Initial Credit
Facility.

“Drawing Agent” has the meaning given to such term in the preamble hereof, or
any successor thereto, as drawing agent appointed under the Pass Through Trust
Agreement.

“DSCR” means, as of any Calculation Date, the amount obtained by dividing (a)
the amount of DSCR Available Cash as of such Calculation Date by (b) the sum of
(i) the DSCR Aggregate Interest Amount for the related Payment Date and (ii) the
DSCR Aggregate Minimum Principal Amount for such Payment Date.

“DSCR Aggregate Interest Amount” means, with respect to any Payment Date, the
sum of (a) the Interest Amount on the ACS Group Class A Securities for such
Payment Date plus the net amounts payable (or minus the net amounts receivable)
under any Hedge Agreement on such Payment Date (whether or not actually paid or
received on such Payment Date) and (b) (without duplication) the aggregate
Interest Amount on the ACS Group Class A Securities for the previous five
Payment Dates plus the net amounts payable (or minus the net amounts receivable)
under any Hedge Agreement on the related Payment Date (whether or not actually
paid or received on such Payment Date).

“DSCR Aggregate Minimum Principal Amount” means, with respect to any Payment
Date, the sum of (a) the Minimum Principal Payment Amount for such Payment Date
and (b) (without duplication) the aggregate Minimum Principal Payment Amount for
the previous five Payment Dates.

 

 

--------------------------------------------------------------------------------



17

“DSCR Available Cash” means, as of any Calculation Date, an amount equal to the
difference between (a) the sum of the aggregate Rental Payments (not including
any maintenance reserves which may be Rental Payments) actually received by the
ACS Group during the six-month period ending on such Calculation Date and (b)
the sum of the aggregate Re-leasing Expenses incurred by the ACS Group during
the six-month period ending on such Calculation Date.

“DSCR Failure” means the occurrence on two consecutive Payment Dates, each
occurring after the 34th month after the Initial Closing Date, of the amount of
DSCR for each such Payment Date equaling less than 1.70. For the avoidance of
doubt, once a DSCR Failure occurs, it is not curable.

“Eligibility Requirements” has the meaning given to such term in Section 2.03(b)
hereof.

“Eligible Account” means (a) a segregated trust account or demand deposit
account maintained on the books and records of an Eligible Institution in the
name of the Security Trustee as a Securities Account under, and as defined in,
the Security Trust Agreement (except with respect to any demand deposit account,
which shall not be a Securities Account), (b) a deposit or other account
maintained on the books and records of an Eligible Institution in the name of an
ACS Ireland Group Member as a Non-Trustee Account, in compliance with the terms
of the Security Trust Agreement and (c) the Irish VAT Refund Account and the
Irish Rental Account.

“Eligible Credit Facility” means (a) the Initial Credit Facility, (b) any credit
agreement, letter of credit, guarantee, credit or liquidity enhancement facility
or other credit facility provided by, or guaranteed by a further such credit
facility provided by, an Eligible Provider in favor of any ACS Group Member and
that is, in any such case, subject to the lien of the Security Trust Agreement
and designated by a Board Resolution and Guarantor Board Resolution as an
Eligible Credit Facility or (c) any Account established for the purpose of
providing like credit or liquidity support and designated by a Board Resolution
and Guarantor Board Resolution as an Eligible Credit Facility.

“Eligible Institution” means (a) Deutsche Bank Trust Company Americas in its
capacity as the Operating Bank in respect of any Eligible Account, so long as it
(i) has either (A) a long-term unsecured debt rating of A or better by Standard
& Poor’s or A2 or better by Moody’s or (B) a short-term unsecured debt rating of
A-1 by Standard & Poor’s and P-1 by Moody’s and (ii) can act as a securities
intermediary under the New York Uniform Commercial Code; (b) any Irish Bank in
respect of the Irish VAT Refund Account or other bank not organized under the
laws of the United States of America or any state thereof or the District of
Columbia (or any branch of a foreign bank licensed under any such laws) so long
as it has either (i) a long-term unsecured debt rating of A or better by
Standard & Poor’s or A2 or better by Moody’s or (ii) a short-term unsecured debt
rating of A-1+ by Standard & Poor’s and P-1 by Moody’s; and (c) any bank
organized under the laws of the United States of America or any state thereof,
or the District of Columbia (or any branch of a foreign bank licensed under any
such laws) appointed as the Operating Bank in respect of any Eligible Account,
so long as it (i) has either (A) a long-term unsecured debt rating of AA or
better by Standard & Poor’s or Aa2 or

 

 

--------------------------------------------------------------------------------



18

better by Moody’s by each Rating Agency or (B) a short-term unsecured debt
rating of A-l+ by Standard & Poor’s and P-1 by Moody’s and (ii) can act as a
securities intermediary under the New York Uniform Commercial Code, including a
Person providing an Eligible Credit Facility so long as such Person shall
otherwise so qualify and shall have waived all rights of set-off and
counterclaim with respect to the account to be maintained as an Eligible
Account.

“Eligible Provider” means a Person (other than any ACS Group Member or any
Affiliate thereof) whose credit rating satisfies the Threshold Rating or who is
otherwise designated as an Eligible Provider by the Board and Guarantor Board
subject to the prior written consent of the Policy Provider and receipt of a
Rating Agency Confirmation.

“Encumbrance” has the meaning given to such term in Section 5.02(b) hereof.

“Engine” means each engine installed (or constituting a spare for an engine
installed) on any ACS Group Aircraft, including any engine replacing a
previously installed engine under the relevant ACS Group Lease, and any and all
Parts incorporated in, installed on or attached to any such engine.

“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
System.

“Event of Default” has the meaning, with respect to a class of Securities, given
to such term in Section 4.01 hereof.

“Excess Policy Rate” has the meaning given to such term in the Policy Provider
Agreement.

“Exchange Act” means the U.S. Securities Exchange Act of 1934.

“Expected Final Payment Date” means with respect to (a) the ACS Group
Subclass A-1 Securities, June 8, 2012; (b) the Subclass E-1 Securities, June 8,
2012; and (c) any ACS Group Refinancing Securities or ACS Group Additional
Securities, the Expected Final Payment Date, if any, established by or pursuant
to a Board Resolution, or Guarantor Board Resolution, as applicable, or in any
indenture supplemental hereto or to the Guarantor Indenture, as applicable,
providing for the issuance of such ACS Group Securities or specified in the form
of such ACS Group Securities.

“Expected Useful Life” means, with respect to each ACS Group Initial Aircraft,
25 years or, in the case of (i) any ACS Group Aircraft that undergoes an ACS
Group Aircraft Conversion, 30 years or (ii) any other ACS Group Aircraft listed
on Schedule 7, 30 years, and, with respect to any ACS Group Additional Aircraft
(not including any ACS Group Additional Aircraft acquired by way of a
contribution), the “Expected Useful Life” established by or pursuant to a Board
Resolution or Guarantor Board Resolution, as applicable, or in any indenture
supplemental hereto or to the Guarantor Indenture providing for the issuance of
ACS Group Additional Securities to fund the acquisition of such ACS Group
Additional Aircraft or ACS Group Aircraft Conversion (subject to the consent of
the Policy Provider, the Initial Credit Facility Provider and receipt of a
Rating Agency Confirmation, in the case of the issuance of the ACS Group
Additional Securities).

 

 

--------------------------------------------------------------------------------



19

“Expense Account” has the meaning given to such term in Section 3.01(a) hereof.

“Expenses” means, collectively, any fees, costs or expenses Incurred by an ACS
Group Member in the course of the business activities permitted under
Section 5.02(e), including, without limitation, (i) any fees, expenses and
indemnification amounts (including, without limitation, any and all claims,
expenses, obligations, liabilities, losses, damages and penalties) of, or owing
to, the Trustee, any Director, any Guarantor Director, the Security Trustee, the
Operating Bank, any Authorized Agent, the Charitable Trustee, the Pass Through
Trustee and any other Service Provider; provided, that, except as provided in
clause (b) below, such indemnification amounts shall not exceed $25,000,000 in
the aggregate for all such Persons (and if indemnification amounts which will
cause the $25,000,000 threshold to be exceeded are due and payable to more than
one Person, then the indemnification amounts which may be distributed as
“Expenses” without causing the $25,000,000 threshold to be exceeded will be
allocated to such Persons pro rata based upon the amount of indemnification
amounts due and payable to each such Person); provided, further, that the
foregoing $25,000,000 limitation on indemnification amounts shall not apply (a)
following the delivery of a Default Notice or during the continuance of an
Acceleration Default (even if the applicable indemnification amount accrued or
was claimed prior to the delivery of a Default Notice and the occurrence of an
Acceleration Default) or (b) to indemnification amounts payable to the Back-Up
Remarketing Servicer, (ii) any premiums on the liability insurance required to
be maintained for the benefit of the Directors and the Guarantor Directors,
(iii) all Taxes payable by the ACS Group Members by reason of the business
activities permitted under Section 5.02(e) and the other activities described in
and permitted under the Related Documents, (iv) any Credit Facility Expenses,
(v) any Policy Expenses, (vi) any payment obligation (including, without
limitation, any indemnity payments) or other amount payable by any ACS Group
Member to any Lessee pursuant to a Lease and (vii) (subject to a limit of 2% of
the average monthly Rental Payments with respect to the relevant ACS Group
Aircraft (or other amount approved by a Board Resolution or Guarantor Board
Resolution, as applicable, with receipt of a Rating Agency Confirmation and the
prior written consent of the Policy Provider with respect thereto) with respect
to each ACS Group Subsidiary entitled thereto), the shortfall between Rental
Payments received by or on behalf of such ACS Group Subsidiary in respect of an
ACS Group Lease of an ACS Group Aircraft and the amount payable by such ACS
Group Subsidiary, as head lease rent with respect of such ACS Group Aircraft, to
another ACS Group Member; provided, however, that, except as expressly provided
herein, Expenses shall not include (i) any amount payable on the ACS Group
Securities, under any Hedge Agreement, any Policy Premium or Policy Redemption
Premium or any interest accrued on any Policy Premium or Policy Redemption
Premium, any Special Indemnity Payment or Credit Facility Advance Obligations or
(ii) to the extent there would otherwise be a deduction for an Expense of an
amount already deducted in the determination of “Collections”, any expense
referred to in clause (d) of the definition of “Collections”.

“Extended Note Pool Factor” means, with respect to each subclass of Class A
Securities, the “Extended Note Pool Factor” set forth in Schedule 5 hereto with
respect to such subclass of Securities, as the same may be adjusted or, with
respect to any new subclass of Securities, as may be determined in accordance
with Section 3.11 hereof.

 

 

--------------------------------------------------------------------------------



20

“Extension Amount” has the meaning given to such term in Section 3.09 hereof.

“Fed Ex Purchase Agreements” means , collectively, (a) the Aircraft Sales
Agreement Fec No. 07-0518 dated January 11, 2007 by and between Federal Express
Corporation and GAP Investment Nineteen, LLC, (b) the Aircraft Sales Agreement
Fec No. 07-0396 dated January 11, 2007 by and between Federal Express
Corporation and GAP Investment Twenty, LLC, (c) the Aircraft Sales Agreement Fec
No. 07-0519 dated January 11, 2007 by and between Federal Express Corporation
and GAP Investment Thirty-One, LLC, (d) the Aircraft Sales Agreement Fec No.
07-0516 dated January 11, 2007 by and between Federal Express Corporation and
GAP Investment Thirty-Three, LLC, and (e) the Aircraft Sales Agreement Fec No.
07-0517 dated January 11, 2007 by and between Federal Express Corporation and
GAP Investment Thirty-Two, LLC and “Fed Ex Purchase Agreement” means any one of
the foregoing.

“Final Amount” has the meaning given to such term in Section 3.06(i)(iv) hereof.

“Final Drawing” has the meaning given to such term in Section 3.12(i) hereof.

“Final Maturity Date” means (a) with respect to the ACS Group Initial
Securities, the fourth Business Day prior to the Legal Final Distribution Date
and (b) with respect to any ACS Group Refinancing Securities or ACS Group
Additional Securities, the date, if any, specified in the form of such ACS Group
Securities.

“Final Order” means in respect of an Avoided Payment, a final, nonappealable
order of a court exercising jurisdiction in an insolvency proceeding by or
against the Issuer, the Guarantor, any ACS Group Member, the Initial Credit
Facility Provider or any other provider of an Eligible Credit Facility.

“Final Policy Election” has the meaning given to such term in Section 3.14(c)
hereof.

“Fixed Rate Securities” means any Refinancing Securities or Additional
Securities issued with a fixed rate of interest.

“Floating Rate Securities” means any Securities constituting Initial Securities
and any Refinancing Securities or Additional Securities issued with a floating
or variable rate of interest.

“Future Lease” means, with respect to each Aircraft, any aircraft lease
agreement as may be in effect at any time after the relevant Closing Date
between an ACS Ireland Group Member and a Person not an ACS Ireland Group Member
(as lessee or purchaser), in each case other than any Initial Lease or
Additional Lease; provided that if, under any sub-leasing arrangement with
respect to an Aircraft, the lessor thereof agrees to receive payments or
collateral directly from, or is to make payments directly to, the sub-lessee in
any such case to the exclusion of the related Lessee, then the relevant
sub-lease shall constitute the “Lease”, and the sub-lessee shall constitute the
related “Lessee” with respect to such Aircraft, but only to the

 

 

--------------------------------------------------------------------------------



21

extent of the provisions of such sub-lease agreement relevant to such payments
and collateral and to the extent agreed by the relevant lessor.

“Governmental Authority” means any Federal, state, municipal, national or other
government (whether foreign or domestic and including the European Union) or
governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or local government of the U.S., the U.S., or a foreign
entity or foreign government.

“guarantee” has the meaning given to such term in Section 5.02(f) hereof.

“Guarantee” has the meaning given to such term in Section 11.01 hereof.

“Guaranteed Obligations” has the meaning given to such term in Section 11.01
hereof.

“Guaranteed Parties” has the meaning given to such term in Section 11.01 hereof.

“Guarantor” has the meaning given to such term in the preamble hereof.

“Guarantor Acquisition Agreements” means the Guarantor Purchase Agreement and
any agreements pursuant to which Guarantor Additional Aircraft are acquired.

“Guarantor Additional Aircraft” means any aircraft and any related Engine
acquired by any ACS Bermuda Group Member from a Seller or an affiliate of a
Seller or (upon a receipt of a Rating Agency Confirmation with respect thereto),
from any other Person after the Initial Closing Date (other than any Guarantor
Initial Aircraft, Remaining Aircraft or Substitute Aircraft), in each case in
accordance with the provisions hereof including obtaining the prior written
consent of the Policy Provider other than in the case of any Guarantor Aircraft
acquired by way of a contribution, excluding any such Guarantor Aircraft after
it has been sold or disposed of by way of a completed Aircraft Sale.

“Guarantor Additional Lease” means, with respect to each Guarantor Additional
Aircraft, each aircraft lease agreement, conditional sale agreement, hire
purchase agreement or other similar arrangement with respect to such Guarantor
Additional Aircraft on the relevant Closing Date.

“Guarantor Additional Securities” means any Guarantor Securities of any subclass
of the Guarantor Class A Securities (other than the Guarantor Initial Class A
Securities) pursuant to the Guarantor Indenture.

“Guarantor Aircraft” means the Guarantor Initial Aircraft and the Guarantor
Additional Aircraft.

“Guarantor Aircraft Agreement” means any lease, sublease, conditional sale
agreement, finances lease, hire purchase agreement or other agreement (other
than an agreement

 

 

--------------------------------------------------------------------------------



22

relating to maintenance, modification or repairs) or any purchase option (other
than a Purchase Option granted to an ACS Bermuda Group Member) to purchase a
Guarantor Aircraft, in each case pursuant to which any Person acquires or is
entitled to acquire legal title to, or the economic benefits of ownership of,
such Guarantor Aircraft.

“Guarantor Aircraft Conversion” has the meaning given to “Aircraft Conversion”
in Section 5.02(i) of the Guarantor Indenture.

“Guarantor Board” means the board of directors of the Guarantor.

“Guarantor Board Resolution” means a copy of a resolution certified as having
been duly adopted by the Guarantor Board and being in full force and effect on
the date of such certification.

“Guarantor Class A Securities” means, collectively, all Guarantor Securities
designated as a subclass of Class A, including the Guarantor Initial Securities
so designated (consisting of the Guarantor Subclass A-1 Securities issued as of
the Initial Closing Date), all Guarantor Additional Securities, if any, so
designated and, all Guarantor Refinancing Securities, if any, so designated, in
each case, pursuant to this Indenture.

“Guarantor Conversion Payments” has the meaning given to “Conversion Payments”
in Section 5.02(i) of the Guarantor Indenture.

“Guarantor Director” means a member of the board of directors of the Guarantor.

“Guarantor Fixed Rate Securities” means any Guarantor Refinancing Securities or
Guarantor Additional Securities issued with a fixed rate of interest.

“Guarantor Floating Rate Securities” means any Securities constituting Initial
Securities and any Guarantor Refinancing Securities or Guarantor Additional
Securities issued with a floating or variable rate of interest.

“Guarantor Future Lease” means, with respect to each Guarantor Aircraft, any
aircraft lease agreement as may be in effect at any time after the relevant
Closing Date between an ACS Bermuda Group Member and a Person not an ACS Bermuda
Group Member (as lessee or purchaser), in each case other than any Guarantor
Initial Lease or Guarantor Additional Lease; provided that if, under any
sub-leasing arrangement with respect to a Guarantor Aircraft, the lessor thereof
agrees to receive payments or collateral directly from, or is to make payments
directly to, the sub-lessee in any such case to the exclusion of the related
Lessee, then the relevant sub-lease shall constitute the “Guarantor Lease”, and
the sub-lessee shall constitute the related “Lessee” with respect to such
Guarantor Aircraft, but only to the extent of the provisions of such sub-lease
agreement relevant to such payments and collateral and to the extent agreed by
the relevant lessor.

“Guarantor Indenture” means the trust indenture dated as of the Initial Closing
Date among the Guarantor as issuer of the Guarantor Securities issued
thereunder, the Issuer, as guarantor of the Guarantor Securities issued
thereunder, Deutsche Bank Trust Company Americas as the Cash Manager, Deutsche
Bank Trust Company Americas as the trustee

 

 

--------------------------------------------------------------------------------



23

thereunder and Drawing Agent, HSH Nordbank AG, New York Branch as Initial Credit
Facility Provider and Financial Guaranty Insurance Company as Policy Provider.

“Guarantor Initial Aircraft” means each of the aircraft identified in Schedule 1
to the Guarantor Indenture (including any related Engines and Parts and any
Remaining Aircraft) and any Substitute Aircraft, excluding any such aircraft (or
related Aircraft Interest) sold or disposed of by way of a completed Aircraft
Sale and any Remaining Aircraft for which a Substitute Aircraft is Delivered.

“Guarantor Initial Class A Securities” means the Guarantor Subclass A-1
Securities issued on the Initial Closing Date pursuant to the Guarantor
Indenture.

“Guarantor Initial Lease” means, with respect to each Guarantor Initial
Aircraft, each aircraft lease agreement, conditional sale agreement, hire
purchase agreement or other similar arrangement subject to a written agreement
with respect to such Guarantor Initial Aircraft in existence as of the date of
this Indenture that is listed in Schedule 7 to the Guarantor Purchase Agreement
or with respect to any Substitute Aircraft, each aircraft lease agreement,
conditional sale agreement, hire purchase agreement or other similar arrangement
subject to a written agreement with respect to such Substitute Aircraft in
existence as of the relevant Acquisition Date with respect to such Substitute
Aircraft, as such agreement or arrangement may be amended, modified, extended,
supplemented, assigned or novated from time to time.

“Guarantor Initial Securities” means the Guarantor Initial Class A Securities.

“Guarantor Leases” means the Guarantor Initial Leases, the Guarantor Future
Leases and the Guarantor Additional Leases.

“Guarantor Modification Payments” has the meaning given to “Modification
Payments” in Section 5.02(i) of the Guarantor Indenture.

“Guarantor Securities” means the Guarantor Initial Securities, all Guarantor
Additional Securities, if any, all Guarantor Refinancing Securities, if any, and
all Guarantor Securities, if any, issued in replacement or substitution of a
Guarantor Security pursuant to the Guarantor Indenture.

“Guarantor Ownership Interest” has the meaning given to “Ownership Interest” in
Section 5.02(b) of the Guarantor Indenture.

“Guarantor Purchase Agreement” means the Purchase Agreement dated as of the
Initial Closing Date between the Bermudian Seller and the Guarantor.

“Guarantor Redemption” has the meaning given to “Redemption” in Section 3.10(c)
of the Guarantor Indenture.

“Guarantor Redemption Date” means the date, which shall in each case be a
Payment Date, on which Guarantor Securities are redeemed pursuant to Section
3.10 of the Guarantor Indenture.

 

 

--------------------------------------------------------------------------------



24

“Guarantor Redemption Price” has the meaning given to “Redemption Price” in the
Guarantor Indenture.

“Guarantor Refinancing” has the meaning given to “Refinancing” in Section 2.10
of the Guarantor Indenture.

“Guarantor Refinancing Expenses” means all out-of-pocket costs and expenses
Incurred in connection with an offering and issuance of Guarantor Refinancing
Securities.

“Guarantor Refinancing Securities” means any subclass of Guarantor Securities
issued by the Guarantor under the Guarantor Indenture at any time and from time
to time after the date thereof, in a Guarantor Refinancing under Section 2.10 of
the Guarantor Indenture.

“Guarantor Securities” means the Guarantor Initial Securities, all Guarantor
Additional Securities, if any, all Guarantor Refinancing Securities, if any, and
all Guarantor Securities, if any, issued in replacement or substitution of a
Guarantor Security, in each case, pursuant to the Guarantor Indenture.

“Guarantor Subclass A-1 Securities” means the Guarantor Initial Securities that
are designated “Subclass A-1 Securities” under the Guarantor Indenture, all
Guarantor Additional Securities, if any, so designated, all Guarantor
Refinancing Securities, if any, so designated and all Guarantor Securities, if
any, issued in replacement or substitution therefor.

“Guarantor Trustee” means, with respect to each subclass of Guarantor Securities
the Person appointed, at the time of determination, as the trustee of such
subclass of Guarantor Securities in accordance with the Guarantor Indenture. The
initial Guarantor Trustee is Deutsche Bank Trust Company Americas.

“Hedge Agreement” means any interest rate or currency hedge, swap, cap, floor,
Swaption, or other interest rate or currency hedging agreement between the
applicable ACS Group Member and any Hedge Provider existing on the Initial
Closing Date (including the Initial Hedge Agreements) or entered into in
accordance with Section 5.02(e)(iv) hereof.

“Hedge Breakage Costs” means any amounts payable by any ACS Group Member to a
Hedge Provider as a result of any early termination (however described or
defined therein) of any Hedge Agreement.

“Hedge Guarantee” has the meaning given to such term in any Hedge Agreement.

“Hedge Provider” means any counterparty to any ACS Group Member under any Hedge
Agreement.

“Hedge Payment” means a net payment to be made by a Hedge Provider into the
Collections Account under a Hedge Agreement and includes any such payment made
by a guarantor under any related Hedge Guarantee or any termination payment
received from any counterparty to a Hedge Agreement.

 

 

--------------------------------------------------------------------------------



25

“Holder” means any Person in whose name (a) a Class A Security or Class E
Security is registered from time to time in the Register for such Securities or
(b) a Guarantor Class A Security is registered from time to time in the Register
(as defined in the Guarantor Indenture) for such Guarantor Securities.

“Holder Conversion Election” has the meaning given to such term in Section
3.06(h) hereof.

“Incur” has the meaning given to such term in Section 5.02(f) hereof.

“Indebtedness” means, with respect to any Person at any date of determination
(without duplication), (a) all indebtedness of such Person for borrowed money,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (c) all obligations of such Person in respect of
letters of credit or other similar instruments (including reimbursement
obligations with respect thereto), (d) all the obligations of such Person to pay
the deferred and unpaid purchase price of property or services, which purchase
price is due more than six months after the date of purchasing such property or
service or taking delivery and title thereto or the completion of such services,
and payment deferrals arranged primarily as a method of raising finance or
financing the acquisition of such property or service, (e) all obligations of
such Person under a lease of (or other agreement conveying the right to use) any
property (whether real, personal or mixed) that is required to be classified and
accounted for as a capital lease obligation under U.S. GAAP, (f) all
Indebtedness of other Persons secured by a lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person, and (g) all
Indebtedness of other Persons guaranteed by such Person.

“Indenture” has the meaning given to such term in the preamble hereof.

“Independent Director” means a Person that is not at the time of its appointment
or at any time when such Person is serving as an Independent Director and has
not been for the five years prior to its appointment as an Independent Director
(i) an employee, officer, director, consultant, customer or supplier, or the
beneficial holder (directly or indirectly) of more than 5% of any Ownership
Interest, of any Aircastle Related Entity; provided, however, that any such
Person may serve as a trustee, manager or director of another special purpose
vehicle that is an Affiliate of the Issuer or Aircastle Limited, or (ii) except
in the case of Joe Clarkin, a spouse of, or Person related to (but not more
remote than first cousins), a Person referred to at (i) above.

“Initial Aircraft” means each of the aircraft identified in Schedule 1 hereto
(including any related Engines and Parts and any Remaining Aircraft) and any
Substitute Aircraft, excluding any such aircraft (or related Aircraft Interest)
sold or disposed of (directly or indirectly) by way of a completed Aircraft Sale
and any Remaining Aircraft for which a Substitute Aircraft is Delivered or for
which the Aircraft Interest for such Remaining Aircraft is not Delivered by the
Delivery Expiry Date to the Issuer.

“Initial Appraisal Dates” means the dates as of which the Initial Appraisers
calculated the Base Value of each ACS Group Initial Aircraft, which date in the
case of each of BK Associates, Inc., Airclaims Limited and Aircraft Information
Services, Inc. is as of December 31, 2006.

 

 

--------------------------------------------------------------------------------



26

“Initial Appraised Value” means (a) in the case of each ACS Group Initial
Aircraft (other than a Substitute Aircraft), the lessor of the mean and the
median of the appraisals by each of the Initial Appraisers of the Base Value of
such ACS Group Initial Aircraft as of the Initial Appraisal Dates, (b) in the
case of any Substitute Aircraft, the average of the appraisals by each of the
Initial Appraisers of the Base Value of such ACS Group Initial Aircraft as of a
date not more than six months prior to the date of the delivery of such ACS
Group Initial Aircraft and (c) in the case of any ACS Group Additional Aircraft,
the average of the appraisals by each of the Appraisers of the Base Value of
such ACS Group Additional Aircraft as of a date not more than six months prior
to the Closing Date for the issuance of the relevant ACS Group Additional
Securities.

“Initial Appraisers” means Aircraft Information Services, Inc., BK Associates,
Inc. and Airclaims Limited.

“Initial Class A Securities” means the Subclass A-1 Securities issued on the
Initial Closing Date.

“Initial Class E Securities” means the Subclass E-1 Securities issued on the
Initial Closing Date.

“Initial Closing Date” means June 8, 2007.

“Initial Credit Facility” means the revolving credit agreement dated as of the
Initial Closing Date among the Initial Credit Facility Provider, the Issuer, the
Guarantor and the Cash Manager, as amended, supplemented or otherwise modified
from time to time in accordance with its terms and as so replaced and so
designated pursuant to Section 3.12(e)(iii) hereof.

“Initial Credit Facility Amount” means, on the Closing Date, $87,750,000 and for
any date of determination thereafter, an amount equal to the greater of (i) 7.5%
of the then outstanding principal amount of the ACS Group Subclass A-1
Securities, and (ii) $65,000,000.

“Initial Credit Facility Non-Consent Event” means the occurrence of the
following: (i) the termination of the Initial Credit Facility and (ii) the
payment of all Credit Facility Obligations owed to the Initial Credit Facility
Provider in full.

“Initial Credit Facility Provider” means HSH Nordbank AG, New York Branch or any
provider of an Eligible Credit Facility so designated by a Board Resolution and
a Guarantor Board Resolution.

“Initial Expenses” means Expenses related to the issuance of the ACS Group
Initial Securities and the acquisition of the ACS Group Initial Aircraft (other
than Expenses related to the acquisition of the Remaining Aircraft incurred
after the Initial Closing Date).

“Initial Hedge Agreements” means each ISDA Master Agreement dated as of June 1,
2007 between the Issuer and an initial Hedge Provider.

 

 

--------------------------------------------------------------------------------



27

“Initial Hedge Schedule” means the Schedule to each ISDA 2002 Master Agreement
dated as of June 1, 2007 between an initial Hedge Provider and the Issuer.

“Initial Lease” means, with respect to each Initial Aircraft, each aircraft
lease agreement, conditional sale agreement, hire purchase agreement or other
similar arrangement subject to a written agreement with respect to such Initial
Aircraft that is in existence as of the date of this Indenture listed in
Schedule 7 to the Purchase Agreement or with respect to any Substitute Aircraft
, each aircraft lease agreement, conditional sale agreement, hire purchase
agreement or other similar arrangement subject to a written agreement with
respect to such Substitute Aircraft in existence as of the relevant Acquisition
Date with respect to such Substitute Aircraft, as such agreement or arrangement
may be amended, modified, extended, supplemented, assigned or novated from time
to time.

“Initial Liquidity Payment Account” has the meaning given to such term in
Section 3.01(a) hereof.

“Initial Outstanding Balance” means, with respect to any subclass of ACS Group
Securities the initial Outstanding Principal Balance thereof on the date of
issuance of such ACS Group Securities.

“Initial Purchasers” means Citigroup Global Markets Inc., Bear, Stearns & Co.
Inc. and J.P. Morgan Securities Inc.

“Initial Reserved Cash” means, with respect to the Senior Cash Collateral
Account, $0.

“Initial Securities” means the Initial Class A Securities and the Initial
Class E Securities.

“Insolvency Proceeding” means any proceeding of the type referred to in
Section 4.01(e) or (f) hereof in respect of the Issuer.

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as that term is defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act.

“Insured Minimum Principal Payment Amount” means, with respect to the Regular
Distribution Date following each Calculation Date occuring on or after the date
that is 24 months after the date of an Event of Default under Section 4.01(a) or
Section 4.01(b) hereof that is continuing or an Acceleration of the Securities,
the excess, if any, of (a) the Pool Balance of the Certificates as of such
Regular Distribution Date over (b) the Minimum Target Principal Balance of the
ACS Group Subclass A-1 Securities on the Payment Date that preceded such Regular
Distribution Date by 24 months.

“Intercompany Loan” has the meaning given to such term in Section 5.02(f)(vi)
hereof.

“Interest Amount” means, with respect to each subclass of ACS Group Securities
(other than any subclass of Class E Securities), on any Payment Date, (a) the
amount of interest

 

 

--------------------------------------------------------------------------------



28

accrued and unpaid to such Payment Date at the Stated Rate of Interest with
respect to such subclass of ACS Group Securities for the Accrual Period ending
on such Payment Date (and for any accrued and unpaid interest for any other
Accrual Period, at the Stated Rate of Interest for such period), determined in
accordance with the terms of such subclass of ACS Group Securities, plus
(b) interest at the rate specified in clause (a) above on any Interest Amount
due but not paid on any prior Payment Date.

“Interest Drawing” has the meaning given to such term in Section 3.14(a) hereof.

“Interest Shortfall” means has the meaning given to such term in Section
3.06(i)(i) hereof.

“Investment” has the meaning given to such term in Section 5.02(c) hereof.

“Investment Earnings” means investment earnings on funds on deposit in any
Account net of losses and investment expenses of the Cash Manager in making such
investments.

“Irish Account Charge” has the meaning given to such term in Section 3.01(a)
hereof.

“Irish Bank” means any bank duly authorized under the laws of Ireland.

“Irish Parent” means Destrabel Holding Limited, a holding company incorporated
under the laws of Ireland which beneficially owns 95% of the issued shares of
the Issuer.

“Irish Paying Agent” has the meaning given to such term in Section 2.03 hereof.
The initial Irish Paying Agent shall be Deutsche International Corporate
Services (Ireland) Limited.

“Irish Remarketing Servicer” means the Person acting, at the time of
determination, in the capacity of the remarketing servicer under the Irish
Remarketing Services Agreement. When the Irish Remarketing Services Agreement or
the Back-Up Remarketing Services Agreement provides that the Back-Up Remarking
Agent is to perform all or any part of the services called for by the Irish
Remarketing Services Agreement in place of the Irish Remarketing Servicer, the
terms “Irish Remarketing Servicer” and “Irish Remarketing Services Agreement”
mean, as to such services, the Back-Up Remarketing Servicer and the Back-Up
Remarketing Services Agreement. The initial Irish Remarketing Servicer is
Aircastle Advisor (Ireland) Limited.

“Irish Remarketing Servicer’s Pro Forma Lease” has the meaning given to such
term in Section 5.03(e) hereof.

“Irish Remarketing Services Agreement” means the Remarketing Services Agreement
dated as of the Initial Closing Date among the Irish Remarketing Servicer, the
Issuer, the Guarantor, the Policy Provider and the Administrative Agent.

 

 

--------------------------------------------------------------------------------



29

“Irish Rental Account” has the meaning given to such term in Section 3.01(a)
hereof.

“Irish Secretarial Services Provider” means the Person providing, at the time of
determination, secretarial services to the Issuer under the secretarial services
letter with the Issuer dated as of the Initial Closing Date (or any successor
agreement). The initial Irish Secretarial Services Provider is Goodbody
Secretarial Limited.

“Irish Sellers” means, collectively, Aircastle Ireland No. 2 Limited and
Aircastle Ireland No. 3 Limited and “Irish Seller” means any one of the
foregoing.

“Irish VAT Refund Account” has the meaning given to such term in Section 3.01(a)
hereof.

“Issuer” has the meaning given to such term in the preamble hereof.

“Issuers” means, collectively, the Issuer and the Guarantor (in its capacity as
issuer under the Guarantor Indenture).

“Leases” means the Initial Leases, the Future Leases and the Additional Leases.

“Legal Defeasance” has the meaning given to such term in Section 12.01(b)
hereof.

“Legal Final Distribution Date” has the meaning given to such term in the Pass
Through Trust Agreement.

“Lessee” means each Person who is the lessee of an ACS Group Aircraft from time
to time leased from an ACS Group Member pursuant to an ACS Group Lease.

“Lessee Funded Account” has the meaning given to such term in Section 3.01(a)
hereof.

“LIBOR” means the London interbank offered rate for one month U.S. dollar
deposits, determined pursuant to the Reference Agency Agreement, or such other
interest rate so denominated, with respect to any ACS Group Additional
Securities or ACS Group Refinancing Securities, in an indenture supplemental
hereto and to the Guarantor Indenture for any such ACS Group Securities or in
the form thereof.

“Listing Agent” means A&L Listing Limited.

“Material Hedge Agreement Terms” means events of default, termination events,
additional termination events, subordinated hedge payment provisions, Policy
Provider step-in rights, Policy Provider consent rights to amendments,
assignments and transfers, provisions relating to the obligation of the Hedge
Provider to any ACS Group Member to post collateral, find a replacement
counterparty or take other remedial action upon a downgrade in its credit rating
(together with the associated ratings thresholds) and a provision stating that
the Policy Provider is an intended third-party beneficiary.

 

 

--------------------------------------------------------------------------------



30

“Maximum Commitment” has the meaning given to such term in the Initial Credit
Facility.

“Minimum Principal Payment Amount” means, with respect to any subclass of ACS
Group Class A Securities, as of any Payment Date, the product of (i) the ACS
Group Class A Security Portion for such Payment Date and (ii) the Assumed
Monthly Depreciation for such Payment Date.

“Minimum Principal Shortfall” has the meaning given to such term in Section
3.06(i)(iii) hereof.

“Minimum Target Principal Balance” means, with respect to the ACS Group Class A
Securities on any Payment Date, the amount set forth in Schedule 3 to this
Indenture and set forth in Schedule 3 to the Guarantor Indenture for such
Payment Date, subject to the following adjustment.

If any ACS Group Initial Aircraft ceases to be owned by the ACS Group before the
end of the useful life of such ACS Group Initial Aircraft, the Minimum Target
Principal Balance for each Payment Date occurring after the Calculation Date
next succeeding the date of such cessation will be adjusted to be equal to: (x)
if such Payment Date occurs on or before the fifth anniversary of the Initial
Closing Date, the Assumed Portfolio Value for such Payment Date multiplied by
the ACS Group Class A Security Portion or (y) if such Payment Date occurs after
the fifth anniversary of the Initial Closing Date, the sum for all ACS Group
Initial Aircraft then owned by the ACS Group of the product of (1) the Assumed
Base Value of each such ACS Group Initial Aircraft for such Payment Date, (2)
the ACS Group Class A Security Portion and (3) a fraction (a) the numerator of
which shall be equal to the remaining Expected Useful Life in months of such ACS
Group Aircraft as of such Payment Date and (b) the denominator of which shall be
equal to the remaining Expected Useful Life of such ACS Group Aircraft in months
as of the fifth anniversary of the Initial Closing Date, provided that in no
event the Minimum Target Principal Balance for any Payment Date shall be less
than zero.

If any ACS Group Initial Aircraft has undergone a conversion, the Minimum Target
Principal Balance for each Payment Date occurring after the Calculation Date
next succeeding the later of the fifth anniversary of the Initial Closing Date
or the date of the completion of such conversion will be adjusted to be equal to
the sum for all ACS Group Initial Aircraft then owned by the ACS Group of the
product of (1) the Assumed Base Value of each such ACS Group Initial Aircraft
for such Payment Date, (2) the ACS Group Class A Security Portion and (3) a
fraction (a) the numerator of which shall be equal to the remaining Expected
Useful Life in months of such ACS Group Aircraft as of such Payment Date and (b)
the denominator of which shall be equal to the remaining Expected Useful Life of
such ACS Group Aircraft in months as of the fifth anniversary of the Initial
Closing Date (for the purpose of this clause (b), the Expected Useful Life of
such ACS Group Aircraft will be deemed to have been extended by 60 months as of
such fifth anniversary), provided that in no event the Minimum Target Principal
Balance for any Payment Date shall be less than zero.

“Modification Payment” has the meaning given to such term in Section 5.02(i)
hereof.

 

 

--------------------------------------------------------------------------------



31

“Monthly Report” has the meaning given to such term in Section 2.15(a) hereof.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Sale Proceeds” means, with respect to any sale or other disposition of any
assets, the aggregate amount of cash received or to be received from time to
time (whether as initial or deferred consideration) by or on behalf of the
seller in connection with such transaction after deducting therefrom (without
duplication) (a) reasonable and customary brokerage commissions and other
similar fees and commissions (including fees received by the Irish Remarketing
Servicer under the Irish Remarketing Services Agreement) and (b) the amount of
Taxes payable in connection with or as a result of such transaction, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid to a Person that is not an
Affiliate of the seller and are properly attributable to such transaction or to
the asset that is the subject thereof.

“No Proceeds Drawing” has the meaning given to such term in Section 3.14(c)
hereof.

“Non-Delivery Event” has the meaning given to such term in Section 3.05(c)
hereof.

“Non-Extension Drawing” has the meaning given to such term in Section 3.12(d)
hereof.

“Non-Extended Facility” has the meaning given to such term in Section 3.12(d)
hereof.

“Non-Performance Period” has the meaning given to such term in Section 3.14(c)
hereof.

“Non-Significant Subsidiary” means a direct or indirect subsidiary of the Issuer
or Guarantor with respect to which an order or decree described in Section
4.01(e) has been entered or an event described in Section 4.01(f) has occurred
if, as of the date of the entry of such order or decree or of such event, as the
case may be, such subsidiary, together with all of the subsidiaries of the
Issuer or the Guarantor, as applicable, that have been, unless liquidated, and
continue to be subject to such order or decree or event, as the case may be, own
or lease ACS Group Aircraft having an aggregate Assumed Base Value of less than
10% of the Assumed Portfolio Value as of such applicable date of such order or
decree or event.

“Non-Trustee Account” has the meaning given to such term in Section 3.01(g)
hereof.

“Note Pool Factor” means, with respect to each subclass of Class A Securities on
any Payment Date, the “Note Pool Factor” for such Payment Date set forth in
Schedule 4 hereto as the same may be adjusted or, with respect to any new
subclass of Securities, as may be determined in accordance with Section 3.11
hereof.

 

 

--------------------------------------------------------------------------------



32

“Note Target Price” means, in respect of any Aircraft (not including any
Aircraft acquired by way of a contribution), an amount equal to the product of
(i) the Designated Percentage with respect to such Aircraft and (ii) the sum of
(A) the then Outstanding Principal Balance of the ACS Group Class A Securities,
(B) any accrued but unpaid interest on the ACS Group Class A Securities, (C) any
related Hedge Breakage Costs, (D) any Policy Premium and Policy Expenses then
due and payable to the Policy Provider and (E) any Credit Facility Expenses then
due and payable to the Initial Credit Facility Provider.

“Notice of Avoided Payment” has the meaning given to such term in the Policy.

“Notice of Nonpayment” has the meaning given to such term in the Policy.

“Notices” has the meaning given to such term in Section 13.05 hereof.

“Novations” has the meaning given to such term in the Policy Provider Agreement.

“Obligations” means the Secured Obligations and the payments to be made to
either Issuer or any Holder of a Class E Security or Shareholder under
Section 3.08 hereof.

“Officer’s Certificate” means a certificate signed by, with respect to the
Issuer, any Director and, with respect to any other Person, any authorized
officer, director, trustee or equivalent representative.

“Operating Bank” means the Person acting, at the time of determination, as the
Operating Bank under the Security Trust Agreement. The initial Operating Bank is
Deutsche Bank Trust Company Americas.

“Opinion of Counsel” means a written opinion signed by legal counsel, who may be
an employee of or counsel to the Issuer, that meets the requirements of
Section 1.03 hereof.

“Optional Redemption” means a Redemption of Securities pursuant to
Section 3.10(a) hereof.

“Outstanding” means (a) with respect to the ACS Group Securities, of any class
or subclass at any time, all ACS Group Securities of such class or subclass
theretofore authenticated and delivered by the Trustee or the Guarantor Trustee,
as applicable, except (i) any such ACS Group Securities cancelled by, or
delivered for cancellation to, the Trustee or the Guarantor Trustee, as
applicable, (ii) any such ACS Group Securities, or portions thereof, for the
payment of principal of and accrued and unpaid interest on which moneys have
been deposited in the applicable Securities Account or distributed to Holders by
the Trustee and the Guarantor Trustee and any such ACS Group Securities, or
portions thereof, for the payment or redemption of which moneys in the necessary
amount have been deposited in the Defeasance/Redemption Account; provided that
if such ACS Group Securities are to be redeemed prior to the maturity thereof in
accordance with the requirements of Section 3.10(a) or 3.10(b) hereof or of the
Guarantor Indenture, as applicable, notice of such redemption shall have been
given as provided in Section 3.10(c) hereof or of the Guarantor Indenture, or
provision satisfactory to the Trustee or Guarantor Trustee, as applicable, shall
have been made for giving such notice, and (iii) any such

 

 

--------------------------------------------------------------------------------



33

ACS Group Securities in exchange or substitution for which other ACS Group
Securities, as the case may be, have been authenticated and delivered, or which
have been paid pursuant to the terms of this Indenture or the Guarantor
Indenture, as applicable, (unless proof satisfactory to the Trustee or the
Guarantor Trustee, if applicable, is presented that any of such ACS Group
Securities is held by a Person in whose hands such ACS Group Security is a
legal, valid and binding obligation of the Issuer or the Guarantor, as
applicable); and (b) when used with respect to any evidence of indebtedness
other than any ACS Group Securities means, at any time, any principal amount
thereof then unpaid and outstanding (whether or not due or payable).

“Outstanding Balance” has the meaning given to such term in Section 3.14(c)
hereof.

“Outstanding Principal Balance” means, with respect to any ACS Group Securities,
the total principal amount evidenced by such ACS Group Securities unpaid and
outstanding at any time as determined in accordance with Section 3.06 hereof and
Section 3.06 of the Guarantor Indenture.

“Ownership Interest” has the meaning given to such term in Section 5.02(b)
hereof.

“Part” means any part, component, appliance, accessory, instrument or other item
of equipment (other than any Engine) installed in or attached to (or
constituting a spare for any such item installed in or attached to) any ACS
Group Aircraft (other than any Engine).

“Partial Loss” means, with respect to any ACS Group Aircraft, any event or
occurrence of loss, damage, destruction or the like which is not a Total Loss.

“Partial Loss Proceeds” means, with respect to any ACS Group Aircraft, the total
proceeds of the insurance or reinsurance (other than in respect of liability
insurance) paid in respect of any Partial Loss to any ACS Group Member.

“Pass Through Trust Agreement” means the pass through trust agreement dated as
of the Initial Closing Date among the Pass Through Trustee and the Issuers, and
a supplement thereto dated as of the Initial Closing Date with respect to the
ACS Pass Through Trust and any further supplements thereto (with respect to
additional pass through trusts that may be formed in the future).

“Pass Through Trustee” means Wilmington Trust Company.

“Paying Agent” has the meaning given to such term in Section 2.03 hereof.

“Payment Date” means the 8th day of each month, commencing on July 9, 2007;
provided that (a) if any Payment Date would otherwise fall on a day that is not
a Business Day, such Payment Date shall be the first following day that is a
Business Day and (b) the Payment Date in June, 2037 shall be the fourth Business
Day prior to the Legal Final Distribution Date.

 

 

--------------------------------------------------------------------------------



34

“Permitted Account Investments” means, in each case (except with regard to
clause (f) hereof), book-entry securities, negotiable instruments or securities
in bearer or registered form that evidence:

(a) direct obligations of, and obligations fully guaranteed as to timely payment
by, the United States of America (having original maturities of no more than 365
days, or such lesser time as is required for the distribution of funds);

(b) demand deposits, time deposits or certificates of deposit of the Operating
Bank or of depository institutions or trust companies organized under the laws
of the United States of America or any state thereof, or the District of
Columbia (or any domestic branch of a foreign bank) (i) having original
maturities of no more than 365 days, or such lesser time as is required for the
distribution of funds; provided that at the time of Investment or contractual
commitment to invest therein, the short-term debt rating of such depository
institution or trust company shall be at least A-1 by Standard & Poor’s, P-1 by
Moody’s or (ii) having maturities of more than 365 days and, at the time of the
Investment or contractual commitment to invest therein, a rating of AA by
Standard & Poor’s and Aa2 by Moody’s; provided that, during any applicable
period, not more than 20% of the Issuers’ aggregate Permitted Account
Investments may be made in investments described under this clause (b);

(c) corporate or municipal debt obligations (including, without limitation,
commercial paper) (i) having remaining maturities of no more than 365 days, or
such lesser time as is required for the distribution of funds, having, at the
time of the Investment or contractual commitment to invest therein, a rating of
at least A-1+ or AA by Standard & Poor’s and P-1 or Aa2 by Moody’s or
(ii) having maturities of more than 365 days and, at the time of the Investment
or contractual commitment to invest therein, a rating of AA by Standard & Poor’s
and Aa2 by Moody’s;

(d) Investments in money market funds (including funds in respect of which the
Trustee or any of its Affiliates is investment manager or advisor) having a
rating of at least AA by Standard & Poor’s and Aa2 by Moody’s; or

(e) notes or bankers’ acceptances (having original maturities of no more than
365 days, or such lesser time as is required for the distribution of funds)
issued by any depository institution or trust company referred to in (b) above;

provided, however, that no Investment shall be made in any obligations of any
depository institution or trust company which has a contractual right to set off
and apply any deposits held, and other indebtedness owing, by any ACS Group
Member to or for the credit or the account of such depository institution or
trust company; provided further that if, at any time, the rating of any of the
foregoing investments falls below “BBB” by Standard & Poor’s or “Baa2” by
Moody’s, such downgraded investment shall no longer constitute a “Permitted
Account Investment”.

“Permitted Accruals” has the meaning given to such term in Section 3.08(a)
hereof and in Section 3.08(a) of the Guarantor Indenture.

 

 

--------------------------------------------------------------------------------



35

“Permitted Additional Aircraft Acquisition” has the meaning given to such term
in Section 5.02(h) hereof.

“Permitted Encumbrance” has the meaning given to such term in Section 5.02(b)
hereof.

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any political subdivision thereof or
any other legal entity, including public bodies.

“Pledged Beneficial Interest” has the meaning given to such term in the Security
Trust Agreement.

“Pledged Debt” has the meaning given to such term in the Security Trust
Agreement.

“Pledged Share” has the meaning given to such term in the Security Trust
Agreement.

“Policy” means the Financial Guarantee Insurance Policy No. [  ], issued as of
the Initial Closing Date by the Policy Provider, as amended, supplemented or
otherwise modified from time to time in accordance with its terms.

“Policy Drawing” means any payment of a claim under the Policy.

“Policy Expenses” means all amounts (including, but not limited to, all amounts
in respect of fees, indemnities or costs and expenses incurred by the Policy
Provider, including, without limitation, in connection with the enforcement,
defense or preservation of any rights in respect of any of the Related
Documents) due to the Policy Provider under the Policy Provider Agreement or any
other Policy Provider Document other than (i) reimbursement of any Policy
Drawing, (ii) any Policy Premium and Policy Redemption Premium, if any,
(iii) any interest accrued on any Policy Drawings or any Policy Premium, and
(iv) reimbursement of and interest on any Credit Facility Advance Obligations in
respect of any Eligible Credit Facility paid by the Policy Provider to any
provider of an Eligible Credit Facility.

“Policy Fee Letter” means the fee letter, dated as of the Initial Closing Date
from the Policy Provider to the Issuer, Guarantor, the Trustees and the Drawing
Agent setting forth the Policy Premium and certain other amounts payable in
respect of the Policy.

“Policy Non-Consent Event” means the occurrence of (i) the payment of the
Certificates in full, (ii) the termination and surrender of the Policy to the
Policy Provider for cancellation and (iii) the payment of all Policy Provider
Obligations in full.

“Policy Premium” has the meaning given to such term in the Policy Fee Letter.

“Policy Provider” means Financial Guaranty Insurance Company, a New York stock
insurance company.

 

 

--------------------------------------------------------------------------------



36

“Policy Provider Agreement” means the Insurance and Indemnity Agreement, dated
as of the date of issuance of the Certificates, among the Drawing Agent, the
Issuer, the Guarantor, the Trustee, the Guarantor Trustee, the Pass Through
Trustee and the Policy Provider.

“Policy Provider Default” means the occurrence of any of the following events:
(a) the Policy Provider fails to make a payment required under the Policy in
accordance with its terms and such failure remains unremedied for two Business
Days following the delivery of Written Notice of such failure by the Trustee,
the Guarantor Trustee, Cash Manager, Operating Bank or the Administrative Agent
to the Policy Provider, or (b) the Policy Provider (i) files any petition or
commences any case or proceeding under any provisions of any federal or state
law relating to insolvency, bankruptcy, rehabilitation, liquidation or
reorganization, (ii) makes a general assignment for the benefit of its creditors
or (iii) has an order for relief entered against it under any federal or state
law relating to insolvency, bankruptcy, rehabilitation, liquidation or
reorganization that is final and nonappealable, or (c) a court of competent
jurisdiction, the New York Insurance Department or another competent judicial or
regulatory authority enters a final and nonappealable order, judgment or decree
(i) appointing a custodian, trustee, agent or receiver for the Policy Provider
or for all or any material portion of its property or (ii) authorizing the
taking of possession by a custodian, trustee, agent or receiver of the Policy
Provider (or taking of possession of all or any material portion of the Policy
Provider’s property).

“Policy Provider Documents” means the Policy, the Policy Fee Letter, the Policy
Provider Agreement and the Policy Provider Indemnification Agreement.

“Policy Provider Indemnification Agreement” means the Indemnification Agreement
dated as of June 1, 2007 entered into among the Policy Provider, the Issuer, the
Guarantor and the Initial Purchasers.

“Policy Provider Obligations” means all reimbursements and other amounts,
including without limitation, fees, expenses, interest and indemnities, due to
the Policy Provider hereunder, or under the Policy Provider Documents, all such
amounts to be paid only as expressly provided hereunder and without duplication
whether by reason of any rights of subrogation or otherwise.

“Policy Redemption Premium” has the meaning given to such term in the Policy Fee
Letter.

“Pool Balance” has the meaning given to such term in the Pass Through Trust
Agreement.

“Precedent Lease” has the meaning given to such term in Section 5.03(e) hereof.

“Primary Expenses” means all Expenses other than ACS Group Modification Payments
and ACS Group Refinancing Expenses.

“Principal Conversion Election” has the meaning given to such term in Section
3.06(g) hereof.

 

 

--------------------------------------------------------------------------------



37

“Prior Ranking Amounts” has the meaning given to such term in Section 3.08(a)
hereof.

“Private Placement Legend” means the legend initially set forth on the
Securities in the form set forth in Section 2.02(a) hereof.

“Prohibited Countries” has the meaning determined, from time to time, in
accordance with Section 5.03(a) hereof.

“Purchase Agreement” means the Purchase Agreement dated as of the Initial
Closing Date between the Irish Sellers and the Issuer.

“Purchase Option” means a contractual option granted by the lessor or owner
under an ACS Group Aircraft Agreement (including pursuant to a conditional sale
agreement) as to the purchase of the applicable ACS Group Aircraft.

“Quarterly Report” has the meaning given to such term in Section 2.15(a) hereof.

“Rating Agency” means each of Moody’s and Standard & Poor’s and any other
nationally recognized rating agency designated by the Issuers; provided that
such organizations shall only be deemed to be a Rating Agency for purposes of
this Indenture with respect to the Certificates they are then rating.

“Rating Agency Confirmation” means a prior written confirmation from each
(unless specified otherwise) Rating Agency received by the Issuers and the
Trustees that a specified action or event shall not result in the downgrade,
qualification or withdrawal of such Rating Agency’s then current credit rating,
if any, of any Certificates (such rating, in the case of the Certificates, as
determined without regard to the Policy).

“Received Currency” has the meaning given to such term in Section 13.07(a)
hereof.

“Receiver” means any Person or Persons appointed as (and any additional Person
or Persons appointed or substituted as) administrative receiver, receiver,
manager or receiver and manager.

“Record Date” means, with respect to each Payment Date, the close of business on
the day that is 15 days prior to such Payment Date or, if 15 days has not passed
since the Initial Closing Date, the Initial Closing Date, in any event whether
or not such day is a Business Day.

“Redemption” has the meaning given to such term in Section 3.10(c) hereof.

“Redemption Date” means the date, which shall in each case be a Payment Date, on
which Securities of any subclass are redeemed pursuant to Section 3.10 hereof.

 

 

--------------------------------------------------------------------------------



38

“Redemption Premium” means in respect of any Initial Class A Security being
redeemed in an Optional Redemption on any date, the Redemption Premium indicated
for such Initial Security with respect to such date in the table below:

 

Redemption Date

 

Subclass A-1

 

 

 

On or after the Initial Closing Date

 

103%

On or after the date that is 11 months after the Initial Closing Date

 

102%

On or after the date that is 21 months after the Initial Closing Date

 

101%

On or after the date that is 31 months after the Initial Closing Date

 

100%

 

 

 

“Redemption Price” means an amount (determined as of the Calculation Date for
the Redemption Date for any Redemption pursuant to Section 3.10(a) hereof) equal
to:

(a) with respect to any Initial Class A Securities being redeemed and except as
otherwise provided in clause (d) below, the product of the applicable Redemption
Premium and the portion of the Outstanding Principal Balance being redeemed;

(b) with respect to any Class E-1 Securities being redeemed and except as
otherwise provided in clause (c) below, the Outstanding Principal Balance being
redeemed;

(c) with respect to any Securities being redeemed under Section 3.10(a) hereof
after the giving of a Default Notice or the Acceleration of any of the
Securities or under Section 3.10(b) hereof, the then Outstanding Principal
Balance thereof; and

(d) with respect to any Securities other than the Initial Securities, as
provided in the Board Resolution providing for the issuance of such Securities.

“Reference Agency Agreement” means the Reference Agency Agreement dated as of
the Initial Closing Date, among the Issuers, the Reference Agent and the Cash
Manager pursuant to which LIBOR is determined from time to time.

“Reference Agent” means the Person acting, at the time of determination, in the
capacity of the Reference Agent under the Reference Agency Agreement. The
initial Reference Agent is Deutsche Bank Trust Company Americas.

“Reference Date” means, with respect to each Accrual Period, the day that is two
Business Days prior to the commencement of such Accrual Period.

“Refinancing” has the meaning given to such term in Section 2.10(a) hereof.

“Refinancing Account” has the meaning given to such term in Section 3.01(a)
hereof.

 

 

--------------------------------------------------------------------------------



39

 

“Refinancing Expenses” means all out-of-pocket costs and expenses Incurred in
connection with an offering and issuance of Refinancing Securities and any
corresponding refinancing of the Certificates.

“Refinancing Securities” means any subclass of Securities issued by the Issuer
under this Indenture at any time and from time to time after the date hereof, in
a Refinancing under Section 2.10 hereof.

“Register” has the meaning given to such term in Section 2.07(a) hereof.

“Registrar” has the meaning given to such term in Section 2.07(a) hereof.

“Regular Distribution Date” has the meaning given to such term in the Pass
Through Trust Agreement.

“Regulation” has the meaning given to such term in Section 2.18 hereof.

“Related Collateral Document” means any letter of credit, third-party or bank
guarantee or cash collateral provided by or on behalf of a Lessee to secure such
Lessee’s obligations under an ACS Group Lease.

“Related Documents” means the Administrative Agency Agreement, the Cash
Management Agreement, each Eligible Credit Facility, this Indenture, the
Guarantor Indenture, the ACS Group Securities, the Reference Agency Agreement,
the Security Documents, the Policy Provider Documents, the Remarketing Services
Agreements, the Back-Up Remarketing Services Agreement, the ACS Group Purchase
Agreements and any other ACS Group Acquisition Agreement, any Hedge Agreements
and any Hedge Guarantees.

“Re-leasing Expenses” means, with respect to any period, all out-of-pocket costs
and expenses incurred by the ACS Group in connection with the re-leasing of ACS
Group Aircraft during such period, including but not limited to the following:

(a) storage, maintenance, test flight, navigation, landing, ferry flights,
shipping, fuel, reconfiguration, modification, refurbishment and repair expenses
incurred in connection with the re-leasing of such ACS Group Aircraft during
such period;

(b) insurance premiums, fees and expenses incurred by or on behalf of the ACS
Group for possessed hull and liability insurance while such ACS Group Aircraft
is off-lease during such period;

(c) expenses incurred in connection with the acceptance of delivery, and in
connection with the transition of such ACS Group Aircraft, to such re-lease
during such period; and

(d) outside legal counsel fees and expenses and other professional fees and
expenses, and all court costs, filing fees, bonding costs and other expenses,
and other governmental fees and costs related to any re-lease of such ACS Group
Aircraft during such period;

 

 

--------------------------------------------------------------------------------



40

 

provided that Re-leasing Expenses shall not include those expenses against
which, under leases that require maintenance reserves to be paid, lessees
customarily pay maintenance reserves.

“Relevant Information” means any information provided to the Cash Manager by any
Service Provider or any other service provider retained from time to time by an
ACS Group Member pursuant to the Related Documents.

“Remaining Aircraft” has the meaning given to such term in the Purchase
Agreement or the Guarantor Purchase Agreement, as applicable.

“Remaining Aircraft Allocation Amount” has the meaning given to such term in
Section 2.11 hereof.

“Remarketing Servicers” means, collectively, the Irish Remarketing Servicer and
the Bermudian Remarketing Servicer.

“Remarketing Services Agreements” means, collectively, the Irish Remarketing
Services Agreement and the Bermudian Remarketing Services Agreement.

“Renewal Lease” has the meaning given to such term in Section 5.03(e) hereof.

“Rental Account” has the meaning given to such term in Section 3.01(a) hereof.

“Rent Payment Reimbursement Amount” means, for any Aircraft to be Delivered, the
Investment Earnings on the funds deposited in the related Aircraft Purchase
Account received during the relevant Rent Transfer Period.

“Rental Payments” means all rental payments and other amounts equivalent to a
rental payment payable by or on behalf of a Lessee under an ACS Group Lease,
including payments under any Purchase Option.

“Rent Transfer Period” means, for each Aircraft to be Delivered, the period from
the Initial Closing Date and ending on (but excluding) the first Calculation
Date thereafter and each successive period beginning on (and including) a
Calculation Date and ending on (but excluding) the next succeeding Calculation
Date.

“Replacement Credit Facility” means, for the Initial Credit Facility, an
irrevocable revolving credit agreement (or agreements) in substantially the form
of the Initial Credit Facility, including reinstatement provisions, or in such
other form or forms (which may include a letter of credit, surety bond, swap,
financial insurance policy or guaranty) as shall permit the Rating Agencies to
confirm in writing their respective ratings then in effect for the Certificates
(before downgrading of such ratings, if any, as a result of the downgrading of
the ratings of the replaced Initial Credit Facility Provider; such rating as
determined without regard to the Policy) and, if not in form and substance
substantially the same as the Initial Credit Facility as reasonably determined
by the Policy Provider, that has been approved in writing by the Policy
Provider, in a face amount (or in an aggregate face amount) equal to the then
Maximum Commitment for the replaced Initial Credit Facility and issued by an
Eligible Provider or Eligible Providers having an unsecured short-term or
long-term (as the case may be) debt rating and a short-term or long-term

 

 

--------------------------------------------------------------------------------



41

 

(as the case may be) issuer credit rating, as the case may be, issued by Moody’s
and Standard & Poor’s which are equal to or higher than the Threshold Rating
(and consented to in writing by the Policy Provider if any such rating which is
equal to the Threshold Rating shall not have a stable or positive outlook
according to the Rating Agencies) or, with the written consent of the Policy
Provider, such other ratings and qualifications as shall permit the Rating
Agencies to confirm in writing their respective ratings then in effect for the
Certificates (before the downgrading of such ratings, if any, as a result of the
downgrading of the ratings of the replaced Initial Credit Facility Provider;
such rating as determined without regard to the Policy). Without limitation of
the form that a Replacement Credit Facility otherwise may have pursuant to the
preceding sentence, a Replacement Credit Facility may have a stated expiration
date earlier than 15 days after the Final Maturity Date of the ACS Group
Subclass A-1 Securities so long as such Replacement Credit Facility provides for
a Non-Extension Drawing as contemplated by Section 3.12(d).

“Replacement Credit Facility Provider” means a Person (or Persons) who issues a
Replacement Credit Facility.

“Repossession Insurance” has the meaning given to such term in Section 5.03(g)
hereof and Section 5.03(g) of the Guarantor Indenture.

“Required Amount” means, (a) initially (i) with respect to the Initial Credit
Facility, zero; provided that, if a Downgrade Drawing, a Non-Extension Drawing
or (for the purposes of Section 3.12(f)(ii) hereof and Article II of the Initial
Credit Facility only) a Final Drawing shall have occurred, the “Required Amount”
shall be the Maximum Commitment, and (ii) with respect to the Senior Cash
Collateral Account, an amount equal to the Initial Reserved Cash therefor, and
(b) thereafter, on any Payment Date, with respect to the Senior Cash Collateral
Account, and any other Eligible Credit Facility, such amounts as designated in a
Board Resolution and Guarantor Board Resolution (and for which a Rating Agency
Confirmation has been received and prior written consent of the Policy Provider
and the Initial Credit Facility Provider has been received), plus the increase,
if any, in the Required Amount for any such Cash Collateral Account or Eligible
Credit Facility provided for by the terms of any ACS Group Additional Securities
or ACS Group Refinancing Securities.

“Required Expense Amount” means, with respect to each Payment Date, the amount
of Expenses of the ACS Group due and payable on the Calculation Date relating to
such Payment Date or reasonably anticipated to become due and payable before the
next succeeding Payment Date, the accrual of which would be prudent in light of
the size and timing of such Expenses, and with respect to any maintenance
expenditures, before the third succeeding Payment Date, to the extent such
Expenses consist of (a) Primary Expenses and (b) any ACS Group Modification
Payments or ACS Group Refinancing Expenses in respect of which a Permitted
Accrual was previously effected by a deposit in the Expense Account (whether or
not any such deposit has been previously used to pay any other Primary Expense
but excluding any portion of such deposit previously used to pay any ACS Group
Modification Payments or ACS Group Refinancing Expenses) in each case after
giving effect to any withdrawal from any Lessee Funded Account or any drawing
upon a Related Collateral Document that is then available for the payment of any
such Expense; provided, however, that the Required Expense Amount shall not
include any Initial Expenses.

 

 

--------------------------------------------------------------------------------



42

 

“Required Expenses Shortfall” has the meaning given to such term in Section
3.06(f) hereof.

“Requisition Compensation” means all monies or other compensation receivable by
any ACS Group Member from any government, whether civil, military or de facto,
or public or local authority in relation to an ACS Group Aircraft in the event
of its requisition for title, confiscation, restraint, detention, forfeiture or
compulsory acquisition or seizure or requisition for hire by or under the order
of any government or public or local authority.

“Responsible Officer” means (a) with respect to the Trustee, any officer within
the Corporate Trust Office, including any Vice President, Managing Director,
Assistant Vice President, Director or any other officer of the Trustee
customarily performing functions similar to those performed by any of the above
designated officers and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge and
familiarity with the particular subject, (b) with respect to the Issuer, any
Director and (c) with respect to any Person providing an Eligible Credit
Facility and the Cash Manager or any other Service Provider, any authorized
officer of such Person.

“Restricted Security” means any Security bearing the Private Placement Legend.

“Secured Obligations” has the meaning given to such term in the Security Trust
Agreement.

“Secured Parties” has the meaning given to such term in the Security Trust
Agreement.

“Securities” means the Initial Securities, all Additional Securities, if any,
all Refinancing Securities, if any, and all Securities, if any, issued in
replacement or substitution of a Security, in each case, pursuant to this
Indenture.

“Securities Account” has the meaning given to such term in Section 3.01(a)
hereof.

“Securities Act” means the Securities Act of 1933.

“Security Deposit Account” has the meaning given to such term in Section 3.01(a)
hereof.

“Security Documents” means the Security Trust Agreement and any document
executed pursuant thereto, or otherwise, for the purpose of granting a security
interest in any Collateral to the Security Trustee for the benefit of the
Secured Parties or for the purpose of perfecting such security interest.

“Security Interests” means the security interests granted or expressed to be
granted in the Collateral pursuant to the Security Trust Agreement.

 

 

--------------------------------------------------------------------------------



43

 

“Security Trust Agreement” means the Security Trust Agreement dated as of the
Initial Closing Date, among the Issuers, the Security Trustee, the Cash Manager,
the Operating Bank and each other party thereto.

“Security Trustee” means the Person appointed, at the time of determination, as
the trustee for the benefit of the Secured Parties pursuant to Section 5.01 of
the Security Trust Agreement. The initial Security Trustee is Deutsche Bank
Trust Company Americas.

“Segregated Funds” means, with respect to each ACS Group Lease, (a) all security
deposits provided for under such ACS Group Lease that have been received from
the relevant Lessee or pursuant to the relevant ACS Group Acquisition Agreement
with respect to such ACS Group Lease, (b) any security deposit pledged to the
relevant Lessee by an ACS Group Member and (c) all other funds, including any
maintenance reserves, received from the relevant Lessee or pursuant to the
relevant ACS Group Acquisition Agreement with respect to such ACS Group Lease
and in each case of clause (a), (b) and (c) not permitted, pursuant to the terms
of such ACS Group Lease, to be commingled with the funds of the ACS Group.

“Sellers” means the Irish Sellers and the Bermudian Seller and any Affiliates
thereof that are sellers of (i) a Company or U.S. Trust or (ii) entities that
own an Additional Aircraft or a related Aircraft Interest, in each case to an
ACS Group Member.

“Senior Cash Collateral Account” has the meaning given to such term in Section
3.01(a) hereof. The Senior Cash Collateral Account is an Eligible Credit
Facility.

“Senior Cash Collateral Event” has the meaning given to such term in Section
3.01(p) hereof.

“Senior Claim” means, with respect to any Obligations (other than Expenses), all
other Obligations the payment of which constitutes a Prior Ranking Amount with
respect thereto.

“Senior Claimant” means the holder of a Senior Claim.

“Senior Class” means (a) with respect to the Securities, (i) so long as any
Class A Securities are Outstanding, the Class A Securities and (ii) after the
Class A Securities have been paid in full, the Class E Securities and (b) with
respect to the Guarantor Securities, the Guarantor Class A Securities.

“Senior Hedge Payment” means, on any Payment Date, a net payment to a Hedge
Provider by any ACS Group Member (including, but not limited to, any Hedge
Breakage Costs payable by any ACS Group Member to a Hedge Provider if such Hedge
Breakage Costs result from an early termination of the related Hedge Agreement,
except any Voluntary Hedge Breakage Cost to the extent the sum of all Voluntary
Hedge Breakage Costs shall exceed the Voluntary Hedge Breakage Cost Threshold),
other than any Subordinated Hedge Payment.

“Senior Hedge Payments Shortfall” has the meaning given to such term in Section
3.06(f) hereof.

 

 

--------------------------------------------------------------------------------



44

 

“Senior Trustee” means the Trustee of the Senior Class; provided that if the
same Person shall not be the Trustee of each of the subclasses of the Senior
Class, then the Senior Trustee shall be the Trustee of the subclass of such
Securities with the lowest numerical designation then Outstanding. If as a
result of the foregoing, the Senior Trustee and the Operating Bank are not the
same Person, the Senior Trustee shall assume the obligations of the Operating
Bank under, and become a party to, the Security Trust Agreement.

“Service Provider” means each of the Operating Bank, the Remarketing Servicers,
the Back-Up Remarketing Servicer, the Trustee, the Guarantor Trustee, the
Security Trustee, any Authorized Agent, the Administrative Agent, the Cash
Manager, the Bermudian Secretarial Services Provider, the Irish Secretarial
Services Provider, the Drawing Agent and the Reference Agent.

“Shareholders” means the holder(s) of the shares of the Guarantor as shall be
notified from time to time by the Guarantor to the Trustee and the Guarantor
Trustee.

“Shareholders Account” has the meaning given to such term in Section 3.01(a)
hereof.

“Special Distribution Date” has the meaning given to such term in the Pass
Through Trust Agreement.

“Special Indemnity Payments” means (a) any indemnity amounts owing at any time
and from time to time by the Issuer or the Guarantor to the Initial Purchasers
under the Certificates Purchase Agreement, to the Remarketing Servicer under
Section 12.01 of the applicable Remarketing Services Agreement (exclusive of
such indemnities owing to the Back-Up Remarketing Servicer), to the Policy
Provider under the Policy Provider Indemnification Agreement or to the Initial
Credit Facility Provider under Sections 3.01 and 3.09 of the Initial Credit
Facility, (b) any other indemnity amounts owing at any time and from time to
time to any other Person (other than the Back-Up Remarketing Servicer) party to
a Related Document which arise from violations of the Securities Act, the U.S.
Securities Exchange Act of 1934, as amended or any other securities law and (c)
any indemnification amounts (including without limitation, any and all claims,
expenses, obligations, liabilities, losses, damages and penalties) of, or owing
to, the Trustee, any Director, any Guarantor Director, the Security Trustee, the
Operating Bank, any Authorized Agent, the Charitable Trustee, the Pass Through
Trustee and any other Service Provider that are not payable as Expenses.

“Specified Aircraft” means the ACS Group Initial Aircraft with respect to which
the Lessee under the related ACS Group Lease shall have entered into a Novation
with respect to such ACS Group Lease.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“State of Registration” means, in relation to an Aircraft at any time, the
country or state on whose national register such Aircraft is registered at that
time under the laws of such

 

 

--------------------------------------------------------------------------------



45

 

country or state in accordance with the applicable provisions of any Lease
relating to such Aircraft or, in the absence of any such provisions, Applicable
Law.

“Stated Expiration Date” has the meaning given to such term in Section 3.12(d)
hereof.

“Stated Rate of Interest” means (i) with respect to each subclass of ACS Group
Securities (other than Class E Securities), the interest rate set forth in such
ACS Group Securities and (ii) with respect to the Certificates, has the meaning
given to such term in the Pass Through Trust Agreement, plus, in the case of
clauses (i) and (ii) above, after the Expected Final Payment Date, 0.05% per
annum.

“Subclass A-1 Securities” means the Initial Securities that are designated
“Subclass A-1 Securities” under the Indenture, all Additional Securities, if
any, so designated, all Refinancing Securities, if any, so designated and all
Securities, if any, issued in replacement or substitution therefor, in each
case, pursuant to the Indenture.

“Subclass E-1 Securities” means the Initial Securities that are designated
Subclass E-1 Securities, all Additional Securities, if any, so designated, all
Refinancing Securities, if any, so designated and all Securities, if any, issued
in replacement or substitution therefor, in each case, pursuant to this
Indenture.

“Subordinated Claim” means a claim that is subordinate in right of payment to
each Senior Claim as provided in Section 3.08 hereof.

“Subordinated Claimant” means the holder of a Subordinated Claim.

“Subordinated Hedge Payments” means any amounts payable by any ACS Group Member
to a Hedge Provider that are (a) subordinated in accordance with the relevant
Hedge Agreement (including, but not limited to, any Hedge Breakage Costs payable
by any ACS Group Member to a Hedge Provider if such Hedge Breakage Costs result
from an early termination of the related Hedge Agreement with respect to which
such Hedge Provider is the “Defaulting Party” or, to the extent subordinated in
any Hedge Agreement, an “Affected Party” (as such terms are defined in the
related Hedge Agreement)) and (b) Voluntary Hedge Breakage Costs that are not
payable as Senior Hedge Payments.

“Subordinated Representative” means, as applicable, the Issuer with respect to
any Subordinated Claim consisting of any of the Class E Securities, the Trustee
with respect to any Subordinated Claim consisting of any subclass of Securities
of which it is the Trustee and any other Person acting as the representative of
one or more Subordinated Claimants.

“Substitute Aircraft” has the meaning given to such term in the Purchase
Agreement or the Guarantor Purchase Agreement, as applicable, and that has been
approved by the Policy Provider.

“Swaption” means any option agreement with respect to a Hedge Agreement.

 

 

--------------------------------------------------------------------------------



46

 

“Taxes” mean any and all taxes, fees, levies, duties, tariffs, imposts, and
other charges of any kind (together with any and all interest, penalties, loss,
damage, liability, expense, additions to tax and additional amounts or costs
Incurred or imposed with respect thereto) imposed or otherwise assessed by any
Governmental Authority, including, without limitation: taxes or other charges on
or with respect to income, franchises, windfall or other profits, gross
receipts, property, sales, use, capital stock, payroll, employment, social
security, workers’ compensation, unemployment compensation, or net worth and
similar charges; taxes or other charges in the nature of excise, withholding, ad
valorem, stamp, transfer, value added, taxes on goods and services, gains taxes,
license, registration and documentation fees, customs duties, tariffs, and
similar charges.

“Termination Notice” has the meaning given to such term in the Initial Credit
Facility.

“Third Party Event” has the meaning given to such term in Section 5.03(b)
hereof.

“Threshold Rating” means the short-term issuer credit rating of A-1 by Standard
& Poor’s (or, in the absence of a short-term issuer credit rating by Standard &
Poor’s, a long-term issuer credit rating of A+ by Standard & Poor’s) and a
short-term unsecured debt rating of P-1 by Moody’s (or, in the absence of a
short-term unsecured debt rating by Moody’s, a long-term unsecured debt rating
of A1 by Moody’s).

“Tombo Aircraft” means those certain Boeing 757-200 Initial Aircraft bearing
manufacturer’s serial numbers 24330 and 24331.

“Tombo Lease” means each lease of a Tombo Aircraft between Tombo Aviation Inc.
and China Southern Airlines Company Limited.

“Total Loss” means, with respect to any ACS Group Aircraft (a) if the same is
subject to an ACS Group Lease, a Casualty Occurrence, Total Loss or Event of
Loss (each as defined in such ACS Group Lease) or the like (however so defined);
or (b) if the same is not subject to an ACS Group Lease, (i) its actual,
constructive, compromised, arranged or agreed total loss, (ii) its destruction,
damage beyond repair or being rendered permanently unfit for normal use for any
reason whatsoever, (iii) its requisition for title, confiscation, restraint,
detention, forfeiture or any compulsory acquisition or seizure or requisition
for hire (other than a requisition for hire for a temporary period not exceeding
180 days) by or under the order of any government (whether civil, military or de
facto) or public or local authority or (iv) its hijacking, theft or
disappearance, resulting in loss of possession by the owner or operator thereof
for a period of 30 consecutive days or longer. A Total Loss with respect to any
ACS Group Aircraft shall be deemed to occur on the date on which such Total Loss
is deemed pursuant to the relevant ACS Group Lease to have occurred or, if such
Lease does not so deem or the relevant ACS Group Aircraft is not subject to an
ACS Group Lease, (A) in the case of an actual total loss or destruction, damage
beyond repair or being rendered permanently unfit, the date on which such loss,
destruction, damage or rendering occurs (or, if the date of loss or destruction
is not known, the date on which the relevant ACS Group Aircraft was last heard
of); (B) in the case of a constructive, compromised, arranged or agreed total
loss, the earlier of (1) the date 30 days after the date on which notice
claiming such total loss is issued to the insurers or brokers and (2)

 

 

--------------------------------------------------------------------------------



47

 

the date on which such loss is agreed or compromised by the insurers; (C) in the
case of requisition for title, confiscation, restraint, detention, forfeiture,
compulsory acquisition or seizure, the date on which the same takes effect; (D)
in the case of a requisition for hire, the expiration of a period of 180 days
from the date on which such requisition commenced (or, if earlier, the date upon
which insurers make payment on the basis of a Total Loss); or (E) in the case of
clause (iv) above, the final day of the period of 30 consecutive days referred
to therein.

“Total Loss Proceeds” means, in relation to an ACS Group Aircraft, the total net
proceeds of the insurance and reinsurance paid in respect of a Total Loss
thereof and includes, in the case of a Total Loss of an airframe which does not
involve the Total Loss of all Engines or Parts installed thereon at the time
when such Total Loss occurred, the net sale proceeds of any such surviving
Engines or Parts.

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 (15 U.S.
Code Section 77aaa-77bbbb), as in effect on the date this Indenture was
executed, except as provided in Section 9.05 hereof.

“Trustee” means, with respect to each subclass of Securities the Person
appointed, at the time of determination, as the trustee of such subclass of
Securities in accordance with this Indenture. The initial Trustee for each
subclass of Securities is Deutsche Bank Trust Company Americas.

“Trustees” means, collectively, the Trustee and the Guarantor Trustee.

“Unrestricted Security” means any Security not bearing the Private Placement
Legend.

“U.S.” means the United States of America.

“U.S. GAAP” means generally accepted accounting principles in the United States.

“U.S. Government Obligations” has the meaning given to such term in
Section 12.02(a) hereof.

“U.S. Trust” has the meaning given to such term in the Purchase Agreement.

“Voluntary Hedge Breakage Costs” means any amounts payable by any ACS Group
Member to a Hedge Provider as a result of any early termination (however
described or defined therein) of any Hedge Agreement other than (a) any
Subordinated Hedge Payment described in clause (a) of the definition thereof,
(b) any such amounts payable as a result of any such early termination following
the occurrence of (i) an “Event of Default” under the applicable Hedge
Agreement, (ii) an event described in Section 5(b)(i) of any ISDA 2002 Master
Agreement (or comparable provisions of any other Hedge Agreement) entered into
by any ACS Group Member or (iii) an Additional Termination Event (as defined in
the Initial Hedge Schedule) of the type described in clauses (i) through (x)
(inclusive) of the definition thereof (or comparable provisions in any other
schedule to a Hedge Agreement entered into by any ACS Group Member) and (c)
during the period prior to the fifth anniversary of the Initial Closing

 

 

--------------------------------------------------------------------------------



48

 

Date, any such amount to the extent there are sufficient funds to pay such
amount in full on the immediately succeeding Payment Date as if such amount was
a Subordinated Hedge Payment pursuant to the priority of payments set forth in
Section 3.08(a), provided that, upon the election of the Issuer (which shall be
exercised by a Written Notice from the Administrative Agent), any such amount
shall be deemed to be a Voluntary Hedge Breakage Cost notwithstanding that such
amount satisfies clause (c) above.

“Voluntary Hedge Breakage Cost Threshold” means $100,000,000.

“War Risk Coverage” has the meaning given to such term in Exhibit D hereto.

“Written Notice” means, with reference to the Issuer, the Trustee, the Cash
Manager, the Operating Bank, the Administrative Agent or the provider of any
Eligible Credit Facility, a written instrument executed by a Responsible Officer
of such Person.

Section 1.02 Rules of Construction. Unless the context otherwise requires:

(a) A term has the meaning assigned to it and an accounting term not otherwise
defined has the meaning assigned to it in accordance with U.S. GAAP.

(b) The terms “herein”, “hereof” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision.

(c) Unless otherwise indicated in context, all references to Articles, Sections,
Schedules or Exhibits refer to an Article or Section of, or a Schedule or
Exhibit to, this Indenture.

(d) Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders, and words in the singular shall include the
plural, and vice versa.

(e) The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without limitation”.

(f) Unless otherwise indicated, references to a subclass of Securities,
Guarantor Securities or ACS Group Securities shall be to the Subclass A-1
Securities, the Guarantor Subclass A-1 Securities or the ACS Group Subclass A-1
Securities, respectively, the Subclass E-1 Securities or to a subclass of
Refinancing Securities, Guarantor Refinancing Securities or ACS Group
Refinancing Securities or Additional Securities, Guarantor Additional Securities
or ACS Group Additional Securities; and references to a class of Securities,
Guarantor Securities or ACS Group Securities shall be to the Class A Securities,
the Guarantor Class A Securities or the ACS Group Class A Securities or the
Class E Securities or to a class of Refinancing Securities, Guarantor
Refinancing Securities or ACS Group Refinancing Securities or Additional
Securities, Guarantor Additional Securities or ACS Group Additional Securities.

(g) References in this Indenture to an agreement or other document (including
this Indenture) include references to such agreement or document as amended,
replaced or otherwise modified (without, however, limiting the effect of the
provisions of this Indenture with

 

 

--------------------------------------------------------------------------------



49

 

regard to any such amendment, replacement or modification), and the provisions
of this Indenture apply to successive events and transactions. References to any
Person shall include such Person’s successors in interest and permitted assigns.

(h) References in this Indenture to Section 3.01 through Section 3.08 and
Section 3.12 through Section 3.15 shall include reference to the equivalent
Section 3.01 through Section 3.08 and Section 3.12 through Section 3.15 of the
Guarantor Indenture.

(i) References in this Indenture to any statute or other legislative provision
shall include any statutory or legislative modification or re-enactment thereof,
or any substitution therefor, and references to any governmental Person shall
include reference to any governmental Person succeeding to the relevant
functions of such Person.

(j) References in this Indenture to the Securities of any class or subclass
include the conditions applicable to the Securities of such class or subclass;
and any reference to any amount of money due or payable by reference to the
Securities of any class or subclass shall include any sum covenanted to be paid
by the Issuer under this Indenture.

(k) References in this Indenture to any action, remedy or method of judicial
proceeding for the enforcement of the rights of creditors or of security shall
be deemed to include, in respect of any jurisdiction other than the State of New
York, references to such action, remedy or method of judicial proceeding for the
enforcement of the rights of creditors or of security available or appropriate
in such jurisdiction as shall most nearly approximate such action, remedy or
method of judicial proceeding described or referred to in this Indenture.

(l) Where any payment is to be made, funds applied or any calculation is to be
made hereunder on a day which is not a Business Day, unless any Related Document
otherwise provides, such payment shall be made, funds applied and calculation
made on the next succeeding Business Day, and payments shall be adjusted
accordingly.

(m) Where the Irish Remarketing Servicer or any replacement remarketing servicer
(including the Back-Up Remarketing Servicer) or the Administrative Agent or any
replacement administrative agent are performing or may perform lease management
and/or remarketing services pursuant to a Related Document in relation to one or
more different Aircraft at the same time, a reference in this Indenture to the
“Remarketing Servicer” or the “Administrative Agent”, as applicable, shall be
construed as a reference to each of the Irish Remarketing Servicer or
replacement remarketing servicer, as the case may be, or Administrative Agent or
replacement administrative agent, as applicable, and the rights and obligations
of the parties hereto shall be construed accordingly.

Section 1.03 Compliance Certificates and Opinions. Upon any application or
request by the Issuer to the Trustee to take any action under any provision of
this Indenture, the Issuer shall furnish to the Trustee an Officer’s Certificate
stating that, in the opinion of the signers thereof, all conditions precedent,
if any, provided for in this Indenture relating to the proposed action have been
complied with, and an Opinion of Counsel stating that, in the opinion of such
counsel, all such conditions precedent, if any, have been complied with, except
that in the case of any such application or request as to which the furnishing
of such documents is specifically

 

 

--------------------------------------------------------------------------------



50

 

required by any provision of this Indenture relating to such particular
application or request, no additional certificate or opinion need be furnished.

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture or any indenture supplemental hereto
shall include:

(a) a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions in this Indenture relating
thereto;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of each such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(d) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

Section 1.04 Acts of Holders. (a) Any direction, consent, waiver or other action
provided by this Indenture in respect of the Securities of any subclass to be
given or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by an agent or proxy duly appointed in writing; and, except as herein otherwise
expressly provided, such action shall become effective when such instrument or
instruments are delivered to the Trustee, to each Rating Agency where it is
hereby expressly required pursuant to this Indenture and to the Issuer. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Holders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose under
this Indenture and conclusive in favor of the Trustee or the Issuer, if made in
the manner provided in this Section.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the certificate of any notary public or other officer
of any jurisdiction authorized to take acknowledgments of deeds or administer
oaths that the Person executing such instrument acknowledged to him the
execution thereof, or by an affidavit of a witness to such execution sworn to
before any such notary or such other officer and where such execution is by an
officer of a corporation or association, trustee of a trust or member of a
partnership, on behalf of such corporation, association, trust or partnership,
such certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other reasonable manner which the Trustee deems sufficient.

(c) In determining whether the Holders have given any direction, consent,
request, demand, authorization, notice, waiver or other Act (a “Direction”),
under this Indenture, Securities owned by the Issuer or any Affiliate of the
Issuer shall be disregarded and deemed not to be Outstanding for purposes of any
such determination; provided that for the purposes of this

 

 

--------------------------------------------------------------------------------



51

 

Section 1.04(c) the Holders of the Class E Securities shall not be considered
Affiliates of the Issuer. In determining whether the Trustee shall be protected
in relying upon any such Direction, only Securities which a Responsible Officer
of the Trustee actually knows to be so owned shall be so disregarded.
Notwithstanding the foregoing, (i) if any such Person owns 100% of the
Securities of any subclass Outstanding, such Securities shall not be so
disregarded as aforesaid, and (ii) if any amount of Securities of such subclass
so owned by any such Person have been pledged in good faith, such Securities
shall not be disregarded as aforesaid if the pledgee establishes to the
satisfaction of the Trustee the pledgee’s right so to act with respect to such
Securities and that the pledgee is not the Issuer or any Affiliate of the
Issuer.

(d) The Issuer may at its option, by delivery of Officers’ Certificates to the
Trustee, set a record date other than the Record Date to determine the Holders
in respect of the Securities of any subclass entitled to give any Direction in
respect of such Securities. Such record date shall be the record date specified
in such Officer’s Certificate which shall be a date not more than 30 days prior
to the first solicitation of Holders in connection therewith. If such a record
date is fixed, such Direction may be given before or after such record date, but
only the Holders of record of the applicable subclass at the close of business
on such record date shall be deemed to be Holders for the purposes of
determining whether Holders of the requisite proportion of Outstanding
Securities of such subclass have authorized or agreed or consented to such
Direction, and for that purpose the Outstanding Securities of such subclass
shall be computed as of such record date; provided that no such Direction by the
Holders on such record date shall be deemed effective unless it shall become
effective pursuant to the provisions of this Indenture not later than one year
after the record date.

(e) Any Direction or other action by the Holder of any Security shall bind the
Holder of every Security issued upon the transfer thereof or in exchange
therefor or in lieu thereof, whether or not notation of such action is made upon
such Security.

ARTICLE II

 

THE SECURITIES

Section 2.01 Authorized Amount; Terms; Form; Execution and Delivery. (a) The
Outstanding Principal Balance of any subclass of Securities which may be
authenticated and delivered from time to time under this Indenture shall not
exceed the initial Outstanding Principal Balance set forth for such subclass of
Securities in the definition thereof or, with respect to any subclass of
Refinancing Securities or Additional Securities, authorized in one or more Board
Resolutions; provided that at no time may the Outstanding Principal Balance of
any subclass of Refinancing Securities exceed the Redemption Price of the
subclass of Securities being refinanced thereby plus Refinancing Expenses
relating thereto, any Policy Premium and any Policy Redemption Premium, if any,
due and payable to the Policy Provider and any amount to be deposited in a Cash
Collateral Account for such Refinancing Securities; and provided further that
any Additional Securities shall be issued in accordance with Section 2.12
hereof. All Securities of any class or subclass need not be issued at the same
time and any class or subclass of Securities may be reopened, without the
consent of any Holder, for issuances of Additional Securities or Refinancing
Securities of such class or subclass, subject in all cases to Sections 2.10,
2.12, 3.09, 3.11 and 5.02 hereof and any other applicable provision of this
Indenture.

 

 

--------------------------------------------------------------------------------



52

 

The Initial Securities issuable hereunder on the Initial Closing Date shall be
issued in two subclasses. The Initial Securities shall be designated the
Subclass A-1 Securities and the Subclass E-1 Securities.

Interest shall accrue on any subclass of the Floating Rate Securities (other
than any subclass of Class E Securities) from the relevant Closing Date and
shall be computed for each Accrual Period on the basis of a 360-day year and the
actual number of days elapsed in such Accrual Period on the Outstanding
Principal Balance of such Security. Interest shall accrue on any subclass of the
Fixed Rate Securities from the relevant Closing Date and shall be computed for
each Accrual Period on the basis of a 360-day year and one-twelfth of an annual
interest payment on the Outstanding Principal Balance and, in the case of the
first Accrual Period and any incomplete Accrual Period, on the basis of a
360-day year consisting of twelve 30-day months and the actual number of days
elapsed in such Accrual Period.

Any amount of premium or interest on any subclass of Securities not paid when
due shall, to the fullest extent permitted by applicable law, bear interest at
an interest rate per annum equal to the Stated Rate of Interest for such
Securities from the date when due until such amount is paid or duly provided
for, due and payable on the next succeeding Payment Date, subject to the
availability of the Available Collections therefor after making payments
entitled to priority under Section 3.08 hereof.

(b) There shall be issued and delivered and authenticated on the relevant
Closing Date, to each of the Holders, Securities in the principal amounts and
maturities and bearing the interest rates, in each case in definitive,
certificated, registered form as described herein or in any indenture
supplemental hereto, and substantially in the form set forth in the applicable
exhibit to this Indenture or in any indenture supplemental hereto, with such
appropriate insertions, omissions, substitutions and other variations as are
required or permitted by this Indenture, and may have such letters, numbers or
other marks of identification and such legends or endorsements printed,
lithographed or engraved thereon, as may be required to comply with the rules of
any securities exchange on which such Securities may be listed or to conform to
any usage in respect thereof, or as may, consistently herewith, be prescribed by
the Director executing such Securities, such determination by the Director to be
evidenced by his or her execution of the Securities.

Securities of each subclass shall be printed, lithographed or engraved or
produced by any combination of these methods or may be produced in any other
manner permitted by the rules of any securities exchange on which the Securities
may be listed, all as determined by the Director executing such Securities, as
evidenced by his or her execution of such Securities.

Each subclass of Securities shall be offered and sold in reliance on Section
4(2) of the Securities Act and shall be duly executed by the Issuer,
authenticated by the Trustee and held by the Pass Through Trustee as hereafter
provided.

(c) On the date of any Refinancing, the Issuer shall issue and deliver as
provided in Section 2.10 hereof an aggregate principal amount of Refinancing
Securities having the maturities and bearing the interest rates and such other
terms authorized by one or more Board

 

 

--------------------------------------------------------------------------------



53

 

Resolutions or in any indenture supplemental hereto providing for the issuance
of such Securities or specified in the form of such Securities, in each case in
accordance with such Section 2.10.

(d) On the date of the issuance, if any, of any Additional Securities, the
Issuer shall issue and deliver, as provided in Sections 2.12 and 5.02(f) hereof,
an aggregate principal amount of Additional Securities having the maturities and
bearing the interest rates and such other terms authorized by one or more Board
Resolutions or in any indenture supplemental hereto providing for the issuance
of such Securities or specified in the form of such Securities, in each case in
accordance with such Section 2.12.

(e) The Securities shall be executed on behalf of the Issuer by the manual or
facsimile signature of a Director or other authorized officer of the Issuer.

(f) Each Security bearing the manual or facsimile signatures of any individual
who was at the time such Security was executed a Director or other authorized
officer of the Issuer shall bind the Issuer, notwithstanding that any such
individual has ceased to hold such office prior to the authentication and
delivery of such Securities or any payment thereon.

(g) At any time and from time to time after the execution of any Securities, the
Issuer may deliver such Securities to the Trustee for authentication and, upon
receipt of a written instruction by the Issuer, subject to the provisions of
clause (h) below, the Trustee shall authenticate such Securities by manual or
facsimile signature upon receipt by it of written orders of the Issuer. The
Securities shall be authenticated on behalf of the Trustee by any Responsible
Officer of the Trustee.

(h) No Security shall be entitled to any benefit under this Indenture or be
valid or obligatory for any purpose, unless it shall have been executed on
behalf of the Issuer as provided in clause (e) above and authenticated by or on
behalf of the Trustee as provided in clause (g) above. Such signatures shall be
conclusive evidence that such Security has been duly executed and authenticated
under this Indenture. Each Security shall be dated the date of its
authentication.

(i) The Issuer shall execute and the Trustee shall, in accordance with this
Section 2.01, authenticate the Securities and, in the case of the Class A
Securities, the Registrar shall register the Securities in the name of the Pass
Through Trustee and the Trustee shall deliver the Securities to the Pass Through
Trustee and, in the case of the Class E Securities, the Registrar shall register
the Securities in the names of the Holders of the Class E Securities and the
Trustee shall deliver the Securities to the Holders of the Class E Securities.

(j) The Class E Securities will, for purposes of U.S. Federal, state and local
income tax, be treated as equity.

Section 2.02 Restrictive Legends. (a) Except as specified in Section 2.13(a)
hereof, each Security (and all Securities issued in exchange therefor or upon
registration of transfer or substitution thereof) shall bear the following
legend on the face thereof:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933 AS
AMENDED (THE “SECURITIES ACT”) OR WITH ANY SECURITIES

 

 

--------------------------------------------------------------------------------



54

 

REGULATORY AUTHORITY IN ANY JURISDICTION AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE IN THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.

(b) Each Security (except as provided in Section 2.13(a)) shall also bear the
following legend on the face thereof:

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR SUCH
CERTIFICATES AND OTHER INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM THAT
THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS AND THE OTHER RESTRICTIONS
CONTAINED IN THE INDENTURE.

(c) Each Security other than a Class E Security shall also bear the following
legend on the face thereof:

EACH PURCHASER OR TRANSFEREE OF THIS SECURITY OR ANY INTEREST HEREIN WILL BE
REQUIRED TO REPRESENT, WARRANT AND AGREE THAT EITHER: (A) NO ASSETS OF (I) AN
EMPLOYEE BENEFIT PLAN SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), (II) A PLAN DESCRIBED IN SECTION
4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), (III)
A PLAN, ACCOUNT OR ARRANGEMENT (SUCH AS A GOVERNMENTAL, CHURCH OR NON-U.S. PLAN)
THAT IS SUBJECT TO ANY U.S. FEDERAL, STATE, LOCAL OR NON U.S. LAW THAT IS
SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
(“SIMILAR LAW”) OR (IV) AN ENTITY WHOSE UNDERLYING ASSETS ARE DEEMED TO INCLUDE
ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN, PLAN, ACCOUNT OR ARRANGEMENT, HAVE
BEEN USED TO ACQUIRE THIS SECURITY OR ANY INTEREST HEREIN; OR (B) THE
ACQUISITION, HOLDING AND DISPOSITION OF THIS SECURITY OR ANY INTEREST HEREIN BY
THE HOLDER WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR A VIOLATION OF ANY
SIMILAR LAW, AS APPLICABLE.

(d) Each Class E Security shall also bear the following legend on the face
thereof:

BY ITS ACQUISITION HEREOF, THE HOLDER REPRESENTS AND WARRANTS THAT NO ASSETS OF
AN EMPLOYEE BENEFIT PLAN SUBJECT TO ERISA OR A PLAN OR ARRANGEMENT SUBJECT TO
SECTION 4975 OF THE INTERNAL REVENUE CODE OR A FUND OR ENTITY THAT IS USING
ASSETS OF, OR IS ACTING FOR THE BENEFIT OF, ANY SUCH EMPLOYEE BENEFIT PLAN, PLAN
OR ARRANGEMENT (INCLUDING ANY HELD INDIRECTLY THROUGH THE GENERAL ACCOUNT OF AN
INSURANCE COMPANY) HAVE BEEN USED TO PURCHASE THE SECURITIES.

 

 

--------------------------------------------------------------------------------



55

 

Section 2.03 Registrar and Paying Agent. (a) With respect to each subclass of
Securities, there shall at all times be maintained by the Registrar (i) an
office or agency in the location set forth in Section 13.05 hereof where
Securities of such subclass may be presented or surrendered for registration of
transfer or for exchange, (ii) an office or agency in the location set forth in
Section 13.05 (other than Ireland) for payment of Securities of any subclass
(each, a “Paying Agent”) and (iii) an office or agency where notices and demands
in respect of the payment of such Securities may be served. For so long as any
Securities are listed on the Alternative Securities Market of the Irish Stock
Exchange, the Issuer shall appoint and maintain a Paying Agent in Ireland (the
“Irish Paying Agent”). Written notice of the location of each such other office
or agency and of any change of location thereof shall be given by the Trustee to
the Issuer and the Holders of such subclass. In the event that no such office or
agency shall be maintained or no such notice of location or of change of
location shall be given, presentations and demands may be made and notices may
be served at the Corporate Trust Office of the Trustee.

(b) Each Authorized Agent shall be a bank or trust company, shall be a
corporation organized and doing business under the laws of the United States or
any state or territory thereof or of the District of Columbia, with a combined
capital and surplus of at least $75,000,000 (or having a combined capital and
surplus in excess of $5,000,000 and the obligations of which, whether now in
existence or hereafter Incurred, are fully and unconditionally guaranteed by a
corporation organized and doing business under the laws of the United States,
any state or territory thereof or of the District of Columbia and having a
combined capital and surplus of at least $75,000,000) and shall be authorized
under the laws of the United States or any state or territory thereof to
exercise corporate trust powers, subject to supervision by Federal or state
authorities (such requirements, the “Eligibility Requirements”). The Trustee
shall initially be a Paying Agent and Registrar hereunder with respect to the
Securities of each subclass.

(c) Any corporation into which any Authorized Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authorized Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authorized Agent, shall be the successor of such Authorized Agent hereunder, if
such successor corporation is otherwise eligible under this Section, without the
execution or filing of any paper or any further act on the part of the parties
hereto or such Authorized Agent or such successor corporation.

(d) Any Authorized Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Issuer may, and at the request of
the Trustee shall, at any time terminate the agency of any Authorized Agent by
giving written notice of termination to such Authorized Agent and to the
Trustee. Upon the resignation or termination of an Authorized Agent or if at any
time any such Authorized Agent shall cease to be eligible under this
Section (when, in either case, no other Authorized Agent performing the
functions of such Authorized Agent shall have been appointed by the Trustee),
the Issuer shall promptly appoint one or more qualified successor Authorized
Agents, reasonably satisfactory to the Trustee, to perform the functions of the
Authorized Agent which has resigned or whose agency has been terminated or who
shall have ceased to be eligible under this Section. The Issuer shall give
written notice of any such appointment made by it to the Trustee; and in each
case the Trustee

 

 

--------------------------------------------------------------------------------



56

 

shall mail notice of such appointment to all Holders of the related subclass as
their names and addresses appear on the Register for such subclass.

(e) The Issuer agrees to pay, or cause to be paid, from time to time to each
Authorized Agent reasonable compensation for its services and to reimburse it
for its reasonable expenses to be agreed to pursuant to separate agreements with
each such Authorized Agent.

Section 2.04 Paying Agent to Hold Money in Trust. The Trustee shall require each
Paying Agent other than the Trustee to agree in writing that all moneys
deposited with any Paying Agent for the purpose of any payment on the Securities
or to the Policy Provider shall be deposited and held in trust for the benefit
of the Holders (with regard to payments on the Securities) entitled to such
payment, or the Policy Provider, as the case may be, subject to the provisions
of this Section. Moneys so deposited and held in trust shall constitute a
separate trust fund for the benefit of the Holders with respect to which such
money was deposited.

The Trustee may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, direct any Paying Agent to
pay to the Trustee all sums held in trust by such Paying Agent; and, upon such
payment by any Paying Agent to the Trustee, such Paying Agent shall be released
from all further liability with respect to such money.

Section 2.05 Method of Payment. (a) On each Payment Date, the Trustee shall, or
shall instruct the Paying Agent (other than the Irish Paying Agent) to, pay, to
the extent of the Available Collections therefor transferred to a Securities
Account, to the Holders as of the Record Date for such Payment Date all
principal or Redemption Price of, and interest on the Securities of each
subclass (other than payments received following an Event of Default in respect
of any subclass of Securities); provided that in the event and to the extent
receipt of any payment is not confirmed by the Trustee or Paying Agent (other
than the Irish Paying Agent) by 1:00 p.m. (New York time) on such Payment Date
or any Business Day thereafter, distribution thereof shall be made on the
Business Day following the Business Day such payment is received.

(b) Any payments on a Payment Date with respect to the Class A Securities shall
be made by wire transfer to or as instructed by the Pass Through Trustee at
least five Business Days before the applicable Payment Date so long as it is the
Holder thereof. Alternatively, upon application in writing to the Trustee, not
later than the applicable Record Date, by a Holder other than the Pass Through
Trustee of one or more Class A Securities of such subclass having an aggregate
principal amount of not less than $1,000,000, any such payments shall be made by
wire transfer to an account designated by such Holder at a financial institution
in New York, New York.

(c) Any payments on a Payment Date with respect to the Class E Securities shall
be made by check mailed to each Holder of such Security on the applicable Record
Date at its address appearing on the applicable Register maintained with respect
to the Class E Securities. Alternately, upon application in writing to the
Trustee not later than the applicable Record Date, by a Holder of one or more
Class E Securities having an aggregate principal amount of $1,000,000, any such
payments shall be made by one transfer to an account designated by such Holder
at a financial institution in New York, New York.

 

 

--------------------------------------------------------------------------------



57

 

The final payment for each subclass of Securities (other than the Class E
Securities) shall be made only upon presentation and surrender of the Securities
of such subclass by the Holder or its agent at the Corporate Trust Office or
agency of the Trustee or Paying Agent (other than the Irish Paying Agent)
specified in the notice of such final payment given by the Trustee or Paying
Agent. The Trustee or Paying Agent shall mail such notice of the final payment
of such subclass to each of the Holders of such subclass, specifying the date
and amount of such final payment no later than five Business Days prior to such
final payment and such notice shall also be published by the Irish Paying Agent
by such publication as the Alternative Securities Market of the Irish Stock
Exchange may require and in such other publication as the Irish Paying Agent may
determine to comply with its obligations hereunder.

Section 2.06 Minimum Denomination. Each subclass of Class A Securities shall be
issued in minimum denominations of $100,000 and integral multiples of $1,000 in
excess thereof. Each subclass of Class E Securities shall be issued in minimum
denominations of $500,000.

Section 2.07 Transfer and Exchange; Cancellation. (a) The Trustee agrees with
the Issuer that the Trustee shall keep a register (herein referred to as the
“Register”) in which provisions shall be made for the registration of Securities
and the registration of transfers of Securities and a record of the dates and
payments made with respect to the Securities. The Register shall be kept at the
Corporate Trust Office, and the Trustee is hereby appointed “Registrar” for the
purpose of registering Securities and transfers of Securities as herein
provided. A Holder may transfer a Security only by written application to the
Registrar stating the name of the proposed transferee and otherwise complying
with the terms of this Indenture, including, without limitation, the provisions
of this Section 2.07. No such transfer shall be effective until, and such
transferee shall succeed to the rights of a Holder only upon, final acceptance
and registration of the transfer by the Registrar in the Register.

(b) Upon surrender for registration or transfer of any Security at the Corporate
Trust Office, the Issuer shall execute, upon the written request of such Holder,
and the Trustee shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Securities of the same class and of a
like aggregate principal amount. At the option of a Holder, its Securities may
be exchanged for other Securities of the same class of any authorized
denomination, of a like aggregate principal amount, upon surrender of the
Securities to be exchanged at the Corporate Trust Office. Each new Class A
Security issued upon transfer or exchange shall be in a principal amount of at
least $100,000 and each new Class E Security issued upon transfer or exchange
shall be in a principal amount of at least $500,000 (and, in each case, if less,
the then unpaid principal amount thereof) and dated the date or dates to which
interest on the Security surrendered shall have been paid or, if no such
interest shall have been paid, the applicable date of issuance. Whenever any
Securities are so surrendered for exchange, the Issuer shall execute, and the
Trustee shall authenticate and deliver, the Securities which the Holder making
the exchange is entitled to receive. All Securities issued upon any registration
of transfer or exchange of Securities shall be the valid obligations of the
Issuer evidencing the same respective obligations, and entitled to the same
security and benefits under this Indenture, as the Securities surrendered upon
such registration of transfer or exchange. When Securities are presented to the
Registrar with a request to register their transfer or to exchange them for an
equal principal amount of Securities of other authorized denominations, the
Registrar shall

 

 

--------------------------------------------------------------------------------



58

 

register the transfer or make the exchange as requested if the requirements for
such transactions are met (including, in the case of a transfer, that such
Securities are duly endorsed or accompanied by a written instrument of transfer
in form satisfactory to the Trustee and Registrar duly executed by the Holder
thereof or by an attorney who is authorized in writing to act on behalf of the
Holder). In addition, the Trustee may require evidence satisfactory to it as to
the compliance of any such transfer with the Securities Act of 1933, as amended.
The Trustee shall make a notation on each new Security or Securities of the
amount of all payments of principal previously made on the old Security or
Securities with respect to which such new Security is issued and the date to
which interest accrued on such old Security or Securities has been paid.

(c) Prior to the due presentment for registration of transfer of a Security, the
Issuer and the Trustee may deem and treat the applicable registered Holder as
the absolute owner and Holder of such Security for the purpose of receiving
payment of all amounts payable with respect to such Security and for all other
purposes and shall not be affected by any notice to the contrary.

(d) The Issuer shall not be required to exchange any surrendered Securities as
above provided during the 15 calendar day period preceding the due date of any
payment on such Securities. The Issuer shall not be required to exchange or
register the transfer of any Securities as above provided during the 15 calendar
days preceding the Final Maturity Date of any such Securities or during the 15
calendar days preceding the first mailing of any notice of Redemption or
Refinancing of Securities to be redeemed or refinanced. The Issuer shall not be
required to exchange or register the transfer of any Securities that have been
selected, called or are being called for Redemption or Refinancing except, in
the case of any Securities where notice has been given that such Securities are
to be redeemed in part, the portion thereof not so to be redeemed.

(e) A Security may not be exchanged for another Security other than as provided
in this Section 2.07 and Section 2.08 hereof.

(f) The Issuer at any time may deliver Securities to the Trustee for
cancellation. The Trustee and no one else shall cancel and destroy in accordance
with its customary practices in effect from time to time (subject to the record
retention requirements of the Exchange Act) any such Securities, together with
any other Securities surrendered to it for registration of transfer, exchange or
payment.

Section 2.08 Mutilated, Destroyed, Lost or Stolen Securities. If any Security
shall become mutilated, destroyed, lost or stolen, the Issuer shall, upon the
written request of the Holder thereof and presentation of the Security or
satisfactory evidence of destruction, loss or theft thereof to the Trustee or
Registrar (including, in the case of Securities listed on the Alternative
Securities Market of the Irish Stock Exchange, at the offices of the
co-registrar in Ireland, if any), issue, and the Trustee shall authenticate and
deliver in exchange therefor or in replacement thereof, a new Security of the
same subclass, payable to such Holder in the same principal amount, of the same
maturity, with the same payment schedule, bearing the same interest rate and
dated the date of its authentication. If the Security being replaced has become
mutilated, such Security shall be surrendered to the Trustee or a Registrar and
forwarded to the Issuer by the Trustee or such Registrar. If the Security being
replaced has been destroyed, lost or stolen, the Holder thereof shall furnish to
the Issuer, the Trustee or a Registrar (i) such security

 

 

--------------------------------------------------------------------------------



59

 

or indemnity as may be required by them to save the Issuer, the Trustee and such
Registrar harmless and (ii) evidence satisfactory to the Issuer, the Trustee and
such Registrar of the destruction, loss or theft of such Security and of the
ownership thereof. The Holders will be required to pay any tax or other
governmental charge imposed in connection with such exchange or replacement and
any other expenses (including the fees and expenses of the Trustee and any
Registrar) connected therewith.

Section 2.09 Payments of Transfer Taxes. Upon the transfer of any Security or
Securities pursuant to Section 2.07 hereof, the Issuer or the Trustee may
require from the party requesting such new Security or Securities payment of a
sum to reimburse the Issuer or the Trustee for, or to provide funds for the
payment of, any transfer Tax or similar governmental charge payable in
connection therewith.

Section 2.10 Refinancing of Securities. (a) Subject to Section 2.01(a) hereof,
paragraphs (b) and (c) below and Section 5.02(f)(ii) hereof, the Issuer may
issue Refinancing Securities pursuant to this Indenture for the purpose of
refinancing the Outstanding Principal Balance of any subclass of Securities
(including refinancings of Refinancing Securities). Each refinancing of any
subclass of Securities with the proceeds of an offering of Refinancing
Securities (a “Refinancing”) shall be authorized pursuant to one or more Board
Resolutions and shall be effected only following receipt of a Rating Agency
Confirmation and upon obtaining the prior written consent of the Policy Provider
(unless a Policy Non-Consent Event has occurred or will occur in connection with
such Refinancing) and the Initial Credit Facility Provider (unless an Initial
Credit Facility Non-Consent Event has occurred or will occur in connection with
such Refinancing). Each Refinancing Security shall constitute a “Security” for
all purposes under this Indenture, and shall have the class or subclass
designation and such further designations added or incorporated in such title as
specified in the related Board Resolutions, in any indenture supplemental hereto
providing for the issuance of such Securities or specified in the form of such
Securities, as the case may be.

(b) A Refinancing of any subclass of Securities in whole or in part may occur on
any Payment Date after the Initial Closing Date and shall be effected as an
Optional Redemption pursuant to Section 3.10 hereof. On the date of any
Refinancing, the Issuer shall issue and sell an aggregate principal amount of
Refinancing Securities not to exceed the Redemption Price of the Securities
being refinanced thereby and any accrued and unpaid interest plus the
Refinancing Expenses relating thereto, any Policy Premium and Policy Redemption
Premium due and payable to the Policy Provider and any amount to be deposited in
any Cash Collateral Account for such Refinancing Securities. The proceeds of
each sale of Refinancing Securities shall be used to make the deposit required
by Section 3.10(d) hereof, to pay such Refinancing Expenses, such Policy Premium
and Policy Redemption Premium and to fund such Cash Collateral Account.

(c) Each Refinancing Security shall contain such terms as may be established in
or pursuant to the related Board Resolution (subject to Section 2.01 hereof), in
any indenture supplemental hereto providing for the issuance of such Securities
or specified in the form of such Securities to the extent permitted below, and
shall have the same ranking pursuant to Section 3.08 hereof with respect to all
other Obligations as the Securities of the class to which such Refinancing
Securities belong (and, with respect to other subclasses of such class, as

 

 

--------------------------------------------------------------------------------



60

 

provided in Section 3.09 hereof). No less than seven Business Days, prior to any
Refinancing, any or all of the following, as applicable, with respect to the
related issue of each subclass of Refinancing Securities shall have been
determined by the Issuer and set forth in such Board Resolutions, in any
indenture supplemental hereto or specified in the form of such Securities, as
the case may be:

(i) the Securities to be refinanced by such Refinancing Securities;

(ii) the aggregate principal amount of such Refinancing Securities that may be
issued;

(iii) the proposed date of such Refinancing;

(iv) the Expected Final Payment Date and the Final Maturity Date of such
Refinancing Securities;

(v) whether such Refinancing Securities are to have the benefit of any Eligible
Credit Facility and, if so, the amount and other terms thereof and/or any
increase in the Required Amount for any Cash Collateral Account;

(vi) the rate at which such Refinancing Securities shall bear interest or the
method by which such rate shall be determined;

(vii) if other than denominations of $100,000 or higher integral multiples of
$1,000 (with respect to Class A Securities), or $500,000 (with respect to
Class E Securities), the denomination or denominations in which such Refinancing
Securities shall be issuable;

(viii) whether such Refinancing Securities are to be issuable initially in
registered or global form and, if global, whether holders of any such global
Refinancing Security may exchange such Securities for Refinancing Securities of
the same class or subclass and of like tenor of any authorized form and
denomination and the circumstances under which any such exchanges may occur, if
other than in the manner provided in Section 2.07 hereof, and the circumstances
under which and the place or places where any such exchanges may be made;

(ix) any adjustments to be made, consistent with Sections 3.09 and 3.11 hereof,
to the applicable Note Pool Factors or Extended Note Pool Factors as a result of
the issuance of such Refinancing Securities;

(x) the class and subclass of Securities to which such Refinancing Securities
belong;

(xi) whether such Refinancing Securities are to be Covered Class A Securities;
and

(xii) any other terms, conditions, rights and preferences (or limitations on
such rights and preferences) relating to such Refinancing Securities (which
terms shall comply with Applicable Law and not be inconsistent with the
requirements or restrictions of this Indenture, including Section 5.02(f)(ii)
hereof).

 

 

--------------------------------------------------------------------------------



61

 

If any of the terms of any issue of Refinancing Securities are established by
action taken pursuant to one or more Board Resolutions, such Board Resolutions
shall be delivered to the Trustee setting forth the terms of such Refinancing
Securities.

(d) In connection with any Refinancing of the Subclass A-1 Securities or any
other subclass of Covered Class A Securities that has occurred with the prior
written consent of the Policy Provider, each of the Policy and the Policy
Provider Agreement shall be amended to cover the corresponding class of
Certificates relating to such subclass of Covered Class A Securities and the
Policy Provider shall deliver a new Policy or amended Policy, as applicable, to
the Drawing Agent; provided that if the Refinancing Securities of such
Refinancing will not be Covered Class A Securities, no amendment of the Policy
and the Policy Provider Agreement shall be required and no delivery of an
amended Policy or new Policy shall be required; provided further that,
notwithstanding anything to the contrary herein, Class A Securities that are not
Covered Class A Securities may not be issued while the Policy remains
outstanding. In connection with the amendment of the Policy to cover the
Certificates relating to the Refinancing Securities, the Policy Provider agrees
to deliver to the Issuer, the Guarantor and Drawing Agent, on or prior to the
date of Refinancing, legal opinions and corporate documents in respect of the
amended Policy, substantially similar in form, scope and substance to the legal
opinions and corporate documents delivered by the Policy Provider on the Initial
Closing Date. The Policy Provider agrees that its rights of reimbursement in
respect of the Policy Drawings under the amended Policy will be the same as its
rights of reimbursement set forth in Section 3.08 and premium payable in respect
of the amended Policy shall be on the same basis and terms as the Policy Premium
and the Policy Redemption Premium paid in respect of the Policy issued on the
Initial Closing Date (unless otherwise agreed to by the Issuer, the Guarantor
and the Drawing Agent and the Policy Provider).

(e) In connection with any Refinancing of a subclass of Class A Securities that
has occurred with the prior written consent of the Initial Credit Facility
Provider, the Initial Credit Facility if so required by the terms of such
Refinancing shall be amended to cover such subclass of Class A Securities and
the Initial Credit Facility Provider shall deliver a new Eligible Credit
Facility or amended Initial Credit Facility, as applicable, to the Trustee. In
connection with the amendment of the Initial Credit Facility to cover the
Refinancing Securities, the Initial Credit Facility Provider agrees to deliver
to the Issuer and the Guarantor, on or prior to the date of Refinancing, legal
opinions and corporate documents in respect of the amended Initial Credit
Facility, substantially similar in form, scope and substance to the legal
opinions and corporate documents delivered by the Initial Credit Facility
Provider on the Initial Closing Date. The Initial Credit Facility Provider
agrees that its rights of reimbursement in respect of the drawings under the
amended Initial Credit Facility will be the same as its rights of reimbursement
set forth in Section 3.08, and fees payable in respect of the amended Initial
Credit Facility shall be on the same basis and terms as the fees paid in respect
of the Initial Credit Facility entered into on the Initial Closing Date.

(f) In connection with any Refinancing, the Issuer shall pay to all parties to
the Related Documents all reasonable costs and expenses related thereto.

 

 

--------------------------------------------------------------------------------



62

 

(g) Notwithstanding anything to the contrary herein, the issuance of Class A
Securities that are not Covered Class A Securities shall be subject to the
following conditions precedent:

(i) the payment in full of all outstanding Policy Provider Obligations to the
Policy Provider; and

(ii) the return of the Policy to the Policy Provider for cancellation and
termination.

Section 2.11 Delivery of Remaining Aircraft. Upon receipt by the Trustee of a
certificate executed by a Director stating (i) that a Remaining Aircraft has
been delivered under and in accordance with the Purchase Agreement, (ii) that no
waiver of the conditions specified in Clauses 4.1.1, 4.1.2, 4.1.3, 4.2, 14.2 and
14.3 of the Purchase Agreement has occurred with respect to such Remaining
Aircraft (or the relevant Company) without the receipt of a Rating Agency
Confirmation and the prior written consent of the Policy Provider and the
Initial Credit Facility Provider, (iii) that an additional Subclass E-1 Security
shall be issued to the relevant Seller in the principal amount of the
Subclass E-1 Securities allocable to such Remaining Aircraft, as set forth in
column VII of Exhibit A to the Purchase Agreement and as such allocable amount
may be adjusted according to the Purchase Agreement with respect to the
Subclass E-1 Securities, and specifying the principal amount of such
Subclass E-1 Security to be issued and (iv) the amount of cash payable from the
Aircraft Purchase Account allocable to such Remaining Aircraft, as set forth in
column V of Exhibit A to the Purchase Agreement, net of the amounts provided for
in the Purchase Agreement (any such amount, a “Remaining Aircraft Allocation
Amount”), and wire instructions for the payment of such funds, the Trustee shall
(x) issue an additional Subclass E-1 Security in a principal amount equal to the
amount certified by the Issuer with respect to such Remaining Aircraft to, and
register such Security in the name of, the relevant Seller and (y) transfer
funds in the amount of the Remaining Aircraft Allocation Amount for such
Remaining Aircraft from the relevant Aircraft Purchase Account in the amount so
certified and in accordance with the written instructions provided by the Cash
Manager in accordance with Section 3.05(a).

Section 2.12 Additional Securities. (a) Subject to paragraph (b) below and
Section 5.02(f)(iv) hereof without limiting the provisions of
Section 5.02(l)(ii) hereof, as applicable, the Issuer may issue Additional
Securities pursuant to this Indenture the proceeds of which shall be used to
acquire Additional Aircraft or make Conversion Payments, as the case may be,
make payments into a Cash Collateral Account or pay expenses related thereto
(each, an “Additional Issuance)”. Each Additional Issuance shall be authorized
pursuant to one or more Board Resolutions and shall be effected only following
receipt of a Rating Agency Confirmation and upon obtaining the prior written
consent of the Policy Provider (unless a Policy Non-Consent Event has occurred )
and the Initial Credit Facility Provider (unless an Initial Credit Facility
Non-Consent Event has occurred). Each Additional Security shall have such
subclass and such further designations added or incorporated in such title as
specified in the related Board Resolutions, in any indenture supplemental hereto
providing for the issuance of such Securities or specified in the form of such
Securities, as the case may be.

(b) Each Additional Security shall contain such terms as may be established in
or pursuant to the related Board Resolutions (subject to Section 2.01 hereof),
in any indenture

 

 

--------------------------------------------------------------------------------



63

 

supplemental hereto providing for the issuance of such Securities or specified
in the form of such Securities to the extent permitted below, and shall have the
same ranking pursuant to Section 3.08 hereof with respect to all other
Obligations as the Securities of the class to which such Additional Securities
belong (and, with respect to other subclasses of such class, as provided in
Section 3.09 hereof). No less than seven Business Days prior to any issuance,
any or all of the following, as applicable, with respect to the related
Additional Issuance shall have been determined by the Issuer and set forth in
such Board Resolutions, in any indenture supplemental hereto or specified in the
form of such Securities, as the case may be:

(i) the subclass of Additional Securities to be issued;

(ii) with respect to each such subclass of Additional Securities:

(A) the aggregate principal amount of any such Additional Securities which may
be issued;

(B) the proposed date of such Additional Issuance;

(C) the Expected Final Payment Date and the Final Maturity Date of any such
Additional Securities;

(D) whether any such Additional Securities are to have the benefit of any
Eligible Credit Facility and/or any increase in the Required Amount for any Cash
Collateral Account for the related class or classes of Securities and, if so,
the amount and terms thereof;

(E) the rate at which any such Additional Securities shall bear interest or the
method by which such rate shall be determined;

(F) if other than denominations of $100,000 or higher integral multiples of
$1,000 (with respect to Class A Securities) or $500,000 (with respect to Class E
Securities), the denomination or denominations in which any such Additional
Securities shall be issuable;

(G) any adjustments to be made, consistent with Sections 3.09 and 3.11 hereof,
to the applicable Note Pool Factors or Extended Note Pool Factors as result of
the issuance of any such Additional Securities; and

(H) any other terms, conditions, rights and preferences (or limitations on such
rights and preferences) relating to any such Additional Securities (which terms
shall comply with Applicable Law and not be inconsistent with the requirements
or restrictions of this Indenture, including Section 5.02(f) hereof); and

(iii) to what extent the proceeds of such Additional Securities are to be used
to acquire Additional Aircraft or to make Conversion Payments, or both, and:

(A) in the case of Additional Aircraft, a description of such Additional
Aircraft and the Expected Useful Life of such Additional Aircraft; and

 

 

--------------------------------------------------------------------------------



64

 

(B) in the case of Conversion Payments, a description of the Aircraft to be
converted.

If any of the terms of any issue of any such Additional Securities are
established by action taken pursuant to one or more Board Resolutions, such
Board Resolutions shall be delivered to the Trustee setting forth the terms of
such Additional Securities.

(c) In the event Additional Securities are issued as Class A Securities with the
prior consent of the Policy Provider, each of the Policy and the Policy Provider
Agreement shall be amended to cover the corresponding class of Certificates of
such Additional Securities and the Policy Provider shall deliver a new Policy or
amended Policy, as applicable, to the Drawing Agent; provided that if the
Additional Securities of such Additional Issuance will not be Covered Class A
Securities, no amendment of the Policy and the Policy Provider Agreement shall
be required and no delivery of an amended Policy or new Policy shall be
required; provided further, that, notwithstanding anything to the contrary
herein, no Class A Securities may be issued without the prior written consent of
the Policy Provider (unless a Policy Non-Consent Event has occurred or will
occur in connection with such Additional Issuance) and the prior written consent
of the Initial Credit Facility Provider (unless an Initial Credit Facility
Non-Consent Event has occurred or will occur in connection with such Additional
Issuance); provided further, that, notwithstanding anything to the contrary
herein, Class A Securities that are not Covered Class A Securities may not be
issued while the Policy remains outstanding. In connection with any issuance of
Additional Securities as a subclass of Class A Securities and amendment of the
Policy, the Policy Provider agrees to deliver to the Issuer, the Guarantor and
the Drawing Agent, on or prior to the date of issuance, legal opinions and
corporate documents in respect of the amended Policy, substantially similar in
form, scope and substance to the legal opinions and corporate documents
delivered by the Policy Provider on the Initial Closing Date. The Policy
Provider agrees that its rights of reimbursement in respect of any Policy
Drawings under the amended Policy will be the same as its rights of
reimbursement set forth in Section 3.08, and premium payable in respect of the
amended Policy shall be on the same basis and terms as the Policy Premium and
Policy Redemption Premium (if any) paid in respect of the Policy issued on the
Initial Closing Date (unless otherwise agreed to by the Issuer, Guarantor and
Drawing Agent and the Policy Provider).

(d) In connection with any issuance of Additional Securities, the Issuer shall
pay to all parties to the Related Documents all reasonable costs and expenses
related thereto.

Section 2.13 Special Transfer Provisions.

(a) Private Placement Legend. Upon the transfer, exchange or replacement of
Securities not bearing the Private Placement Legend, the Trustee shall deliver
Securities that do not bear the Private Placement Legend, as applicable. Upon
the transfer, exchange or replacement of Securities bearing the Private
Placement Legend, the Trustee shall deliver only Securities that bear the
Private Placement Legend, as applicable, unless there is delivered to the
Trustee an Opinion of Counsel reasonably satisfactory to the Issuer and the
Trustee to the effect that neither such legend nor the related restrictions on
transfer are required in order to maintain compliance with the provisions of the
Securities Act.

 

 

--------------------------------------------------------------------------------



65

 

(b) General. By its acceptance of any Security bearing the Private Placement
Legend, each Holder of such Security acknowledges the restrictions on transfer
of such Security set forth in this Indenture and in the Private Placement Legend
and agrees that it will transfer such Security only as provided in this
Indenture. The Registrar shall not register a transfer of any Security unless
such transfer complies with the restrictions on transfer of such Security set
forth in this Indenture. In connection with any transfer of Securities, each
Holder agrees by its acceptance of such Securities to furnish the Trustee the
certifications and legal opinions described herein to confirm that such transfer
is being made pursuant to an exemption from, or a transaction not subject to,
the registration requirements of the Securities Act; provided that the Trustee
shall not be required to determine (but may rely on a determination made by the
Issuer with respect to) the sufficiency of any such legal opinions.

(c) Transfers of Class E Securities. The Class E Securities may not be
transferred unless (a) the transferee is Aircastle Limited or any of its direct
or indirect wholly-owned Subsidiaries or (b) the Trustee and the Issuer shall
have received an Opinion of Counsel from counsel or tax advisors in Ireland to
the effect that no ACS Ireland Group Member should suffer materially increased
Irish taxes as a result of the transfer or result in a breach of the Irish
public offering rules for securities.

The Initial Securities shall be issued pursuant to an exemption from
registration under the Securities Act.

The Trustee shall retain copies of all letters, notices and other written
communications received pursuant to this Section 2.13 in accordance with
applicable law. The Issuer shall have the right to inspect and make copies of
all such letters, notices or other written communications at any reasonable time
upon the giving of reasonable Written Notice to the Trustee during the term of
this Agreement and for a period of three months thereafter.

Section 2.14 Temporary Securities. Pending the preparation of Securities of any
subclass, the Issuer may execute and the Trustee may authenticate and deliver
temporary Securities of such subclass which are printed, lithographed,
typewritten or otherwise produced, in any denomination, containing substantially
the same terms and provisions as are set forth in the applicable exhibit hereto
or in any indenture supplemental hereto, except for such appropriate insertions,
omissions, substitutions and other variations relating to their temporary nature
as the Director executing such temporary Securities may determine, as evidenced
by his or her execution of such temporary Securities.

If temporary Securities of any subclass are issued, the Issuer will cause
Securities of such subclass to be prepared without unreasonable delay. After the
preparation of Securities of such subclass, the temporary Securities shall be
exchangeable for Securities upon surrender of such temporary Securities at the
Corporate Trust Office of the Trustee, without charge to the Holder thereof.
Upon surrender for cancellation of any one or more temporary Securities, the
Issuer shall execute and the Trustee shall authenticate and deliver in exchange
therefor Securities of like subclass, in authorized denominations and in the
same aggregate principal amounts. Until so exchanged, such temporary Securities
shall in all respects be entitled to the same benefits under this Indenture as
Securities.

 

 

--------------------------------------------------------------------------------



66

 

Section 2.15 Statements to Holders. (a) On the second Business Day before each
Payment Date, the Issuers shall cause the Administrative Agent to deliver to the
Pass Through Trustee, the Trustees, the Cash Manager, the Directors and the
Policy Provider, and the Trustees shall (or shall instruct any Paying Agent to)
promptly thereafter distribute or make available to each Holder of record with
respect to such Payment Date, the Policy Provider, the Initial Credit Facility
Provider and each Rating Agency, a report, substantially in the form attached as
Exhibit E hereto prepared by the Administrative Agent and setting forth the
information described therein after giving effect to such payment (each, a
“Monthly Report”) in respect of the Calculation Date immediately preceding such
Payment Date and the month then ended. Each Monthly Report provided to the Pass
Through Trustee, the Trustees, Directors, the Policy Provider, the Initial
Credit Facility Provider and each Rating Agency for each May, August and
November shall be accompanied by (i) a statement setting forth an analysis of
the Collections Account activity for the preceding quarter ended on the
Calculation Date occurring in the immediately preceding March, June and
September, respectively, (ii) a discussion and analysis of such activity and of
any significant developments affecting the ACS Group in such quarter and
(iii) an updated description of the ACS Group Aircraft in the ACS Group
Portfolio and the related Lessees as of the end of such quarter (each, a
“Quarterly Report”). Each Monthly Report provided to the Pass Through Trustee,
the Trustees, Directors, the Policy Provider, the Initial Credit Facility
Provider and each Rating Agency for each April shall be accompanied by (x) a
statement setting forth an analysis of the Collections Account activity for the
year ended on the Calculation Date occurring in the immediately preceding
January, (y) a discussion and analysis of such activity and of any significant
developments affecting the ACS Group in such year and (z) updated information
with respect to the ACS Group Aircraft in the ACS Group Portfolio as of the end
of such year (each, an “Annual Report”). Each Quarterly Report and Annual
Report, as the case may be, shall contain a listing of the ACS Group Aircraft
that are not subject to any ACS Group Lease. The Trustees shall deliver a copy
of, or make available via a website, each Quarterly Report and Annual Report to
any Holder or other Secured Party who requests a copy thereof.

(b) After the end of each calendar year but not later than the latest date
permitted by law, the Issuer shall cause the Administrative Agent to deliver to
the Trustee, the Cash Manager, the Policy Provider, the Initial Credit Facility
Provider and the Directors, and the Trustee shall (or shall instruct any Paying
Agent to) furnish to each Person who at any time during such calendar year was a
Holder of record of any subclass of Securities a statement prepared by the
Administrative Agent containing the sum of the amounts determined pursuant to
Exhibit E hereto with respect to the subclass of Securities for such calendar
year or, in the event such Person was a Holder of record of any subclass during
only a portion of such calendar year, for the applicable portion of such
calendar year, and such other items as are readily available to the
Administrative Agent and which a Holder shall reasonably request as necessary
for the purpose of such Holder’s preparation of its U.S. federal income or other
tax returns. In the event that any such information has been provided by any
Paying Agent directly to such Person through other tax-related reports or
otherwise, the Trustee in its capacity as Paying Agent shall not be obligated to
comply with such request for information.

(c) The Issuer shall cause a copy of each report described in Section 2.15(a)
above to be concurrently delivered by the Administrative Agent to the Listing
Agent, on behalf

 

 

--------------------------------------------------------------------------------



67

 

of the Alternative Securities Market of the Irish Stock Exchange, each Rating
Agency and the Irish Remarketing Servicer.

(d) The Trustee shall forward the information furnished pursuant to Section 2.15
to each Holder of record of each Security of such subclass for the relevant
period of ownership of such Security as appears on the records of the Registrar.

(e) Prior to a Refinancing or Redemption, the Trustee shall cause notice thereof
to be given by publication by the Irish Paying Agent in the Irish Times or, if
such newspaper shall cease to be published or timely publication therein shall
not be practicable, in such English language newspaper or newspapers as the
Trustee shall approve having a general circulation in Europe or by way of
announcement by the Irish Listing Agent at the Companies Announcement office at
the Irish Stock Exchange and by either of (A) the information contained in such
notice appearing on the relevant page of the Reuters Screen or such other medium
for the electronic display of data as may be approved by the Trustee and
notified to Holders or (B) publication in the Financial Times (European Edition)
and The Wall Street Journal (National Edition) or, if either newspaper shall
cease to be published or timely publication therein shall not be practicable, in
such English language newspaper or newspapers as the Trustee shall approve
having a general circulation in Europe and the United States, with no further
publication requirement.

(f) Notices referred to in this Section 2.15 to Holders of the Class E
Securities generally will only be made by the Trustee directly to the registered
holders thereof by any of the methods referred to in Section 13.05 hereof.

(g) The Trustee shall be at liberty to sanction some other method of giving
notice to the Holders of any subclass if, in its opinion, such other method is
reasonable, having regard to the number and identity of the Holders of such
subclass and/or to market practice then prevailing, is in the best interests of
the Holders of such subclass and will comply with the rules of the Alternative
Securities Market of the Irish Stock Exchange as confirmed by the Listing Agent
or such other stock exchange (if any) on which the Securities of such subclass
are then listed, and any such notice shall be deemed to have been given on such
date as the Trustee may approve; provided that notice of such method is given to
the Holders of such subclass in such manner as the Trustee shall require with no
further publication requirement.

(h) Notwithstanding the above, any notice specifying the rate, amount or Payment
Date in respect of the Securities of any subclass bearing interest at a floating
rate or in respect of any repayment of principal on any Securities shall, for so
long as such Securities (for the avoidance of doubt, not including the Class E
Securities) are listed on the Alternative Securities Market of the Irish Stock
Exchange and so long as the rules of the Alternative Securities Market of the
Irish Stock Exchange so require, be given to the Listing Agent by the Irish
Paying Agent; provided that any notice specifying redemption of principal of any
Securities must be published by the Irish Paying Agent in the Irish Times or
another daily newspaper of general circulation in Ireland or by way of
announcement by the Irish Listing Agent at the Companies Announcement Office at
the Irish Stock Exchange. Any such notice or announcement, as the case may be,
shall be deemed to have been given on the first day on which any of such
conditions shall have been met.

 

 

--------------------------------------------------------------------------------



68

 

Section 2.16 CUSIP, CINS and ISIN Numbers. The Issuer in issuing the Securities
may use “CUSIP”, “CINS”, “ISIN” or other identification numbers (if then
generally in use), and if so, the Trustee shall use CUSIP numbers, CINS numbers,
ISIN numbers or other identification numbers, as the case may be, in notices of
redemption or exchange as a convenience to Holders; provided that any such
notice shall state that no representation is made as to the correctness of such
numbers either as printed on the Securities or as contained in any notice of
redemption or exchange and that reliance may be placed only on the other
identification numbers printed on the Securities; provided further that failure
to use “CUSIP”, “CINS”, “ISIN” or other identification numbers in any notice of
redemption or exchange shall not affect the validity or sufficiency of such
notice.

Section 2.17 Holder Representations and Covenants. Each Holder and beneficial
owner of a Security (other than a Class E Security), by the purchase of such
Security or beneficial interest therein, covenants and agrees that it will treat
such Security as indebtedness for all purposes and will not take any action
contrary to such characterization, including, without limitation, filing any tax
returns or financial statements inconsistent therewith.

Section 2.18 European Union Insolvency Regulation. Each of the parties hereto
(other than the Issuer), and each Holder and beneficial owner of a Security by
the purchase of such Security or beneficial interest therein, hereby
acknowledges and agrees that, for the purposes of European Union Council
Regulation (EC) No. 1346/2000 on insolvency proceedings (the “Regulation”) the
“centre of main interests” (as that term is defined in the Regulation) of the
Issuer is Ireland and that it has entered into this Indenture in reliance upon
the centre of main interests of the Issuer being and continuing to be in
Ireland.

ARTICLE III

ACCOUNTS; PRIORITY OF PAYMENTS

Section 3.01 Accounts. (a) Establishment of Accounts. The Cash Manager, acting
on behalf of the Security Trustee, shall direct the Operating Bank in writing to
establish and maintain on its books and records in the name of the Security
Trustee the following non-interest bearing accounts: (i) a collections account
(the “Collections Account”), an aircraft purchase account (each, an “Aircraft
Purchase Account”) with respect to each Initial ACS Group Aircraft not acquired
on the Initial Closing Date, one or more rental accounts (each, a “Rental
Account”), one or more lessee funded accounts as provided in the Cash Management
Agreement (each, a “Lessee Funded Account”), an aircraft conversion account (the
“Aircraft Conversion Account”), a security deposit account (the “Security
Deposit Account”), an expense account (the “Expense Account”), one note account
for each subclass of the initial ACS Group Securities (each, a “Securities
Account”), an account for the Shareholders (the “Shareholders Account”), a
senior cash collateral account (the “Senior Cash Collateral Account”), a
liquidity reserve account (the “Credit Facility Reserve Account”) and a payment
account for the Initial Credit Facility (the “Initial Liquidity Payment
Account”) in each case on or before the Initial Closing Date and (ii) one or
more Rental Accounts and any additional Lessee Funded Accounts, in each case
provided for in the Cash Management Agreement, any additional Securities
Accounts, a defeasance/redemption account (the “Defeasance/Redemption Account”),
a refinancing account

 

 

--------------------------------------------------------------------------------



69

 

(the “Refinancing Account”), and any other Account (including any additional
Cash Collateral Account) the establishment of which is set forth in a Board
Resolution or Guarantor Board Resolution, as applicable, delivered to the
Trustee and the Guarantor Trustee, the Security Trustee and the Cash Manager, in
each case at such time as is set forth in this Section 3.01 or in such Board
Resolution or such Guarantor Board Resolution. The Issuer shall establish a
rental account (the “Irish Rental Account”) and an Irish collections account
(the “Irish VAT Refund Account”) in its name at an Eligible Institution. Each
Account shall be established and maintained as an Eligible Account in accordance
with the terms of the Security Trust Agreement (or, in the case of the Irish VAT
Refund Account and the Irish Rental Account, a charge over bank account governed
by Irish law with respect thereto (the “Irish Account Charge”)) so as to create,
perfect and establish the priority of the security interest of the Security
Trustee in such Account and all cash, Investments and other property therein
under the Security Trust Agreement (or, in the case of the Irish Rental Account
and the Irish VAT Refund Account, the Irish Account Charge) and otherwise to
effectuate the Security Trust Agreement (or, in the case of the Irish Rental
Account and Irish VAT Refund Account, the Irish Account Charge). Each new
Account established pursuant to Section 2.03(a) of the Cash Management Agreement
shall, when so established, be the Account of such name and purposes for all
purposes of this Indenture. A Certificate Account for the benefit of the holders
of the Certificates shall be established and maintained in accordance with the
terms of the Pass Through Trust Agreement.

(b) Withdrawals and Transfers Generally. Any provision of this Indenture
relating to any deposit to, withdrawal from, or any transfer to or from, any
Account by the Cash Manager shall mean any such deposit, withdrawal or transfer
effected by the Operating Bank at the Written Notice of the Cash Manager (such
direction to be provided to the Operating Bank by 1:00 p.m. (New York City time)
on the date of such deposit, transfer or withdrawal) given in accordance with
the terms of this Indenture, the Cash Management Agreement and, where
applicable, the Security Trust Agreement. Each such Written Notice to the
Operating Bank shall be also communicated in computer file format or in such
other form as the Cash Manager, the Operating Bank, the Trustees and the
Security Trustee agree, provided that, in the case of communication in computer
file format or any other form other than a written tangible form, a written
tangible form thereof shall promptly thereafter be sent to the Operating Bank.
No deposit to, withdrawal from or transfer from or to any Account shall be made
except in accordance with the terms of this Indenture, the Security Trust
Agreement and the Cash Management Agreement or by any Person other than the Cash
Manager (or, upon the written direction of the Cash Manager, the Operating Bank)
or, in the case of (i) the Securities Accounts, the Trustee or Guarantor Trustee
(in which respect such Trustee or Guarantor Trustee agrees it is acting as the
agent of the Security Trustee) or (ii) the Certificate Account, the Pass Through
Trustee (in which respect the Pass Through Trustee agrees it is acting as the
agent of the Security Trustee). Each of the parties to this Indenture
acknowledges that the terms of this Indenture contemplate that the Cash Manager
will receive certain information from other parties to this Indenture and the
Related Documents in order for the Cash Manager to be able to perform all or any
part of its obligations hereunder, that the Cash Manager will be able to perform
its obligations hereunder only to the extent such information is provided to the
Cash Manager by the relevant parties and that the Cash Manager may conclusively
rely, absent manifest error, on such information as it receives without
undertaking any independent verification of that information. The Cash Manager
agrees that if it does not receive any such information expected to be received
by it, it

 

 

--------------------------------------------------------------------------------



70

 

will promptly notify the Administrative Agent that it has not received such
information and which party who was to provide such information of such failure.

(c) Collections Account. All Collections (including amounts transferred from the
Rental Accounts) shall be, when received, deposited in the Collections Account,
and all cash, Investment and other property in the Collections Account shall be
transferred from the Collections Account in accordance with the terms of this
Indenture.

(d) Lessee Funded Account. Any Segregated Funds received from time to time from
any Lessee or pursuant to any ACS Group Acquisition Agreement shall be
transferred by the Operating Bank at the written direction of the Cash Manager
(which direction shall be given pursuant to a Written Notice from the
Administrative Agent) from the Collections Account into the related Lessee
Funded Account. The Cash Manager shall not make any withdrawal from, or transfer
from or to, any Lessee Funded Account in respect of (i) any portion of the
Segregated Funds therein consisting of a security deposit except, upon the
termination of the related ACS Group Lease, as provided in such ACS Group Lease
or (ii) any Segregated Funds that is contrary to the requirements of the
respective ACS Group Leases as to Segregated Funds and the requirements of the
Security Trust Agreement (including the agreement of the Security Trustee that
it designate on its account records that it holds its interest in each Lessee
Funded Account for the benefit of the respective Lessee in respect of whom such
Segregated Funds are held). Without limiting the foregoing, no cash, Investment
and other property in a Lessee Funded Account may be used to make payments,
other than as permitted under Section 3.07 hereof, in respect of the ACS Group
Securities at any time, including after the delivery of a Default Notice. Any
Segregated Funds relating to an expired ACS Group Lease that remain in a Lessee
Funded Account after expiration or termination of such ACS Group Lease and that
are not due and owing to the relevant Lessee under such expired or terminated
ACS Group Lease shall, if so required under the terms of a subsequent ACS Group
Lease, if any, relating to such ACS Group Aircraft, be credited in a Lessee
Funded Account or the Security Deposit Account for the benefit of the next
Lessee of the relevant ACS Group Aircraft to the extent required under the terms
of such subsequent ACS Group Lease and, to the extent not so required,
transferred to the Collections Account. When and as provided in the Cash
Management Agreement the Cash Manager shall cause to be established such
additional Lessee Funded Accounts as requested by the Administrative Agent and
as are provided for in accordance with Section 3.01(a) hereof.

(e) Security Deposit Account. Any cash security deposits received from time to
time from any Lessee or pursuant to any ACS Group Acquisition Agreement (other
than any cash security deposit required to be Segregated Funds, which shall be
deposited in the related Lessee Funded Account) shall be transferred by the
Operating Bank at the written direction of the Cash Manager (which direction
shall be given pursuant to a Written Notice from the Administrative Agent) from
the Collections Account into the Security Deposit Account. No cash, Investment
and other property in the Security Deposit Account may be used to make payments,
other than as permitted under Section 3.07 hereof, in respect of the ACS Group
Securities at any time. Any security deposits relating to an expired ACS Group
Lease that remain in the Security Deposit Account after expiration or
termination of such ACS Group Lease and that are not due and owing to the
relevant Lessee under such expired or terminated ACS Group Lease shall, if so
required under the terms of a subsequent ACS Group Lease, if any, relating to
such ACS Group Aircraft, be credited in the Security Deposit Account or a Lessee

 

 

--------------------------------------------------------------------------------



71

 

Funded Account for the benefit of the next Lessee of the relevant ACS Group
Aircraft and, to the extent not so required, transferred to the Collections
Account.

(f) Expense Account. On each Payment Date, such amounts as are provided in
Section 3.08 hereof in respect of the Required Expense Amount and Permitted
Accruals shall be deposited into the Expense Account from the Collections
Account. Expenses shall be paid from the Expenses Account as provided in
Section 3.04 hereof.

(g) Rental Accounts. All Rental Payments and other amounts received pursuant to
any Related Collateral Document shall be deposited into such Rental Account
(including any Non-Trustee Account) as the Cash Manager may determine or as
provided for in the Cash Management Agreement or, with respect to any ACS Group
Aircraft held by the ACS Ireland Group, all Rental Payments and other amounts
received pursuant to any Related Collateral Document related to such ACS Group
Aircraft shall be deposited into the Irish Rental Account. Except with respect
to amounts, if any, that for local tax or other regulatory or legal reasons must
be retained on deposit or as to the transfer of which the Cash Manager
determines (based on information provided to the Cash Manager in a Written
Notice from the Administrative Agent) there is any substantial uncertainty, all
amounts so deposited shall, within one Business Day of their receipt (or, with
respect to any Non-Trustee Account or the Irish Rental Account, within three
Business Days of their receipt), be transferred by the Cash Manager to the
Collections Account. If the Cash Manager determines (based on information
provided to the Cash Manager in a Written Notice from the Administrative Agent)
that, for any tax or other regulatory or legal reason, any such Collections may
not be deposited into an account in the name of the Security Trustee, then,
notwithstanding the requirements of Section 3.01(a) hereof, the relevant ACS
Group Member may establish one or more Rental Accounts (each, a “Non-Trustee
Account”), for such Collections in its own name or in the name of a nominee or
trustee acting on its behalf (but subject to the direction and control of the
Cash Manager on behalf of the Security Trustee) at any Eligible Institution
provided that the ACS Group Member that is the lessor under the relevant Lease
is or becomes a party to a Security Document with respect to such Account.

(h) Refinancing Account. Upon notice to it of an ACS Group Refinancing, the Cash
Manager shall cause the Operating Bank to establish and maintain a Refinancing
Account pursuant to Section 3.01(a) hereof in the name of the Security Trustee
for the benefit of the Holders of the subclass of ACS Group Securities, if any,
to be refinanced. All net cash proceeds of such ACS Group Refinancing shall be
deposited in the Refinancing Account and shall be held in such Account until
such proceeds are applied to pay the Redemption Price or Guarantor Redemption
Price, as applicable, of and all accrued and unpaid interest on such ACS Group
Securities until such ACS Group Securities are cancelled by the Trustees and
Refinancing Expenses (and any Policy Premium due and payable to the Policy
Provider) with respect thereto (except to the extent the Directors and the
Guarantor Directors have determined, as evidenced by a Board Resolution and a
Guarantor Board Resolution, respectively, to pay the same from funds available
therefor as Permitted Accruals in the Expense Account) and as otherwise provided
in Section 5.02(f)(ii)(D) hereof.

(i) Defeasance/Redemption Account. Upon notice to it that any subclass of ACS
Group Securities is to be redeemed pursuant to Section 3.10 hereof or the
Guarantor Indenture (other than in an ACS Group Refinancing) or defeased under
Article XII hereof or the Guarantor

 

 

--------------------------------------------------------------------------------



72

 

Indenture, the Cash Manager shall cause the Operating Bank to establish and
maintain a Defeasance/Redemption Account pursuant to Section 3.01(a) hereof or
of the Guarantor Indenture in the name of the Security Trustee for the benefit
of the Holders of such subclass. All amounts received for the purpose of any
such redemption or defeasance shall be deposited in the Defeasance/Redemption
Account.

(j) Aircraft Purchase Accounts. As and to the extent provided in Section 3.04
hereof (or, in the case of any ACS Group Additional Aircraft, in the terms of
any indenture supplemental hereto or to the Guarantor Indenture, as applicable,
or a Board Resolution or Guarantor Board Resolution, as applicable, with respect
to the related ACS Group Additional Securities), an amount equal to the Aircraft
Allocation Amount for each Remaining Aircraft acquired on the relevant
Acquisition Date or, in the case of an Additional ACS Group Aircraft, on the
Closing Date for the related ACS Group Additional Securities will be transferred
from the Collections Account out of the proceeds of the ACS Group Initial
Securities or ACS Group Additional Securities (as the case may be) to the
Aircraft Purchase Account for such ACS Group Aircraft. The amount so deposited
will be held in such Account and invested in Permitted Account Investments until
applied as provided in Section 3.04 or 3.05 hereof. The Issuer or the Guarantor,
as applicable, shall notify the Security Trustee and the Administrative Agent of
the satisfaction or waiver (specifying which) of all conditions for the payment
of the Aircraft Purchase Price of any ACS Group Aircraft not acquired on a
Closing Date.

(k) Aircraft Conversion Account. As and to the extent provided in Section
3.04(g) and Section 5.02(i) hereof (or in the terms of any indenture supplement
hereto or indenture supplement to the Guarantor Indenture or a Board Resolution
or Guarantor Board Resolution with respect to the related ACS Group Additional
Securities), an amount equal to any expected ACS Group Conversion Payment (or in
the case of a Conversion Election, a portion thereof) will be transferred from
the Collections Account (i) in the event of a Conversion Election for any
Payment Date, in an amount equal to the sum of (A) the Available Minimum
Principal Amount (or a portion thereof) to fund the Allocable Principal
Conversion Amount and (B) the Available Holder Amount (or a portion thereof) to
fund the Allocable Equity Conversion Amount for such Payment Date, or (ii) out
of the proceeds of the ACS Group Additional Securities, in each case to the
Aircraft Conversion Account. The amount so deposited will be held in the
Aircraft Conversion Account and invested in Permitted Account Investments until
applied as provided in Section 3.04 or 3.08 hereof and upon payment of all ACS
Group Conversion Payments required for such Aircraft Conversion, any remaining
amounts in the Aircraft Conversion Account shall be promptly transferred to the
Collections Account. The Administrative Agent shall notify the Security Trustee
and the Cash Manager of the satisfaction or waiver (specifying which) of all
conditions for the payment of any ACS Group Conversion Payment, and no amounts
may be withdrawn or transferred from the Aircraft Conversion Account until
receipt of such notice as to such ACS Group Conversion Payment.

(l) Securities Account. Upon the issuance of ACS Group Securities of any
subclass for which a Securities Account was not previously established, the Cash
Manager shall cause the Operating Bank to establish and maintain a Securities
Account for such subclass in accordance with Section 3.01(a) hereof in the name
of the Security Trustee for the benefit of the Holders of the ACS Group
Securities of such subclass. Upon the transfer of any amounts to the Securities
Account for any subclass of ACS Group Securities in accordance with Section 3.08

 

 

--------------------------------------------------------------------------------



73

 

hereof, the Trustee or the Guarantor Trustee, as applicable, on the same day
shall pay all such amounts to the Holders of such subclass of Securities as of
the related Record Date in accordance with the terms of this Indenture or the
Guarantor Indenture, as applicable; provided that with respect to the Securities
Account for any subclass of ACS Group Class A Securities, so long as the Pass
Through Trustee is the Holder of any subclass of ACS Group Class A Securities,
all amounts in the Securities Account for such subclass of ACS Group Class A
Securities shall be promptly transferred to the Certificate Account.

(m) Shareholders Account. Upon the transfer of any amounts to the Shareholders
Account for the Shareholders in accordance with Section 3.08 hereof, the
Guarantor Trustee on the same day shall pay all such amounts to the
Shareholders.

(n) Irish VAT Refund Account. All payments of refunds with respect to Irish
value-added Tax and any similar amounts related to Irish Tax payments payable to
the Issuers or any ACS Group Subsidiary shall be, when received, deposited in
the Irish VAT Refund Account. Funds held in the Irish VAT Refund Account shall
be converted into U.S. dollars with a recognized foreign exchange dealer or
foreign commercial bank (which may be the bank where the Irish VAT Refund
Account is located or the Cash Manager or an affiliate). The conversion of
currency into U.S. dollars shall be pursuant to the conversion procedures set
forth in Section 13.07. Upon conversion and receipt of U.S. dollars, the Cash
Manager shall cause such amounts to be deposited from the Irish VAT Refund
Account to the Collections Account as soon as administratively practicable. The
cost and expense of any such conversion shall be added to and reflected in the
rate obtained for conversion and in no event shall the Cash Manager or any of
its affiliates be liable in respect of the exchange rate obtained for any such
conversion or any related cost or expense.

All amounts held in the Irish VAT Refund Account from time to time shall remain
uninvested pending conversion to U.S. dollars and transfer to the Collections
Account.

The Administrative Agent shall promptly notify the Cash Manager in writing of
the expected payment of any such refund and the anticipated amount as set forth
in the Administrative Agency Agreement.

(o) Credit Facility Reserve Account. Following the funding of the Credit
Facility Reserve Account with a Downgrade Drawing, a Final Drawing or a
Non-Extension Drawing, if the Cash Manager determines on any Calculation Date,
after all withdrawals and transfers are made with respect to the Payment Date
related to such Calculation Date, there will be insufficient funds in the
Collections Account (x) to transfer to the Expense Account an amount such that
the amount on deposit therein is equal to the Required Expense Amount for such
Payment Date, (y) to pay Senior Hedge Payments to each applicable Hedge Provider
and (z) to pay the Interest Amount for the ACS Group Subclass A-1 Securities, in
each case as provided in Section 3.08 hereof, the Operating Bank shall withdraw
from the Credit Facility Reserve Account on such Payment Date the lesser of the
amount equal to the shortfall in making the payments set forth in clauses (x),
(y) and (z) above and the amount on deposit therein. The amount so withdrawn
shall be applied in the following manner: first, to the Expense Account an
amount such that the amount on deposit therein is at least equal to the Required
Expense Amount for such Payment Date and second, in no order of priority inter
se, but pro rata, (A) to the

 

 

--------------------------------------------------------------------------------



74

 

Securities Accounts for the ACS Group Subclass A-1 Securities, the Interest
Amount on each such subclass of ACS Group Class A Securities in no order of
priority inter se, but pro rata according to the amount of accrued and unpaid
interest on the ACS Group Subclass A-1 Securities and (B) pro rata, to any Hedge
Provider, an amount equal to any Senior Hedge Payment due from any ACS Group
Member pursuant to any Hedge Agreement.

(p) Senior Cash Collateral Account. (A) If the Cash Manager determines on any
Calculation Date that, on any Payment Date after making all payments and
transfers to be made with respect to such Payment Date (for the avoidance of
doubt, prior to any drawings under the Initial Credit Facility or the Policy
and/or withdrawals, if any, from the Credit Facility Reserve Account), there are
insufficient funds in the Collections Account (x) to transfer to the Expense
Account an amount such that the amount on deposit therein is equal to the
Required Expense Amount, (y) to pay Senior Hedge Payments to each applicable
Hedge Provider and (z) to pay the Interest Amount for each subclass of ACS Group
Class A Securities, in each case as provided in Section 3.08, the Cash Manager
shall so notify the Trustee and the Guarantor Trustee and direct the Operating
Bank in writing on such Payment Date to withdraw from the Senior Cash Collateral
Account the lesser of an amount equal to the shortfall in making the payments
set forth in clauses (x), (y) and (z) above and the amount on deposit therein.
The amount so withdrawn shall be applied, first, to the Expense Account an
amount such that the amount on deposit therein is at least equal to the Required
Expense Amount and second, in no order of priority inter se, but pro rata,
(A) to the Securities Accounts for each subclass of ACS Group Class A
Securities, the Interest Amount on such subclass of ACS Group Class A Securities
in no order of priority inter se, but pro rata according to the amount of
accrued and unpaid interest on such subclass of ACS Group Class A Securities;
and (B) pro rata, to any Hedge Provider, an amount equal to any Senior Hedge
Payment due from any ACS Group Member pursuant to any Hedge Agreement. If the
Cash Manager determines that, on any Payment Date, the amount on deposit in the
Senior Cash Collateral Account, after making any withdrawals therefrom to be
made on such Payment Date, exceeds the aggregate Outstanding Principal Balance
of the ACS Group Class A Securities, the Cash Manager shall so notify the
Trustee and Guarantor Trustee in writing and, upon receipt of written consent of
the Issuer and the Guarantor, direct the Operating Bank in writing to withdraw
the collected credit balance of the Senior Cash Collateral Account and apply
such balance, first, to the Securities Accounts for each subclass of ACS Group
Class A Securities, in the order of priority by subclass set forth in
Section 3.09 hereof, an amount equal to the Outstanding Principal Balance of
each such subclass and second, to the Collections Account, for application on
the next succeeding Payment Date in accordance with Section 3.08 hereof (any
such application, a “Senior Cash Collateral Event”). Unless applied in
connection with a Senior Cash Collateral Event, no amount in the Senior Cash
Collateral Account shall be available for any shortfall in the payment of
principal of the ACS Group Class A Securities. Amounts deposited in the Senior
Cash Collateral Account are not subject to the payment priorities set forth in
Section 3.08 hereof.

(q) Certificate Account. The proceeds of any Policy Drawing shall be, when
received, deposited in the Certificate Account. Any amounts so paid shall be
distributed by the Pass Through Trustee to the holders of the Certificates in
accordance with the terms of the Pass Through Trust Agreement.

 

 

--------------------------------------------------------------------------------



75

 

(r) Additional Cash Collateral Accounts. Upon receipt by the Cash Manager and
the Trustee and Guarantor Trustee of a Board Resolution and Guarantor Board
Resolution providing for the establishment of any additional Cash Collateral
Account as an Eligible Credit Facility for one or more subclasses of Securities
or in respect of any other Obligation, the Cash Manager shall, by Written
Notice, cause the Operating Bank to establish (within three Business Days of the
giving of such Written Notice) and maintain such Cash Collateral Account
pursuant to Section 3.01(a) hereof in the name of the Security Trustee for the
benefit of the Holders of the ACS Group Securities of each such subclass and/or
the Secured Parties holding such other Obligation (and, with respect to any
additional Cash Collateral Account to be an Eligible Credit Facility (other than
any Cash Collateral Account in respect of which (a) amounts will be deposited
therein and (b) there is no obligation to reimburse any Person in respect of
such amounts), upon receipt of the prior written consent of the Initial Credit
Facility Provider and the Policy Provider to such additional Cash Collateral
Account). All amounts provided in connection with any such Board Resolution and
Guarantor Board Resolution for deposit in such Account and all amounts to be
deposited in such Account under Section 3.08 hereof as an Eligible Credit
Facility shall be held in such Cash Collateral Account for application, and all
replenishment shall be made, in accordance with the terms of the Board
Resolution and Guarantor Board Resolution relating to such Eligible Credit
Facility, which Board Resolution and Guarantor Board Resolution shall include
the basis of any replenishment of the Cash Collateral Account.

(s) Guarantor Indenture. For the avoidance of doubt, (a) references to this
Section 3.01 shall include reference to the equivalent Section 3.01 in the
Guarantor Indenture and (b) the Accounts under this Indenture shall be the same
accounts, with such names and for such purposes, as the “Accounts” under the
Guarantor Indenture.

Section 3.02  Investments of Cash. (a) For so long as any ACS Group Securities
remain Outstanding, the Cash Manager, on behalf of the Security Trustee, shall,
or shall direct the Operating Bank in writing to, invest and reinvest, at the
written direction of the Issuers, the funds on deposit in the Accounts in
Permitted Account Investments; provided, however, that the Initial Credit
Facility Provider shall be entitled to direct the Cash Manager to invest the
amounts standing (if any) in the Credit Facility Reserve Account in Permitted
Account Investments; provided further that following the giving of a Default
Notice or during the continuance of an Acceleration Default, the Cash Manager
shall invest such amount at the written direction of the Security Trustee in
Permitted Account Investments described in clause (d) of the definition thereof
(but in the case of a Lessee Funded Account only to the extent any such
investment credited to such Lessee Funded Account is permitted by the ACS Group
Lease pursuant to which such funds were received) from the time of receipt
thereof until such time as such amounts are required to be distributed pursuant
to the terms of this Indenture and the Guarantor Indenture. The Cash Manager
shall make such investments and reinvestments, and the Issuer, the Initial
Credit Facility Provider and/or the Security Trustee as specified in the
immediately preceding sentence shall provide such direction, in accordance with
the terms of the following provisions:

(i) the Permitted Account Investments shall have maturities and other terms such
that sufficient funds shall be available to make required payments pursuant to
this Indenture and the Guarantor Indenture (A) before the next Payment Date
after which such investment is made, in the case of investments of funds on
deposit in the Collections Account and the Expense

 

 

--------------------------------------------------------------------------------



76

 

Account, or (B) in accordance with a Written Notice provided by the
Administrative Agent, the requirements of the relevant ACS Group Lease or ACS
Group Aircraft Agreement, in the case of investments of funds on deposit in the
Lessee Funded Accounts or the Security Deposit Account; provided that an
investment maturing within one year of the date of investment shall nevertheless
be a Permitted Account Investment if it has been acquired with funds which are
not reasonably anticipated, at the discretion of the Cash Manager (at the
direction of the Administrative Agent), to be required to be paid to any other
Person or otherwise transferred from the applicable Account prior to such
maturity;

(ii) if any funds to be invested are not received in the Accounts by 1:00 p.m.
(New York City time) on any Business Day, such funds shall, if possible, be
invested in overnight Permitted Account Investments described in clause (d) of
the definition thereof; provided that none of the Trustee, the Guarantor Trustee
or the Security Trustee shall be liable for any losses Incurred in respect of
the failure to invest funds not thereby received; and

(iii) if required by the terms of a ACS Group Lease as set forth in a Written
Notice from the Administrative Agent to the Cash Manager, any investments of
funds on deposit in a Lessee Funded Account or the Security Deposit Account
shall be made on behalf of the relevant Lessee in such investments as may be
required thereunder.

(b) It is understood and agreed that the Cash Manager or its affiliates are
permitted to receive additional compensation that could be deemed to be in the
Cash Manager’s economic self-interest for (1) serving as investment adviser,
administrator, shareholder servicing agent, custodian or sub-custodian with
respect to certain of the Permitted Account Investments, (2) using affiliates to
effect transactions in certain Permitted Account Investments and (3) effecting
transactions in Permitted Account Investments.

(c) Except as provided expressly hereunder, the Cash Manager shall have no
obligation to invest and reinvest any cash held in the Accounts in the absence
of timely and specific written investment direction from the Issuers (or the
Administrative Agent), the Initial Credit Facility Provider or the Security
Trustee, as the case may be. In no event shall the Cash Manager be liable for
the selection of investments or for investment losses incurred thereon. The Cash
Manager shall have no liability in respect of losses incurred as a result of the
liquidation of any investment prior to its stated maturity or the failure of
Issuers to provide timely written investment direction.

Section 3.03  Closing Date Deposits, Withdrawals and Transfers. The Cash Manager
shall, on each Closing Date, at the written direction of the Issuer, upon the
Operating Bank’s receipt thereof, make, or direct the Operating Bank in writing
to make, the following deposits and transfers to the Accounts:

(a) on the Initial Closing Date,

(i) (A) deposit in the Collections Account the proceeds of the issuance of the
ACS Group Initial Securities, (B) deposit in the relevant Lessee Funded Accounts
the amount of the initial Segregated Funds, if any, received or deemed to have
been received pursuant to the terms of the relevant ACS Group Acquisition
Agreements and (C) deposit in the Security

 

 

--------------------------------------------------------------------------------



77

 

Deposit Account the amount of the initial security deposits that are not
Segregated Funds received or deemed to have been received pursuant to the terms
of the relevant ACS Group Acquisition Agreements,

(ii)  after making the deposits required by clause (i) above and in the
following order (A) transfer from the Collections Account to the Expense
Account, an amount equal to the Required Expense Amount for the initial Accrual
Period, (B) pay from the Collections Account to each relevant Seller an amount
equal to the respective Aircraft Allocation Amount for each ACS Group Aircraft,
if any, being acquired from such Seller on the Initial Closing Date pursuant to
the Purchase Agreement or the Guarantor Purchase Agreement, as applicable, minus
the amount of any security deposits that are not Segregated Funds held by an ACS
Group Member, minus the amount equal to any basic rent received by an ACS Group
Member attributable to the period after the Initial Closing Date, (C) transfer
from the Collections Account to the Senior Cash Collateral Account an amount
equal to the Required Amount for such Account and (D) retain in the Collections
Account the balance, if any, remaining after making the foregoing transfers,

(iii) transfer to each applicable Aircraft Purchase Account from the Collections
Account any Aircraft Allocation Amount as to each ACS Group Initial Aircraft not
acquired on the Initial Closing Date, and

(iv) withdraw from the Expense Account such amount as is needed to discharge any
Expenses due and payable on the Initial Closing Date and pay such amount to the
appropriate payees thereof as specified in a Written Notice of the Cash Manager;

(b) in the case of a Closing Date for any ACS Group Additional Securities issued
to acquire any ACS Group Additional Aircraft pay from the Collections Account to
each respective Seller the Aircraft Allocation Amount for each such ACS Group
Additional Aircraft;

(c) in the case of a Closing Date for any ACS Group Additional Securities issued
to finance any ACS Group Aircraft Conversion, transfer from the Collections
Account to the Aircraft Conversion Account such amount as the relevant
Conversion Agreement requires to be paid on or before that Closing Date; and

(d) in the case of a Closing Date with respect to any Refinancing Securities,
deposit the proceeds of such Refinancing Securities for application in
accordance with the terms hereof.

Section 3.04  Interim Deposits, Transfers and Withdrawals. On any Business Day
the Cash Manager, upon the Operating Bank’s receipt thereof, may make, or direct
the Operating Bank in writing to make, without duplication, the following
deposits, transfers and withdrawals for the following purposes, in each case
after Written Notice from the Cash Manager to the Trustee and the Guarantor
Trustee (which Written Notice of the Cash Manager shall, as a condition to any
such deposit, withdrawal and transfer, be accompanied by a Written Notice of the
Administrative Agent setting forth the amounts of such deposits, withdrawals and
transfers), identifying the basis for such deposit, transfer or withdrawal in
reasonable detail:

 

 

--------------------------------------------------------------------------------



78

 

(a) withdraw from a Lessee Funded Account or the Security Deposit Account to the
extent that funds on deposit therein or available thereunder may be withdrawn or
drawn pursuant to the terms of the related ACS Group Lease for payment thereof,
to discharge any Expense then due and payable and pay such amount to the
appropriate payees thereof;

(b) withdraw from the Expense Account (to the extent of funds on deposit
therein) such amount as is needed to discharge (i) any Primary Expenses and (ii)
any ACS Group Modification Payments or ACS Group Refinancing Expenses in respect
of which a Permitted Accrual was previously effected by a deposit in the Expense
Account (whether or not any such deposit has been previously used to pay any
other Primary Expense but excluding any portion of such deposit previously used
to pay any ACS Group Modification Payments or ACS Group Refinancing Expenses)
then due and payable and pay such amount to the appropriate payees thereof;

(c) transfer from the Collections Account from time to time (but in no event
upon less than one Business Day’s prior Written Notice to the Trustee and the
Guarantor Trustee (unless such one Business Day’s notice requirement is waived
by the Trustee and the Guarantor Trustee)), other amounts from the Collections
Account to the Expense Account, in each case only to the extent that such funds
are to be applied to Primary Expenses that become due and payable during such
Accrual Period and for the payment of which there are insufficient funds in the
Expense Account; provided that no such transfer from the Collections Account in
respect of Primary Expenses shall be made prior to the next succeeding Payment
Date if, in the reasonable judgment of the Cash Manager, such transfer would
have a material adverse effect on the ability of the Issuers to make payments of
accrued and unpaid interest on the Senior Class then Outstanding on the next
Payment Date therefore in accordance with Section 3.08 hereof;

(d) withdraw Segregated Funds from a Lessee Funded Account or security deposits
from the Security Deposit Account or draw under or cause to be drawn under any
applicable Related Collateral Document, in any case to the extent required by or
necessary in connection with an ACS Group Lease or any documents related thereto
and the Related Collateral Documents, for deposit in the Collections Account to
satisfy any default in Rental Payments under any related ACS Group Lease;

(e) transfer any Segregated Funds from the Collections Account to a Lessee
Funded Account in accordance with the terms of any ACS Group Lease;

(f) transfer any security deposits that are not Segregated Funds from the
Collections Account to the Security Deposit Account;

(g) subject to Section 5.02(i) hereof, withdraw from the Aircraft Conversion
Account an amount equal to all or a portion of the ACS Group Conversion Payment
for any ACS Group Aircraft Conversion, to the extent the relevant ACS Group
Conversion Agreement requires payment on that or the next Business Day; and

(h) transfer to the Collections Account, or any other applicable Account, any
Contribution Amounts.

 

 

--------------------------------------------------------------------------------



79

 

Section 3.05 Withdrawals and Transfers Relating to the Acquisition of Aircraft
and Interim Deposits and Withdrawals for Aircraft Sales. (a) Acquisition. On the
Acquisition Date (other than a Closing Date) with respect to an ACS Group
Aircraft, the Cash Manager may make, or direct the Operating Bank to make, the
following deposits, withdrawals and transfers to the Accounts, in each case as
specified in a Written Notice of the Cash Manager to the Trustee, the Guarantor
Trustee, the Security Trustee and the Operating Bank (which Written Notice of
the Cash Manager shall, as a condition to any such deposit, withdrawal and
transfer be accompanied by a Written Notice of the Administrative Agent (i)
stating that the conditions to payment for an ACS Group Aircraft (or related
Aircraft Interest) specified in the applicable ACS Group Acquisition Agreement
have been fulfilled and (ii) setting forth the amounts of such deposits,
withdrawals and transfers):

(i) deposit into the relevant Lessee Funded Account, the amount of any
Segregated Funds received in respect of such ACS Group Aircraft under the
applicable ACS Group Acquisition Agreement;

(ii) pay out of the Aircraft Purchase Account for such ACS Group Aircraft to the
applicable Seller the Aircraft Allocation Amount for such ACS Group Aircraft
plus Investment Earnings, if any, remaining in such Aircraft Purchase Account
minus the amount of any security deposits that are not Segregated Funds held by
an ACS Group Subsidiary as lessor under the Lease with respect to such ACS Group
Aircraft; and

(iii)  transfer from the Aircraft Purchase Account for such ACS Group Aircraft
to the Security Deposit Account the amount of any security deposits that are not
Segregated Funds held by an ACS Group Subsidiary as lessor under the ACS Group
Lease with respect to such ACS Group Aircraft.

(b) Aircraft Payments. The payments of the Aircraft Allocation Amount for any
ACS Group Aircraft to be made pursuant to Section 3.05(a)(ii) to any Seller
shall, subject to the delivery as to such ACS Group Aircraft of the Written
Notice referred to in Section 3.05(a), be made as so provided notwithstanding
the giving of any Default Notice or any other exercise of remedies hereunder.

(c) Delivery Expiry Date. Upon Written Notice of the Administrative Agent to the
Cash Manager, the Trustee, the Guarantor Trustee, the Security Trustee and the
Operating Bank that the Issuer or Guarantor, as applicable, is no longer
required, pursuant to the terms of the applicable ACS Group Acquisition
Agreement, to purchase any ACS Group Initial Aircraft or ACS Group Additional
Aircraft (whether by reason of the passing of the Delivery Expiry Date, the
exercise by the Issuer of any termination right under that ACS Group Acquisition
Agreement or otherwise (any such event, a “Non-Delivery Event”)), the Cash
Manager shall direct the Operating Bank to (i) transfer from the Aircraft
Purchase Account for each ACS Group Aircraft so affected to the Collections
Account (for application in accordance with Section 3.08 hereof) the Aircraft
Allocation Amount for such ACS Group Aircraft, and (ii) transfer to the
applicable Seller, an amount equal to the Investment Earnings remaining in such
Aircraft Purchase Account.

 

 

--------------------------------------------------------------------------------



80

 

(d) Rent Payment Reimbursement Amount. On each Payment Date prior to an
Acquisition Date with respect to a Remaining Aircraft, the Cash Manager shall
pay or shall direct the Operating Bank to pay to the relevant Seller an amount
equal to the Rent Payment Reimbursement Amount for such Remaining Aircraft for
the Rent Transfer Period ending immediately preceding such Payment Date, such
payment to be made from the Investment Earnings in the Aircraft Purchase Account
for such Remaining Aircraft accrued during such Rent Transfer Period.

(e) Aircraft Sales. The Cash Manager shall cause the Operating Bank to deposit
any and all proceeds received in respect of any Aircraft Sale by any ACS Group
Member (including any loss proceeds and any other amounts under the relevant ACS
Group Purchase Agreement), in each case in the Collections Account (other than
in connection with any sale of all or substantially all of the assets of the ACS
Ireland Group or ACS Bermuda Group, as applicable, in which case the Cash
Manager shall deposit any and all proceeds of any thereof into the
Defeasance/Redemption Account in connection with the redemption of each subclass
of the Securities or Guarantor Securities, as applicable), in each case as
specified in a Written Notice of the Cash Manager to the Trustee, the Security
Trustee and the Operating Bank (which Written Notice of the Cash Manager shall,
as a condition to any such deposit, be accompanied by a Written Notice of the
Administrative Agent setting forth the amount of such deposit). Any funds then
on deposit in a Lessee Funded Account or the Security Deposit Account related to
the ACS Group Aircraft subject to such sale or other disposition shall be
applied on a basis consistent with the terms of the Lease related to such ACS
Group Aircraft, if any, or as otherwise provided by the relevant agreements
related to such sale or other disposition.

Section 3.06  Calculation Date Calculations. (a) Calculation of Required
Amounts. The Cash Manager shall determine, as soon as practicable after each
Calculation Date, but in no event later than two Business Days preceding the
immediately succeeding Payment Date, based on information known to the Cash
Manager or Relevant Information (and, without limitation, in the case of clauses
(ii) through (viii) below, a Written Notice from the Administrative Agent
received by the Cash Manager no later than 10:00 a.m. (New York City time) on
the day after such Calculation Date setting forth the amounts required for the
calculations in such clauses) provided to the Cash Manager, the Collections
received during the period commencing on the close of business on the preceding
Calculation Date and ending on the close of business on such Calculation Date
and calculate the following amounts:

(i) the balance of funds on deposit in the Accounts on the Calculation Date, the
Required Amount with respect to each Cash Collateral Account (including the
Senior Cash Collateral Account) on such Calculation Date and the amount
available under all Eligible Credit Facilities on such Calculation Date;

(ii) the Required Expense Amount and any amount to be deposited in respect of
Permitted Accruals as of such Calculation Date as set forth in the Monthly
Report prepared by the Administrative Agent and provided to the Operating Bank;

(iii) the Available Collections on such Calculation Date (separately listing any
Senior Hedge Payments, Subordinated Hedge Payments and Hedge Breakage Costs)
(provided that, in making such determination, the Cash Manager may assume that
any amount from a

 

 

--------------------------------------------------------------------------------



81

 

Hedge Provider to be paid on such Payment Date pursuant to any Hedge Agreement
will be paid on such Payment Date);

(iv) the net Segregated Funds on deposit in any Lessee Funded Account and any
amounts on deposit in the Security Deposit Account available to be transferred
into the Collections Account on such Calculation Date;

(v) any amounts to be withdrawn from any Cash Collateral Account for the payment
of the Interest Amount on the Outstanding Principal Balance of any class of ACS
Group Securities, any Expenses or Senior Hedge Payments;

(vi) any amounts to be transferred in respect of Eligible Credit Facilities
under clause (iv) of Section 3.08(a) hereof, clause (iii) of Section 3.08(b)
hereof or clause (ii) of Section 3.08(c) hereof;

(vii) any amount to be transferred from any Aircraft Purchase Account to the
Collections Account as provided in Section 3.05(c) hereof; and

(viii) the Contribution Amounts, if any, made prior to such Calculcation Date.

(b) Calculation of Interest Amounts, Policy Premiums, interest due to the Policy
Provider and fees of Initial Credit Facility Provider. The Cash Manager shall,
not later than four Business Days prior to each Payment Date, make the following
calculations or determinations with respect to Interest Amounts, Policy Premiums
and fees of the Initial Credit Facility Provider due on such Payment Date:

(i) based on Relevant Information provided to it by the Reference Agent, the
applicable interest rate on each subclass of ACS Group Floating Rate Securities
based on LIBOR determined on the Reference Date for the relevant Accrual Period;

(ii) the Interest Amount in respect of each class or subclass of ACS Group
Floating Rate Securities (other than Class E Securities) on such Payment Date;

(iii) the Interest Amount in respect of each class or subclass of ACS Group
Fixed Rate Securities on such Payment Date;

(iv) the DSCR Aggregate Interest Amount for such Payment Date;

(v) the Policy Premium due and owing to the Policy Provider on such Payment
Date;

(vi) any fees and Investment Earnings due and owing to the Initial Credit
Facility Provider on such Payment Date; and

(vii) any interest due and owing to the Policy Provider on, or interest amounts
that constitute, Policy Provider Obligations.

 

 

--------------------------------------------------------------------------------



82

 

(c) Calculation of Principal Payment and Other Amounts. The Cash Manager shall,
not later than five Business Days prior to each Payment Date, calculate or
determine the following with respect to principal payments due on such Payment
Date and certain other amounts in respect of such Payment Date:

(i) the Outstanding Principal Balance of each class and subclass of the ACS
Group Securities on such Payment Date immediately prior to any principal payment
on such date;

(ii) the Assumed Base Value and Assumed Monthly Depreciation for each ACS Group
Aircraft and the Assumed Portfolio Value on such Payment Date;

(iii) the DSCR Available Cash on such Payment Date (with the amount of
Re-leasing Expenses with respect to such DSCR Available Cash to be certified to
the Cash Manager by the Administrative Agent on or prior to five Business Days
prior to each Payment Date);

(iv) the Minimum Principal Payment Amount on such Payment Date with respect to
each subclass of ACS Group Class A Securities;

(v) the Aggregate Minimum Principal Payment Amount on such Payment Date with
respect to each subclass of ACS Group Class A Securities;

(vi) the DSCR Aggregate Minimum Principal Amount with respect to such Payment
Date;

(vii) the DSCR on such Payment Date;

(viii) the Applicable Allocation Percentage; and

(ix) the Allocable Principal Conversion Amount and the Allocable Equity
Conversion Amount.

(d) Calculation of Refinancing Amounts. The Cash Manager shall, not later than
five Business Days prior to each Payment Date on which an ACS Group Refinancing
or Redemption or Guarantor Redemption, as applicable, of any class or subclass
of ACS Group Securities is scheduled to occur, perform the calculations
necessary to determine the Redemption Price or Guarantor Redemption Price, as
applicable, of and the accrued and unpaid interest on such Securities.

(e) Application of the Available Collections. The Cash Manager shall, not later
than 1:00 p.m. (New York City time) on the Business Day prior to each Payment
Date, determine the amounts to be applied on such Payment Date to make each of
the payments contemplated by Section 3.08(a), 3.08(b) or 3.08(c) (as applicable)
hereof setting forth separately, the amount to be applied on such Payment Date
pursuant to each clause of Section 3.08(a), 3.08(b) or 3.08(c) (as applicable)
hereof including, where applicable, the allocation of principal of the ACS Group
Securities in accordance with Section 3.09 hereof.

 

 

--------------------------------------------------------------------------------



83

 

(f) Calculations in respect of Initial Credit Facility Drawings. As soon as
practicable after each Calculation Date, but in no event later than 12:00 p.m.
(New York City time) on the date which is the fourth Business Day prior to the
related Payment Date, the Cash Manager shall determine (after giving effect to
the application of Available Collections in accordance with the applicable
payment priorities set forth in Section 3.08 hereof), whether a shortfall exists
as of such Calculation Date in Available Collections (x) to pay on the next
succeeding Payment Date the Required Expense Amount due on such Payment Date
(any such shortfall in respect of the Required Expense Amount, a “Required
Expenses Shortfall”), (y) to pay in full the Senior Hedge Payments to each
applicable Hedge Provider due on such Payment Date (any such shortfall of Senior
Hedge Payments, the “Senior Hedge Payments Shortfall”), and (z) to pay the
Interest Amount due on each subclass of the ACS Group Class A Securities on such
Payment Date (any such shortfall in respect of the Interest Amount due with
respect to the ACS Group Subclass A-1 Securities, a “Credit Facility Interest
Class A Shortfall”).

(g) Notification of Calculations in respect of Available Minimum Principal
Amounts. So long as a Default Notice has not been issued, an Acceleration
Default has not occurred or a DSCR Failure has not occurred or will not occur on
the next succeeding Payment Date, as soon as practicable after each Calculation
Date, but in no event later than 12:00 p.m. (New York City time) on the date
which is the third Business Day prior to the related Payment Date, the Cash
Manager shall provide notice to the Issuer and the Guarantor of its calculations
of (i) the amount (the “Available Minimum Principal Amount”) available (after
giving effect to all Prior Ranking Amounts) to pay the Minimum Principal Payment
Amount for the ACS Group Class A Securities (for application in accordance with
Section 3.08(a)) for such Payment Date and (ii) the Allocable Principal
Conversion Amount with respect to any proposed ACS Group Aircraft Conversion and
whether the Available Minimum Principal Amount (after giving effect to any prior
transfer to the Aircraft Conversion Account of any Available Minimum Principal
Amounts in respect of a particular Aircraft Conversion) is sufficient to fund
such Allocable Principal Conversion Amount in full. As soon as practicable after
receipt of such calculations, but in no event later than 12:00 p.m. (New York
City time) on the date which is the second Business Day prior to the related
Payment Date, each of the Issuer and the Guarantor (or the Administrative Agent
on their behalf) shall advise the Cash Manager as to whether the Available
Minimum Principal Amount should be applied in accordance with Section 3.08(a)
towards the Minimum Principal Payment Amount payable for such Payment Date or
should be transferred to the Aircraft Conversion Account (such election to
transfer the Available Minimum Principal Amount (or such lesser amount as may be
necessary to fund the Allocable Principal Conversion Amount for such ACS Group
Aircraft Conversion) to the Aircraft Conversion Account, a “Principal Conversion
Election”). For the avoidance of doubt, the sum of the Available Minimum
Principal Amount transferred to the Aircraft Conversion Account in respect of
any proposed ACS Group Aircraft Conversion may not exceed the Allocable
Principal Conversion Amount for such ACS Group Aircraft Conversion. In the
absence of a Principal Conversion Election, the Available Minimum Principal
Amount shall be applied in accordance with the payment priorities set forth in
Section 3.08(a) hereof. A Principal Conversion Election with respect to any ACS
Group Aircraft Conversion in relation to any Payment Date will be only permitted
(i) if a Holder Conversion Election with respect to such ACS Group Aircraft
conversion in relation to such Payment Date is also made and (ii) in the same
proportion as (x) the amount of Available Holder Amount to be transferred to the
Aircraft Conversion Account to

 

 

--------------------------------------------------------------------------------



84

 

fund the Allocable Equity Conversion Amount in respect of such Holder Conversion
Election on such Payment Date bears to (y) such Allocable Equity Conversion
Amount.

(h) Notification of Calculations in respect of Available Holder Amounts. So long
as a Default Notice has not been issued, an Acceleration Default has not
occurred or a DSCR Failure has not occurred or will not occur on the next
succeeding Payment Date, as soon as practicable after each Calculation Date, but
in no event later than 12:00 p.m. (New York City time) on the date which is the
third Business Day prior to the related Payment Date, the Cash Manager shall
provide notice to the Issuer and the Guarantor of its calculations of (i) the
amount (the “Available Holder Amount”) available (after giving effect to all
Prior Ranking Amounts) to pay the Holder of the Class E Securities and the
Shareholders in accordance with Section 3.08(a) for such Payment Date and (ii)
the Allocable Equity Conversion Amount with respect to any proposed ACS Group
Aircraft Conversion and whether such Available Holder Amount (after giving
effect to any prior transfers to the Aircraft Conversion Account of Available
Holder Amounts in respect of a particular ACS Group Aircraft Conversion) is
sufficient to fund such Allocable Equity Conversion Amount in full. As soon as
practicable after receipt of such calculations, but in no event later than
12:00 p.m. (New York City time) on the date which is the second Business Day
prior to the related Payment Date, each of the Issuer and the Guarantor (or the
Administrative Agent on their behalf) shall advise the Cash Manager as to
whether the Available Holder Amount should be paid to the Holders of the Class E
Securities and the Shareholders pro rata according to the Applicable Allocation
Percentage for such Payment Date or should, in lieu of such payment, be
transferred in whole or in part to the Aircraft Conversion Account to fund the
Allocable Equity Conversion Amount (such election to transfer the Available
Holder Amount (or such lesser amount as may be necessary to fund the Allocable
Equity Conversion Amount for such ACS Group Aircraft Conversion) to the Aircraft
Conversion Account, a “Holder Conversion Election” and, together with a
Principal Conversion Election, a “Conversion Election”). For the avoidance of
doubt, the sum of the Available Holder Amount transferred to the Aircraft
Conversion Account in respect of any proposed ACS Group Aircraft Conversion may
not exceed the Allocable Equity Conversion Amount for such ACS Group Aircraft
Conversion. In the absence of a Holder Conversion Election, the Available Holder
Amount shall be applied in accordance with the payment priorities set forth in
Section 3.08(a) hereof.

(i) Calculations in respect of Policy Drawings. The Cash Manager shall make the
following calculations or determinations in respect of the Policy:

(i) as soon as practicable after each Calculation Date, but in no event later
than 12:00 p.m. (New York City time) on the date which is the third Business Day
prior to each Regular Distribution Date, determine (after giving effect to all
payments and transfers to be made with respect to such Regular Distribution Date
and the application of Available Collections in accordance with the applicable
payment priorities set forth in Section 3.08 hereof, the application of Credit
Facility Drawings to be made pursuant to the Initial Credit Facility, any
withdrawals from the Credit Facility Reserve Account and any withdrawals from
the Senior Cash Collateral Account pursuant to Section 3.01(p)), whether a
shortfall will exist as of such Regular Distribution Date in the Available
Collections and such other amounts to make payment on such Regular Distribution
Date of Accrued Senior Interest due on the Certificates on such

 

 

--------------------------------------------------------------------------------



85

 

Regular Distribution Date (any such shortfall in respect of accrued and unpaid
interest on the Certificates on any Regular Distribution Date, an “Interest
Shortfall” therefor);

(ii) as soon as practicable after the Calculation Date next succeeding the date
of a sale or other disposition of an ACS Group Aircraft (not including any ACS
Group Aircraft acquired by way of contribution) or of an ACS Group Subsidiary
which owns an ACS Group Aircraft (not including any ACS Group Aircraft acquired
by way of contribution), in each case by or on behalf of, or at the direction of
the Controlling Party after an Acceleration of the Securities, but in no event
later than 12:00 p.m. (New York City time) on the date which is the third
Business Day prior to the next succeeding Regular Distribution Date, determine
the shortfall, if any, between the Class A Note Target Price (determined as of
the date of disposition) of the disposed Aircraft (or of the Aircraft owned by
the disposed ACS Group Subsidiary) and the Net Sale Proceeds from the sale or
other disposition of such Aircraft (or of such disposed ACS Group Subsidiary
owning such Aircraft) (the “Deficiency Shortfall” with respect to the next
succeeding Regular Distribution Date);

(iii) as soon as practicable after each Calculation Date on or following the
date that is 24 months after the date (as determined by the Pass Through Trustee
or the Trustee and notified to the Policy Provider in writing) of the occurrence
of an Event of Default under Section 4.01(a) or Section 4.01(b) hereof or an
Acceleration of the Securities, but in no event later than 12:00 p.m. (New York
City time) on the date which is the third Business Day prior to the immediately
succeeding Regular Distribution Date, determine (after giving effect to the
application of Available Collections in accordance with the applicable payment
priorities set forth in Section 3.08 hereof and the application of any Credit
Facility Drawings (or drawings under any Replacement Credit Facility) and the
application of any withdrawals from the Credit Facility Reserve Account and/or
the Senior Cash Collateral Account, in each case, in accordance with the terms
hereof) the shortfall (determined as of such Calculation Date), if any, of
Available Collections and such other amounts for the payment on the next
succeeding Regular Distribution Date of an amount necessary to reduce the then
Pool Balance of the Certificates by the Insured Minimum Principal Payment
Amount, if any, of the ACS Group Subclass A-1 Securities for such Regular
Distribution Date (with respect to any such Regular Distribution Date, a
“Minimum Principal Shortfall”);

(iv) as soon as practicable after the Final Maturity Date, but in no event later
than 12:00 p.m. (New York City time) on the date which is the third Business Day
prior to the applicable Legal Final Distribution Date, determine (after giving
effect to all payments and transfers to be made hereunder and the application of
Available Collections in accordance with the applicable payment priorities set
forth in Section 3.08 hereof on or prior to the Final Maturity Date and the
application of any Credit Facility Drawings (or drawings under any Replacement
Credit Facility), any withdrawals from the Credit Facility Reserve Account and
any withdrawals from the Senior Cash Collateral Account as set forth in Section
3.01(p), in each case, on such Final Maturity Date) (determined as of the Final
Maturity Date) whether any shortfall will exist in the amount necessary for the
payment in full of the Pool Balance of the Certificates on the Legal Final
Distribution Date therefor together with accrued and unpaid interest thereon (at
the Stated Rate of Interest for the Certificates) (any such shortfall on the
Legal Final Distribution Date, the “Final Amount” therefor); and

 

 

--------------------------------------------------------------------------------



86

 

(v) as promptly as practicable after the date of any Avoided Payment, calculate
the amount of such Avoided Payment.

Section 3.07 Payment Date First Step Withdrawals and Transfers. Two Business
Days prior to each Payment Date, the Cash Manager shall make or direct the
Operating Bank in writing to make (such direction to be communicated in computer
file format or in such other form as the Cash Manager, the Operating Bank, the
Trustees and the Security Trustee agree, provided that, in the case of
communication in computer file format or any other form other than a written
tangible form, a written tangible form thereof shall promptly thereafter be sent
to the Operating Bank), on such Payment Date, the following withdrawals from and
transfers to the Accounts in each case as specified in a Written Notice of the
Cash Manager to the Trustee, the Security Trustee and the Operating Bank (and,
in the case of clauses (c) and (d) below, such direction shall be based on
information provided by the Administrative Agent in a Written Notice to the Cash
Manager specifying the amounts for such clauses);

(a) transfer the net proceeds of any ACS Group Refinancing of any ACS Group
Securities from the Refinancing Account to any Cash Collateral Account
established for the related ACS Group Refinancing Securities (up to the Required
Amount therefor in accordance with Section 3.03 hereof) and the balance to the
applicable Securities Accounts, in each case in accordance with Sections 2.10(b)
and 5.02(f) hereof and Sections 2.10(b) and 5.02(f) of the Guarantor Indenture;

(b) transfer any amounts on deposit in the Defeasance/Redemption Account in
respect of any Redemption or Guarantor Redemption that is not a Refinancing or
Guarantor Refinancing to the applicable Securities Accounts;

(c) transfer from each Lessee Funded Account to the Security Deposit Account or
the Collections Account, as applicable, any available Segregated Funds that are
no longer required to be maintained in a segregated account under the applicable
ACS Group Leases;

(d) transfer from the Security Deposit Account to the Collections Account any
security deposits relating to an expired or terminated ACS Group Lease that are
not required under the terms of a subsequent ACS Group Lease to be retained in
the Security Deposit Account;

(e) transfer from the Collections Account to the relevant Lessee Funded Accounts
the amount of any Segregated Funds then on deposit in the Collections Account;

(f) transfer from the Collections Account to the Security Deposit Account the
amount of any security deposits that are not Segregated Funds then on deposit in
the Collections Accounts;

(g) transfer from any Account (other than the Collections Account, the Credit
Facility Reserve Account, the Initial Liquidity Payment Account, the Aircraft
Conversion Account, and the Aircraft Purchase Accounts) to the Collections
Account the amount of Investment Earnings, if any, on investments of funds on
deposit therein during the preceding Accrual Period, except that (a) earnings on
any portion of the funds on deposit in any Account

 

 

--------------------------------------------------------------------------------



87

 

required under the terms of the related Lease to be repaid to the related Lessee
shall be retained therein and (b) in the case of any Aircraft Purchase Account,
any earnings on the portion of the purchase price funds in respect of an ACS
Group Aircraft on deposit in such Aircraft Purchase Account shall be retained
therein for application in accordance with Section 3.05 hereof;

(h) after the giving of a Default Notice, during the continuation of an
Acceleration Default or following the Accrual Period in which an Aircraft Sale
occurs with respect to the last remaining ACS Group Aircraft, transfer any
amounts remaining in the relevant Lessee Funded Account (other than amounts
required to be maintained in such account pursuant to the terms of the related
ACS Group Lease or ACS Group Aircraft Agreement) and the Security Deposit
Account into the Collections Account;

(i) transfer from the Collections Account to the Aircraft Conversion Account an
amount equal to the Available Minimum Principal Amount (or a portion thereof) to
fund the Allocable Principal Conversion Amount and the Available Holder Amount
(or a portion thereof) to fund the Allocable Equity Conversion Amount in
connection with a Conversion Election; and

(j) after payment in full of all ACS Group Conversion Payments to be made for
any ACS Group Aircraft Conversion, transfer any balance of the amount originally
deposited in the Aircraft Conversion Account in respect of such ACS Group
Aircraft Conversion from the Aircraft Conversion Account to the Collections
Account for application in accordance with Section 3.08 hereof.

Section 3.08 Payment Date Second Step Withdrawals. (a) On each Payment Date,
after the withdrawals and transfers provided for in Section 3.07 hereof have
been made, the Cash Manager shall distribute from the Collections Account (or
retain in the Collections Account, if so indicated in the relevant clause
below), or direct the Operating Bank in writing to do the same (such direction
to be communicated in computer file format or in such other form as the Cash
Manager, the Operating Bank, the Trustees and the Security Trustee agree;
provided that, in the case of communication in computer file format or any other
form other than a written tangible form, a written tangible form thereof shall
promptly thereafter be sent to the Operating Bank), at least two Business Days
prior to such Payment Date the amounts set forth below in the order of priority
set forth below but, in each case, only to the extent that all amounts then
required to be paid (or retained in the Collections Account, as applicable)
ranking prior thereto (“Prior Ranking Amounts”) have been paid in full (provided
that the amount to be paid shall be reduced in inverse order of priority by the
amount of any payment by a Hedge Provider under a Hedge Agreement that was
assumed pursuant to Section 3.06(a)(iii) to be, but has not in fact been, paid
on such Payment Date). All payments of Available Collections to be made to or
for the account of Holders of any subclass of ACS Group Securities, pursuant to
this Section 3.08 shall be made through a direct transfer of funds to the
applicable Securities Account with respect to such subclass of ACS Group
Securities. Payments shall be made in the following order of priority:

(i) to the Expense Account, an amount such that the amount on deposit therein is
at least equal to the Required Expense Amount (including Credit Facility
Expenses due and payable to the Initial Credit Facility Provider and Policy
Expenses due and payable to the Policy Provider);

 

 

--------------------------------------------------------------------------------



88

 

(ii) in no order of priority inter se, but pro rata as to the amounts described
in clauses (A), (B) and (C) as follows, (A) first, to the Securities Accounts
for each subclass of ACS Group Class A Securities, the Interest Amount on such
subclass of ACS Group Class A Securities (other than any portion thereof
constituting any interest described in clause (b) of the definition of Interest
Amount to the extent the Policy Provider has made timely payment in respect of
any unpaid Interest Shortfall due on the related Regular Distribution Date on
the Certificates) in no order of priority inter se, but pro rata according to
the Interest Amount on such subclass of ACS Group Class A Securities less the
sum of (1) the amount of any Interest Drawing paid on or before the related
Distribution Date by the Policy Provider under the Policy on or prior to such
Distribution Date to the extent not theretofore reimbursed to the Policy
Provider as of such Distribution Date and (2) the amount of any Credit Facility
Drawing in respect of the Interest Amount due on such subclass of ACS Group
Class A Securities paid on or before such Payment Date to the extent not
theretofore reimbursed to the Initial Credit Facility Provider as of such
Payment Date; and second, to the Policy Provider, the amounts so paid by the
Policy Provider in respect of such Interest Drawings to the extent not
theretofore reimbursed to the Policy Provider as of such Distribution Date;
(B) pro rata, to any Hedge Provider, an amount equal to any Senior Hedge Payment
due from any ACS Group Member pursuant to any Hedge Agreement; and (C) to the
Policy Provider, an amount equal to accrued interest (at the Stated Rate of
Interest with respect to the Certificates) on the amount of any Policy Drawing
paid by the Policy Provider under the Policy prior to the related Distribution
Date and to the extent not theretofore reimbursed to the Policy Provider as of
such Distribution Date;

(iii) to the Policy Provider, an amount equal to any Senior Hedge Payment made
by the Policy Provider on behalf of an ACS Group Member to the extent not
theretofore reimbursed to the Policy Provider as of such Payment Date;

(iv) in no order of priority inter se, but pro rata as to the amounts described
in clauses (A), (B) and (C) as follows: (A) first, to the Credit Facility
Reserve Account (if applicable), such amount so that the amount on deposit in
such Account is equal to the Required Amount therefor and second, to any Persons
providing any Eligible Credit Facilities, any Credit Facility Advance
Obligations payable to such Persons under the terms of their respective Eligible
Credit Facilities (after giving effect to any payments made by the Policy
Provider to the Persons providing such Eligible Credit Facilities as provided in
the definition of “Controlling Party”); (B) if the Policy Provider has paid any
such Credit Facility Advance Obligations, as so provided, to the Policy
Provider, the amount of such payments to the extent not theretofore reimbursed
to the Policy Provider (plus interest accrued thereon at the applicable rate
under such Eligible Credit Facility that would have otherwise been payable to
the Persons providing such Eligible Credit Facility from the date of such
payment); and (C) to the Senior Cash Collateral Account, such amount so that the
amount on deposit in such Account is equal to the Required Amount therefor;

(v) to the Policy Provider, any Policy Premium due and owing to the Policy
Provider and any accrued and unpaid interest on any Policy Premium;

(vi) first, except in connection with a Conversion Election, to the Securities
Accounts for each subclass of ACS Group Class A Securities, in the order of
priority by subclass set forth in Section 3.09 hereof, an amount equal to the
Aggregate Minimum Principal Payment

 

 

--------------------------------------------------------------------------------



89

 

Amount of the ACS Group Class A Securities for such Payment Date less the
amounts of Policy Drawings (such amount in the aggregate not to exceed such
Aggregate Minimum Principal Payment Amount for such date) in respect of the
principal of the ACS Group Class A Securities (or, without duplication,
otherwise applied to reduce the corresponding portion of the Pool Balance of the
Certificates) paid by the Policy Provider under the Policy for periods prior to
the related Distribution Date to the extent not theretofore reimbursed to the
Policy Provider; and second, to the Policy Provider, an amount, not to exceed
the Aggregate Minimum Principal Payment Amount of the ACS Group Class A
Securities for such Payment Date, equal to the amount of such Policy Drawings in
respect of such principal (or, without duplication, otherwise applied to reduce
the corresponding portion of the Pool Balance of the Certificates) so paid by
the Policy Provider under the Policy prior to such Distribution Date to the
extent not theretofore reimbursed to the Policy Provider as of such Distribution
Date;

(vii) to the Expense Account, such amount as an accrual (the “Permitted
Accruals”) in respect of any ACS Group Modification Payments or ACS Group
Refinancing Expenses as the Cash Manager shall determine based on information
provided in a Written Notice to the Cash Manager by the Administrative Agent;

(viii) payments to the applicable party, pro rata inter se, of Special Indemnity
Payments;

(ix) to the Policy Provider, an amount equal to accrued interest (at the Excess
Policy Rate) on any amounts paid by the Policy Provider under the Policy prior
to the related Distribution Date and to the extent not theretofore reimbursed to
the Policy Provider as of such Distribution Date;

(x) payments to Hedge Providers, pro rata inter se, that are Subordinated Hedge
Payments;

(xi) to the Policy Provider, any Additional Premium due and owing to the Policy
Provider;

(xii) to the Irish Parent, the Charitable Trust Dividend, if any;

(xiii) in no order of priority inter se but pro rata, not on account of any
obligation or debt (A) to the Securities Account for the Holders of the Class E
Securities, an amount equal to the reimbursement to the Holders of the Class E
Securities of the Contribution Amounts (if any) made by such Holders, and (B) to
the Shareholders Account as a dividend or distribution, an amount equal to the
reimbursement to the Shareholders of the Contribution Amounts (if any) made by
the Shareholders with respect to the Shares; and

(xiv) the balance, in no order of priority inter se but pro rata in accordance
with the Applicable Allocation Percentages, to the Securities Account for the
Holders of the Class E Securities and to the Shareholders Account for the
Shareholders.

(b) Anything to the contrary contained in Section 3.08(a) hereof
notwithstanding, following the earlier of (x) the Expected Final Payment Date of
the ACS Group Subclass A-1 Securities or (y) the occurrence of a DSCR Failure,
the allocation of payments described in

 

 

--------------------------------------------------------------------------------



90

 

Section 3.08(a) hereof shall not apply and the Cash Manager shall direct the
Operating Bank in writing (such direction to be communicated in computer file
format or in such other form as the Cash Manager, the Operating Bank, the
Trustees, and the Security Trustee agree, provided that, in the case of
communication in computer file format or any other form other than a written
tangible form, a written tangible form thereof shall promptly thereafter be sent
to the Operating Bank) to cause all amounts on deposit in the Collections
Account and the Expense Account to be applied on each Payment Date in the
following order of priority:

(i) to the Expense Account, an amount such that the amount on deposit therein is
equal to the Required Expense Amount (including Credit Facility Expenses due and
payable to the Initial Credit Facility Provider and Policy Expenses due and
payable to the Policy Provider);

(ii) in no order of priority inter se, but pro rata as to the amounts described
in clauses (A), (B), (C) and (D) as follows: (A) first, to the Securities
Accounts for each subclass of ACS Group Class A Securities, the Interest Amount
on such subclass of ACS Group Class A Securities (other than any portion thereof
constituting any interest described in clause (b) of the definition of Interest
Amount to the extent the Policy Provider has made timely payment in respect of
any unpaid Interest Shortfall due on the related Distribution Date on the
Certificates) in no order of priority inter se, but pro rata according to the
Interest Amount of such subclass of ACS Group Securities less the sum of (1) the
amount of any Interest Drawing paid on or before the related Distribution Date
by the Policy Provider under the Policy on or prior to such Distribution Date to
the extent not theretofore reimbursed to the Policy Provider as of such
Distribution Date and (2) the amount of any Credit Facility Drawing in respect
of the Interest Amount due on such subclass of ACS Group Class A Securities paid
on or before such Payment Date to the extent not theretofore reimbursed to the
Initial Credit Facility Provider as of such Payment Date; and second, to the
Policy Provider, the amounts so paid by the Policy Provider in respect of such
Interest Drawing to the extent not theretofore reimbursed to the Policy Provider
as of such Distribution Date, (B) pro rata to any Hedge Provider, such amounts
as are required to make any Senior Hedge Payments due to such Hedge Provider
pursuant to any Hedge Agreement; (C) to the Policy Provider, an amount equal to
accrued interest (at the Stated Rate of Interest with respect to the
Certificates) on the amount of any Policy Drawing paid by the Policy Provider
under the Policy prior to the related Distribution Date and to the extent not
theretofore reimbursed to the Policy Provider as of such Distribution Date and
(D) to the Policy Provider, an amount equal to any Senior Hedge Payment made by
the Policy Provider made by the Policy Provider on behalf of an ACS Group Member
to the extent not theretofore reimbursed to the Policy Provider as of such
Payment Date;

(iii) in no order of priority inter se, but pro rata as to the amounts described
in clauses (A) and (B), (A) to any Persons providing any Eligible Credit
Facilities, pro rata inter se, any Credit Facility Advance Obligations payable
to such Persons under the terms of their respective Eligible Credit Facilities
other than a Cash Collateral Account (after giving effect to any payments made
by the Policy Provider to Persons providing such Eligible Credit Facilities as
provided in the definition of “Controlling Party”); and (B) if the Policy
Provider has paid any such Credit Facility Advance Obligations, as so provided,
to the Policy Provider, the amount of such payments to the extent not
theretofore reimbursed to the Policy Provider (plus interest accrued thereon at
the applicable rate under such Eligible Credit Facility that would have
otherwise been payable to the Person providing such Eligible Credit Facility
from the date of such payment);

 

 

--------------------------------------------------------------------------------



91

 

(iv) to the Policy Provider, any Policy Premium due and owing to the Policy
Provider and any accrued and unpaid interest on any Policy Premium;

(v) first, to the Securities Accounts for each subclass of ACS Group Class A
Securities, an amount equal to the Aggregate Minimum Principal Payment Amount of
the ACS Group Class A Securities for such Payment Date less the amounts of
Policy Drawings (such amount in the aggregate not to exceed such Aggregate
Minimum Principal Payment Amount for such date) in respect of the principal of
the ACS Group Class A Securities (or, without duplication, otherwise applied to
reduce the corresponding portion of the Pool Balance of the Certificates) paid
by the Policy Provider under the Policy for periods prior to the related
Distribution Date to the extent not theretofore reimbursed to the Policy
Provider; and second, to the Policy Provider, an amount, not to exceed in the
Aggregate Minimum Principal Payment Amount of the ACS Group Class A Securities
for such Payment Date, equal to the amount of such Policy Drawings in respect of
such principal (or, without duplication, otherwise applied to reduce the
corresponding portion of the Pool Balance of the Certificates) so paid by the
Policy Provider under the Policy prior to such Distribution Date to the extent
not theretofore reimbursed to the Policy Provider as of such Distribution Date;

(vi) first, to the Securities Accounts for each subclass of ACS Group Class A
Securities, the Outstanding Principal Balance of such subclass of ACS Group
Class A Securities in no order of priority inter se, but pro rata according to
the amount of the principal of such subclass of ACS Group Class A Securities
less the amounts of Policy Drawings in respect of the principal of such subclass
of the ACS Group Class A Securities (or, without duplication, otherwise applied
to reduce the corresponding portion of the Pool Balance of the Certificates)
paid by the Policy Provider under the Policy for periods prior to the related
Distribution Date to the extent not theretofore reimbursed to the Policy
Provider and second, to the Policy Provider, an amount equal to the Policy
Drawings in respect of such principal (or, without duplication, otherwise
applied to reduce the corresponding portion of the Pool Balance of the
Certificates) so paid by the Policy Provider under the Policy prior to such
Distribution Date to the extent not theretofore reimbursed to the Policy
Provider as of such Distribution Date;

(vii) payments to the applicable party, pro rata inter se, of Special Indemnity
Payments;

(viii) to the Policy Provider, an amount equal to accrued interest (at the
Excess Policy Rate) on any amounts paid by the Policy Provider under the Policy
prior to the related Distribution Date and to the extent not theretofore
reimbursed to the Policy Provider as of such Distribution Date;

(ix) payments to any Hedge Provider, pro rata inter se, that are Subordinated
Hedge Payments;

(x) to the Policy Provider, any Additional Premium then due and owing to the
Policy Provider;

(xi) to the Irish Parent, the Charitable Trust Dividend, if any;

 

 

--------------------------------------------------------------------------------



92

 

(xii) in no order of priority inter se but pro rata, not on account of any
obligation or debt (A) to the Securities Account for the Holders of the Class E
Securities, an amount equal to the reimbursement to the Holders of the Class E
Securities of the Contribution Amounts (if any) made by such Holders, and (B) to
the Shareholders Account, an amount equal to the reimbursement to the
Shareholders of the Contribution Amounts, if any, made by the Shareholders; and

(xiii) the balance in no order of priority inter se but pro rata in accordance
with the Applicable Allocation Percentages, to the Securities Account for the
Holders of the Class E Securities and to the Shareholders Account for the
Shareholders.

(c) Anything to the contrary contained in Section 3.08(a) or (b) hereof
notwithstanding, following the delivery to the Issuer, the Guarantor or the Cash
Manager of a Default Notice or during the continuance of an Acceleration
Default, the allocation of payments described in Section 3.08(a) and (b) hereof
shall not apply and the Cash Manager shall direct the Operating Bank in writing
(such direction to be communicated in computer file format or in such other form
as the Cash Manager, the Operating Bank, the Trustees, and the Security Trustee
agree, provided that, in the case of communication in computer file format or
any other form other than a written tangible form, a written tangible form
thereof shall promptly thereafter be sent to the Operating Bank) to cause all
amounts on deposit in the Collections Account and the Expense Account to be
applied on each Payment Date in the following order of priority:

(i) to the Expense Account, an amount such that the amount on deposit therein is
equal to the Required Expense Amount (including Credit Facility Expenses due and
payable to the Initial Credit Facility Provider and Policy Expenses due and
payable to the Policy Provider);

(ii) in no order of priority inter se, but pro rata as to the amounts described
in clauses (A) and (B), (A) to any Persons providing any Eligible Credit
Facilities, pro rata inter se, any Credit Facility Advance Obligations payable
to such Persons under the terms of their respective Eligible Credit Facilities
other than a Cash Collateral Account (after giving effect to any payments made
by the Policy Provider to Persons providing such Eligible Credit Facilities as
provided in the definition of “Controlling Party”); and (B) if the Policy
Provider has paid any such Credit Facility Advance Obligations, as so provided,
to the Policy Provider, the amount of such payments to the extent not
theretofore reimbursed to the Policy Provider (plus interest accrued thereon at
the applicable rate under such Eligible Credit Facility that would have
otherwise been payable to the Person providing such Eligible Credit Facility
from the date of such payment);

(iii) to the Policy Provider, any Policy Premium due and owing to the Policy
Provider and any accrued and unpaid interest on any Policy Premium;

(iv) in no order of priority inter se, but pro rata as to the amounts described
in clauses (A), (B), (C) and (D) as follows: (A) first, to the Securities
Accounts for each subclass of ACS Group Class A Securities, the Interest Amount
on such subclass of ACS Group Class A Securities (other than any portion thereof
constituting any interest described in clause (b) of the definition of Interest
Amount to the extent the Policy Provider has made timely payment in respect of
any unpaid Interest Shortfall due on the related Distribution Date on the
Certificates) in no order of priority inter se, but pro rata according to the
Interest Amount of such subclass of

 

 

--------------------------------------------------------------------------------



93

 

ACS Group Securities less the sum of (1) the amount of any Interest Drawing paid
on or before the related Distribution Date by the Policy Provider under the
Policy on or prior to such Distribution Date to the extent not theretofore
reimbursed to the Policy Provider as of such Distribution Date and (2) the
amount of any Credit Facility Drawing in respect of the Interest Amount due on
such subclass of ACS Group Class A Securities paid on or before such Payment
Date to the extent not theretofore reimbursed to the Initial Credit Facility
Provider as of such Payment Date; and second, to the Policy Provider, the
amounts so paid by the Policy Provider in respect of such Interest Drawing to
the extent not theretofore reimbursed to the Policy Provider as of such
Distribution Date, (B) pro rata to any Hedge Provider, such amounts as are
required to make any Senior Hedge Payments due to such Hedge Provider pursuant
to any Hedge Agreement; (C) to the Policy Provider, an amount equal to accrued
interest (at the Stated Rate of Interest with respect to the Certificates) on
the amount of any Policy Drawing paid by the Policy Provider under the Policy
prior to the related Distribution Date and to the extent not theretofore
reimbursed to the Policy Provider as of such Distribution Date and (D) to the
Policy Provider, an amount equal to any Senior Hedge Payment made by the Policy
Provider made by the Policy Provider on behalf of an ACS Group Member to the
extent not theretofore reimbursed to the Policy Provider as of such Payment
Date;

(v) first, to the Securities Accounts for each subclass of ACS Group Class A
Securities, an amount equal to the Aggregate Minimum Principal Payment Amount of
the ACS Group Class A Securities for such Payment Date less the amounts of
Policy Drawings (such amount in the aggregate not to exceed such Aggregate
Minimum Principal Payment Amount for such date) in respect of the principal of
the ACS Group Class A Securities (or, without duplication, otherwise applied to
reduce the corresponding portion of the Pool Balance of the Certificates) paid
by the Policy Provider under the Policy for periods prior to the related
Distribution Date to the extent not theretofore reimbursed to the Policy
Provider; and second, to the Policy Provider, an amount, not to exceed in the
Aggregate Minimum Principal Payment Amount of the ACS Group Class A Securities
for such Payment Date, equal to the amount of such Policy Drawings in respect of
such principal (or, without duplication, otherwise applied to reduce the
corresponding portion of the Pool Balance of the Certificates) so paid by the
Policy Provider under the Policy prior to such Distribution Date to the extent
not theretofore reimbursed to the Policy Provider as of such Distribution Date;

(vi) first, to the Securities Accounts for each subclass of ACS Group Class A
Securities, the Outstanding Principal Balance of such subclass of ACS Group
Class A Securities in no order of priority inter se, but pro rata according to
the amount of the principal of such subclass of ACS Group Class A Securities
less the amounts of Policy Drawings in respect of the principal of such subclass
of the ACS Group Class A Securities (or, without duplication, otherwise applied
to reduce the corresponding portion of the Pool Balance of the Certificates)
paid by the Policy Provider under the Policy for periods prior to the related
Distribution Date to the extent not theretofore reimbursed to the Policy
Provider and second, to the Policy Provider, an amount equal to the Policy
Drawings in respect of such principal (or, without duplication, otherwise
applied to reduce the corresponding portion of the Pool Balance of the
Certificates) so paid by the Policy Provider under the Policy prior to such
Distribution Date to the extent not theretofore reimbursed to the Policy
Provider as of such Distribution Date;

 

 

--------------------------------------------------------------------------------



94

 

(vii) payments to the applicable party, pro rata inter se, of Special Indemnity
Payments;

(viii) to the Policy Provider, an amount equal to accrued interest (at the
Excess Policy Rate) on any amounts paid by the Policy Provider under the Policy
prior to the related Distribution Date and to the extent not theretofore
reimbursed to the Policy Provider as of such Distribution Date;

(ix) payments to Hedge Providers, pro rata inter se, that are Subordinated Hedge
Payments;

(x) to the Policy Provider, any Additional Premium then due and owing to the
Policy Provider;

(xi) to the Irish Parent, the Charitable Trust Dividend, if any;.

(xii) in no order of priority inter se but pro rata, not on account of any
obligation or debt (A) to the Securities Account for the Holders of the Class E
Securities, an amount equal to the reimbursement to the Holders of the Class E
Securities of the Contribution Amounts (if any) made by such Holders, and (B) to
the Shareholders Account, an amount equal to the reimbursement to the
Shareholders of the Contribution Amounts, if any, made by the Shareholders; and

(xiii) the balance in no order of priority inter se but pro rata in accordance
with the Applicable Allocation Percentages, to the Securities Account for the
Holders of the Class E Securities and to the Shareholders Account for the
Shareholders.

Section 3.09 Allocations of Principal Payments Among Subclasses of the
Securities. To the extent that any payment of principal pursuant to
Section 3.08(a) and (b) hereof is allocable to any class of Securities on any
Payment Date, such payment will be applied to repay all Securities in such class
in the following order of priority: (i) First, to each subclass, in order of the
earliest issued subclass, the excess, if any, of the Outstanding Principal
Balance of each such subclass over the product of the applicable Extended Note
Pool Factor on such Payment Date and the initial principal balance of each such
subclass (any such difference, the “Extension Amount”); provided that, in the
case of two or more subclasses issued on the same date, the Available
Collections will be applied to each such subclass pro rata according to the
amount of, but not to exceed, the Extension Amount of such subclass;
(ii) Second, to each subclass, in no order of priority inter se, but pro rata
according to the amount of, but not to exceed, the excess, if any, of the
Outstanding Principal Balance of each such subclass (after giving effect to any
payment under clause (i) above) over the product of the applicable Note Pool
Factor on such Payment Date and the initial principal balance of each such
subclass; (iii) Third, to each subclass with an Expected Final Payment Date on
or before such Payment Date, in order of the earliest issued subclass; provided
that, in the case of two or more subclasses issued on the same date, the
Available Collections will be applied to such subclasses in order of the
subclass with the earliest Expected Final Payment Date and, with respect to two
or more subclasses having the same Expected Final Payment Date, the Available
Collections will be applied to such subclasses pro rata according to the
Outstanding Principal Balance of each such subclass (after giving effect to

 

 

--------------------------------------------------------------------------------



95

 

any payment under clauses (i) and (ii) above) on such Payment Date; and
(iv) Fourth, to each subclass in order of the earliest Expected Final Payment
Date, provided, in the case of two or more subclasses having the same Expected
Final Payment Date, in no order of priority inter se, but pro rata, according to
the Outstanding Principal Balance of each such subclass (after giving effect to
any payment under clauses (i), (ii) and (iii) above) on such Payment Date.

Section 3.10 Certain Redemptions; Certain Premiums. (a) Optional Redemption.
Subject to the provisions of Section 3.10(c) hereof, on any Payment Date the
Issuer may elect to redeem (including in connection with any Refinancing) any
subclass of the Securities in whole or in part, out of amounts available in the
Defeasance/Redemption Account or, in the case of a Refinancing, the Refinancing
Account, for such purpose, if any, other than, in either such case, any funds
constituting part of the Available Collections, at the Redemption Price plus any
accrued and unpaid interest (after giving effect to any payment thereof on such
Redemption Date under Section 3.08 hereof) on the Securities to be redeemed to
the Redemption Date; provided that such a redemption may only occur upon the
prior written consent of the Policy Provider (except that a redemption in full
of the ACS Group Subclass A-1 Securities shall not require any such consent if a
Policy Non-Consent Event occurs in connection with such redemption) and after
the giving of a Default Notice or the Acceleration of any Securities, the
Securities may be redeemed only in whole but not in part pursuant to this
Section 3.10(a); provided further that Written Notice of any such Redemption
shall be given by the Issuer (or the Administrative Agent on its behalf) to the
Trustee not less than 30 days and not more than 45 days prior to such Redemption
Date and, for so long as any Securities are listed on the Alternative Securities
Market of the Irish Stock Exchange, to the Listing Agent and the Alternative
Securities Market of the Irish Stock Exchange not less than 30 days and not more
than 45 days prior to such Redemption Date; and provided further that no Class E
Securities shall be redeemed if any Class A Securities are Outstanding.

(b) Redemption for Taxation Reasons. Subject to the provisions of
Section 3.10(c) hereof, if, at any time,

(i) the Issuer is, or on the next succeeding Payment Date will be, required to
make any withholding or deduction under the laws or regulations of any
applicable tax authority with respect to any payment on any subclass of
Securities; or

(ii) the Issuer is or will be subject to any circumstance (whether by reason of
any law, regulation, regulatory requirement or double-taxation convention, or
the interpretation or application thereof, or otherwise) that has resulted or
will result in the imposition of a Tax (whether by direct assessment or by
withholding at source) or other similar imposition by any jurisdiction that
would (A) materially increase the cost to the Issuer of making payments in
respect of any subclass of Securities or of complying with its obligations under
or in connection with the Securities; (B) materially increase the operating or
administrative expenses of the Issuer; or (C) otherwise obligate the Issuer or
any of its subsidiaries to make any material payment on, or calculated by
reference to, the amount of any sum received or receivable by the Issuer, or by
the Cash Manager on behalf of the ACS Ireland Group as contemplated by the Cash
Management Agreement,

 

 

--------------------------------------------------------------------------------



96

 

then the Issuer shall inform the Trustee in writing at such time of any such
requirement or imposition and shall use commercially reasonable efforts to avoid
the effect of the same; provided that no actions shall be taken by the Issuer to
avoid such effects without receipt of a Rating Agency Confirmation and the prior
written consent of the Policy Provider. If, after using its commercially
reasonable efforts to avoid the adverse effects described above, any ACS Ireland
Group Member has not avoided such effects, the Issuer may, at its election,
redeem the Securities on any Payment Date, in whole, at the Outstanding
Principal Balance thereof plus accrued and unpaid interest (after giving effect
to any payment thereof on such Redemption Date under Section 3.08 hereof)
thereon, the Required Expense Amount and all unpaid Policy Provider Obligations,
Credit Facility Obligations and any amounts payable to any Hedge Provider as of
the Redemption Date to such Payment Date but without premium; provided, however,
that any such Redemptions may not occur more than 30 days prior to such time as
the requirement or imposition described in (i) or (ii) above is to become
effective and each of the Trustee and the Policy Provider shall have received a
certification from the Issuer certifying that the applicable ACS Ireland Group
Member has been unable, after using such commercially reasonable efforts, to
avoid the adverse effects described above; and provided further that Written
Notice of any such Redemption shall be given by the Issuer (or the
Administrative Agent on its behalf) to the Trustee and the Policy Provider not
less than 30 days and not more than 45 days prior to the Redemption Date for
such Redemption and, for so long as any Securities are listed on the Alternative
Securities Market of the Irish Stock Exchange, to the Listing Agent and the
Alternative Securities Market of the Irish Stock Exchange not less than 30 days
and not more than 45 days prior to the Redemption Date for such Redemption.

(c) Method of Redemption. Upon receipt of notice from the Issuer or the
Administrative Agent under Section 3.10(a) or 3.10(b) hereof, the Trustee shall
give Written Notice in respect of any such redemption of any subclass of
Securities under Section 3.10(a) or 3.10(b) hereof (a “Redemption”) to each
Holder of Securities and the Policy Provider, at least 20 days before the
Redemption Date for such Redemption. Except in the case of a Refinancing, the
Trustee shall not deliver any notice under this Section 3.10(c) unless and until
the Trustee shall have received certification that all conditions precedent to
such Redemption have been satisfied and evidence satisfactory to it that the
amounts required to be deposited pursuant to Section 3.10(d) hereof are, or will
on or before the Redemption Date be, deposited in the Defeasance/Redemption
Account. Each notice in respect of a Redemption given pursuant to this
Section 3.10(c) shall state (i) the applicable Redemption Date, (ii) the
Trustee’s arrangements for making payments in respect of such Redemption,
(iii) the Redemption Price or the Outstanding Principal Balance of each subclass
of Securities to be redeemed and accrued and unpaid interest, (iv) in the case
of a Redemption of the Securities of any subclass in whole, that Securities of
each subclass to be redeemed must be surrendered to the Trustee to collect the
Redemption Price plus accrued and unpaid interest on such Securities and (v) in
the case of a Redemption of the Securities of any subclass in whole, that,
unless the Issuer defaults in the payment of the Redemption Price and any
accrued and unpaid interest on the Securities to be redeemed, interest on the
subclass of Securities called for Redemption shall cease to accrue on and after
the Redemption Date.

(d) Deposit of Redemption Amount. On or before 10:00 a.m. (New York City time)
on the fifth day preceding any Redemption Date in respect of a Redemption under
Section 3.10(a) hereof, the Issuer shall, to the extent an amount equal to the
Redemption Price of

 

 

--------------------------------------------------------------------------------



97

 

Securities to be redeemed and all accrued and unpaid interest thereon (after
giving effect to any payment thereof on such Redemption Date under Section 3.08
hereof) and all unpaid Policy Provider Obligations as of the Redemption Date is
not then held on deposit therein, deposit or cause to be deposited in the
Defeasance/Redemption Account or, in the case of a Refinancing, the Refinancing
Account, other than, in either case, any funds constituting part of the
Available Collections, an amount in immediately available funds equal to such
amount. On or before 10:00 a.m. (New York City time) on the fifth day preceding
any Redemption Date in respect of a Redemption under Section 3.10(b) hereof, the
Issuer shall, to the extent an amount equal to the Outstanding Principal Balance
of Securities to be redeemed and all accrued and unpaid interest (after giving
effect to any payment thereof on such Redemption Date under Section 3.08 hereof)
and all unpaid Policy Provider Obligations (including any Policy Premium and any
Policy Redemption Premium, if any) as of the Redemption Date is not then held on
deposit therein, deposit or cause to be deposited in the Defeasance/Redemption
Account or, in case of a Refinancing, the Refinancing Account, other than, in
either case, any funds constituting part of Available Collections, an amount in
immediately available funds equal to such amount. In the event the ACS Group
Subclass A-1 Securities or any other Covered Class A Securities are redeemed in
full, the Policy shall be surrendered to the Policy Provider for cancellation.

(e) Securities Payable on Redemption Date. After notice has been given under
Section 3.10(c) hereof, the Outstanding Principal Balance of the Securities to
be redeemed on such Redemption Date shall become due and payable at the
Corporate Trust Office of the Trustee, and from and after such Redemption Date
(unless there shall be a default in the payment of the applicable amount to be
redeemed) such principal amount shall cease to bear interest. Upon surrender of
any Security for redemption in accordance with such notice, the Redemption Price
or the Outstanding Principal Balance (as applicable) of such Security, together
with accrued and unpaid interest on such Security shall be paid as provided for
in this Section 3.10. If any Security to be redeemed shall not be so paid upon
surrender thereof for redemption, the amount in respect thereof shall continue
to bear interest until paid from the Redemption Date at the Stated Rate of
Interest applicable to such Security.

Section 3.11 Adjustment of Certain Percentages, Factors and Balances. Upon each
acquisition of any Additional Aircraft (other than any Additional Aircraft
acquired by way of a contribution) or the issuance of any Additional Securities
or Refinancing Securities, subject to Sections 5.02(f) and 5.02(h) hereof (as
applicable), the Note Pool Factors and Extended Note Pool Factors for any
subclass of Securities may be adjusted or, in the case of any new subclass of
Securities, determined to take into account such Permitted Additional Aircraft
Acquisition or the issuance of such Refinancing Securities in the manner
specified in the Board Resolution providing for such action subject to the prior
written consent of the Policy Provider and the Initial Credit Facility Provider;
provided that no Note Pool Factor or Extended Note Pool Factor for any subclass
of Securities may be adjusted so as to change the original Average Life of the
affected subclass of Securities or alter the rate at which such subclass of
Securities was originally scheduled to amortize. The Administrative Agent shall
include such adjusted Note Pool Factors, Extended Note Pool Factors and Minimum
Target Principal Balances in each Quarterly Report and Annual Report.

Section 3.12 Initial Credit Facility.

 

 

--------------------------------------------------------------------------------



98

 

(a) Credit Facility Drawings. If the Cash Manager determines in accordance with
Section 3.06(f) hereof that after making all withdrawals (prior to any drawings
under the Policy but after any withdrawals from the Senior Cash Collateral
Account and the Credit Facility Reserve Account) and transfers to be made with
respect to the applicable Payment Date, there is (x) a Required Expenses
Shortfall, (y) a Senior Hedge Payments Shortfall and/or (z) a Credit Facility
Interest Class A Shortfall, in each case as calculated in Section 3.06(f)
hereof, the Cash Manager shall so notify the Trustees in writing and shall, no
later than 1:00 p.m. (New York City time) three Business Days prior to such
Payment Date, request a drawing (each such drawing, a “Credit Facility Drawing”)
under the Initial Credit Facility, to be paid on or prior to such Payment Date,
in an amount equal to the lesser of (a) the aggregate amount of the shortfall
from clauses (x), (y) and (z) above and (b) the Available Amount under the
Initial Credit Facility.

(b) Application of Credit Facility Drawings. The proceeds of any Credit Facility
Drawing shall be deposited into the Initial Liquidity Payment Account and
withdrawn by the Operating Bank, upon Written Notice from the Cash Manager, for
application on the applicable Payment Date in the following manner: first, to
the Expense Account an amount such that the amount on deposit therein is at
least equal to the Required Expense Amount for such Payment Date and second, in
no order of priority inter se, but pro rata, (1) to the Securities Accounts for
the ACS Group Subclass A-1 Securities, the amount of accrued and unpaid interest
on the ACS Group Subclass A-1 Securities with respect to the applicable Payment
Date in no order of priority inter se, but pro rata; and (2) pro rata, to any
Hedge Provider, an amount equal to any Senior Hedge Payment due from any ACS
Group Member pursuant to any Hedge Agreement.

(c) Downgrade Drawings. The Initial Credit Facility Provider shall notify the
Issuers, the Cash Manager and the Policy Provider promptly upon the occurrence
of a Downgrade Event. If at any time a Downgrade Event has occurred and within
10 days after notice of such event (but not later than the expiration date of
the Initial Credit Facility) (i) the Initial Credit Facility Provider or the
Issuer or the Guarantor does not arrange to replace the Initial Credit Facility
with a Replacement Credit Facility, (ii) the Initial Credit Facility Provider
shall not have received a Rating Agency Confirmation with respect to the
Downgrade Event and the written consent of the Policy Provider to the retention
of such Initial Credit Facility Provider shall not have been obtained or (iii)
the Policy Provider shall not have confirmed in writing that such downgrading
will not constitute a Downgrade Event, on such 10th day (or if such 10th day is
not a Business Day, on the next succeeding Business Day) (or, if earlier, the
expiration date of the Initial Credit Facility), then the Cash Manager shall,
upon the occurrence of a Downgrade Event with respect to the Initial Credit
Facility, request a drawing in accordance with and to the extent permitted by
the Initial Credit Facility (such drawing, a “Downgrade Drawing”) of the
Available Amount thereunder. Amounts drawn pursuant to a Downgrade Drawing shall
be deposited into the Credit Facility Reserve Account.

(d) Non-Extension Drawings. If the Initial Credit Facility is scheduled to
expire on a date (the “Stated Expiration Date”) prior to the date that is 15
days after the Final Maturity Date with respect to the ACS Group Subclass A-1
Securities, then, no earlier than the 60th day and no later than the 30th day
prior to the applicable Stated Expiration Date then in effect, the Cash Manager
shall request that the Initial Credit Facility Provider extend the Stated
Expiration Date until the earlier of (i) the date which is 15 days after such
Final Maturity Date with respect to the ACS Group Subclass A-1 Securities and
(ii) the date that is immediately preceding the

 

 

--------------------------------------------------------------------------------



99

 

364th day occurring after the Stated Expiration Date then in effect (unless the
obligations of the Initial Credit Facility Provider under the Initial Credit
Facility are earlier terminated in accordance with the Initial Credit Facility).
If on or before the date which is 10 days prior to the Stated Expiration Date,
(A) the Initial Credit Facility shall not have been replaced in accordance with
Section 3.12(e) hereof or (B) the Initial Credit Facility Provider fails
irrevocably and unconditionally to advise the Cash Manager that such Stated
Expiration Date then in effect shall be so extended (whether or not the Cash
Manager has in fact requested an extension), the Cash Manager shall immediately,
in accordance with the terms of the Initial Credit Facility (a “Non-Extended
Facility”), request a drawing under such Initial Credit Facility (such drawing,
a “Non-Extension Drawing”) for the Available Amount thereunder. Amounts drawn
pursuant to a Non-Extension Drawing shall be deposited into the Credit Facility
Reserve Account.

(e) Issuance of Replacement Credit Facility.

(i) If the Initial Credit Facility Provider shall determine not to extend the
Initial Credit Facility in accordance with Section 3.12(d) hereof, then either
the Initial Credit Facility Provider or either the Issuer or the Guarantor may,
at their respective options, arrange for a Replacement Credit Facility to
replace the Initial Credit Facility during the period no earlier than 35 days
and no later than 10 days prior to the then effective Stated Expiration Date.

(ii) If a Downgrade Event shall have occurred with respect to the Initial Credit
Facility in accordance with Section 3.12(c) hereof, then either the Initial
Credit Facility Provider or the Issuer or the Guarantor may, at their respective
options, arrange for a Replacement Credit Facility to replace the Initial Credit
Facility within 10 days after receiving notice of such Downgrade Event (but not
later than the expiration date of the Initial Credit Facility); provided,
however, that the Initial Credit Facility Provider may, at its option, arrange
for a Replacement Credit Facility at any time following a Downgrade Drawing so
long as neither the Issuer nor the Guarantor has already arranged for a
Replacement Credit Facility.

(iii) (A) At any time after the then Stated Expiration Date of the Initial
Credit Facility which has been extended for a period in excess of a 364-day
period, the Initial Credit Facility Provider may, at its option, arrange for a
Replacement Credit Facility to replace the Initial Credit Facility.

(B) No Replacement Credit Facility arranged by the Initial Credit Facility
Provider or the Issuer or the Guarantor in accordance with clauses (e)(i),
(e)(ii) and (e)(iii)(A) above shall become effective and no such Replacement
Credit Facility shall be deemed an Eligible Credit Facility under this
Indenture, unless and until (y) each of the conditions referred to in
subclause (C) below shall have been satisfied, and (z) in the case of a
Replacement Credit Facility arranged by the Initial Credit Facility Provider,
such Replacement Credit Facility is acceptable to the Issuer and the Guarantor.

(C) In connection with the issuance of each Replacement Credit Facility, (x) the
Cash Manager shall, prior to the issuance of such Replacement Credit Facility,
have received a Rating Agency Confirmation with respect to the Certificates
(without regard to any downgrading of any rating of the Initial Credit Facility
Provider being replaced pursuant to Section 3.12(c) hereof and without regard to
the Policy), (y) upon receipt of a Written Notice

 

 

--------------------------------------------------------------------------------



100

 

from the Administrative Agent to the Cash Manager setting forth the amount of
Credit Facility Obligations then owing to the replaced Initial Credit Facility
Provider, the Cash Manager shall direct the Operating Bank pursuant to a Written
Notice of the Cash Manager setting forth the amount of Credit Facility
Obligations then owing to the replaced Initial Credit Facility Provider to pay
to the replaced Initial Credit Facility Provider all Credit Facility Obligations
then owing to the replaced Initial Credit Facility Provider and upon receipt of
such Written Notice, the Operating Bank shall pay such amount to the Initial
Credit Facility Provider (which payment shall be made first from available funds
in the Credit Facility Reserve Account, and thereafter from any other available
source, including, without limitation, a drawing under the Replacement Credit
Facility) and (z) the issuer of the Replacement Credit Facility shall deliver
the Replacement Credit Facility to the Cash Manager, together with a legal
opinion opining that such Replacement Credit Facility has been duly authorized,
executed and delivered by, and is an enforceable obligation of, such Replacement
Credit Facility Provider, such legal opinion to be reasonably satisfactory to
the Policy Provider unless the legal opinion of counsel to the Replacement
Credit Facility Provider is in form and substance substantially the same as the
legal opinion of counsel to the Initial Credit Facility Provider delivered on
the Initial Closing Date.

(D) Upon satisfaction of the conditions set forth in clauses (B) and (C) of this
Section 3.12(e)(iii) with respect to a Replacement Credit Facility, (w) the
replaced Initial Credit Facility shall terminate, (x) the Cash Manager shall, if
and to the extent so requested by the Issuer or the Guarantor or the Initial
Credit Facility Provider being replaced, execute and deliver any certificate or
other instrument furnished to it required in order to terminate the replaced
Initial Credit Facility, shall surrender the replaced Initial Credit Facility to
the Initial Credit Facility Provider being replaced and shall execute and
deliver the Replacement Credit Facility, (y) each of the parties hereto shall
enter into any amendments to this Indenture, the Guarantor Indenture and any
other Related Documents necessary to give effect to (1) the replacement of the
applicable Initial Credit Facility Provider with the applicable Replacement
Credit Facility Provider and (2) the replacement of the applicable Initial
Credit Facility with the applicable Replacement Credit Facility and (z) such
Replacement Credit Facility Provider shall be deemed to be an Eligible Provider
with the rights and obligations of the Initial Credit Facility Provider
hereunder and under the other Related Documents and such Replacement Credit
Facility shall be deemed to be an Eligible Credit Facility (and, if so
designated by a Board Resolution and Guarantor Board Resolution, deemed to be
the Initial Credit Facility) hereunder and under the other Related Documents.

(f) Credit Facility Reserve Account; Withdrawals; Investments. All amounts drawn
under the Initial Credit Facility by the Cash Manager pursuant to Section
3.12(c), 3.12(d) or 3.12(i) hereof shall be deposited by the Cash Manager into
the Credit Facility Reserve Account. All amounts on deposit in the Credit
Facility Reserve Account, including any amount deposited in accordance with
clause (iv) of Section 3.08(a) hereof, shall be invested and reinvested in
accordance with Section 3.02 hereof. Upon a request by the Initial Credit
Facility Provider, the Cash Manager shall provide the Initial Credit Facility
Provider with the amount of Investment Earnings held in the Credit Facility
Reserve Account as of the applicable date of determination. On each Payment
Date, the Cash Manager shall direct the Operating Bank to pay to the Initial
Credit Facility Provider all Investment Earnings on amounts on deposit in the
Credit Facility Reserve Account. Amounts on deposit in the Credit Facility
Reserve Account shall be withdrawn by or at the direction of the Cash Manager
under the following circumstances:

 

 

--------------------------------------------------------------------------------



101

 

(i) in accordance with Section 3.01(o) hereof;

(ii) on any Payment Date, if the amount in the Credit Facility Reserve Account
exceeds the Required Amount therefor, then the Cash Manager shall direct the
Operating Bank to withdraw, upon Written Notice from the Cash Manager, from the
Credit Facility Reserve Account such excess and pay such amount to the Initial
Credit Facility Provider;

(iii) if a Replacement Credit Facility is established following the date on
which funds have been deposited into the Credit Facility Reserve Account, the
Cash Manager shall direct the Operating Bank to withdraw, upon Written Notice
from the Cash Manager, all amounts on deposit in the Credit Facility Reserve
Account and shall pay such amounts to the replaced Initial Credit Facility
Provider until all Credit Facility Obligations owed to such Person shall have
been paid in full, and shall deposit any remaining amount in the Collections
Account;

(iv) upon the payment in full of the Outstanding Principal Balance of, and
accrued and unpaid interest on, the ACS Group Subclass A-1 Securities, the Cash
Manager shall direct the Operating Bank to withdraw, upon Written Notice from
the Cash Manager, all amounts from the Credit Facility Reserve Account and pay
such amounts to the Initial Credit Facility Provider until all Credit Facility
Obligations owed to such Initial Credit Facility Provider have been paid in
full, and shall deposit any remaining amount in the Collections Account; and

(v) 15 days after the Final Maturity Date with respect to the ACS Group Subclass
A-1 Securities, the Operating Bank shall withdraw, upon Written Notice from the
Cash Manager, all amounts on deposit in the Credit Facility Reserve Account and
pay such amounts to the Initial Credit Facility Provider until all Credit
Facility Obligations owed to such Person shall have been paid in full, and shall
deposit any remaining amount in the Collections Account.

(g) Reinstatement. With respect to any Credit Facility Drawing under the Initial
Credit Facility, upon the reimbursement to the Initial Credit Facility Provider
in full or in part of the amount of such Credit Facility Drawing, together with
any accrued interest thereon, the Available Amount of the Initial Credit
Facility shall be reinstated by an amount equal to the amount of such Credit
Facility Drawing so reimbursed to the Initial Credit Facility Provider but not
to exceed the Maximum Commitment; provided, however, that the Initial Credit
Facility shall not be so reinstated in part or in full at any time if (x) a
Credit Facility Event of Default shall have occurred and be continuing or (y) a
Downgrade Drawing, Non-Extension Drawing or Final Drawing shall have occurred.

(h) Reimbursement. The amount of each Credit Facility Drawing under the Initial
Credit Facility and any amounts withdrawn from the Credit Facility Reserve
Account following a Downgrade Drawing, Non-Extension Drawing or a Final Drawing
shall be due and payable, together with interest thereon, on the dates and at
the rates, respectively, provided in the Initial Credit Facility but only to the
extent that Available Collections are sufficient to pay such amounts in the
order of priority set forth in Section 3.08 hereof.

(i) Final Drawing. Upon receipt from the Initial Credit Facility Provider of a
Termination Notice with respect to the Initial Credit Facility, the Cash Manager
shall, not later than the date specified in such Termination Notice, in
accordance with the terms of the Initial

 

--------------------------------------------------------------------------------



102

 

Credit Facility, request a drawing under the Initial Credit Facility of the
Available Amount thereunder (a “Final Drawing”). Proceeds of a Final Drawing
shall be deposited into the Credit Facility Reserve Account for application in
accordance with Section 3.12(f) hereof.

(j) Initial Credit Facility Provider Consent. To the extent that the Initial
Credit Facility Provider’s consent or approval (including with respect to any
amendment) is required under this Indenture, the Guarantor Indenture or any
other Related Document, such consent is not required in the event that (x) no
ACS Group Subclass A-1 Securities are Outstanding and (y) no Credit Facility
Advance Obligations are due and owing to the Initial Credit Facility Provider
(and, in the case of the issuance of ACS Group Additional Securities, if any, an
Initial Credit Facility Non-Consent Event has occurred).

Section 3.13 Eligible Credit Facilities. Notwithstanding Section 3.08 hereof,
Article X hereof, or anything else to the contrary contained in the Indenture,
Guarantor Indenture or the Security Trust Agreement, all amounts available in
any Cash Collateral Account or drawn against any other Eligible Credit Facility
(other than the Initial Credit Facility) shall be paid to Holders of the
subclass of ACS Group Securities (and holders of other obligations) for whose
benefit such Eligible Credit Facility is stated to be established except to the
extent otherwise provided in the Board Resolutions and Guarantor Board
Resolutions providing for such Eligible Credit Facility.

Section 3.14 The Policy. The Policy Provider shall issue a Policy in favor of
the Drawing Agent for the benefit of the holders of the Certificates, and the
following shall apply to the Policy and the Certificates subject thereto:

(a) Interest Drawings. If the Cash Manager determines that there is an Interest
Shortfall with respect to any Regular Distribution Date (other than the Legal
Final Distribution Date and the date of the Final Policy Election) in respect of
the Certificates (calculated as provided in Section 3.06(i) hereof), the Cash
Manager shall, prior to 12:00 p.m. (New York City time) on the third Business
Day prior to such Regular Distribution Date, instruct the Drawing Agent to
request and the Drawing Agent shall, no later than 12:00 p.m. (New York City
time) on the second Business Day prior to such Regular Distribution Date,
request a Policy Drawing under the Policy (for payment into the Certificate
Account) in an amount equal to such Interest Shortfall (each, an “Interest
Drawing”). Any request received after 12:00 p.m. (New York City time) on any
Business Day or any day that is not a Business Day shall be deemed to have been
received by the Policy Provider on the next Business Day. Upon receipt of any
such request for a Policy Drawing, the Policy Provider or its fiscal agent shall
pay, no later than 12:00 p.m. (New York City time) on the later of (i) the
applicable Regular Distribution Date and (ii) the second Business Day following
the Business Day on which the Policy Provider received the Drawing Agent’s
request referred to above, into the Certificate Account, the amount of the
Interest Shortfall with respect to such Regular Distribution Date. Upon receipt,
the Pass Through Trustee shall direct the payment of the amount in the
Certificate Account to the holders of the Certificates in payment of the
Interest Shortfall therefor.

(b) Proceeds Deficiency Drawing. If at any time after the Acceleration of the
Securities, there is a sale or other disposition of an ACS Group Aircraft (not
including any ACS Group Aircraft acquired by way of contribution) or of an ACS
Group Subsidiary that owns an ACS Group Aircraft (not including any ACS Group
Aircraft acquired by way of contribution)

 

--------------------------------------------------------------------------------



103

 

by, on behalf of or at the direction of the Controlling Party, and there is a
Deficiency Shortfall resulting therefrom (calculated as provided in Section
3.06(i)(ii)), the Cash Manager shall, prior to 12:00 p.m. (New York City time)
on the third Business Day prior to the next succeeding Regular Distribution
Date, instruct the Drawing Agent to request and the Drawing Agent, no later than
12:00 p.m. (New York City time) on the second Business Day prior to such Regular
Distribution Date, shall request a Policy Drawing (each a “Deficiency Drawing”)
under the Policy in an amount equal to the Deficiency Shortfall (for payment
into the Certificate Account) with respect to such Regular Distribution Date.
Any request received after 12:00 p.m. (New York City time) on any Business Day
or any day that is not a Business Day shall be deemed to have been received by
the Policy Provider on the next Business Day. Upon receipt of any such request,
the Policy Provider or its fiscal agent shall, no later than 12:00 p.m. (New
York City time) on the later of (i) the applicable Regular Distribution Date and
(ii) the second Business Day following the Business Day on which the Policy
Provider received the Drawing Agent’s request referred to above, pay under the
Policy, in respect of the Certificates, an amount equal to the Deficiency
Shortfall for the Certificates with respect to such Regular Distribution Date.
Upon receipt, the Pass Through Trustee shall direct the payment of the amount in
the Certificate Account to the holders of the Certificates in payment of the
Deficiency Shortfall therefor.

(c) No Proceeds Drawing. If, on any Calculation Date (other than the Calculation
Date occurring immediately prior to the Legal Final Distribution Date of the
Certificates) falling on or after the date that is 24 months after the date of
the occurrence of an Event of Default under Section 4.01(a) or Section 4.01(b)
hereof or an Acceleration of the Securities (the “Non-Performance Period”),
there is a Minimum Principal Shortfall in respect of the Certificates for the
then next succeeding Regular Distribution Date (calculated as provided in
Section 3.06(i)(iii) hereof), the Cash Manager shall, no later than 12:00 p.m.
(New York City time) on the third Business Day prior to such Regular
Distribution Date, instruct the Drawing Agent to request and the Drawing Agent
shall, no later than 12:00 p.m. (New York City time) on the second Business Day
prior to such Regular Distribution Date, request, a Policy Drawing (each, a “No
Proceeds Drawing”) under the Policy (for payment into the Certificate Account)
in an amount equal to the Minimum Principal Shortfall with respect to such
Regular Distribution Date. Any request received after 12:00 p.m. (New York City
time) on any Business Day or on any day that is not a Business Day shall be
deemed to have been received by the Policy Provider on the next Business Day.
Upon receipt of such request, the Policy Provider or its fiscal agent shall, no
later than 12:00 p.m. (New York City time) on the later of (i) the applicable
Regular Distribution Date and (ii) the second Business Day following the
Business Day on which the Policy Provider receives the Drawing Agent’s request
referred to above, pay under the Policy an amount equal to the Minimum Principal
Shortfall with respect to such Regular Distribution Date. Upon receipt, the Pass
Through Trustee shall direct the payment of the amount in the Certificate
Account to the holders of the Certificates in payment of the Minimum Principal
Shortfall therefor.

Notwithstanding the preceding paragraph, with respect to any Regular
Distribution Date occurring on or after the date of the occurrence of an Event
of Default with respect to the ACS Group Subclass A-1 Securities continuing on
the date of a Final Policy Election, and the occurrence of the earlier of (x)
the date of a Policy Drawing and (y) the fifth anniversary of the Initial
Closing Date, the Policy Provider may, so long as a Policy Provider Default
shall not have occurred and be continuing, elect (a “Final Policy Election”),
upon at least

 

--------------------------------------------------------------------------------



104

 

four Business Days’ prior written notice to the Drawing Agent (with a copy to
the Cash Manager and the Trustee), to pay on such Regular Distribution Date, an
amount sufficient (after giving effect to the application of Available
Collections in accordance with the applicable payment priorities set forth in
Section 3.08 hereof, the application of any Credit Facility Drawings (or
drawings under any Replacement Credit Facility) and the application of any
withdrawals from the Credit Facility Reserve Account and/or withdrawals from the
Senior Cash Collateral Account in accordance with the terms hereof) to pay the
then Pool Balance of the Certificates, plus accrued and unpaid interest (at the
Stated Rate of Interest for Certificates) thereon, for the period from the
immediately preceding Regular Distribution Date to such Regular Distribution
Date (any such amount to be paid by such Policy Provider, the “Outstanding
Balance”). Upon receipt of any such notice, the Cash Manager shall (a) calculate
the then Outstanding Balance for the Policy Provider and (b) prior to 12:00 p.m.
(New York City time) on the third Business Day prior to such Regular
Distribution Date, instruct the Drawing Agent to request, and the Drawing Agent
shall request no later than 12:00 p.m. (New York City time) on the second
Business Day prior to such Regular Distribution Date, a Policy Drawing from the
Policy Provider in the amount of the then Outstanding Balance (for payment into
the Certificate Account) for the Certificates. Upon receipt of any such request,
the Policy Provider or its fiscal agent shall, no later than 12:00 p.m. (New
York City time) on the later of (i) the applicable Regular Distribution Date and
(ii) the second Business Day following the Business Day on which such Policy
Provider receives the Drawing Agent’s request referred to above, pay under the
Policy an amount equal to the Outstanding Balance. Upon receipt, the Pass
Through Trustee shall direct the payment of the amount in the Certificate
Account to the holders of the Certificates in payment of the Outstanding Balance
therefor.

(d) Final Policy Drawing. If the Cash Manager determines (calculated as provided
in Section 3.06(i)(iv)) that on the Legal Final Distribution Date of the
Certificates there will be insufficient funds available for the payment in full
of the Final Amount with respect to the Certificates as of such date, the Cash
Manager shall, prior to 12:00 p.m. (New York City time) on the third Business
Day prior to such Legal Final Distribution Date, instruct the Drawing Agent to
request, and the Drawing Agent shall, no later than 12:00 p.m. (New York City
time) on the second Business Day prior to such Legal Final Distribution Date,
request a Policy Drawing under the Policy (for payment into the Certificate
Account) in an amount sufficient to pay the Final Amount with respect to the
Certificates. Upon receipt of such request for a Policy Drawing, the Policy
Provider or its fiscal agent shall, no later than 12:00 p.m. (New York City
time) on the later of (i) such Legal Final Distribution Date and (ii) the second
Business Day following the Business Day on which the Policy Provider receives
the Drawing Agent’s request referred to above, pay under and in accordance with
the terms of the Policy, an amount sufficient to pay the Final Amount in respect
of the Certificates. Any request received by the Policy Provider after 12:00
p.m. (New York City time) on any Business Day or on any day that is not a
Business Day shall be deemed to have been received by the Policy Provider on the
next Business Day. Upon receipt, the Pass Through Trustee shall direct the
payment of the amount in the Certificate Account to the holders of the
Certificates in payment of the Final Amount therefor.

(e) Avoidance Drawings. If at any time the Drawing Agent shall have actual
knowledge of the issuance of any Final Order, the Drawing Agent shall promptly
give notice thereof to the Trustee, the Guarantor Trustee, the Cash Manager and
the Policy Provider. The Cash Manager shall thereupon determine the Avoided
Payment with respect to the Certificates

 

--------------------------------------------------------------------------------



105

 

resulting therefrom and shall promptly: (i) send to the Drawing Agent a Written
Notice of such amount and (ii) prior to the expiration of the Policy, instruct
the Drawing Agent to, and the Drawing Agent shall, deliver to the Policy
Provider or its fiscal agent a Notice of Avoided Payment under the Policy,
together with a copy of the documentation required by the Policy with respect
thereto, requesting a Policy Drawing (each, an “Avoidance Drawing”) thereunder
(for payment to the receiver, conservator, debtor-in-possession, trustee in
bankruptcy or the Drawing Agent (for deposit into the Certificate Account), as
applicable), in an amount equal to the amount of the relevant Avoided Payment.
To the extent that any portion of such Avoidance Drawing is to be paid to the
Drawing Agent such Written Notice shall also set the date for the distribution
of such portion of the proceeds of such Policy Drawing which date shall
constitute a Special Distribution Date and shall be the third Business Day
following the date of such Written Notice referred to in clause (b) above. Upon
receipt, the Drawing Agent shall pay the proceeds of the specified Policy
Drawing under the Policy to the Certificate Account and the Pass Through Trustee
shall direct the payment of such amount in the Certificate Account to the
holders of the Certificates.

(f) Application of Policy Drawings. Notwithstanding anything to the contrary
contained in this Indenture, all payments received by the Drawing Agent or the
Pass Through Trustee in respect of a Policy Drawing (including, without
limitation, that portion, if any, of the proceeds of a Policy Drawing for any
Avoided Payment that is to be paid to the Drawing Agent and not to any receiver,
conservator, debtor-in-possession or trustee in bankruptcy as provided in the
Policy) shall be promptly paid to the holders of the Certificates.

(g) Resubmission of a Notice of Payment. If the Policy Provider at any time
informs the Drawing Agent in accordance with the Policy that a Notice of
Nonpayment or Notice of Avoided Payment submitted by the Drawing Agent does not
satisfy the requirements of the Policy, the Drawing Agent shall, as promptly as
possible after being so informed, submit to the Policy Provider an amended and
revised Notice of Nonpayment or Notice of Avoided Payment, as the case may be,
and shall transfer to the Certificate Account the amount received pursuant to
such amended or revised Notice of Nonpayment or Notice of Avoided Payment when
received.

(h) No Discharge of the Issuer’s Obligations. Except to the extent reimbursed to
the Policy Provider, the payment of principal of and interest on the
Certificates with funds drawn under the Policy shall not reduce the Outstanding
Principal Balance of, or interest due, on the ACS Group Class A Securities, or
be deemed to discharge the Issuer’s obligation to repay such funds drawn under
the Policy to the Policy Provider, which obligation shall continue in full force
and effect.

(i) Interest Coverage. The interest payable by the Policy Provider under the
Policy shall include interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding. The interest payable by the Policy
Provider under the Policy shall not include any Redemption Premium on the Notes.

(j) Policy Provider Consent. The Policy Provider agrees that to the extent its
consent or approval (including with respect to any amendment) is required under
this Indenture or any other Related Document, such consent is not required in
the event that (x) a Policy Non-

 

--------------------------------------------------------------------------------



106

 

Consent Event has occurred and is continuing or, in the case of any issuance of
any Additional Notes or Refinancing Notes, a Policy Non-Consent Event will occur
in connection therewith or (y) in the case of any consent required under
Section 5.03, a Policy Provider Default has occurred and is continuing. If the
Policy Provider fails to provide any party hereto with a written response with
respect to any request for approval (x) to perform maintenance or modifications
to any Aircraft if such maintenance or modification is required in connection
with the remarketing of such Aircraft, (y) to acquire a replacement Part or
Engine by any ACS Group Member for purposes of remarketing an Aircraft or (z) in
connection with any action that would cause the ACS Group Portfolio to exceed
any of the Concentration Limits so long as a Rating Agency Confirmation from
Moody’s has been obtained in connection therewith, within the time indicated by
the Issuer or such Remarketing Servicer in its proposal or, in any event, not
less than fifteen Business Days after receipt of such proposal (which proposal
shall be in writing and contains a legend stating that the Policy Provider’s
consent shall be deemed to have been provided unless a response is received from
the Policy Provider within fifteen Business Days of receipt thereof) by the
Policy Provider, the Policy Provider shall be deemed to have approved such
proposal, provided that, in connection with any such proposal, the Issuer or a
Remarketing Servicer on its behalf has promptly provided all information with
respect to such proposal reasonably requested by the Policy Provider. If the
Issuer or the Remarketing Servicer has not provided the Policy Provider with
such requested information promptly then the Policy Provider shall not be deemed
to have consented to such proposal.

(k) Release of Policy Provider. Notwithstanding anything to the contrary herein,
and for the avoidance of doubt, if the Policy is terminated and surrendered to
the Policy Provider for cancellation, all obligations of the Policy Provider
under this Indenture (including, but not limited to, all obligations set forth
in this Section 3.14) shall be terminated and released.

Section 3.15 Contributions. In the event that the amounts available for
distribution under Section 3.08 hereof and from any Eligible Credit Facility are
insufficient to pay in full any of the Secured Obligations or any other
Obligations, the Issuer or Guarantor may, out of funds provided to it by a
Holder of a Class E Security or a Shareholder (and not out of any amounts in the
Collections Account or any other Account or any other Collateral), pay such
shortfall with respect to such Obligations on the applicable Payment Date by
giving Written Notice of its intention to do so (specifying the amount thereof)
to the Cash Manager and the Trustee at least two Business Days prior to such
Payment Date by transferring funds in such amount (the “Contribution Amounts”)
to the Trustee one Business Day prior to such Payment Date for deposit into the
applicable Account. All Contribution Amounts so deposited shall (a) be paid out
of such Account to the applicable Person or transferred to the applicable
Account notwithstanding Section 3.08 hereof Article X hereof or anything else to
the contrary contained in this Indenture or the Security Trust Agreement and (b)
not constitute an obligation or debt of the Issuer.

Section 3.16 DSCR Failure. In the event that the Cash Manager determines, in
accordance with Section 3.06(c) hereof, that a DSCR Failure for the related
Payment Date will occur, it shall provide Written Notice thereof (not later than
two Business Days prior to such Payment Date) to the Issuer, the Guarantor, the
Administrative Agent, the Trustees, the Pass Through Trustee, the Policy
Provider and the Rating Agencies. Following the occurrence of a

 

--------------------------------------------------------------------------------



107

 

DSCR Failure, all proceeds on deposit in the Collections Account shall be
applied in accordance with Section 3.08(b) hereof.

ARTICLE IV

DEFAULT AND REMEDIES

Section 4.01 Events of Default. Each of the following events shall constitute an
“Event of Default” hereunder with respect to any subclass of Securities, and
each such Event of Default shall be deemed to exist and continue so long as, but
only so long as, it shall not have been remedied:

(a) failure by the Issuer or Guarantor to pay when due interest on any Class A
Security of such subclass, and the continuance of such default unremedied for a
period of five Business Days after the same shall have become due and payable;

(b) failure by the Issuer or Guarantor to pay when due principal of any Security
of such subclass on or before the applicable Final Maturity Date;

(c) failure by the Issuer or Guarantor to pay any amount (other than interest)
when due and payable in connection with any Security of such subclass to the
extent that there are, on any Payment Date, amounts available for such payment
in the Collections Account or the Senior Cash Collateral Account with respect to
the Securities of such subclass, and the continuance of such default for a
period of five or more Business Days after such Payment Date;

(d) failure of any of the representations or warranties of the Issuer under this
Indenture to be true and correct or failure by the Issuer to comply with any of
the covenants, obligations, conditions or provisions binding on it under this
Indenture or any of the Securities (other than a payment default for which
provision is made in Section 4.01(a), (b) or (c) above), if such failure or such
breach materially adversely affects the Holders of such subclass of Securities
and continues for a period of 30 days or more (or, if such failure or breach is
capable of remedy within 90 days (or in the case of a breach or failure with
respect to a covenant contained in Section 5.03, 180 days) of the date of the
written notice referred to below and the Administrative Agent has promptly
provided the Trustee with a certificate stating that the Issuer has commenced,
or will promptly commence, and diligently pursue all reasonable efforts to
remedy such failure or breach, 90 days (or 180 days, as applicable), so long as
the Issuer or any ACS Ireland Subsidiary is diligently pursuing such remedy but
in any event no longer than 90 days (or 180 days, as applicable)) after written
notice thereof has been given to the Issuer by the Controlling Party or by the
Holders of at least a majority of the aggregate Outstanding Principal Balance of
the Securities of the Senior Class;

(e) a court having jurisdiction in the premises enters a decree or order for (i)
relief in respect of the Issuer or the Guarantor or any direct or indirect
subsidiary thereof (other than a Non-Significant Subsidiary) under any
Applicable Law relating to bankruptcy, insolvency, receivership, winding-up,
liquidation, reorganization, Irish law examinership, relief of debtors or other
similar law now or hereafter in effect; (ii) appointment of a receiver,

 

--------------------------------------------------------------------------------



108

 

liquidator, Irish law examiner, assignee, custodian, trustee, sequestrator or
similar official of the Issuer or the Guarantor or any direct or indirect
subsidiary thereof (other than a Non-Significant Subsidiary); or (iii) the
winding up or liquidation of the affairs of the Issuer or the Guarantor or any
direct or indirect subsidiary thereof (other than a Non-Significant Subsidiary)
and, in each case, such decree or order shall remain unstayed or such writ or
other process shall not have been stayed or dismissed within 90 days from entry
thereof;

(f) the Issuer or the Guarantor or any direct or indirect subsidiary thereof
(other than a Non-Significant Subsidiary) (i) commences a voluntary case under
any Applicable Law relating to bankruptcy, insolvency, receivership, winding-up,
liquidation, reorganization, Irish law examinership, relief of debtors or other
similar law now or hereafter in effect, or consents to the entry of an order for
relief in any involuntary case under any such law; (ii) consents to the
appointment of or taking possession by a receiver, liquidator, Irish law
examiner, assignee, custodian, trustee, sequestrator or similar official of the
Issuer or the Guarantor or any direct or indirect subsidiary thereof (other than
a Non-Significant Subsidiary) or for all or substantially all of the property
and assets of the Issuer or the Guarantor or any direct or indirect subsidiary
thereof (other than a Non-Significant Subsidiary); or (iii) effects any general
assignment for the benefit of creditors;

(g) one or more judgments or orders for the payment of money that are in the
aggregate in excess of 5% of the aggregate Assumed Portfolio Value shall be
rendered against any ACS Group Member and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 10 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not be an Event of Default under this Section 4.01(g) if and for so
long as (i) the amount of such judgment or order is covered by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof and (ii) such insurer, which shall be rated at least “A” by A.M.
Best Company or any similar successor entity, has been notified of, and has not
disputed the claim made for payment of, the amount of such judgment or order;

(h) the constitutional documents creating the Issuer or the Guarantor cease to
be in full force and effect without replacement documents having the same terms
being in full force and effect; or

(i) an Event of Default (as defined in the Guarantor Indenture) has occurred and
is continuing under the Guarantor Indenture.

For the avoidance of doubt, any payment under an Eligible Credit Facility (or a
drawing of funds from a Cash Collateral Account) shall be deemed to be a payment
by the Issuer for purposes of clauses (a), (b) and (c) above.

Section 4.02 Acceleration, Rescission and Annulment. (a) If an Event of Default
with respect to the Senior Class (including the Class A-1 Securities so long as
any Class A-1 Securities are outstanding and the Policy Non-Consent Event has
not occurred) or any subclass thereof (other than an Event of Default under
Section 4.01(e) or (f) hereof) occurs and is continuing, the Controlling Party
may, and (if the Controlling Party is the Senior Trustee) upon

 

--------------------------------------------------------------------------------



109

 

the written direction of Holders representing not less than a majority of the
aggregate Outstanding Principal Balance of the Senior Class shall) give a
Default Notice to the Issuer, the Cash Manager, the Administrative Agent, the
Security Trustee, the Guarantor, the Trustee, the Guarantor Trustee, and the
Pass Through Trustee declaring the Outstanding Principal Balance of the
Securities and all accrued and unpaid interest thereon to be due and payable. If
the Controlling Party is the Policy Provider or the Initial Credit Facility
Provider, only it may give a Default Notice. Upon delivery of a Default Notice,
such Outstanding Principal Balance and all accrued and unpaid interest thereon
shall be due and payable. At any time after the Controlling Party has declared
the Outstanding Principal Balance of the Securities to be due and payable and
prior to the exercise of any other remedies pursuant to this Article IV, the
Controlling Party may (and if the Controlling Party is the Senior Trustee, upon
the written direction of Holders of a majority of the aggregate Outstanding
Principal Balance of the Senior Class, shall) by Written Notice to the Issuer,
the Senior Trustee (if not the Controlling Party), the provider of any Eligible
Credit Facility (if not the Controlling Party), the Cash Manager, the
Administrative Agent, the Security Trustee and the Trustee, subject to
Section 4.05(a) hereof, rescind and annul such declaration and thereby annul its
consequences if: (i) there has been paid to or deposited with the Senior Trustee
an amount sufficient to pay all overdue installments of interest on the
Securities, and the principal or Redemption Price of the Securities that would
have become due otherwise than by such declaration of acceleration, (ii) the
rescission or annulment would not conflict with any judgment or decree and (iii)
all other Defaults and Events of Default, other than nonpayment of interest and
principal on the Securities that have become due solely because of such
acceleration, have been cured or waived. If the Controlling Party is the Policy
Provider or the Initial Credit Facility Provider, only it may give a notice of
annulment. If an Event of Default under Section 4.01(e) or (f) hereof occurs,
the Outstanding Principal Balance of the Securities and all accrued and unpaid
interest thereon shall automatically become due and payable without any further
action by any party.

(b) Notwithstanding this Section 4.02 and Section 4.03 hereof, after the
occurrence and during the continuation of an Event of Default, no Holders of any
class of Securities other than the Senior Class may give or direct the giving of
a Default Notice or exercise or direct the exercise of any remedy in respect of
such Event of Default, and no Person other than the Controlling Party may give a
Default Notice or exercise any such remedy.

(c) The Trustee shall provide each Rating Agency with a copy of any Default
Notice it receives pursuant to this Indenture.

(d) Notwithstanding anything herein to the contrary, upon the delivery of a
Default Notice or if the Outstanding Principal Balance of the Securities shall
otherwise become due and payable pursuant to Section 4.02(a), if the net assets
of the Issuer available to be distributed to the Holders of the Class E
Securities under clause (xiii) of Section 3.08(c) are less than the outstanding
principal amount of the Class E Securities, then the outstanding principal
amount of the Class E Securities shall in the aggregate be deemed reduced to an
amount equal to such amount of net assets and the Holders of the Class E
Securities shall not have a claim for the difference between such amount of net
assets and the outstanding principal amount of the Class E Securities.

 

--------------------------------------------------------------------------------



110

 

Section 4.03 Other Remedies. If an Event of Default occurs and is continuing,
the Senior Trustee (at the direction of the Controlling Party if the Senior
Trustee is not the Controlling Party) may pursue any available remedy by
proceeding at law or in equity to collect the payment of principal or Redemption
Price of, or interest on, the Securities or to enforce the performance of any
provision of the Securities or this Indenture.

The Senior Trustee may maintain a proceeding even if it does not possess any of
the Securities or does not produce any of them in the proceeding.

Section 4.04 Limitation on Suits. Without limiting the provisions of
Section 4.09 hereof and the final sentence of Section 13.04(a) hereof, no Holder
shall have any right to institute any proceeding, judicial or otherwise, with
respect to this Indenture, the Security Trust Agreement or the Securities, or
for the appointment of a receiver or trustee, or for any other remedy hereunder,
unless:

(a) the Senior Trustee is the Controlling Party;

(b) such Holder holds Securities of the Senior Class and has previously given
written notice to the Senior Trustee of a continuing Event of Default;

(c) the Holders of a majority of the aggregate Outstanding Principal Balance of
the Senior Class make a written request to the Senior Trustee to pursue a remedy
hereunder;

(d) such Holder or Holders offer to the Senior Trustee an indemnity reasonably
satisfactory to the Senior Trustee against any costs, expenses and liabilities
to be Incurred in complying with such request;

(e) the Senior Trustee does not comply with such request within 60 days after
receipt of the request and the offer of indemnity; and

(f) during such 60-day period, Holders of a majority of the Outstanding
Principal Balance of the Senior Class do not give the Senior Trustee a
revocation or direction inconsistent with such request.

No one or more Holders may use this Indenture to affect, disturb or prejudice
the rights of another Holder or to obtain or seek to obtain any preference or
priority not otherwise created by this Indenture and the terms of the Securities
over any other Holder or to enforce any right under this Indenture, except in
the manner herein provided.

Section 4.05 Waiver of Existing Defaults. (a) The Controlling Party or (if the
Controlling Party is the Senior Trustee) the Holders of a majority of the
Outstanding Principal Balance of the Senior Class by notice to the Senior
Trustee and the Issuer may waive any existing Default hereunder and its
consequences, except a Default: (i) in the deposit or distribution of any
payment required to be made on any Securities, (ii) in the payment of the
interest on, principal of or premium, if any, with respect to any Security or
(iii) in respect of a covenant or provision hereof which under Article IX hereof
cannot be modified or amended without the consent of the Holder of each Security
affected thereby, which (in the case of such Defaults described in clauses (i),
(ii) and (iii)) may not be waived. Upon any such waiver, such

 

--------------------------------------------------------------------------------



111

 

Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured for every purpose of this Indenture, but no such
waiver shall extend to any subsequent or other Default or impair any right
consequent thereon. Each such notice of waiver shall also be given to each
Rating Agency.

(b) Any written waiver of a Default or an Event of Default given by the
Controlling Party or the Holders to the Trustee and the Issuer in accordance
with the terms of this Indenture shall be binding upon the Trustee and the other
parties hereto. Unless such writing expressly provides to the contrary, any
waiver so granted shall extend only to the specific event or occurrence which
gave rise to the Default or Event of Default so waived and not to any other
similar event or occurrence which occurs subsequent to the date of such waiver.

Section 4.06 Restoration of Rights and Remedies. If the Trustee or any Holder of
Securities of the Senior Class has instituted any proceeding to enforce any
right or remedy under this Indenture, and such proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
such Holder, then in every such case the Issuer, the Trustee and the Holders
shall, subject to any determination in such proceeding, be restored severally
and respectively to their former positions hereunder, and thereafter all rights
and remedies of the Trustee and the Holders shall continue as though no such
proceeding has been instituted.

Section 4.07 Remedies Cumulative. Each and every right, power and remedy herein
given to the Trustee (or the Controlling Party) specifically or otherwise in
this Indenture shall be cumulative and shall be in addition to every other
right, power and remedy herein specifically given or now or hereafter existing
at law, in equity or by statute, and each and every right, power and remedy
whether specifically herein given or otherwise existing may be exercised from
time to time and as often and in such order as may be deemed expedient by the
Trustee (or the Controlling Party), and the exercise or the beginning of the
exercise of any power or remedy shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other right, power or
remedy. No delay or omission by the Trustee (or the Controlling Party) in the
exercise of any right, remedy or power or in the pursuance of any remedy shall
impair any such right, power or remedy or be construed to be a waiver of any
Default on the part of the Issuer or to be an acquiescence therein.

Section 4.08 Authority of Courts Not Required. The parties hereto agree that, to
the greatest extent permitted by law, the Trustee shall not be obliged or
required to seek or obtain the authority of, or any judgment or order of, the
courts of any jurisdiction in order to exercise any of its rights, powers and
remedies under this Indenture, and the parties hereby waive any such requirement
to the greatest extent permitted by law.

Section 4.09 Rights of Holders to Receive Payment. Notwithstanding any other
provision of this Indenture, the right of any Holder to receive payment of
principal or Redemption Price of, or interest on its Security on or after the
respective due dates therefor expressed in such Security, or to bring suit for
the enforcement of any such payment on or after such respective dates, shall not
be impaired or affected without the consent of such Holder.

 

--------------------------------------------------------------------------------



112

 

Section 4.10 Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee and of any Holder allowed in any judicial
proceedings relating to any Issuer on the Securities, its creditors or its
property.

Section 4.11 Undertaking for Costs. All parties to this Indenture agree, and
each Holder by its acceptance thereof shall be deemed to have agreed, that in
any suit for the enforcement of any right or remedy under this Indenture or in
any suit against the Trustee for any action taken or omitted by it as Trustee, a
court in its discretion may require the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defense made by the party litigant. This
Section 4.11 does not apply to a suit instituted by the Trustee, a suit
instituted by any Holder for the enforcement of the payment of principal or
Redemption Price of, or interest on its Security on or after the respective due
dates expressed in such Security, or a suit by a Holder or Holders of not less
than a majority of the Outstanding Principal Balance of any class or subclass of
the Securities.

Section 4.12 Control by Holders. Subject always to the provisions of this
Article IV, the Controlling Party shall have the right to direct the time,
method and place of conducting any proceeding for any remedy available to the
Trustee, or exercising any trust or power conferred on the Trustee for such
class under this Indenture and other Related Documents; provided that, for such
class (a) such direction shall not be in conflict with any rule of law or with
this Indenture and would not involve the Trustee in personal liability or
expense; and (b) the Trustee may take any other action deemed proper by the
Trustee which is not inconsistent with such direction.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 5.01 Representations and Warranties. The Issuer represents and warrants
to the Trustee as follows:

(a) Due Organization. The Issuer is an Irish public limited liability company,
and each ACS Ireland Subsidiary is a special purpose entity duly formed in its
respective jurisdiction of formation, in each case with full power and authority
to conduct its business; and none of the Issuer or any ACS Ireland Subsidiary is
in liquidation, Irish law examinership, bankruptcy or suspension of payments.

(b) Special Purpose Status. The Issuer has not engaged in any activities since
its organization (other than those incidental to its incorporation and other
appropriate steps and arrangements for the payment of fees to, and director’s
and officer’s insurance for, the Directors, the authorization and issuance of
the Initial Securities, the execution of the Related Documents to which it is a
party and the activities referred to in or contemplated by such agreements), and
the Issuer has not paid any dividends or other distributions since its
organization.

 

--------------------------------------------------------------------------------



113

 

(c) Non-Contravention. The purchase of the Initial Aircraft and interests in the
Initial Leases either directly or through the purchase of Aircraft Interests
pursuant to the Purchase Agreement, the creation of the Initial Securities, the
issuance, execution and delivery by the Issuer of, and the compliance by the
Issuer with the terms of the Initial Securities, and the execution and delivery
by each ACS Ireland Group Member of, and compliance by it with the terms of each
of the Related Documents to which it is a party:

(i) do not and will not at the Initial Closing Date or any Payment Date conflict
with, or result in a breach of any of the terms or provisions of, or constitute
a default under, the constitutional documents of the Issuer or the constituent
documents of any ACS Ireland Subsidiary or with any existing law, rule or
regulation applying to or affecting the Issuer or any ACS Ireland Subsidiary or
any judgment, order or decree of any government, governmental body or court
having jurisdiction over the Issuer or any ACS Ireland Subsidiary; and

(ii) do not and will not at the Initial Closing Date or any Payment Date
constitute a default under, any deed, indenture, agreement or other instrument
or obligation to which the Issuer or any ACS Ireland Subsidiary is a party or by
which any of them or any part of their undertaking, assets, property or revenues
are bound.

(d) Due Authorization. The purchase of the Initial Aircraft and interests in the
Initial Leases, the creation, execution and issuance of the Initial Securities,
the execution and issue or delivery by the Issuer and each ACS Ireland
Subsidiary of the Related Documents executed by it and the performance by each
of them of their obligations hereunder and thereunder and the arrangements
contemplated hereby and thereby to be performed by each of them have been duly
authorized by each of them.

(e) Validity and Enforceability. This Indenture constitutes, and the Related
Documents to which it is a party, when executed and delivered and, in the case
of the Initial Securities, when issued and authenticated, will constitute valid,
legally binding and (subject to general equitable principles, insolvency,
liquidation, examination, reorganization and other laws of general application
relating to creditors’ rights or claims or the concepts of materiality,
reasonableness, good faith and fair dealing) enforceable obligations of the
Issuer and each ACS Ireland Subsidiary executing the same.

(f) No Defaults. There exists no Default, Event of Default nor any event which,
had the Initial Securities already been issued, would constitute a Default or an
Event of Default.

(g) No Encumbrances. Subject to the Security Interests created in favor of the
Security Trustee and except for Permitted Encumbrances, there exists no
Encumbrance over the assets or undertaking of (i) the Issuer which ranks prior
to or pari passu with the obligation to make payments on the Initial Securities
or (ii) any ACS Ireland Subsidiary.

(h) No Consents. All consents, approvals, authorizations or other orders of all
regulatory authorities required (excluding any required by the other parties to
the Related Documents) for or in connection with the execution and performance
of the Related Documents by the Issuer and each ACS Ireland Subsidiary and the
issue and performance of the Initial Securities and the offering of the Initial

 

--------------------------------------------------------------------------------



114

 

Securities by the Issuer has been obtained and are in full force and effect and
not contingent upon fulfillment of any condition.

(i) No Litigation. There is no action, suit, investigation or proceeding pending
against, or to the knowledge of the Issuer, threatened against or affecting, the
Issuer or any ACS Ireland Subsidiary before any court or arbitrator or any
governmental body, agency or official which in any manner challenges or seeks to
prevent, enjoin, alter or materially delay the transactions contemplated by this
Indenture (including the Exhibits and Schedules attached hereto) and the Related
Documents or which could reasonably be expected to have a material adverse
effect on the ability of the Issuer or any other ACS Ireland Group Member to
perform its obligations under the Related Documents.

(j) Employees, Subsidiaries. The Issuer and each ACS Ireland Subsidiary have no
employees. Set forth in Schedule 2 hereto is a true and complete list, as of the
date hereof, of all ACS Ireland Subsidiaries, together with their jurisdictions
of organization.

(k) Ownership. The Issuer or an ACS Ireland Subsidiary is the legal and
beneficial owner of the Pledged Shares, the Pledged Debt, the Pledged Beneficial
Interest and the Non-Trustee Accounts pledged by the Issuer or any such ACS
Ireland Subsidiary pursuant to the Security Documents, free from all
Encumbrances and claims whatsoever other than Permitted Encumbrances.

(l) No Filings. Under the laws of Ireland, the State of New York and the Federal
laws of the United States of America in force at the date hereof, it is not
necessary or desirable that this Indenture or any Related Document to which an
ACS Ireland Subsidiary is a party (other than any filings with respect to the
Security Interests) be filed, recorded or enrolled with any court or other
authority in any such jurisdictions or that any stamp, registration or similar
tax be paid on or in relation to this Indenture or any of the other Related
Documents, other than the payment of Irish stamp duty in respect of the Security
Trust Agreement.

(m) Aircraft Assets. Schedule 1 contains a true and complete list of all
Aircraft constituting the Initial Aircraft as of the Initial Closing Date and
each Person within the ACS Group that will own such Initial Aircraft as of the
applicable Delivery Date. Except as otherwise set forth therein, once each
Initial Aircraft listed in Schedule 1 has been delivered under the ACS Group
Purchase Agreement, each Person within the ACS Group listed as an owner of an
Aircraft on such Schedule will have such title to such Aircraft as was conveyed
to such Person, free and clear of all liens created by or through such Person
other than the lien arising out of the entering into of the Initial Lease in
respect of such Aircraft.

(n) Aircraft Assets Related Documents. Each Aircraft Assets Related Document is
a legal, valid and binding agreement of the Person within the ACS Group that is
a party thereto (including by way of assignment or novation) and is enforceable
against such Person within the ACS Group that is a party thereto in accordance
with its terms except where enforceability may be limited by general equitable
principles, insolvency, liquidation, reorganization and other laws of general
application relating to creditors’ rights or claims or the concepts of
materiality, reasonableness, good faith and fair dealing. No Person within the
ACS Group has modified, amended or waived any provision of or terminated any
Aircraft Assets

 

--------------------------------------------------------------------------------



115

Related Documents referred to in Schedule 5.01(b) of the Remarketing Services
Agreements except as disclosed therein.

(o) Other Representations. The representations and warranties made by the
Issuer, the Guarantor, and each ACS Ireland Subsidiary in any of the other
Related Documents are true and accurate.

(p) Insurance. Each Lessee under an Initial Lease carries War Risk Coverage in
an amount at least equal to the Current War Risk Coverage Amount set forth in
Schedule 6 hereto with respect to such Lessee.

Section 5.02 General Covenants. The Issuer covenants with the Trustee as
follows:

(a) No Release of Obligations. The Issuer shall not take, or knowingly permit
any ACS Ireland Subsidiary to take, any action which would amend, terminate
(other than any termination in connection with the replacement of such agreement
with an agreement on terms substantially no less favorable to the ACS Ireland
Group than the agreement being terminated) or discharge or prejudice the
validity or effectiveness of this Indenture (other than as permitted herein),
the Security Trust Agreement, the Purchase Agreement, the Cash Management
Agreement, any organizational document of the Issuer or any ACS Ireland
Subsidiary (unless such ACS Ireland Subsidiary no longer holds any direct or
indirect interest in an Aircraft or a Lease), the Policy (other than as
expressly permitted hereunder), the Initial Credit Facility (other than as
expressly permitted hereunder), the Irish Remarketing Services Agreement, the
Back-Up Remarketing Services Agreement, the Administrative Agency Agreement or
any other Related Document to which the Issuer or any ACS Ireland Subsidiary
(unless such ACS Ireland Subsidiary no longer holds any interest in an Aircraft
or a Lease) is a party or permit any other party (other than an ACS Group
Member) to any such document to be released from such obligations, except, in
each case, as permitted or contemplated by the terms of such document and except
that in no event shall the Policy be so terminated (other than as expressly
permitted hereunder), and provided that such actions may be taken or permitted
and such releases may be permitted (other than with respect to the termination
of the Policy) if the Issuer shall have first obtained a Board Resolution
determining that such action, permitted action or release does not materially
adversely affect the interests of the Holders of the Securities, the Policy
Provider or the Initial Credit Facility Provider and having given notice thereof
to the Rating Agencies and the prior written consent of the Policy Provider and
the Initial Credit Facility Provider has been obtained; and provided further
that, in any case (i) the Issuer shall not take any action which would result in
any amendment or modification to the conflicts standard or duty of care in such
agreements, (ii) except in the circumstances expressly contemplated in this
Indenture, the Issuer may not amend the Policy without the unanimous consent of
the Holders of the Covered Class A Securities and without obtaining a Rating
Agency Confirmation and (iii) there must be at all times an administrative agent
with respect to the ACS Group Services (as defined in the Administrative Agency
Agreement) and a remarketing servicer with respect to all ACS Group Aircraft.

(b) Limitation on Encumbrances. The Issuer shall not, and shall not permit any
ACS Ireland Subsidiary to, create, Incur, assume or suffer to exist any
mortgage, pledge, lien, encumbrance, charge or security interest (in each case,
an “Encumbrance”), including, without

 

--------------------------------------------------------------------------------



116

limitation, any conditional sale, any sale with recourse against any ACS Ireland
Subsidiary or any Affiliate of any ACS Ireland Subsidiary, or any agreement to
give any security interest over or with respect to any of the Issuer’s or any
ACS Ireland Subsidiary’s assets (other than the segregation of the Segregated
Funds) including, without limitation, all shares of capital stock, all
beneficial interests in trusts, all ordinary shares and preferred shares and any
options, warrants and other rights to acquire such shares or beneficial
interests (“Ownership Interest”) and any Indebtedness of any ACS Ireland
Subsidiary held by the Issuer or any ACS Ireland Subsidiary.

Notwithstanding the foregoing, the Issuer may create, Incur, assume or suffer to
exist (i) any Permitted Encumbrance, (ii) any security interest created or
required to be created under the Security Documents, (iii) Encumbrances over
rights in or derived from Leases, upon prior written consent of the Policy
Provider and receipt of a Rating Agency Confirmation (provided that any
transaction or series of transactions resulting in such Encumbrance, taken as a
whole, does not materially adversely affect the amount of Collections that would
have been received by the Issuer and any other ACS Ireland Group Member from
such Lease had such Encumbrance not been created), (iv) any other Encumbrance
the validity or applicability of which is being contested in good faith in
appropriate proceedings by the Issuer or any ACS Ireland Subsidiary, (v) any
Encumbrance in connection with any transfer of title to or Lease of Aircraft
(A) to or in favor of a trust or an entity (which, in either case, is not an ACS
Group Member) for the purpose of registering the Aircraft under the laws of an
applicable jurisdiction so long as, however, the Issuer or any ACS Ireland
Subsidiary retains the beneficial or economic ownership of the Aircraft or
(B) from such trust or entity to the Issuer or an ACS Ireland Subsidiary
(subject in the case of this subclause (v) to the limitations set forth in
subclause (vi) of Section 5.02(g) below), and (vi) any lien created in favor of
the issuer of a surety bond, letter of credit or similar instrument to be
obtained by the Issuer or any ACS Ireland Subsidiary in connection with the
repossession of an Aircraft or other enforcement action under a Lease.

For purposes of this Indenture, “Affiliate” means, with respect to any Person,
any other Person that, directly or indirectly, Controls, is Controlled by or is
under common control with, such Person or is a director or officer of such
Person; “Control” of a Person means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting Ownership Interest, by contract
or otherwise. For the avoidance of doubt, each ACS Group Member shall be an
“Affiliate” of each other ACS Group Member. For the purposes of this Indenture,
“Permitted Encumbrance” means (i) any lien for Taxes not yet due and payable or
which are being contested in good faith by appropriate proceedings; (ii) in
respect of any Aircraft, any lien of a repairer, carrier or hangar keeper
arising in the ordinary course of business by operation of law or any engine or
parts-pooling arrangements or other similar lien; (iii) any permitted lien or
encumbrances on any Aircraft, Engines or Parts as defined under any Lease
thereof (other than liens or encumbrances created by the relevant lessor);
(iv) any lien created by or through or arising from debt or liabilities or any
act or omission of any Lessee in each case either in contravention of the
relevant Lease (whether or not such Lease has been terminated) or without the
consent of the relevant lessor (provided that if such lessor becomes aware of
any such lien, it shall use commercially reasonable efforts to have any such
lien lifted); (v) any head lease, lease, conditional sale agreement, the Fed Ex
Purchase Agreement or Purchase Option under the Initial Lease of any Initial
Aircraft existing on the date of acquisition of such Aircraft or otherwise
existing on the relevant Closing Date or Aircraft Agreement meeting the
requirements of

 

--------------------------------------------------------------------------------



117

clause (iii) or (v) of the second paragraph of Section 5.02(g) hereof; (vi) any
lien for air navigation authority, airport tending, gate or handling (or
similar) charges or levies; (vii) any lien created in favor of the Issuer, any
ACS Ireland Subsidiary or the Security Trustee; (viii) any Encumbrance arising
under an Eligible Credit Facility or a Conversion Agreement; and (ix) any other
lien not referred to in clauses (i) through (viii) of this paragraph which would
not adversely affect the owner’s rights provided that the amount secured by
liens under this clause (ix) does not exceed, individually, $250,000 per
Aircraft or, in the aggregate, 0.25% of the Initial Appraised Value of the ACS
Group Portfolio.

(c) Limitation on Restricted Payments. The Issuer shall not, and shall not
permit any ACS Ireland Subsidiary to (i) purchase, redeem, retire or otherwise
acquire for value any shares of Ownership Interest in the Issuer, the Guarantor,
any ACS Ireland Subsidiary or ACS Bermuda Subsidiary held by or on behalf of
Persons other than the Issuer or any ACS Ireland Subsidiary or other ACS Group
Member other than as provided in Sections 2.12 and 5.02(l)(ii)(B) hereof; (ii)
make any payment of principal, interest or premium, if any, on the Securities or
make any voluntary or optional repurchase, defeasance or other acquisition or
retirement for value of Indebtedness of the Issuer or such ACS Ireland
Subsidiary that is not owed to the Issuer, the Guarantor, such ACS Ireland
Subsidiary or such ACS Bermuda Subsidiary or other ACS Group Member other than
in accordance with Articles II, III and XII hereof, the Policy Provider
Documents and otherwise provided for in the Related Documents; provided that the
Issuer or any of its Affiliates may repurchase, defease or otherwise acquire or
retire any of the Securities other than from the Available Collections so long
as any new notes of the Issuer issued in connection with such transaction rank
pari passu with the Securities being repurchased, defeased, acquired or retired
and the Board shall determine that such action does not materially adversely
affect the Holders and shall have obtained prior written consent of the Policy
Provider and a Rating Agency Confirmation with respect thereto or (iii) make any
Investments (other than Permitted Account Investments, Allowed Restructurings,
Investments permitted under Section 5.02(e) hereof and Investments in any ACS
Ireland Group Member and any other ACS Group Member pursuant to the Purchase
Agreement or a Permitted Additional Aircraft Acquisition; provided that written
notification of the organization or acquisition of each such ACS Ireland Group
Member shall have been given to the Policy Provider and the Initial Credit
Facility Provider).

The term “Investment” for purposes of the above restriction means any loan or
advance to a Person, any purchase or other acquisition of any beneficial
interest, capital stock, warrants, rights, options, obligations or other
securities of such Person, any contribution to such Person or any other
Investment in such Person. For the avoidance of doubt, “Investment” shall not
include any obligation of a purchaser of an Aircraft to make deferred or
installment payments pursuant to any Aircraft Agreement specified in (iii) or
(v) of the second paragraph of Section 5.02(g) hereof so long as the ACS Ireland
Group retains a security interest in the relevant Aircraft until all such
obligations are discharged and shall not include any payment owing to a Lessee.

(d) Limitation on Restrictions on Dividends and Other Payments. The Issuer shall
not, and shall not permit any ACS Ireland Subsidiary to, create or otherwise
suffer to exist any consensual encumbrance or restriction of any kind on the
ability of any ACS Ireland Subsidiary to (i) declare or pay dividends or make
any other distributions permitted by

 

--------------------------------------------------------------------------------



118

Applicable Law, or purchase, redeem or otherwise acquire for value, the
Ownership Interest of the Issuer or such ACS Ireland Subsidiary, as the case may
be; (ii) pay any Indebtedness owed to the Issuer or such ACS Ireland Subsidiary;
(iii) make loans or advances to the Issuer or such ACS Ireland Subsidiary; or
(iv) transfer any of its property or assets to the Issuer or any other ACS
Ireland Subsidiary.

The foregoing provisions shall not restrict any consensual encumbrances or other
restrictions: (i) existing on the Initial Closing Date or, in the case of any
Aircraft, the Acquisition Date of such Aircraft, under any Related Document, and
any amendments, extensions, refinancings, renewals or replacements of such
documents; provided that such consensual encumbrances and restrictions in any
such amendments, extensions, refinancings, renewals or replacements are no less
favorable in any material respect to the Holders than those previously in effect
and being amended, extended, refinanced, renewed or replaced; or (ii) in the
case of clause (iv) of the preceding paragraph, that restrict in a customary
manner the subletting, assignment or transfer of any property or asset that is a
lease, license, conveyance or contract or similar property or asset.

(e) Limitation on Engaging in Business Activities. The Issuer shall not, and
shall not permit any ACS Ireland Subsidiary to, engage in any business or
activity other than:

(i) purchasing or otherwise acquiring (subject to Section 5.02(h) hereof),
owning, holding, converting, maintaining, modifying (subject to Section 5.02(i)
hereof), managing, operating, leasing, re-leasing and, subject to the
limitations set forth in Section 5.02(g) hereof, selling or otherwise disposing
of the Aircraft and entering into all contracts and engaging in all related
activities incidental thereto, including from time to time accepting,
exchanging, holding or permitting any ACS Ireland Subsidiary to accept,
exchange, sell or hold promissory notes, contingent payment obligations or
equity interests, of Lessees or their Affiliates issued in connection with the
bankruptcy, reorganization or other similar process, or in settlement of
delinquent obligations or obligations anticipated to be delinquent, of such
Lessees or their respective Affiliates in the ordinary course of business (an
“Allowed Restructuring”);

(ii) providing loans to, guaranteeing or otherwise supporting the obligations
and liabilities of any ACS Ireland Group Member or any ACS Bermuda Group Member,
in each case whether or not the Issuer or any ACS Ireland Subsidiary derives a
benefit therefrom so long as such loans, guarantees or other supports are
provided in connection with the purposes set forth in clause (i) of this
Section 5.02(e); provided that written notification shall have been given to
each Rating Agency, the Policy Provider and the Initial Credit Facility Provider
of such loan, guarantee or other support; provided that, no such notice shall be
required for any guarantee provided by an ACS Ireland Group Member with respect
to any obligations of another ACS Ireland Group Member or an ACS Bermuda Group
Member;

(iii) financing or refinancing the business activities described in clause (i)
of this Section 5.02(e) through the offer, sale and issuance of any securities
of the Issuer upon such terms and conditions as the Board sees fit, for cash or
in payment or in partial

 

--------------------------------------------------------------------------------



119

payment for any property purchased or otherwise acquired by any ACS Ireland
Group Member;

(iv) engaging in currency and interest rate exchange transactions for the
purposes of avoiding, reducing, minimizing, hedging against or otherwise
managing the risk of any loss, cost, expense or liability arising, or which may
arise, directly or indirectly, from any change or changes in any interest rate
or currency exchange rate or in the price or value of any of the Issuer’s or any
ACS Ireland Subsidiary’s property or assets, within limits and with providers
specified by the Board Resolution providing therefor from time to time and
submitted to the Rating Agencies, the Policy Provider and the Initial Credit
Facility Provider, including dealings, whether involving purchases, sales or
otherwise, in foreign currency, spot and forward interest rate exchange
contracts, forward interest rate agreements, caps, floors and collars, futures,
options, hedges and any other currency, interest rate and other similar hedging
arrangements and such other instruments as are similar to, or derivatives of,
any of the foregoing; provided, that, from and after the expiry or termination
of the Initial Hedge Agreements, the Issuer and the Guarantor, collectively,
shall enter into such hedging arrangements so as to result in at least 70% of
their liabilities being hedged on a rolling three-year look-forward basis;
provided, however, that the Issuer shall not, and will not permit any ACS
Ireland Subsidiary to, enter into any such hedging arrangements or other
instruments that (x) are not entered into solely for hedging interest rate or
currency risks associated with the Securities and/or the Leases or (y) are not
U.S. dollar-denominated interest rate hedges, hedges, currency hedges,
Swaptions, caps or floors (except in instances where the hedging instrument is
entered into substantially to hedge risks associated with non-U.S.
dollar-denominated Aircraft Lease) without the prior written consent of the
Policy Provider; provided further that the Issuer shall not, and shall not
permit any ACS Ireland Subsidiary to (unless with respect to any action
permitted under Section 5.02(g) and Section 5.02(j) with respect to disposition
or transfer to another ACS Group Member), (A) terminate or transfer such hedging
arrangements without the prior written consent of the Policy Provider and (B)
enter into any Hedge Agreement after the Initial Closing Date without the prior
written consent of the Policy Provider unless such Hedge Agreement contains the
Material Hedge Agreement Terms that are no less favorable to the Issuer, any
applicable ACS Ireland Subsidiary and the Policy Provider than those contained
in the Initial Hedge Agreements;

(v) (A) establishing, promoting and aiding in promoting, constituting, forming
or organizing companies, trusts, syndicates, partnerships or other entities of
all kinds in any part of the world for the purposes set forth in clause (i)
above; provided that written notification shall have been given to the Policy
Provider and the Initial Credit Facility Provider that such company, trust,
syndicate, partnership or other entity is set up in compliance with this
Indenture; (B) acquiring, holding and disposing of shares, securities and other
interests in any such trust, company, syndicate, partnership or other entity and
(C) disposing of shares, securities and other interests in, or causing the
dissolution of, any existing subsidiary; provided that any such disposition
which results in the disposition of an Aircraft meets the requirements set forth
in Section 5.02(g) hereof;

 

--------------------------------------------------------------------------------



120

 

(vi) taking out, acquiring, surrendering and assigning policies of insurance and
assurances with any insurance company or companies which the Issuer or any ACS
Ireland Subsidiary may think fit and to pay the premiums thereon; and

(vii) engaging in the transactions contemplated by the Policy Provider Documents
and the Initial Credit Facility.

(f) Limitation on Indebtedness. The Issuer shall not, and shall not permit any
ACS Ireland Subsidiary to, incur, create, issue, assume, guarantee or otherwise
become liable for or with respect to, or become responsible for, the payment of,
contingently or otherwise, whether present or future (in any such case, to
“Incur”), Indebtedness.

Notwithstanding the foregoing, the Issuer and any ACS Ireland Subsidiary may
Incur each and all of the following:

(i) Indebtedness in respect of any Initial Securities issued on the Initial
Closing Date or the guarantee of the Issuer in respect of the Guarantor Initial
Securities issued on the Initial Closing Date;

(ii) Indebtedness in respect of any Refinancing Securities or other Indebtedness
described in the proviso to Section 5.02(c)(ii) hereof; provided that (A) the
Certificates related to such Refinancing Securities or other Indebtedness
receive ratings from the Rating Agencies at the close of such Refinancing or
repurchase equal to or higher than those of the Certificates related to the
subclass being refinanced or repurchased (determined at the date of Incurrence),
(B) taking into account such Refinancing or repurchase, a Rating Agency
Confirmation is obtained prior to such Refinancing or repurchase with respect to
the Certificates related to each subclass of Securities Outstanding at such
time, (C) the Issuer receives the prior written consent of each of the Policy
Provider and the Initial Credit Facility Provider and (D) the net proceeds of
any such Refinancing or other Indebtedness shall be applied only (x) to repay
the Redemption Price of the subclass of Securities being so refinanced or
repurchased plus the Refinancing Expenses relating thereto and pay any Policy
Premium and Policy Redemption Premium (if any) due and unpaid to the Policy
Provider, (y) to fund any Cash Collateral Account established for the related
Refinancing Securities (up to the Required Amount therefor) and (z) for deposit
into any Cash Collateral Account (including in connection with an increase in
any Required Amount effected under this Indenture in connection with the
issuance of such Refinancing Securities);

(iii) Indebtedness in respect of guarantees by any ACS Ireland Group Member that
are in the ordinary course of the aircraft operating leasing business and within
the reasonable commercial practice of a leading aircraft operating lessor;

(iv) Indebtedness in respect of any Additional Securities the net proceeds of
which are applied (A) in the case of any Additional Securities related to any
Contribution Amounts only, for deposit into the Collections Account, (B) to
finance a Permitted Additional Aircraft Acquisition, (C) to fund any Cash
Collateral Account established for such Additional Securities (up to the
Required Amount therefor), (D) for deposit into any Cash Collateral Account
(including in connection with an increase in any Required Amount effected under
this Indenture in connection with the issuance of such Additional Securities)
and (E) to fund expenses related

 

 

--------------------------------------------------------------------------------



121

 

thereto; provided that (except in the case of any Additional Securities that are
Class E Securities) (w) a Rating Agency Confirmation is obtained prior to the
Incurrence of such Indebtedness of Certificates related to Securities
Outstanding at such time, (x) the Issuer receives the prior written consent of
each of the Policy Provider (unless a Policy Non-Consent Event has occurred) and
the Initial Credit Facility Provider (unless a Initial Credit Facility
Non-Consent Event has occurred), (y) the net proceeds of such Indebtedness shall
be applied only for the purposes specified above in this clause (iv) and
(z) such Additional Securities will be cross-collateralized with all Secured
Obligations by the Collateral under the Security Trust Agreement;

(v) obligations to each Seller under each Acquisition Agreement and any related
lease assignment and assumption agreements and obligations to Lessees and others
under the documents related thereto, including any Indebtedness owed to any
Lessee under any such agreement or the Lease with respect to maintenance
contributions, redelivery condition adjustment payments or any other obligation
to a Lessee incurred in the ordinary course of the aircraft operating leasing
business and within the reasonable commercial practice of a leading aircraft
operating lessor of the Issuer or any ACS Ireland Subsidiary;

(vi) obligations under any Conversion Agreement and any other documents related
thereto entered into to consummate an Aircraft Conversion in accordance with
Section 5.02(i) hereof;

(vii) Indebtedness under any agreements between the Issuer or any ACS Ireland
Subsidiary and any other ACS Ireland Group Member or other ACS Group Member
(each, an “Intercompany Loan”); provided that such Indebtedness shall be
evidenced in writing, which may be in electronic form, and, written notification
shall have been given to each Rating Agency, the Policy Provider and the Initial
Credit Facility Provider of the Incurrence of such Indebtedness on behalf of the
Issuer;

(viii) Indebtedness of the Issuer under any Eligible Credit Facility, provided
that a Rating Agency Confirmation and the prior written consent of the Policy
Provider and the Initial Credit Facility Provider is obtained prior to entering
into an Eligible Credit Facility not in existence on the Initial Closing Date;

(ix) Indebtedness required in connection with repossession of an Aircraft or any
Engine;

(x) Indebtedness in favor of the issuer of a surety, letter of credit or similar
instrument to be obtained by Issuer or any ACS Ireland Subsidiary in connection
with the repossession or detention of an Aircraft or other enforcement action
under a Lease; and

(xi) Indebtedness of the Issuer under the Policy Provider Documents.

For the purposes of this Indenture, “guarantee” means any obligation, contingent
or otherwise, of any Person directly or indirectly guaranteeing any Indebtedness
or other obligation of any other Person and, without limiting the generality of
the foregoing, any obligation, direct or indirect, contingent or otherwise, of
such Person (i) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or other obligation of such other Person or
(ii) entered into for purposes of assuring in any other manner the obligee of

 

 

--------------------------------------------------------------------------------



122

 

such Indebtedness or other obligation of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part); provided that the
term “guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The term “guarantee” when used as a verb has a
corresponding meaning.

(g) Limitation on Aircraft Dispositions. The Issuer shall not, and shall not
permit any ACS Ireland Subsidiary to, sell, transfer or otherwise dispose of any
Aircraft or any interest therein other than as provided in the Irish Remarketing
Services Agreement.

In addition, and notwithstanding any provision of the Irish Remarketing Services
Agreement, the Issuer and any ACS Ireland Subsidiary shall only be permitted to
sell, transfer or otherwise dispose of, directly or indirectly, (a) any Engine
or Part purchased on the date such Aircraft is acquired, (b) any Engine or Part
in connection with the replacement of such Engine or Part in accordance with the
applicable Lease or otherwise in the ordinary course of business, (c) one or
more Aircraft or an interest therein (i) pursuant to a Purchase Option, the Fed
Ex Purchase Agreement or other agreements of a similar character existing with
respect to the Initial Aircraft on the Initial Closing Date or, with respect to
any Substitute Aircraft or Additional Aircraft, on the Closing Date therefor,
(ii) within or among the Issuer and the ACS Ireland Subsidiaries and other ACS
Group Members without limitation, and among the Issuer and/or any other ACS
Ireland Group Member and any other ACS Group Member provided that no such sale,
transferor or other disposition shall be made if such sale, transfer or
disposition would materially adversely affect the Holders or the Policy Provider
as confirmed by a certification of the Issuer; provided further that written
notification shall have been given to each Rating Agency and the Policy Provider
of such sale, transfer or disposition, (iii) pursuant to any Aircraft Agreement
(including a Purchase Option); provided that such sale does not result in a
Concentration Default and the net present value of the cash Net Sale Proceeds is
not less than 107% of the Note Target Price; provided further that the number of
Aircraft sold pursuant to this clause (iii) shall not exceed four for all of the
ACS Group Members without the prior written consent of the Policy Provider, (iv)
pursuant to receipt of insurance proceeds in connection with an event of loss,
(v) pursuant to an Aircraft Agreement the net present value of the cash Net Sale
Proceeds is less than 107% of the Note Target Price, provided that (with respect
to this clause (v)), (x) in any one calendar year such sales do not exceed 10%
of the Assumed Portfolio Value as of the first day of such calendar year of the
ACS Group Portfolio as a whole for such calendar year, (y) the prior written
consent of the Policy Provider is obtained and (z) such sale, transfer or
disposition would not materially adversely affect the Holders or Policy Provider
as confirmed by a certificate of the Issuer, or (vi) in connection with a
transfer of title or another interest in an Aircraft (A) to or in favor of a
trust or another entity which, in either case, is not an ACS Group Member for
the purposes of registering the Aircraft under the laws of an applicable
jurisdiction where the Issuer or an ACS Ireland Subsidiary retains the
beneficial or economic ownership of the Aircraft or (B) from such trust or
entity to the Issuer or an ACS Ireland Subsidiary, except that without the
consent of the Policy Provider at any time not more than two Aircraft (exclusive
of the Tombo Aircraft) may be subject to the arrangements described in this
subclause (vi) and subclause (v) of the second paragraph of Section 5.02(b)
hereof.

For the purpose of this Section 5.02(g), the net present value of the cash Net
Sale Proceeds of any sale, transfer or other disposition of any Aircraft means
the present value of all payments received or to be received by the Issuer or
any ACS Ireland Subsidiary from the date

 

 

--------------------------------------------------------------------------------



123

 

of execution or option granting date, as the case may be, of the relevant
Aircraft Agreement through and including the date of transfer of title to such
Aircraft, discounted back to the date of execution or option granting date, as
the case may be, of such Aircraft Agreement at the weighted average cost of
funds of the Issuer (based on the cost of funds represented by the Securities
(excluding any payments on the Class E Securities) and taking into account any
Hedge Agreements).

(h) Limitation on Aircraft Acquisitions. The Issuer shall not, and shall not
permit any ACS Ireland Subsidiary to, purchase or otherwise acquire any Aircraft
other than the Initial Aircraft or any interest therein.

Notwithstanding the foregoing, the Issuer may, and may permit any ACS Ireland
Subsidiary to, (A) purchase or otherwise acquire, directly or indirectly,
Additional Aircraft from time to time (a “Permitted Additional Aircraft
Acquisition”); provided that (i) no Event of Default shall have occurred and be
continuing, (ii) the acquisition does not result in a Concentration Default,
(iii) with respect to Additional Aircraft acquired by means of issuance of
Additional Securities (other than solely through the issuance of Class E
Securities), Rating Agency Confirmation has been received and the prior written
consent of each of the Policy Provider and the Initial Credit Facility Provider
has been obtained, (B) purchase or otherwise acquire, directly or indirectly,
(x) Remaining Aircraft pursuant to the Purchase Agreement or (y) Substitute
Aircraft, provided that, with respect to Substitute Aircraft, each of a Rating
Agency Confirmation and the prior written consent of the Policy Provider has
been received and (C) so long as such acquisition does not result in a Default
or a Concentration Default, acquire, as a contribution from a Holder of a Class
E Security or a Shareholder an Additional Aircraft, provided that, the
representations and warranties with respect to Aircraft set forth in Section
5.01 hereto shall be made on the date of such acquisition; and provided further
that any such Additional Aircraft holds or is capable of holding a noise
reduction certificate issued under Chapter 3 of Volume I, Part II of annex 16 of
the Chicago Convention or comply with the Stage 3 noise levels set out in
Section 36.3 of Appendix C of Part 36 of the United States Federal Aviation
Regulations (in each case without the use of noise reduction kits).

(i) Limitation on Modification Payments and Capital Expenditures. Except for
provisions for capital expenditures existing in Initial Leases on the related
Closing Date under the terms hereof, the Issuer shall not, and shall not permit
any ACS Ireland Subsidiary to, make any capital expenditures for the purpose of
effecting any optional improvement or modification of any Aircraft, including
without limitation the optional conversion (an “Aircraft Conversion”) of any
Aircraft from a passenger aircraft to a freighter or mixed-use aircraft, or for
the purpose of purchasing or otherwise acquiring any Engines or Parts outside of
the ordinary course of business, excluding any capital expenditure made in the
ordinary course of business in connection with a new lease of such Aircraft
(each such non-excluded expenditure, a “Modification Payment”, and each
Modification Payment in respect of an Aircraft Conversion, a “Conversion
Payment”).

Notwithstanding the foregoing, the Issuer may, and may permit any ACS Ireland
Subsidiary to: (x) make Conversion Payments from any amounts on deposit in the
Aircraft Conversion Account as a result of one or more Conversion Elections;
provided that (i) the full amount of the cost of such Aircraft Conversion is on
deposit in the Aircraft Conversion Account

 

 

--------------------------------------------------------------------------------



124

 

prior to any Conversion Payments for such Aircraft Conversion being made (other
than any deposit or similar amount); (ii)(a) the Issuer has provided an
information memorandum containing information and analysis with respect to the
related Aircraft Conversion to the Policy Provider and the Rating Agencies,
together with a certification by the Issuer that such Aircraft Conversion will
not materially adversely affect the Holders or the Policy Provider, (b) the
Issuer has provided written notification to the Initial Credit Facility Provider
at least five Business Days prior to making a Conversion Election, and (c) with
respect to any widebody aircraft, the prior written consent of the Policy
Provider and a Rating Agency Confirmation has been obtained; provided that, if
the estimated total cost of the conversion (as determined by a quote from the
maintenance facility where such Aircraft Conversion is to take place) exceeds
$4,000,000, the prior written consent of the Policy Provider to such Aircraft
Conversion has been received; (iii) the Aircraft Conversion will not result in a
Concentration Default; (iv) not more than three Aircraft Conversions with
respect to any narrowbody aircraft for all of the ACS Group Members may be made
without obtaining a Rating Agency Confirmation and the prior written consent of
the Policy Provider; (v) after the fifth anniversary of the Initial Closing
Date, or in the event a DSCR Failure has occurred, no Aircraft Conversions may
be made (which begin after the fifth anniversary of the Initial Closing Date or
the occurrence of a DSCR Failure) without obtaining a Rating Agency Confirmation
and the prior written consent of the Policy Provider; (vi) a scheduled
conversion slot has been obtained by the relevant ACS Ireland Group Member and
(vii) an executed letter of intent has been entered into with a lessee with
respect to such Aircraft; (y) make Modification Payments if the prior written
consent of the Policy Provider and (after May 31, 2017 only) the Initial Credit
Facility Provider has been obtained (other than with respect to any Conversion
Payments); provided that (i) each Modification Payment (other than Conversion
Payments), together with all other Modification Payments (other than Conversion
Payments) made after the Initial Closing Date pursuant to this Section 5.02(i)
with respect to any single Aircraft, do not exceed the aggregate amount of funds
that would be necessary to perform one incidence of heavy maintenance (as
described in the Irish Remarketing Services Agreement) on such Aircraft,
including the airframe and the related Engines thereof; and (ii) (A) such
Modification Payment is included in the annual operating budget of the ACS
Ireland Group, (B) the amount of funds necessary to make such Modification
Payment shall have been accrued in advance as a Permitted Accrual in the Expense
Account through transfers into the Expense Account pursuant to Section 3.08(a)
hereof or otherwise allowed to be paid under Section 5.02(f) hereof or (C) the
amount of funds to make such Modification Payment is in the Aircraft Conversion
Account; and (z) make any Conversion Payment from the proceeds of Additional
Securities issued in accordance with Section 2.12 hereof in which case the
limitations in clause (x) do not apply.

(j) Limitation on Amalgamation, Consolidation, Merger and Transfer of Assets.
The Issuer shall not, and shall not permit any ACS Ireland Subsidiary to,
amalgamate, consolidate or merge with or into, or sell, convey, transfer, lease
or otherwise dispose of its property and assets (as an entirety or substantially
an entirety in one transaction or in a series of related transactions) to, any
other Person, or permit any other Person to amalgamate, consolidate or merge
with or into the Issuer or any ACS Ireland Subsidiary, unless (i) the resulting
entity is a special purpose entity, the constitutional documents of which is
substantially similar to those of the Issuer or the equivalent constitutional
documents of such ACS Ireland Subsidiary, as the case may be, and, after such
amalgamation, consolidation, merger, sale, conveyance, transfer, lease or other
disposition, payments from such resulting entity to the Holders do not give rise
to any

 

 

--------------------------------------------------------------------------------



125

 

withholding tax payments less favorable to the Holders than the amount of any
withholding tax payments which would have been required had such event not
occurred, (ii) in the case of any amalgamation, consolidation, merger or
transfer by the Issuer, the shares of the Issuer shall remain outstanding or new
Ownership Interests shall be issued in exchange therefor having substantially
the same terms and conditions as the exchanged shares of the Issuer and the
surviving successor or transferee entity shall expressly assume all of the
obligations of the Issuer under this Indenture, the Securities and each other
Related Document to which the Issuer is then a party, and in the case of any
amalgamation, consolidation, merger or transfer by any ACS Ireland Subsidiary,
the surviving successor or transferee entity shall expressly assume all of the
obligations of such ACS Ireland Subsidiary under each Related Document to which
it is then a party, (iii) a Rating Agency Confirmation is obtained with respect
to such amalgamation, consolidation, merger, sale, conveyance, transfer, lease
or disposition, (iv) the Issuer receives the prior written consent of the
Initial Credit Facility Provider (unless a Initial Credit Facility Non-Consent
Event has occurred) (such consent not to be unreasonably withheld), (v) the
Issuer receives the prior written consent of the Policy Provider (unless a
Policy Non-Consent Event has occurred) (such consent not to be unreasonably
withheld), (vi) such transaction does not result in a recognition of gain or
loss by the Holders for U.S. federal income tax purposes, (vii) immediately
after giving effect to such transaction, no Event of Default shall have occurred
and be continuing, and (viii) the Issuer delivers to the Trustee an Officer’s
Certificate and an Opinion of Counsel, in each case stating that such
amalgamation, consolidation, merger or transfer and such supplemental indenture
comply with the above criteria and, if applicable, Section 5.02(g) hereof and
that all conditions precedent provided for herein relating to such transaction
have been complied with; provided that this covenant shall not apply to any such
amalgamation, consolidation, merger, sale, conveyance, transfer, lease or
disposition (a) within and among the ACS Ireland Group or ACS Group if such
amalgamation, consolidation, merger, sale, conveyance, transfer, lease or
disposition, as the case may be, would not materially adversely affect the
Holders and written notification is given to each Rating Agency, to the Policy
Provider and to the Initial Credit Facility Provider by the Issuer or its agent
and is otherwise consistent with Sections 5.02(p) and (q) hereof, (b) complying
with the terms of Section 5.02(g) hereof or (c) effected as part of a single
transaction providing for the redemption or defeasance of Securities in
accordance with Section 3.10 or Article XII hereof, respectively.

(k) Limitation on Transactions with Affiliates. The Issuer shall not, and shall
not permit any ACS Ireland Subsidiary, directly or indirectly, to enter into,
renew or extend any transaction (including, without limitation, the purchase,
sale, lease or exchange of property or assets, or the rendering of any service)
with any Affiliate of the Issuer or any ACS Ireland Subsidiary, except upon fair
and reasonable terms no less favorable to the Issuer or such ACS Ireland
Subsidiary than could be obtained, at the time of such transaction or at the
time of the execution of the agreement providing therefor, in a comparable
arm’s-length transaction with a Person that is not such an Affiliate and
pursuant to enforceable agreements.

The foregoing limitation does not limit, and shall not apply to: (i) any
transaction in connection with the establishment of the ACS Ireland Group or ACS
Bermuda Group pursuant to the Related Documents and the acquisition of the
Initial Securities from the Issuer and the guarantee by the Issuer of the
Guarantor Initial Securities; (ii) any Contribution Amount or any contribution
in the form of an Additional Aircraft pursuant to the terms of this Indenture
made by any Holder of a Class E Security or any Shareholder; (iii) the payment
by the Issuer of

 

 

--------------------------------------------------------------------------------



126

 

reasonable and customary fees to, and the provision of reasonable and customary
liability insurance in respect of, the Directors; (iv) any Permitted Additional
Aircraft Acquisition or any transaction complying with Section 5.02(g) hereof;
or (v) sale of the Issuer or any ACS Ireland Subsidiaries as part of a single
transaction providing for the redemption or defeasance of all of the Securities
in accordance with Section 3.10 or Article XII hereof, respectively.

(l) Limitation on the Issuance, Delivery and Sale of Equity Interests. The
Issuer shall not (i) issue, deliver or sell any shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting, other than beneficial interests, shares, participations or other
equivalents existing on the Initial Closing Date) in equity of the Issuer, or
(ii) sell, or permit any ACS Ireland Subsidiary, directly or indirectly, to
issue, deliver or sell, any shares, interests, participations or other
equivalents in equity (however designated, whether voting or non-voting, other
than beneficial interests, shares, participations or other equivalents existing
on the Initial Closing Date), except (A) the issuance, sale, delivery, transfer
or pledge of Ownership Interest in any ACS Ireland Group Member to or for the
benefit of any other ACS Ireland Group Member or other ACS Group Member, (B)
issuances or sales of shares of Ownership Interest of foreign ACS Ireland
Subsidiaries to nationals in the jurisdiction of incorporation or organization
of such ACS Ireland Subsidiary, as the case may be, to the extent required by
applicable law or necessary in the determination of the Board to avoid adverse
tax consequences or to facilitate the registration or leasing of Aircraft,
provided that the prior written consent of the Policy Provider has been obtained
in connection therewith, (C) the pledge of the Pledged Shares and Pledged
Beneficial Interests pursuant to the Security Documents, and (D) the sale of any
Ownership Interest in an ACS Group Subsidiary in order to effect the sale of all
Aircraft owned by such ACS Group Subsidiary in compliance with Section 5.02(g)
hereof.

(m) Bankruptcy and Insolvency; Corporate Governance. The Issuer (i) shall
promptly provide the Trustee, the Policy Provider, the Initial Credit Facility
Provider and the Rating Agencies with written notice of the institution of any
proceeding by or against the Issuer or any ACS Ireland Subsidiary, as the case
may be, seeking to adjudicate any of them bankrupt or insolvent, or seeking
liquidation, Irish law examinership, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of their debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver, Irish
law examiner, trustee or other similar official for it or for any substantial
part of its property; (ii) shall not take any action to waive, repeal, amend,
vary, supplement or otherwise modify its constitutional documents that would
adversely affect the rights, privileges or preferences of any Holder of the
Securities, the Policy Provider or the Initial Credit Facility Provider, as
determined by the Board; and (iii) shall not, without an affirmative unanimous
Board Resolution, take any action to waive, repeal, amend, vary, supplement or
otherwise modify (A) the provisions of its constitutional documents which
require a unanimous resolution of the shareholders of the Issuer, or limits the
actions of beneficial interest holders, with respect to voluntary insolvency
proceedings or consents to involuntary insolvency proceedings or (B) any similar
provisions of the constitutional documents of the ACS Ireland Subsidiaries. The
Issuer shall have at least two Independent Directors and any Independent
Director appointed to replace an Independent Director with respect to the Issuer
shall be subject to the prior written consent of the Policy Provider (except
that if such consent is not obtained in a timely manner, the Issuer shall
nevertheless appoint such Independent Director if so required by, and in
accordance with, the terms of the Issuer’s constitutional documents).

 

 

--------------------------------------------------------------------------------



127

 

(n) Payment of Principal, Premium, if any, and Interest. The Issuer shall duly
and punctually pay the principal, premium, if any, and interest on the
Securities in accordance with the terms of this Indenture and the Securities.

(o) Limitation on Employees. The Issuer shall not, and shall not permit any ACS
Ireland Subsidiary to, employ or maintain any employees other than as required
by any provisions of local law; provided that indenture trustees and directors
shall not be deemed to be employees for purposes of this Section 5.02(o).

(p) Compliance and Agreement. The Issuer shall comply, and shall cause each ACS
Ireland Subsidiary to comply, with the provisions of the Related Documents. The
Issuer shall ensure that title to each Aircraft shall be held in a separate
special purpose bankruptcy remote entity whose constitutional documents contain
restrictions similar to the restrictions (including, but not limited to, the
provisions regarding limited purpose, maintaining separateness from other
entities and bankruptcy remoteness) contained in the constitutional documents of
the ACS Group Subsidiaries existing on the Initial Closing Date. The
constitutional documents of the ACS Group Subsidiaries shall contain provisions
requiring the ACS Group Subsidiaries to comply with the provisions of the
Related Documents and any amendment to such provision shall be subject to the
prior written consent of the Policy Provider.

(q) Maintenance of Separate Existence. Except to the extent provided in this
Indenture or the other Related Documents or as otherwise contemplated by the
Related Documents, the Issuer shall, and shall cause each ACS Ireland Subsidiary
to, maintain certain policies and procedures relating to its existence as a
separate corporation, company or other legal entity as follows:

(i) The Issuer acknowledges its receipt of a copy of that certain opinion letter
issued by A & L Goodbody, dated as of the Initial Closing Date addressed to,
among others, the Initial Purchasers, the Trustee, the Policy Provider and the
Initial Credit Facility Provider and addressing the issue of substantive
consolidation as it may relate to the Issuer and each ACS Ireland Subsidiary
(which is incorporated under the laws of Ireland), on the one hand, and
Aircastle Limited and each of its subsidiaries (other than any ACS Group
Member), on the other. The Issuer hereby agrees to maintain, and to cause each
ACS Ireland Subsidiary to maintain, in place all policies and procedures, and
take and continue to take all actions, described in the factual assumptions set
forth in such opinion letter and relating to the Issuer or such ACS Ireland
Subsidiaries, as applicable; provided, however, that the Issuer or any such ACS
Ireland Subsidiary may cease to maintain any policy or procedure (A) if and to
the extent that the Issuer or such ACS Ireland Subsidiary delivers to the
Trustee, the Initial Credit Facility Provider and the Policy Provider an Opinion
of Counsel reasonably acceptable to the Trustee, the Initial Credit Facility
Provider and the Policy Provider providing that such policy or procedure is no
longer necessary, due to a change in law or otherwise, for the rendering of such
earlier opinion relating to the issue of substantive consolidation and (B) a
Rating Agency Confirmation and the prior written consent of the Policy Provider,
in each case, is obtained with respect to ceasing to maintain such policy or
procedure.

(ii) The Issuer shall, and shall cause each ACS Ireland Subsidiary to:

 

 

--------------------------------------------------------------------------------



128

 

(A) maintain its own books and records and bank accounts separate from those of
each Aircastle Entity and any other Person except as otherwise contemplated by
the constitutional documents of the ACS Group Members;

(B) maintain its assets in such a manner that it is not difficult to segregate,
identify or ascertain such assets;

(C) except with respect to any U.S. Trust, have a board of directors separate
from that of each Aircastle Entity and any other Person; provided that the
individuals serving as directors of each board of directors may be the same
individuals on each board of directors;

(D) except with respect to any U.S. Trust, cause its board of directors to meet
at least quarterly or act pursuant to written consent and keep minutes of such
meetings and actions and observe all other corporate and other legal
formalities;

(E) hold itself out to creditors and the public as a legal entity separate and
distinct from each Aircastle Entity and any other Person;

(F) prepare separate financial statements and separate Tax returns, and if
separate returns for the Issuer and each Aircastle Entity are required under
applicable Tax law, or if part of a consolidated group, then it will be shown as
a separate member of such group, and pay any Taxes required to be paid under
applicable Tax law;

(G) allocate and charge fairly and reasonably any common overhead shared with
Affiliates;

(H) conduct business in its own name, use separate invoices, stationery and
checks and strictly comply with all organizational formalities to maintain its
separate existence;

(I) not commingle its assets or funds with those of any other Person (including
any Aircastle Entity);

(J) not hold out its credit or assets as being available to satisfy the
obligations of others;

(K) not assume, guarantee or pay the debts or obligations of any other Person or
otherwise pledge its assets for the benefit of any other Person;

(L) correct any known misunderstanding regarding its separate identity;

(M) other than as expressly contemplated by Sections 3.08, 3.09 and 3.15, pay
its own liabilities only out of its own funds other than where indemnified by
another party as contemplated by the Related Documents;

(N) not acquire the securities of any Aircastle Entity; and

(O) cause its Board and any officers, managers, agents and other representatives
of the Issuer or such ACS Ireland Subsidiary, as applicable, to act at all times

 

 

--------------------------------------------------------------------------------



129

 

with respect to the Issuer or such ACS Ireland Subsidiary, as the case may be,
consistently and in furtherance of the foregoing and in compliance with
applicable law.

(r) Independent Director. The Issuer shall cause each ACS Ireland Subsidiary
(except any trust of which the Issuer or an ACS Ireland Subsidiary is the holder
of the legal and beneficial interest or any limited liability company that is
managed by the Issuer as managing member) to have at least two Independent
Directors.

(s) Registered Office. The Issuer shall, and shall cause each ACS Ireland
Subsidiary that is incorporated under the laws of Ireland to, (a) maintain its
registered office in Ireland in accordance with the Irish Companies Acts 1963 to
2006, (b) maintain its centre of main interests (as that phrase is used in
Article 3(l) of the Regulation) in Ireland and (c) maintain its primary
insolvency jurisdiction (as that term is defined in the Cape Town Convention on
International Interests in Mobile Equipment and the Aircraft Equipment Protocol
thereto) in Ireland.

(t) Tombo Aircraft. The Issuer shall cause the relevant Issuer Subsidiary to
exercise the purchase option with respect to each Tombo Aircraft at the
expiration of the applicable Tombo Lease.

Section 5.03 Operating Covenants. The Issuer covenants with the Trustee as
follows:

(a) Concentration Limits. Without receipt of a Rating Agency Confirmation from
Moody’s and the prior written consent of the Policy Provider, the Issuer shall
not permit any ACS Ireland Subsidiary to lease or re-lease any Aircraft if
entering into such proposed Lease would cause the ACS Group Portfolio to exceed
any of the Concentration Limits set forth in Exhibit C hereto (as such limits
may be adjusted by the Issuer from time to time, subject to receipt of a Rating
Agency Confirmation from Moody’s, the delivery of written notice of such
adjustment to Standard and Poor’s, and the receipt of the prior written consent
of the Policy Provider, the “Concentration Limits”); provided that the Issuer or
any ACS Ireland Subsidiary shall be entitled to renew or extend any Lease to the
existing Lessee thereunder irrespective of the effect of such renewal or
extension on the Concentration Limits with the prior written consent of the
Policy Provider. The Issuer shall not, and shall not permit any ACS Ireland
Subsidiary to, (i) lease (including any renewal or extension of any existing
Lease) any Aircraft to any Lessee habitually based or domiciled in any of the
jurisdictions set forth as “Prohibited” in the last section of the Concentration
Limits as set forth on Exhibit C hereto and as amended from time to time upon
the receipt of a Rating Agency Confirmation from Moody’s, the delivery of
written notice of such amendment to Standard & Poor’s, and the receipt of the
prior written consent of the Policy Provider (each such jurisdiction, a
“Prohibited Country”), (ii) enter into any Lease (including any renewal or
extension of any existing Lease) that expressly permits the Lessee to sublease
an Aircraft to a sublessee habitually based or domiciled in a Prohibited
Country, or (iii) consent to a sublease of an Aircraft to a sublessee habitually
based or domiciled in a Prohibited Country.

(b) Compliance with Law, Maintenance of Permits. The Issuer shall (i) comply,
and cause each ACS Ireland Subsidiary to comply, in all material respects with
all Applicable Laws, (ii) obtain, and cause each ACS Ireland Subsidiary to
obtain, all material governmental

 

 

--------------------------------------------------------------------------------



130

 

(including regulatory) registrations, certificates, licenses, permits and
authorizations required for the use and operation of the Aircraft owned by it,
including, without limitation, a current certificate of airworthiness for each
such Aircraft (issued by the Applicable Aviation Authority and in the
appropriate category for the nature of the operations of such Aircraft), except
that (A) no certificate of airworthiness shall be required for any Aircraft (x)
during any period when such Aircraft is undergoing maintenance, modification or
repair, (y) following the withdrawal or suspension by such Applicable Aviation
Authority of certificates of airworthiness in respect of all aircraft of the
same model or period of manufacture as such Aircraft (in which case the Issuer
shall comply, and cause each ACS Ireland Subsidiary to comply, with all
directions of such Applicable Aviation Authority in connection with such
withdrawal or suspension), (B) no registrations, certificates, licenses, permits
or authorizations required for the use or operation of any Aircraft need be
obtained with respect to any period when such Aircraft is not being operated and
(C) no such registrations, certificates, licenses, permits or authorizations
shall be required to be maintained for any Aircraft that is not the subject of a
Lease, except to the extent required under Applicable Laws, (iii) not cause or
knowingly permit, directly or indirectly, through any ACS Ireland Subsidiary,
any Lessee to operate any Aircraft under any Lease in any material respect
contrary to any Applicable Law and (iv) not knowingly permit, directly or
indirectly, through any ACS Ireland Subsidiary, any Lessee not to obtain all
material governmental (including regulatory) registrations, certificates,
licenses, permits and authorizations required for such Lessee’s use and
operation of any Aircraft under any operating Lease except as provided, mutatis
mutandis, in clauses (ii)(A) and (ii)(B) above.

Notwithstanding the foregoing, no breach of this Section 5.03(b) shall be deemed
to have occurred by virtue of any act or omission of a Lessee or sub-lessee, or
of any Person which has possession of the Aircraft or any Engine for the purpose
of repairs, maintenance, modification or storage, or by virtue of any
requisition, seizure, or confiscation of the Aircraft (other than seizure or
confiscation arising from a breach by the Issuer or an ACS Ireland Subsidiary of
this Section 5.03(b)) (each, a “Third Party Event”); provided that (i) neither
the Issuer nor any ACS Ireland Subsidiary consents or has consented to such
Third Party Event; and (ii) the Issuer or ACS Ireland Subsidiary which is the
lessor or owner of such Aircraft promptly and diligently takes such commercially
reasonable actions as any leading international aircraft operating lessor would
reasonably take in respect of such Third Party Event, including, as deemed
appropriate (taking into account, inter alia, the laws of the jurisdictions in
which the Aircraft are located), seeking to compel such Lessee or other relevant
Person to remedy such Third Party Event or seeking to repossess the relevant
Aircraft or Engine.

(c) Maintenance of Assets. The Issuer shall (i) with respect to each Aircraft
and Engine that is subject to a Lease, cause, directly or indirectly, through
any ACS Ireland Subsidiary, such Aircraft and Engine to be maintained in a state
of repair and condition consistent with the reasonable commercial practice of
any leading international aircraft operating lessor with respect to similar
aircraft under lease, taking into consideration, among other things, the
identity of the relevant Lessee (including the credit standing and operating
experience thereof), the age and condition of the Aircraft and the jurisdiction
in which such Aircraft will be operated or registered under such Lease and (ii)
with respect to each Aircraft that is not subject to a Lease, maintain, and
cause each ACS Ireland Subsidiary to maintain, such Aircraft in a state of
repair and condition consistent with the reasonable commercial practice of any
leading international aircraft operating lessor with respect to aircraft not
under lease. Notwithstanding

 

 

--------------------------------------------------------------------------------



131

 

the foregoing, no breach of this Section 5.03(c) shall be deemed to have
occurred by virtue of any Third Party Event; provided that (i) neither the
Issuer nor any ACS Ireland Subsidiary consents or has consented to such Third
Party Event; and (ii) the Issuer or such ACS Ireland Subsidiary which is the
lessor or owner of such Aircraft promptly and diligently takes such commercially
reasonable actions as any leading international aircraft operating lessor would
reasonably take in respect of such Third Party Event, including as deemed
appropriate, seeking to compel such Lessee or other relevant Person to remedy
such Third Party Event or seeking to repossess the relevant Aircraft or Engine.

(d) Notification of Trustee, Holders, Policy Provider, Initial Credit Facility
Provider, Administrative Agent and Cash Manager. The Issuer shall notify the
Trustee, the Holders, the Policy Provider, the Initial Credit Facility Provider,
the Administrative Agent and the Cash Manager in writing as soon as the Issuer
or any ACS Ireland Subsidiary becomes aware of any loss, theft, damage,
confiscation, requisition or destruction to any Initial Aircraft, Additional
Aircraft or Engine if the potential cost of repair or replacement of such asset
(without regard to any insurance claim related thereto) may exceed the greater
of $2,000,000 and the damage notification threshold contained in the applicable
Lease.

(e) Leases. The Issuer shall adopt and shall cause the Irish Remarketing
Servicer to utilize the pro forma lease in the form provided to the Issuer on
the Initial Closing Date (or, with respect to the Back-Up Remarketing Servicer,
the “Commencement Date” as defined in the Back-Up Remarketing Services
Agreement) as such pro forma lease agreement or agreements may be revised for
purposes of the ACS Ireland Group specifically or generally from time to time by
the Irish Remarketing Servicer (the “Irish Remarketing Servicer’s Pro Forma
Lease”) in a manner consistent with the Irish Remarketing Servicer’s “Standard
of Care” and the Irish Remarketing Servicer’s “Conflicts Standard” (as each term
is defined in the Irish Remarketing Services Agreement), for use by the Irish
Remarketing Servicer on behalf of the Issuer, any ACS Ireland Subsidiary as a
starting point in the negotiation of Future Leases with Persons who are not ACS
Ireland Group Members; provided, however, that with respect to any Future Lease
entered into in connection with (x) the renewal or extension of an Initial
Lease, (y) the leasing of an Aircraft to a Person that is or was a Lessee under
an Initial Lease or (z) the leasing of an Aircraft to a Person that is or was
the lessee under an operating lease of an aircraft that is being managed or
serviced by the Irish Remarketing Servicer (such Future Lease, a “Renewal
Lease”), a form of lease substantially similar to such Initial Lease or
operating lease (a “Precedent Lease”), as the case may be, may be used by the
Irish Remarketing Servicer in lieu of the Irish Remarketing Servicer’s Pro Forma
Lease on behalf of the Issuer or any ACS Ireland Subsidiary as a starting point
in the negotiation of such Future Lease with Persons who are not ACS Ireland
Group Members and provided further, however, that if the Board determines, in an
annual review of the Irish Remarketing Servicer’s Pro Forma Lease on or before
each anniversary of the relevant Closing Date, that any revision to the Irish
Remarketing Servicer’s Pro Forma Lease made from time to time since the
preceding review by the Board (or, with respect to the first anniversary of the
Initial Closing Date, since the Initial Closing Date) is substantially
inconsistent with the core lease provisions of the Issuer set forth in Exhibit F
to this Indenture (as such provisions may be amended from time to time, the
“Core Lease Provisions”) in a manner and to such a degree as to have a material
adverse effect on the Holders, taking into consideration, inter alia, such
revision and any risk that the Aircraft might not be able to be leased on terms
consistent with the provisions of the Irish Remarketing Servicer’s Pro Forma

 

 

--------------------------------------------------------------------------------



132

 

Lease without such revisions, then the Board shall direct the Irish Remarketing
Servicer not to include such revision in the Irish Remarketing Servicer’s Pro
Forma Lease to be used thereafter as the starting point in the negotiation of
any Future Lease with respect to the Aircraft. If the Board determines that any
such revision to the Irish Remarketing Servicer’s Pro Forma Lease will not have
a material adverse effect on the Holders, then the Board shall (i) amend the
applicable Core Lease Provisions to incorporate such revisions (ii) notify the
Rating Agencies, the Policy Provider and the Initial Credit Facility Provider of
any Future Lease entered into the terms of which are materially less favorable
from the point of view of the lessor than any of the Leases then in effect,
including without limitation, such changes to the Core Lease Provisions;
provided that the Core Lease Provisions may not be amended without the prior
written consent of the Policy Provider.

The Issuer shall not enter into, and shall not permit any ACS Ireland Subsidiary
to enter into, any Future Lease the Rental Payments under which are denominated
in a currency other than U.S. dollars unless the Issuer receives a Rating Agency
Confirmation and the prior written consent of the Policy Provider; provided,
that the Issuer may enter any Future Lease the Rental Payments under which are
denominated in euros if (a) the sum of the Assumed Base Values as of the Payment
Date immediately preceding any date of determination of each ACS Group Aircraft
subject to leases the Rental Payments under which are denominated in euros does
not exceed 5% of the sum of the Assumed Base Values as of such Payment Date of
all ACS Group Aircraft and (b) the currency exposure is hedged in accordance
with the Issuer’s hedging policy.

(f) Opinions. The Issuer shall not enter into, and shall not permit any ACS
Ireland Subsidiary to enter into, any Future Lease with any Person that is not
an ACS Ireland Group Member or change the jurisdiction of registration of any
Aircraft that is subject to a Lease, unless, upon entering into such Future
Lease or changing the jurisdiction or registration of such Aircraft (or within a
commercially reasonable period thereafter), the Irish Remarketing Servicer
obtains such legal opinions, if any, with regard to compliance with the
registration requirements of the relevant jurisdiction, enforceability of the
Future Lease, matters relating to the Cape Town Convention and such other
matters customary for such transactions to the extent that receiving such legal
opinions is consistent with the reasonable commercial practice of any leading
international aircraft operating lessor.

(g) Insurance. The Issuer shall maintain or cause, directly or indirectly
through the ACS Ireland Subsidiaries, to be maintained with reputable and
responsible insurers or, provided that the applicable reinsurance policy
contains a cut-through clause requiring the reinsurers to pay the insured
directly (other than in any instances where local law requirements mandate
otherwise), with reputable and responsible insurers that maintain relevant
reinsurance with reputable and responsible reinsurers (i) airline hull insurance
for each Aircraft in an amount at least equal to the Note Target Price for such
Aircraft (or the equivalent thereof from time to time if such insurance is
denominated in a currency other than U.S. dollars) and (ii) airline liability
insurance for each Aircraft and occurrence in an amount at least equal to the
relevant amount set forth on Exhibit D hereto for each model of aircraft and as
amended from time to time after prior written notice of such amendment is
provided to each Rating Agency and the prior written consent of the Policy
Provider is provided and (iii) airline repossession insurance (“Repossession
Insurance”) for each Aircraft subject to a Lease to a Lessee habitually based in
a

 

 

--------------------------------------------------------------------------------



133

 

jurisdiction set forth under the “Repossession Guidelines” set forth in Exhibit
C hereto, which may be amended from time to time only pursuant receipt of a
Rating Agency Confirmation from Moody’s, the delivery of written notice of such
amendment to Standard & Poor’s, and the receipt of the prior written consent of
the Policy Provider, in an amount at least equal to the Note Target Price (or
the equivalent thereof from time to time if such insurance is denominated in a
currency other than U.S. dollars) for such Aircraft; provided, however, that
with respect to any such insurance for any Aircraft subject to a Lease, such
insurance may be subject to commercially reasonable deductible and
self-insurance arrangements and may take into account any customary reductions
in limits for Aircraft in storage and not in operation (in each case taking into
account, inter alia, the creditworthiness and experience of the Lessee, if any,
the type of aircraft and market practices in the aircraft insurance industry
generally). The coverage and terms (including endorsements, deductibles and
self-insurance arrangements) of any insurance maintained with respect to any
Aircraft not subject to a Lease shall be substantially consistent with the
reasonable commercial practices of any leading international aircraft operating
lessor regarding similar aircraft.

In determining the amount of insurance required to be maintained by this
Section 5.03(g), the Issuer may take into account any indemnification from, or
insurance provided by, any governmental, supranational or inter-governmental
authority or agency (other than, with respect to Repossession Insurance, any
governmental authority or agency of any jurisdiction for which Repossession
Insurance must be obtained), the sovereign foreign currency debt of which is
rated at least AA, or the equivalent, by at least one of the Rating Agencies,
against any risk with respect to an Aircraft at least in an amount which, when
added to the amount of insurance against such risk maintained by the Issuer (or
which the Issuer has caused to be maintained), shall be at least equal to the
amount of insurance against such risk otherwise required by this Section 5.03(g)
(taking into account self-insurance permitted by this Section 5.03(g)). Any such
indemnification or insurance provided by such government shall provide
substantially similar protection as the insurance required by this
Section 5.03(g).

The Issuer shall cause, or shall cause the applicable ACS Group Subsidiary to
cause, each Lessee to be obligated under its respective Lease to maintain War
Risk Coverage as part of the insurance requirements in such Lease. The Issuer
shall cause, or shall cause the applicable ACS Group Subsidiary to cause, each
Lessee to maintain War Risk Coverage in accordance with the requirements set
forth in Exhibit D hereto. In the event that a Lessee does not maintain such
requisite level of War Risk Coverage or allows such War Risk Coverage to lapse,
the Issuer shall cause the applicable ACS Group Subsidiary lessor to immediately
bring enforcement proceedings against the applicable Lessee under the terms of
the applicable Lease to repossess the applicable Aircraft and use commercially
reasonable efforts of a leading international aircraft operating lessor to
ensure that such Aircraft does not operate without War Risk Coverage at such
required levels; provided, however, that so long as the Issuer is in compliance
with the requirements set forth in the next succeeding sentence and the
applicable Lessee is not otherwise in default under the related Lease, the
Issuer shall have 180 days to cause, or to cause the applicable ACS Group
Subsidiary lessor to cause, the Lessee to comply with the insurance requirements
set forth herein and under the Lease prior to bringing any such enforcement
proceedings; provided further that if, for any reason, neither the Issuer nor
the applicable ACS Group Subsidiary lessor has a right under the applicable
Lease to require a Lessee to maintain War Risk Coverage at the requisite levels,
the Issuer shall nevertheless be

 

 

--------------------------------------------------------------------------------



134

 

obligated to cause such Lessee to maintain War Risk Coverage at the requisite
levels described in Exhibit D hereto (by negotiating in good faith with such
Lessee or otherwise) or shall otherwise cause War Risk Coverage to be maintained
at the requisite levels described in Exhibit D hereto, subject only to the
additional time provided in the immediately preceding proviso if the Issuer is
in compliance with requirements set forth in the next succeeding sentence and
the applicable Lessee is not otherwise in default under the related Lease. The
Issuer shall carry contingent and excess War Risk Coverage in accordance with
the requirements set forth in Exhibit D hereto.

The obligations set forth in the foregoing paragraph shall be waived if (a)
prior written notice shall be provided to the Rating Agencies and (b) the Policy
Provider shall have provided a written consent to such waiver.

(h) Indemnity. The Issuer shall, and shall cause each ACS Ireland Subsidiary to,
include in each Lease between the Issuer or such ACS Ireland Subsidiary and a
Person who is not an ACS Ireland Group Member an indemnity from such Person in
respect of any losses or liabilities arising from the use or operation of the
Aircraft during the term of such Lease, subject to such exceptions, limitations
and qualifications as are consistent with the reasonable commercial practice of
any leading international aircraft operating lessor.

(i) Appraisal of Aircraft. The Issuer shall, within 90 days after the Expected
Final Payment Date of the ACS Group Subclass A-1 Securities, deliver to the
Trustee, the Policy Provider and the Rating Agencies three appraisals of the
Base Value of each of the Aircraft from each of Initial Appraisers or, if any of
the Initial Appraisers is unable to provide an appraisal, from the remaining
Initial Appraisers and such other Appraisers selected by the Issuer, each such
appraisal to be dated within 30 days prior to its delivery to the Trustee, the
Policy Provider and the Rating Agencies.

Section 5.04 Compliance Through Agents. The Issuer shall be entitled to delegate
the performance of any of its covenants hereunder to one or more Service
Providers pursuant to one or more Related Documents entered into in accordance
with the terms of this Indenture so long as each such Related Document is
subject to the Lien of the Security Trust Agreement. Nothing in this
Section 5.04 is intended to, or shall, relieve the Issuer from any liability or
consequences hereunder arising from the failure of the Issuer or any such
Service Provider to perform any such covenant strictly in accordance with the
terms of this Indenture.

ARTICLE VI

THE TRUSTEE

Section 6.01 Acceptance of Trusts and Duties. The duties and responsibilities of
the Trustee shall be as provided by the TIA and as set forth herein and in the
Guarantor Indenture. The Trustee accepts the trusts hereby created and
applicable to it and agrees to perform the same but only upon the terms of this
Indenture and in the Guarantor Indenture and the TIA and agrees to receive and
disburse all moneys received by it in accordance with the terms hereof and in
the Guarantor Indenture. The Trustee in its individual capacity shall not be
answerable or accountable under any circumstances, except for its own willful
misconduct or negligence or

 

 

--------------------------------------------------------------------------------



135

 

breach of any of its representations or warranties set forth herein and the
Trustee shall not be liable for any action or inaction of the Issuer or any
other parties to any of the Related Documents. The fees and out-of-pocket
expenses of the Trustee shall be Expenses of the Issuer.

Section 6.02 Absence of Duties. Except in accordance with written instructions
or requests furnished hereunder, the Trustee shall have no duty to ascertain or
inquire as to the performance or observance of any covenants, conditions or
agreements on the part of any Lessee.

Section 6.03 Representations or Warranties. The Trustee does not make and shall
not be deemed to have made any representation or warranty as to the validity,
legality or enforceability of this Indenture, the Securities or any other
document or instrument or as to the correctness of any statement contained in
any thereof, except that the Trustee in its individual capacity hereby
represents and warrants (i) that each such specified document to which it is a
party has been or will be duly executed and delivered by one of its officers who
is and will be duly authorized to execute and deliver such document on its
behalf, and (ii) this Indenture is the legal, valid and binding obligation of
Deutsche Bank Trust Company Americas, enforceable against Deutsche Bank Trust
Company Americas in accordance with its terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally.

Section 6.04 Reliance; Agents; Advice of Counsel. The Trustee may conclusively
rely upon and shall be fully protected and Incur no liability to anyone in
acting or refraining from acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. The Trustee shall have no obligation to confirm
the veracity of the content of any such item provided to it (absent manifest
error). The Trustee may accept a copy of a resolution of, in the case of the
Issuer, the Board and, in the case of any other party to any Related Document,
the governing body of such Person, certified in an accompanying Officer’s
Certificate as duly adopted and in full force and effect, as conclusive evidence
that such resolution has been duly adopted and that the same is in full force
and effect. As to any fact or matter the manner of ascertainment of which is not
specifically described herein, the Trustee shall be entitled to receive and may
for all purposes hereof conclusively rely on a certificate, signed by an officer
of any duly authorized Person, as to such fact or matter, and such certificate
shall constitute full protection to the Trustee for any action taken or omitted
to be taken by it in good faith in reliance thereon. The Trustee shall furnish
to the Administrative Agent upon written request such information and copies of
such documents as the Trustee may have and as are necessary for the
Administrative Agent to perform its duties under Articles II and III hereof. The
Trustee shall assume, and shall be fully protected in assuming, that the Issuer
is authorized by its constitutional documents to enter into this Indenture and
to take all action permitted to be taken by it pursuant to the provisions
hereof, and shall not inquire into the authorization of the Issuer with respect
thereto.

The Trustee shall not be liable for any action it takes or omits to take in good
faith that it believes to be authorized or within its rights or powers or for
any action it takes or omits to take in accordance with the direction of the
Controlling Party, in accordance with Section 4.12 hereof relating to the time,
method and place of conducting any proceeding for any remedy

 

 

--------------------------------------------------------------------------------



136

 

available to the Trustee, or exercising any trust or power conferred upon the
Trustee, under this Indenture.

The Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys or a
custodian or nominee, and the Trustee shall not be responsible for any
misconduct or negligence on the part of, or for the supervision of, any such
agent, attorney, custodian or nominee appointed with due care by it hereunder.

The Trustee may consult with counsel as to any matter relating to this Indenture
and any Opinion of Counsel or any advice of such counsel shall be full and
complete authorization and protection in respect of any action taken or suffered
or omitted by it hereunder in good faith and in accordance with such advice or
Opinion of Counsel.

The Trustee shall be under no obligation to exercise any of the rights or powers
vested in it by this Indenture, or to institute, conduct or defend any
litigation hereunder or in relation hereto, at the request, order or direction
of any of the Holders, pursuant to the provisions of this Indenture, unless such
Holders shall have offered to the Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities which may be
Incurred therein or thereby (the basis of such costs, expenses or liability, if
in respect of any third party liability, shall be supported by an Opinion of
Counsel).

The Trustee shall not be required to expend or risk its own funds or otherwise
Incur any financial liability in the performance of any of its duties hereunder,
or in the exercise of any of its rights or powers, if there is reasonable ground
for believing that the repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it, and none of the
provisions contained in this Indenture shall in any event require the Trustee to
perform, or be responsible or liable for the manner of performance of, any
obligations of the Issuer or the Administrative Agent under this Indenture or
any of the Related Documents.

The Trustee shall not be liable for any Costs or Taxes (except for Taxes
relating to any compensation, fees or commissions of any entity acting in its
capacity as Trustee hereunder) or in connection with the selection of Permitted
Account Investments or for any investment losses resulting from Permitted
Account Investments.

When the Trustee Incurs expenses or renders services in connection with an Event
of Default specified in Section 4.01(e) or 4.01(f) hereof, such expenses
(including the fees and expenses of its counsel) and the compensation for such
services are intended to constitute expenses of administration under any
bankruptcy law or law relating to creditors’ rights generally.

The Trustee shall not be charged with knowledge of an Event of Default unless a
Responsible Officer of the Trustee obtains actual knowledge of such event,
including receiving written notice of such event from the Issuer, the
Administrative Agent, the Policy Provider or any Holder.

The Trustee shall have no duty to monitor the performance of the Issuer, the
Cash Manager or any other party to the Related Documents, nor shall it have any
liability in

 

 

--------------------------------------------------------------------------------



137

 

connection with the malfeasance or nonfeasance by such parties. The Trustee
shall have no liability in connection with the appointment of the Administrative
Agent or compliance by the Issuer, the Administrative Agent, the Cash Manager or
any lessee under a Lease with statutory or regulatory requirements related to
any Aircraft or any Lease. The Trustee shall have no obligation, or liability in
respect thereto, to verify or recalculate any of the determinations made by the
Administrative Agent pursuant to the Related Documents. The Trustee shall not
make or be deemed to have made any representations or warranties with respect to
any Aircraft or any Lease or the validity or sufficiency of any assignment or
other disposition of any Aircraft or any Lease.

Section 6.05 Not Responsible in Individual Capacity. The Trustee acts hereunder
solely as trustee unless otherwise expressly provided; and all Persons, other
than the Holders to the extent expressly provided in this Indenture, having any
claim against the Trustee by reason of the transactions contemplated hereby
shall look, subject to the lien and priorities of payment as herein provided,
only to the property of the Issuer for payment or satisfaction thereof.

Section 6.06 No Compensation from Holders. The Trustee agrees that it shall have
no right against the Holders, the Policy Provider or, except as provided in
Article III hereof, the property of the Issuer, for any fee as compensation for
its services hereunder.

Section 6.07 Notice of Defaults. As promptly as practicable after, and in any
event within 30 days after, the occurrence of any Default or Event of Default
hereunder, the Trustee shall transmit by mail to the Issuer, the Guarantor, the
Guarantor Trustee, the Controlling Party, the Policy Provider, the Initial
Credit Facility Provider, the Cash Manager, the Rating Agencies and the Holders
holding Securities of the related subclass, notice of such Default or Event of
Default hereunder actually known to a Responsible Officer of the Trustee, unless
such Default or Event of Default shall have been cured or waived.

Section 6.08 May Hold Securities. The Trustee, any Paying Agent, the Registrar
or any of their Affiliates or any other agent in their respective individual or
any other capacity, may become the owner or pledgee of Securities and, subject
to Sections 310(b) and 311 of the Trust Indenture Act, may otherwise deal with
the Issuer with the same rights it would have if it were not Trustee, Paying
Agent, Registrar or such other agent.

Section 6.09 Corporate Trustee Required; Eligibility. If the Indenture is
qualified under the Trust Indenture Act, there shall at all times be a Trustee
which shall be eligible to act as a trustee under Section 310(a) of the Trust
Indenture Act and shall meet the Eligibility Requirements. If such corporation
publishes reports of conditions at least annually, pursuant to law or to the
requirements of federal, state, territorial or District of Columbia supervising
or examining authority, then for the purposes of this Section 6.09, the combined
capital and surplus of such corporation shall be deemed to be its combined
capital and surplus as set forth in its most recent report of conditions so
published.

In case at any time the Trustee shall cease to be eligible in accordance with
the provisions of this Section 6.09 to act as Trustee, the Trustee shall resign
immediately as Trustee in the manner and with the effect specified in
Section 7.01 hereof.

 

 

--------------------------------------------------------------------------------



138

 

Section 6.10 Disqualification of Trustee. The Trustee shall be subject to the
provisions of Section 310(b) of the Trust Indenture Act during the period of
time provided for therein. If the Trustee has or shall acquire a conflicting
interest within the meaning of the Trust Indenture Act, the Trustee shall either
eliminate such interest or resign, to the extent and in the manner provided by,
and subject to the provisions of, the Trust Indenture Act and this Indenture.
Nothing herein shall prevent the Trustee from filing with the Commission the
application referred to in the second to last paragraph of Section 310(b) of the
Trust Indenture Act.

Section 6.11 Preferential Collection of Claims Against Issuer. The Trustee shall
comply with Section 311(a) of the Trust Indenture Act, excluding any creditor
relationship listed in Section 311(b) of the Trust Indenture Act. A Trustee who
has resigned or been removed shall be subject to Section 311(a) of the Trust
Indenture Act to the extent indicated therein.

Section 6.12 Reports by the Issuer. (a) The Issuer shall furnish to the Trustee,
within 120 days after the end of each fiscal year ending December 31, a brief
certificate from the principal executive officer, principal accounting officer
or principal financial officer of the Administrative Agent, as applicable, as to
his or her knowledge of the Issuer’s compliance with all conditions and
covenants under this Indenture (it being understood that for purposes of this
Section 6.12, such compliance shall be determined without regard to any period
of grace or requirement of notice provided under this Indenture).

(b) The Issuer shall furnish to the Trustee and the Policy Provider within 30
days after the end of each calendar quarter a certification as to compliance
with certain of its obligations hereunder and certain other matters in the form
set forth in Exhibit G hereto.

Section 6.13 Holder Lists. The Issuer will furnish or cause to be furnished to
the Trustee with respect to the Securities of each class:

(a) semi-annually, not later than 15 days after such semi-annual dates as may be
specified by the Trustee, a list, in such form as the Trustee may reasonably
require, of the names and addresses of the Holders as of such Regular Record
Date or semi-annual date, as the case may be, and

(b) at such other times as the Trustee may request in writing, within 30 days
after the receipt by the Issuer of any such request, a list of similar form and
content as of a date not more than 15 days prior to the time such list is
furnished, excluding from any such list names and addresses received by the
Trustee in its capacity as Registrar.

Section 6.14 Preservation of Information; Communications to Holders. (a) The
Trustee shall preserve, in as current a form as is reasonably practicable, the
names and addresses of Holders contained in the most recent list furnished to
the Trustee as provided in Section 6.13 hereof and the names and addresses of
Holders received by the Trustee in its capacity as Registrar. The Trustee may
destroy any list furnished to it as provided in Section 6.13 hereof upon receipt
of a new list so furnished.

 

 

--------------------------------------------------------------------------------



 

 

139

 

(b) If three or more Holders of Securities of any series (hereinafter referred
to as “applicants”) apply in writing to the Trustee, and furnish to the Trustee
reasonable proof that each such applicant has owned a Security of such series
for a period of at least six months preceding the date of such application, and
such application states that the applicants desire to communicate with other
Holders of Securities of such series or with the Holders of all Securities with
respect to their rights under this Indenture or under such Securities and is
accompanied by a copy of the form of proxy or other communication which such
applicants propose to transmit, then the Trustee shall, within five Business
Days after the receipt of such application, at its election, either

(i) afford such applicants access to the information preserved at the time by
the Trustee in accordance with Section 6.14(a) hereof, or

(ii) inform such applicants as to the approximate number of Holders of
Securities of such series or all Securities, as the case may be, whose names and
addresses appear in the information preserved at the time by the Trustee in
accordance with Section 6.14(a) hereof, and as to the approximate cost of
mailing to such Holders the form of proxy or other communication, if any,
specified in such application.

If the Trustee shall elect not to afford such applicants access to such
information, the Trustee shall, upon the written request of such applicants,
mail to each Holder of a Security of such series or to all Holders, as the case
may be, whose names and addresses appear in the information preserved at the
time by the Trustee in accordance with Section 6.14(a) hereof, a copy of the
form of proxy or other communication which is specified in such request, with
reasonable promptness after a tender to the Trustee of the material to be mailed
and of payment, or provision for the payment, of the reasonable expenses in
connection with such mailing.

(c) Every Holder of Securities, by receiving and holding the same, agrees with
the Issuer and the Trustee that neither the Issuer nor the Trustee shall be held
accountable by reason of the disclosure of any such information as to the names
and addresses of the Holders in accordance with Section 6.14(b) hereof,
regardless of the source from which such information was derived, and that the
Trustee shall not be held accountable by reason of mailing any material pursuant
to a request made under Section 6.14(b) hereof.

ARTICLE VII

SUCCESSOR TRUSTEES

Section 7.01 Resignation and Removal of Trustee. The Trustee may resign as to
all or any of the subclasses of the Securities at any time without cause by
giving at least 90 days’ prior written notice to the Issuer, the Guarantor, the
Policy Provider, the Initial Credit Facility Provider, the Administrative Agent,
the Cash Manager, the Remarketing Servicers, the Back-Up Remarketing Servicer
and the Holders, such resignation to be effective only upon acceptance of any
appointment of a replacement trustee by a Senior Trustee. Holders of a majority
of the Outstanding Principal Balance of any subclass of the Securities (or, with
respect to the Subclass

 

 

--------------------------------------------------------------------------------



140

 

A-1 Securities or any other subclass of Covered Class A Securities, the Policy
Provider or, so long as it is entitled to be a Controlling Party, the Initial
Credit Facility Provider) may at any time remove the Trustee as to such subclass
without cause by an instrument in writing delivered to the Issuer, the
Guarantor, the Guarantor Trustee, the Administrative Agent, the Cash Manager,
the Remarketing Servicers, the Back-Up Remarketing Servicer, the Security
Trustee, the Senior Trustee and the Trustee being removed, such removal to be
effective only upon the acceptance of the appointment by a successor Trustee. In
addition, the Issuer may remove the Trustee as to any of the subclasses of the
Securities if: (i) this Indenture has been qualified under Trust Indenture Act
and such Trustee fails to comply with Section 310 of the TIA after written
request therefor by the Issuer or the Holder of the related subclass who has
been a bona fide Holder for at least six months, (ii) such Trustee fails to
comply with Section 7.02(c) hereof, (iii) such Trustee is adjudged a bankrupt or
an insolvent, (iv) a receiver or public officer takes charge of such Trustee or
its property or (v) such Trustee becomes incapable of acting, such removal to be
effective only upon the acceptance of the appointment by a successor Trustee.
References to the Trustee in this Indenture include any successor Trustee as to
all or any of the subclasses of the Securities appointed in accordance with this
Article VII.

Section 7.02 Appointment of Successor. (a) In the case of the resignation or
removal of the Trustee as to any subclass of the Securities under Section 7.01
hereof, the Issuer shall promptly appoint a successor Trustee as to such
subclass; provided that a majority of the Outstanding Principal Balance of such
subclass of the Securities may appoint, within one year after such resignation
or removal, a successor Trustee as to such subclass which may be other than the
successor Trustee appointed by the Issuer, and such successor Trustee appointed
by the Issuer shall be superseded by the successor Trustee so appointed by the
Holders. If a successor Trustee as to any subclass of the Securities shall not
have been appointed and accepted its appointment hereunder within 60 days after
the Trustee gives notice of resignation as to such subclass, the retiring
Trustee, the Issuer, the Administrative Agent, the Cash Manager, the Irish
Remarketing Servicer, the Policy Provider, the Initial Credit Facility Provider
or a majority of the Outstanding Principal Balance of such subclass of the
Securities may petition any court of competent jurisdiction for the appointment
of a successor Trustee as to such subclass. Any successor Trustee so appointed
by such court shall immediately and without further act be superseded by any
successor Trustee appointed as provided in the first sentence of this paragraph
within one year from the date of the appointment by such court.

(b) Any successor Trustee as to any subclass of the Securities, however
appointed, shall execute and deliver to the Issuer, the Guarantor, the Guarantor
Trustee, the Administrative Agent, the Cash Manager, the Irish Remarketing
Servicer, the Back-Up Remarketing Servicer, the Policy Provider, the Initial
Credit Facility Provider and the predecessor Trustee as to such subclass an
instrument accepting such appointment, and thereupon such successor Trustee,
without further act, shall become vested with all the estates, properties,
rights, powers, duties and trusts of such predecessor Trustee hereunder in the
trusts hereunder applicable to it with like effect as if originally named the
Trustee as to such subclass herein; provided that, upon the written request of
such successor Trustee, such predecessor Trustee shall, upon payment of all
amounts due and owing to it, execute and deliver an instrument transferring to
such successor Trustee, upon the trusts herein expressed applicable to it, all
the estates, properties, rights, powers and trusts of such predecessor Trustee,
and such predecessor Trustee shall duly assign, transfer, deliver and pay over
to such successor Trustee all

 

 

--------------------------------------------------------------------------------



141

 

moneys or other property then held by such predecessor Trustee hereunder solely
for the benefit of such subclass of the Securities.

(c) If a successor Trustee is appointed with respect to one or more (but not
all) subclasses of the Securities, the Issuer, the predecessor Trustee and each
successor Trustee with respect to each subclass of Securities shall execute and
deliver an indenture supplemental hereto which shall contain such provisions as
shall be deemed necessary or desirable to confirm that all the rights, powers,
trusts and duties of the predecessor Trustee with respect to the subclasses of
Securities as to which the predecessor Trustee is not retiring shall continue to
be vested in the predecessor Trustee, and shall add to or change any of the
provisions of this Indenture as shall be necessary to provide for or facilitate
the administration of the Securities hereunder by more than one Trustee.

(d) Each Trustee shall be an Eligible Institution and shall meet the Eligibility
Requirements, if there be such an institution willing, able and legally
qualified to perform the duties of a Trustee hereunder; provided that the Rating
Agencies shall receive notice of any replacement Trustee.

(e) Any corporation into which the Trustee may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation to which substantially all the business of the Trustee may be
transferred, shall, subject to the terms of paragraph (c) of this Section 7.02,
be the Trustee under this Indenture without further act.

ARTICLE VIII

INDEMNITY

Section 8.01 Indemnity. The Issuer shall indemnify each of the Trustee and the
Drawing Agent (and its officers, directors, employees and agents) for, and hold
it harmless against, any loss, liability or expense Incurred by it without
negligence or bad faith on its part in connection with the acceptance or
administration of this Indenture and its duties under this Indenture, the
Securities and the other Related Documents, including the costs and expenses of
defending itself against any claim or liability and of complying with any
process served upon it or any of its officers in connection with the exercise or
performance of any of its powers or duties and hold it harmless against, any
loss, liability or reasonable expense Incurred without negligence or bad faith
on its part, arising out of or in connection with actions taken or omitted to be
taken in reliance on any Officer’s Certificate furnished hereunder, or the
failure to furnish any such Officers’ Certificate required to be furnished
hereunder. Each of the Trustee and the Drawing Agent shall notify the Issuer,
the Guarantor, the Policy Provider and the Initial Credit Facility Provider
promptly of any claim asserted against the Trustee or the Drawing Agent, as
applicable, for which it may seek indemnity; provided, however, that failure to
provide such notice shall not invalidate any right to indemnity hereunder. The
Issuer shall defend the claim and the Trustee or the Drawing Agent, as
applicable, shall cooperate in the defense. The Trustee and the Drawing Agent
may have separate counsel and the Issuer shall pay reasonable fees and expenses
of such counsel. The Issuer need not pay for any settlements made without its
consent; provided that such consent shall not be unreasonably withheld or
delayed. The Issuer need not

 

 

--------------------------------------------------------------------------------



142

 

reimburse any expense or indemnity against any loss or liability Incurred by the
Trustee or the Drawing Agent, as applicable, through negligence or bad faith.
The provisions of this Section 8.01 and Section 8.02 hereof shall survive the
termination of this Indenture or the earlier resignation or removal of the
Trustee or the Drawing Agent, as applicable.

Section 8.02 Holders’ Indemnity. Each of the Trustee and the Drawing Agent shall
be entitled to be indemnified (except with respect to losses, damages or
obligations arising from the Trustee’s or Drawing Agent’s, as applicable,
negligence or bad faith) by the Holders of any subclass of the Securities before
proceeding to exercise any right or power under this Indenture or the Cash
Management Agreement at the request or direction of such Holders (the basis of
any loss, damage or obligation, if in respect of any third party liability,
shall be supported by an Opinion of Counsel).

ARTICLE IX

MODIFICATION

Section 9.01 Modification with Consent of Holders and the Policy Provider. With
the consent of Holders of a majority of the Outstanding Principal Balance of the
Class A Securities on the date of any vote of such Holders (voting as a single
class), the Policy Provider and the Initial Credit Facility Provider and upon
receipt of a Rating Agency Confirmation, the Issuer, when authorized by one or
more Board Resolutions, may amend or modify this Indenture or the Securities;
provided that (i) without the consent of the Guarantor and the Policy Provider,
no such amendment may modify the provisions of this Indenture to the extent that
such amendment could reasonably be expected to have a material adverse affect on
the Guarantor and (ii) without the consent of the Policy Provider, each provider
of an Eligible Credit Facility, the Guarantor and each Holder of any Securities,
in each instance affected thereby, no such amendment may, except as otherwise
provided in Section 3.11 hereof, modify the provisions of this Indenture or the
Securities setting forth the frequency or the currency of payment of, the
maturity of, or the method of calculation of the amount of, any interest,
principal, Redemption Price or Policy Premium payable in respect of any subclass
of Securities or to the Policy Provider, or reduce the percentage of the
aggregate Outstanding Principal Balance of any subclass of Securities required
to approve any amendment or waiver of this Section 9.01 or, except as otherwise
provided in Section 3.09 hereof, alter the manner or priority of payment of such
subclass of Securities (each, a “Basic Terms Modification”).

It shall not be necessary for the consent of the Holders under this Section 9.01
to approve the particular form of any proposed amendment or waiver, but it shall
be sufficient if such consent approves the substance thereof; provided, however,
that it shall be necessary for the Policy Provider to approve the particular
form of any proposed amendment or waiver (such approval not to be unreasonably
withheld). Any such modification approved by the required Holders of any class
or subclass of Securities will be binding on the Holders of the relevant class
or subclass of Securities and each party to this Indenture.

The Issuer shall give the Policy Provider, each provider of an Eligible Credit
Facility and each Rating Agency prior notice of any amendment under this
Section 9.01 and any amendments of the constitutive documents by the Issuer or
any ACS Group Subsidiaries, and,

 

 

--------------------------------------------------------------------------------



143

 

after an amendment under this Section 9.01 becomes effective, the Issuer shall
mail to the Holders, the Policy Provider, each provider of an Eligible Credit
Facility and the Rating Agencies a notice briefly describing such amendment. Any
failure of the Issuer to mail such notice, or any defect therein, shall not,
however, in any way impair or affect the validity of any such amendment.

After an amendment under this Section 9.01 becomes effective, it shall bind
every Holder whether or not notation thereof is made on any Security held by
such Holder.

Section 9.02 Modification Without Consent of Holders or the Providers of
Eligible Credit Facilities or the Policy Provider. Subject to Section 9.01
hereof, the Trustee may agree with the Issuer, without the consent of any
Holder, the Policy Provider or any provider of an Eligible Credit Facility (but
in the case of clauses (b), (c) and (d) below, with the consent of the Policy
Provider and further, in the case of clause (c) below, with the consent of the
Initial Credit Facility Provider), (a) to any modification (other than a Basic
Terms Modification) of, or the waiver or authorization of any breach or
prospective breach of, any provision of any Related Document or of the relevant
subclass of Securities to correct a manifest error or an error which is of a
formal, minor or technical nature, (b) to modify the provisions of this
Indenture or the Cash Management Agreement relating to the timing of movement of
Rental Payments or other monies received or Expenses Incurred among the Accounts
by the Cash Manager, (c) to add or reflect any Eligible Credit Facility, (d) to
any amendment (other than a Basic Terms Modification) of an immaterial nature
necessary to facilitate the issuance of Refinancing Securities and/or Additional
Securities and related acquisition of Additional Aircraft (all in a manner
consistent with the provisions of this Indenture) or (e) to comply with the
requirements of the Commission in connection with the qualification of this
Indenture under the TIA. Any such modification shall be notified to the Holders
as soon as practicable thereafter and shall be binding on all the Holders.

Upon any such modification, the Issuer shall deliver to the Holders, the
Trustee, the Policy Provider and the Initial Credit Facility Provider a
certificate of the Issuer certifying that such modification will not adversely
affect the Holders, the Policy Provider or the Initial Credit Facility Provider.

In addition, the Issuer may, without providing the certificate mentioned in the
preceding paragraph, and without the consent of the Trustee, any Holder or any
provider of an Eligible Facility, the Policy Provider or the Initial Credit
Facility Provider or any other party, list the Securities on the Alternative
Securities Market of the Irish Stock Exchange.

Section 9.03 Subordination and Priority of Payments. The subordination
provisions contained in Section 3.08, Section 3.09 and Article X hereof may not
be amended or modified without the consent of the Policy Provider (so long as a
Policy Provider Non-Consent Event has not occurred and is not continuing), each
provider of an Eligible Credit Facility, each Hedge Provider, each Holder of the
subclass of Securities affected thereby and each Holder of any subclass of
Securities ranking senior thereto. In no event shall the provisions set forth in
Section 3.08 hereof relating to the priority of the Expenses, Hedge Payments and
payments under all Eligible Credit Facilities be amended or modified.

 

 

--------------------------------------------------------------------------------



144

 

Section 9.04 Execution of Amendments by Trustee. In executing, or accepting the
additional trusts created by, any amendment or modification to this Indenture
permitted by this Article IX or the modifications thereby of the trusts created
by this Indenture, the Trustee shall be entitled to receive, and shall be fully
protected in relying upon, an Officer’s Certificate and an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by this
Indenture. The Trustee may, but shall not be obligated to, enter into any such
amendment which affects the Trustee’s own rights, duties, immunities or
indemnities under this Indenture or otherwise.

Section 9.05 Conformity with Trust Indenture Act. Every indenture supplemental
hereto pursuant to this Article IX shall conform to the requirements of the
Trust Indenture Act as then in effect.

ARTICLE X

SUBORDINATION

Section 10.01 Subordination of the Securities and Other Subordinated
Obligations. (a) The Issuer, each Holder (by its acceptance of its Security) and
each other Secured Party (by its acceptance of the benefits of the Security
Trust Agreement) agree that (i) the Securities and the other Obligations shall
be subject to the provisions of this Article X and, in the case of the Secured
Obligations, to the provisions of Article VII of the Security Trust Agreement
and (ii) each Subordinated Claimant (and each Subordinated Representative of any
thereof) agree for the benefit of each Senior Claimant (and the Controlling
Party and the Trustee acting therefor) that each Subordinated Claim shall be
subordinated fully in right of payment to each Senior Claim as provided in
Section 3.08 hereof, Section 3.09 hereof (if applicable), this Article X and
Article VII of the Security Trust Agreement.

(b) For the purposes of this Agreement, no Senior Claims shall be deemed to have
been paid in full until and unless the Senior Claimant (or the Trustee therefor)
of such Senior Claims shall have received payment in full in cash of such Senior
Claims.

(c) All payments or distributions upon or with respect to any Obligations that
are received by any Subordinated Claimant (or any Subordinated Representative
thereof) contrary to the provisions of this Indenture or in excess of the
amounts to which such Subordinated Claimant is entitled under Section 3.08
hereof shall be received for the benefit of the Senior Claimant, shall be
segregated from other funds and property held by such Subordinated Claimant (or
any Subordinated Representative therefor) and shall be forthwith paid over to
the Trustee in the same form as so received (with any necessary endorsement) to
be applied (in the case of cash) to or held as collateral (in the case of
non-cash property or securities) for the payment or prepayment of the Senior
Claims in accordance with the terms hereof.

(d) Notwithstanding anything contained herein to the contrary, payments (or the
proceeds thereof) (i) deposited in any Cash Collateral Account or drawn under
any Eligible Credit Facility, (ii) drawn under the Policy or (iii) deposited in
the Defeasance/Redemption Account (or, in the case of a Refinancing, the
Refinancing Account) in respect of a Redemption under Section 3.10 hereof or in
respect of the defeasance of Securities pursuant to Article XII

 

 

--------------------------------------------------------------------------------



145

 

hereof shall not be subordinated to the prior payment of any Senior Claimants in
respect of any Senior Claims or subject to any other restrictions set forth in
this Article X and Article VII of the Security Trust Agreement, and none of the
Holders shall be obligated to pay over any payments from any such property to
the Security Trustee or any other creditor of any of the Grantors (as defined in
the Security Trust Agreement).

(e) The Senior Representative is hereby authorized to demand specific
performance of the provisions of this Article X at any time when any
Subordinated Claimant (or any Subordinated Representative thereof) shall have
failed to comply with any of such provisions applicable to them. The
Subordinated Claimants (and each Subordinated Representative of any thereof)
hereby irrevocably waive any defense based on the adequacy of a remedy at law
that might be asserted as a bar to such remedy of specific performance.

Section 10.02 Rights of Subrogation. The Subordinated Claimants (and each
Subordinated Representative of any thereof) agree that no payment or
distribution to any Senior Claimant (or the Trustee therefor) pursuant to the
provisions of this Indenture shall entitle any Subordinated Claimant (or any
Subordinated Representative thereof) to exercise any rights of subrogation in
respect thereof until all Obligations constituting Senior Claims with respect to
such Person shall have been paid in full.

Section 10.03 Further Assurances of Subordinated Representatives. Each of the
Subordinated Representatives shall, at the expense of the Issuer, at any time
and from time to time promptly execute and deliver all further instruments and
documents, and take all further action, that the Controlling Party (or the
Policy Provider if the Policy Provider is not the Controlling Party; provided
that if the Subordinated Representatives receive conflicting requests, the
request of the Controlling Party shall apply only) may reasonably request, in
order to effectuate the provisions of this Article X.

Section 10.04 Enforcement. Each Subordinated Claimant (and the Subordinated
Representative therefor) agrees that the provisions of this Article X shall be
enforceable against it under all circumstances, including without limitation in
any proceeding referred to in Sections 4.01(e) and 4.01(f) hereof.

Section 10.05 Continued Effectiveness. The provisions of this Article X shall
continue to be effective or shall be revived or reinstated, as the case may be,
if at any time any payment of any of the Senior Claims is rescinded or must
otherwise be returned by any Senior Claimant upon the insolvency, bankruptcy or
reorganization of any ACS Ireland Group Member, or otherwise, all as though such
payment had not been made.

Section 10.06 Senior Claims and Subordinated Claims Unimpaired. Nothing in this
Article X shall impair, as between the Issuer and any Senior Claimant or any
Subordinated Claimant, the obligations of the Issuer to such Person, including
without limitation the Senior Claims and the Subordinated Claims; provided that
it is understood that the enforcement of rights and remedies shall be subject to
the terms of this Indenture and the Security Trust Agreement.

 

 

--------------------------------------------------------------------------------



146

 

Section 10.07 Ranking of the Guarantee. The Guarantor’s Guarantee of the
Securities (the “Guarantee”) shall rank pari passu with its obligation to make
payments on or otherwise perform in accordance with the terms of the Guarantor
Class A Securities.

ARTICLE XI

GUARANTEE

Section 11.01 Guarantee. The Guarantor hereby fully and unconditionally
guarantees to each Holder of Securities, the Trustee on behalf of such Holder,
each Service Provider, the Policy Provider, the Initial Credit Facility
Provider, any Hedge Provider and each other Secured Party (each, a “Guaranteed
Party” and, collectively, the “Guaranteed Parties”), in each case, the due and
punctual performance of all obligations of the Issuer to each Guaranteed Party
under the Securities, this Indenture and the Related Documents (the “Guaranteed
Obligations”), all in accordance with this Indenture, the Securities and the
other Related Documents. The liability of the Guarantor under this Guarantee is
limited to the maximum amount that will result in the obligations of the
Guarantor not constituting a fraudulent conveyance or fraudulent transfer under
Applicable Law.

This Guarantee shall be a Guarantee of payment and performance and not merely of
collection only. The Guarantor hereby agrees that it shall not be required that
any Guaranteed Party assert or enforce any rights against the Issuer or any
other person before or as a condition to the obligation of the Guarantor subject
to this Guarantee.

The Guarantor hereby waives diligence, presentment, filing of claims with a
court in the event of merger or bankruptcy of the Issuer or any other ACS
Ireland Group Member, any right to require a proceeding first against the Issuer
or any other ACS Ireland Group Member, the benefit of discussion, protest or
notice with respect to any Security or the debt evidenced thereby and all
demands whatsoever (except as specified above), and covenants that this
Article XI shall not be discharged as to any such Security except by payment in
full of the Guaranteed Obligations. The maturity of the Securities and related
obligations guaranteed hereby may be accelerated as provided in Article IV for
the purposes of this Article XI. In the event of any declaration of acceleration
of such obligations as provided in Article IV of this Indenture, such
obligations (whether or not due and payable) shall forthwith become due and
payable by the Guarantor for the purpose of this Article XI. In addition,
without limiting the foregoing provisions, upon the effectiveness of an
acceleration under Article IV of this Indenture, the Trustee shall be entitled
to make a demand for payment on the Securities under the Guarantee provided for
in this Article XI.

The Guarantor hereby waives any claim or other claim or other rights which it
may now or hereafter acquire against the Issuer or any other ACS Ireland Group
Member that arise from the existence, payment, performance or enforcement of
such Guarantor’s obligations under this Indenture, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution,
indemnification, any right to participate in any claim or remedy of a Guaranteed
Party against the Issuer or any other ACS Ireland Group Member, whether or not
such claim, remedy or right arises in equity, or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Issuer or any other ACS Ireland Group

 

 

--------------------------------------------------------------------------------



147

 

Member, directly or indirectly, in cash or other property or in any other
manner, payment or security on account of such claim or other rights, until all
of the Guarantor’s obligations under this Indenture have been satisfied. If any
amount shall be paid to the Guarantor in violation of the preceding sentence and
the Guaranteed Obligations shall not have been paid in full, such amount shall
be deemed to have been paid to the Guarantor for the benefit of, and held in
trust for the benefit of, such Guaranteed Party, and shall forthwith be paid to
such Guaranteed Party. The Guarantor acknowledges that it will receive direct
and indirect benefits from the issuance of the Securities pursuant to this
Indenture and that the waiver set forth in this paragraph is knowingly made in
contemplation of such benefits.

Any right which at any time the Guarantor has under the existing or future laws
of Ireland and Bermuda to require that recourse be had to the assets of the
Issuer or any other ACS Ireland Group Member before any claim is enforced
against the Guarantor in respect of the obligations hereby assumed by the
Guarantor, is hereby abandoned and waived and the Guarantor undertakes that if
at any time any Guaranteed Party sues the Guarantor in respect of any such
obligations and the Issuer or any other ACS Ireland Group Member is not sued
also, the Guarantor shall not claim that the Issuer or any other ACS Ireland
Group Member be made a party to the proceedings and the Guarantor agrees to be
bound by this guarantee whether or not the Guarantor is made party to legal
proceedings for the recovery of the amount due or owing to such Guaranteed Party
as aforesaid by the Issuer and whether the formalities required by any law of
Ireland whether existing or future in regard to the rights or obligations of
sureties shall or shall not have been observed.

Any right which the Guarantor may have under the existing or future laws of
Ireland and Bermuda to require that any liability under this Guarantee be
divided or apportioned with any other person or reduced in any manner whatsoever
is hereby abandoned and waived.

The Guarantee set forth in this Section 11.01 shall not be valid or become
obligatory for any purpose with respect to the Guaranteed Obligations until the
execution of this Indenture or, with respect to a Security, until the
certificate of authentication on such Security shall have been signed by or on
behalf of the Trustee. The Guarantees given by the Guarantor to the Guaranteed
Parties pursuant to this Section 11.01 are, for purposes of this Article XI,
hereinafter referred to as the “Guarantee”.

Section 11.02 Reinstatement. The Guarantor hereby agrees that the guarantee
provided for in Section 11.01 hereof shall continue to be effective or be
reinstated, as the case may be, if at any time, payment, or any part thereof, of
any obligations guaranteed or interest thereon is rescinded or must otherwise be
restored by a Guaranteed Party to the Issuer upon the bankruptcy, reorganization
or insolvency of the Issuer or the Guarantor or otherwise.

Section 11.03 Unconditional Nature of Guarantee. The Guarantor hereby agrees
that its obligations under the Guarantee shall be irrevocable and unconditional,
irrespective of the validity, regularity or enforceability of the Securities or
this Indenture or any other Related Document against the Issuer or any other ACS
Ireland Group Member, the absence of any action to enforce the Issuer’s or any
other ACS Ireland Group Member’s obligations under the Securities, this
Indenture or any other Related Document, any waiver or consent by a Holder with
respect to any provisions thereof or any provisions of this Indenture and the
Related

 

 

--------------------------------------------------------------------------------



148

 

Documents, any amendment to the terms under which the Securities are issued, any
release of collateral related to the Securities or the Issuer’s or any other ACS
Ireland Group Member’s obligations under this Indenture or any other Related
Document, the bankruptcy of the Issuer or any other ACS Ireland Group Member or
any circumstance with might otherwise constitute a legal or equitable discharge
or defense of a guarantor; provided, however, that the Guarantor shall be
entitled to exercise any right that the Issuer could have exercised under this
Indenture to cure any default in respect of its obligations under this Indenture
or the Securities, if any, but only to the extent such right, if any, is
provided to the Issuer under this Indenture or the Securities.

The Guarantor hereby waives each of the following to the fullest extent of the
law: (i) all statutes of limitation as a defense to any action brought by any
party against the Guarantor in connection with this Guarantee, (ii) any defense
based upon (a) the lack of perfection or failure of priority of any security for
the Guaranteed Obligations; (b) any act or omission of any Guaranteed Party that
directly or indirectly results in the discharge or release of any Issuer or any
other Person, or any of the obligations subject to this Guarantee or any
security therefor; or (c) any other defense of the Issuer or any other Person
with respect to the Guaranteed Obligations, whether consensual or arising by
operation of law or any bankruptcy, insolvency or debtor-relief proceeding, or
from any other cause, (iii) any right (whether now or hereafter existing) to
require any Guaranteed Party, as a condition to the enforcement of this
Guarantee, to (a) accelerate the Issuer’s obligations, (b) give notice to the
Guarantor of the terms, time and place of any public or private sale of any
security for the Guaranteed Obligations; or (c) exhaust any security for the
Guaranteed Obligations, (iv) any right to presentment, demand, protest and
notice of any kind, including, without limitation, notices of default and
notices of acceptance of this Guarantee, (v) all suretyship defenses and rights
of every nature otherwise available under New York law and the laws of any other
jurisdiction, and (vi) all other rights and defenses, the assertion or exercise
of which would in any way diminish the liability of the Guarantor hereunder.

ARTICLE XII

DISCHARGE OF INDENTURE; DEFEASANCE

Section 12.01 Discharge of Liability on the Securities; Defeasance. (a) When
(i) the Issuer delivers to the Trustee all Outstanding Securities (other than
Securities replaced pursuant to Section 2.08 hereof) for cancellation or
(ii) all Outstanding Securities have become due and payable, whether at maturity
or as a result of the mailing of a notice of redemption pursuant to
Section 3.10(c) hereof and the Issuer irrevocably deposits in the
Defeasance/Redemption Account funds sufficient to pay at maturity or upon
redemption all Outstanding Securities, including without limitation interest
thereon to maturity or the Redemption Date (other than Securities replaced
pursuant to Section 2.08 hereof and any Required Expense Amount), and if in
either case the Issuer pays all other sums payable hereunder by the Issuer
(including any Hedge Breakage Costs resulting from the discharge of this
Indenture), then this Indenture shall, subject to Section 12.01(c) hereof, cease
to be of further effect. The Trustee shall acknowledge satisfaction and
discharge of this Indenture on demand of the Issuer accompanied by an Officers’

 

 

--------------------------------------------------------------------------------



149

 

Certificate and an Opinion of Counsel, at the cost and expense of the Issuer, to
the effect that any conditions precedent to a discharge of this Indenture have
been met.

(b) Subject to Sections 12.01(c) and 12.02 hereof, the Issuer at any time may
terminate (i) all its obligations under the Securities and this Indenture
(“Legal Defeasance” option) or (ii) its obligations under Sections 4.01 (other
than with respect to a failure to comply with Sections 4.01(a), 4.01(b), 4.01(e)
(only with respect to the Issuer) and 4.01(f) (only with respect to the
Issuer)), 5.02 and 5.03 hereof (“Covenant Defeasance” option). The Issuer may
exercise its Legal Defeasance option notwithstanding its prior exercise of its
Covenant Defeasance option.

If the Issuer exercises its Legal Defeasance option, payment of any Securities
subject to such Legal Defeasance may not be accelerated because of an Event of
Default. If the Issuer exercises its Covenant Defeasance option, payment of the
Securities may not be accelerated because of an Event of Default (other than
with respect to a failure to comply with Sections 4.01(a), 4.01(b), 4.01(e)
(other than with respect to the Issuer), 4.01(f) (other than with respect to the
Issuer)) and 5.02(n) hereof.

Upon satisfaction of the conditions set forth herein and upon request of the
Issuer, the Trustee shall acknowledge in writing the discharge of those
obligations that the Issuer terminates.

(c) Notwithstanding clauses (a) and (b) above, the Issuer’s obligations in
Sections 2.01, 2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08 and 2.09, 5.02(n),
Article VI, Sections 8.01, 12.04, 12.05 and 12.06 hereof shall survive until all
the Securities have been paid in full. Thereafter, the Issuer’s obligations in
Sections 8.01, 12.04 and 12.05 hereof shall survive.

Section 12.02 Conditions to Defeasance. The Issuer may exercise its Legal
Defeasance option or its Covenant Defeasance option only if:

(a) the Issuer irrevocably deposits in trust in the Defeasance/Redemption
Account any one or any combination of (i) money, (ii) obligations of, and
supported by the full faith and credit of, the U.S. Government (“U.S. Government
Obligations”) or (iii) obligations of corporate issuers (“Corporate
Obligations”) (provided that any such Corporate Obligations are rated AA+ or
higher by Standard & Poor’s and Aa2 or higher by Moody’s at such time and shall
not have a maturity of longer than three years from the date of defeasance) for
the payment of all principal or Redemption Price, and interest (A) on the
Securities or any class or subclass of Securities being defeased, in the case of
Legal Defeasance, or (B) on all of the Securities in the case of Covenant
Defeasance, in either case, to maturity or redemption, as the case may be;

(b) the Issuer delivers to the Trustee a certificate from a nationally
recognized firm of independent accountants expressing their opinion that the
payments of principal and interest when due and without reinvestment on the
deposited U.S. Government Obligations or the Corporate Obligations plus any
deposited money without investment will provide cash at such times and in such
amounts as will be sufficient to pay principal and interest when due (i) on each
class or subclass of Securities being defeased, in the case of Legal Defeasance,
or (ii) on all

 

 

--------------------------------------------------------------------------------



150

 

of the Securities in the case of Covenant Defeasance, in either case, to
maturity or redemption, as the case may be;

(c) 91 days pass after the deposit described in clause (a) above is made and
during the 91-day period no Event of Default specified in Section 4.01(e) or (f)
hereof with respect to the Issuer occurs which is continuing at the end of the
period;

(d) the deposit described in clause (a) above does not constitute a default
under any other agreement binding on the Issuer;

(e) the Issuer delivers to the Trustee an Opinion of Counsel to the effect that
the trust resulting from the deposit described in clause (a) does not
constitute, or is qualified as, a regulated investment company under the
Investment Company Act of 1940, as amended;

(f) in the case of the Legal Defeasance option, the Issuer shall have delivered
to the Trustee an Opinion of Counsel stating that (i) the Issuer has received
from, or there has been published by, the U.S. Internal Revenue Service a
ruling, or (ii) since the date of this Indenture there has been a change in the
applicable federal income tax law, in either case to the effect that, and based
thereon such opinion of counsel shall confirm that the Holders will not
recognize income, gain or loss for U.S. federal income tax purposes as a result
of such Legal Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Legal Defeasance had not occurred;

(g) in the case of the Covenant Defeasance option, the Issuer shall have
delivered to the Trustee an Opinion of Counsel to the effect that the Holders
will not recognize income, gain or loss for U.S. federal income tax purposes as
a result of such Covenant Defeasance and will be subject to U.S. federal income
tax on the same amounts, in the same manner and at the same times as would have
been the case if such Covenant Defeasance had not occurred;

(h) if the related Securities are then listed on any securities exchange, the
Issuer delivers to the Trustee an Opinion of Counsel to the effect that such
deposit, defeasance and discharge will not cause such Securities to be delisted;

(i) a Rating Agency Confirmation and the prior written consent of each of the
Policy Provider and the Initial Credit Facility Provider is obtained relating to
the defeasance contemplated by this Section 12.02;

(j) in the case of a Legal Defeasance only, the Policy shall be terminated and
surrendered to the Policy Provider for cancellation;

(k) all amounts due and owing to the Policy Provider and the Initial Credit
Facility Provider have been paid (or provided for under Section 12.02(a)); and

(l) the Issuer delivers to the Trustee an Opinion of Counsel and an Officer’s
Certificate that all conditions precedent to such defeasance has been satisfied.

Section 12.03 Application of Trust Money. The Trustee shall hold in trust in the
Defeasance/Redemption Account money, U.S. Government Obligations or Corporate

 

 

--------------------------------------------------------------------------------



151

 

Obligations deposited with it pursuant to this Article XII. It shall apply the
deposited money and the money from U.S. Government Obligations or Corporate
Obligations in accordance with this Indenture to the payment of principal,
premium, if any, and interest on the class or subclass of Securities. Money and
securities so held in trust are not subject to Article X hereof or to
Article VII of the Security Trust Agreement.

Section 12.04 Repayment to Issuer. The Trustee shall promptly turn over to the
Issuer upon written request any excess money or securities held by it at any
time after application of the appropriate defeasance option.

Subject to any applicable abandoned property law, the Trustee shall pay to the
Issuer upon written request any money held by it for the payment of principal or
interest that remains unclaimed for two years and, thereafter, Holders entitled
to the money must look to the Issuer for payment as general creditors.

Section 12.05 Indemnity for Government Obligations and Corporate Obligations.
The Issuer shall pay and shall indemnify the Trustee against any tax, fee or
other charge imposed on or assessed against deposited U.S. Government
Obligations or Corporate Obligations, or the principal and interest received on
such U.S. Government Obligations or Corporate Obligations, which has been
remitted by the Trustee to the U.S. government or any taxing authority.

Section 12.06 Reinstatement. If the Trustee is unable to apply any money or U.S.
Government Obligations or Corporate Obligations in accordance with this
Article XII by reason of any legal proceeding or by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the Issuer’s obligations under this
Indenture and the Securities shall be revived and reinstated as though no
deposit had occurred pursuant to this Article XII until such time as the Trustee
is permitted to apply all such money, U.S. Government Obligations or Corporate
Obligations in accordance with this Article XII; provided, however, that, if the
Issuer has made any payment of interest on or principal of any Securities
because of the reinstatement of its obligations, the Issuer shall be subrogated
to the rights of the Holders of such Securities to receive such payment from the
money, U.S. Government Obligations or Corporate Obligations held by the Trustee.

ARTICLE XIII

MISCELLANEOUS

Section 13.01 Right of Trustee to Perform. If the Issuer for any reason fails to
observe or punctually to perform any of its obligations to the Trustee, whether
under this Indenture or any of the other Related Documents or otherwise, the
Trustee shall have power (but shall have no obligation), on behalf of or in the
name of the Issuer or otherwise, to perform such obligations and to take any
steps which the Trustee may, in its absolute discretion, consider appropriate
with a view to remedying, or mitigating the consequences of, such failure by the
Issuer; provided that no exercise or failure to exercise this power by the
Trustee shall in any way prejudice the Trustee’s other rights under this
Indenture or any of the other Related Documents.

 

 

--------------------------------------------------------------------------------



152

 

Section 13.02 Waiver. Any waiver by any party of any provision of this Indenture
or any right, remedy or option hereunder shall only prevent and estop such party
from thereafter enforcing such provision, right, remedy or option if such waiver
is given in writing and only as to the specific instance and for the specific
purpose for which such waiver was given. The failure or refusal of any party
hereto to insist in any one or more instances, or in a course of dealing, upon
the strict performance of any of the terms or provisions of this Indenture by
any party hereto or the partial exercise of any right, remedy or option
hereunder shall not be construed as a waiver or relinquishment of any such term
or provision, but the same shall continue in full force and effect. No failure
on the part of the Trustee to exercise, and no delay on its part in exercising,
any right or remedy under this Indenture will operate as a waiver thereof, nor
will any single or partial exercise of any right or remedy preclude any other or
further exercise thereof or the exercise of any other right or remedy. The
rights and remedies provided in this Indenture are cumulative and not exclusive
of any rights or remedies provided by law. The Trustee shall notify the Paying
Agent promptly of any waiver by any party of any provision of this Indenture
pursuant to this Section 13.02.

Section 13.03 Severability. In the event that any provision of this Indenture or
the application thereof to any party hereto or to any circumstance or in any
jurisdiction governing this Indenture shall, to any extent, be invalid or
unenforceable under any applicable statute, regulation or rule of law, then such
provision shall be deemed inoperative to the extent that it is invalid or
unenforceable and the remainder of this Indenture, and the application of any
such invalid or unenforceable provision to the parties, jurisdictions or
circumstances other than to whom or to which it is held invalid or
unenforceable, shall not be affected thereby nor shall the same affect the
validity or enforceability of this Indenture. The parties hereto further agree
that the holding by any court of competent jurisdiction that any remedy pursued
by the Trustee hereunder is unavailable or unenforceable shall not affect in any
way the ability of the Trustee to pursue any other remedy available to it.

Section 13.04 Restrictions on Exercise of Certain Rights. (a) The Trustee and,
during the continuance of a payment Default with respect to the Senior Class,
the Senior Trustee, in its capacity as trustee of such class and except as
otherwise provided in Section 4.04 hereof, may sue for recovery or take any
other steps for the purpose of recovering any of the obligations hereunder or
any other debts or liabilities whatsoever owing to it by the Issuer. Each of the
parties hereto and each Holder by virtue of its acceptance of the Securities
(other than the Trustee) hereby agrees that it shall not take any steps for the
purpose of procuring the appointment of an administrative receiver, Irish law
examiner, receiver or similar officer or the making of an administration order
or for instituting any bankruptcy, reorganization, arrangement, insolvency,
winding up, liquidation, composition, Irish law examinership or any like
proceedings under the laws of Ireland.

(b) If after the occurrence and continuance of an Event of Default, the
obligations of the Issuer in respect of the Securities and any other claims of
any Secured Party will be limited to the net proceeds of the disposal and/or
realization of the Collateral by the Security Trustee pursuant to the provisions
of the Indentures and the Security Trust Agreement, the Secured Parties shall
have no further claim against the Issuer in respect of such unpaid amounts and
will accordingly not have any right hereunder to be able to petition for the
winding up of the Issuer or to take any steps for the purpose of procuring the
appointment of an

 

--------------------------------------------------------------------------------



153

 

administrative receiver, Irish law examiner, receiver or similar officer or the
making of an administration order or for instituting any bankruptcy,
reorganization, arrangement, insolvency, winding up, liquidation, composition,
Irish law examinership or any like proceedings under the laws of Ireland as a
consequence of such shortfall.

Section 13.05 Notices. All notices, demands, certificates, requests, directions,
instructions and communications hereunder (“Notices”) shall be in writing and
shall be effective (a) upon receipt when sent through the mails, registered or
certified mail, return receipt requested, postage prepaid, with such receipt to
be effective the date of delivery indicated on the return receipt, or (b) one
Business Day after delivery to an overnight courier, or (c) on the date
personally delivered to an authorized officer of the party to which sent, or (d)
on the date transmitted by legible telecopier transmission with a confirmation
of receipt, in all cases addressed to the recipient as follows:

if to the Issuer, to:

ACS Aircraft Finance Ireland 2 Limited

25/28 North Wall Quay

International Financial Services Centre

Dublin 1

Ireland

Attention: Secretary

Fax: +353 (1) 649-2649

with a copy to:

Aircastle Advisor LLC

300 First Stamford Place, 5th Floor

Stamford, CT 06902

Attention: Lease Management

Fax: (203) 504-1021

if to the Guarantor, to:

ACS 2007-1 Limited

Clarendon House

2 Church Street

Hamilton HM11

Bermuda

Attention: The Company Secretary

Fax: +1 (441) 292-6720

with a copy to:

Aircastle Advisor LLC

300 First Stamford Place, 5th Floor

Stamford, CT 06902

 

--------------------------------------------------------------------------------



154

 

Attention: Lease Management

Fax: (203) 504-1021

if to the Administrative Agent, to:

Aircastle Advisor LLC

300 First Stamford Place, 5th Floor

Stamford, CT 06902

Attention: Lease Management

Fax: (203) 504-1021

if to the Irish Remarketing Servicer, to:

Aircastle Advisor (Ireland) Limited

8 FitzWilliam Place

Dublin 2

Ireland

Fax: +353 (1) 6565-0801

if to the Bermudian Remarketing Servicer, to:

Aircastle Advisor LLC

300 First Stamford Place, 5th Floor

Stamford, CT 06902

Attention: Lease Management

Fax: (203) 504-1021

if to the Cash Manager, to:

Deutsche Bank Trust Company Americas

60 Wall Street, 26th Floor

New York, New York 10005

Attn: Structured Finance Services/Trust & Securities Services

Fax: (212) 553-2459

with a copy to:

Deutsche Bank International Limited

Global Transaction Banking Trust and Securities Services

Floor 4

St. Paul’s Gate

New Street

 

--------------------------------------------------------------------------------



155

 

Jersey, Channel Islands

Attn: James Saout/Stephen McKenna

Fax: 00 44 1534 889884

if to the Initial Credit Facility Provider, to:

HSH Nordbank AG, New York Branch,

230 Park Avenue

New York, NY 10169-0005

Attn: Edward J. McGarvey

SVP, Head of Aviation-Americas

Fax: (212) 407-6033

With a copy to: Loan Administration

 

   Fax: (212) 407-6802

With a copy to: General Counsel

 

   Fax: (212) 407-6811

if to the Trustee, the Registrar or the Paying Agent, to:

Deutsche Bank Trust Company Americas

60 Wall Street, 26th Floor

New York, New York 10005

Attn: Structured Finance Services/Trust & Securities Services

Fax: (212) 553-2459

if to the Policy Provider, to:

Financial Guaranty Insurance Company

125 Park Avenue

New York, New York 10017

Attention: Surveillance, Commercial Structured Finance

Fax: (212) 312-3220

if to the Drawing Agent, to:

Deutsche Bank Trust Company Americas

60 Wall Street, 26th Floor

New York, New York 10005

Attn: Structured Finance Services/Trust & Securities Services

Fax: (212) 553-2459

 

--------------------------------------------------------------------------------



156

 

for so long as the Securities are listed on the Alternative Securities Market of
the Irish Stock Exchange, if to the Irish Listing Agent, to:

A&L Listing Limited

North Wall Quay

International Financial Services Centre

Dublin 1

Ireland

Attention: Aideen Lee

Fax: +353 1 649-2649

for so long as the Securities are listed on the Alternative Securities Market of
the Irish Stock Exchange, if to the Irish Paying Agent, to:

Deutsche International Corporate Services (Ireland) Limited

5 Harbourmaster Place

International Financial Services Centre

Dublin 1

Ireland

Attention: Directors

Fax: +353 1 680-6050

A copy of each notice given hereunder to any party hereto shall also be given to
each of the other parties hereto. Each party hereto may, by notice given in
accordance herewith to each of the other parties hereto, designate any further
or different address to which subsequent Notices shall be sent.

Section 13.06 Assignments; Third Party Beneficiary. This Indenture shall be a
continuing obligation of the Issuer and shall (i) be binding upon the Issuer and
its successors and assigns and (ii) inure to the benefit of and be enforceable
by the Trustee, and by its successors, transferees and assigns. The Issuer may
not assign any of its obligations under this Indenture, or delegate any of its
duties hereunder. Each Hedge Provider and each provider of an Eligible Credit
Facility shall be a third party beneficiary of this Indenture.

Section 13.07 Currency Conversion. (a)  If any amount is received or recovered
by the Cash Manager or the Trustee in respect of this Indenture or any part
thereof (whether as a result of the enforcement of the security created under
the Security Trust Agreement or pursuant to this Indenture or any judgment or
order of any court or in the liquidation or dissolution of the Issuer or by way
of damages for any breach of any obligation to make any payment under or in
respect of the Issuer’s obligations hereunder or any part thereof or otherwise)
in a currency (the “Received Currency”) other than the currency in which such
amount was expressed to be payable (the “Agreed Currency”), then the amount in
the Received Currency actually received or recovered by the Trustee or the Cash
Manager shall, to the fullest extent permitted by Applicable Law, only
constitute a discharge to the Issuer to the extent of the amount of the Agreed
Currency which the Cash Manager or the Trustee was or would have been able in
accordance with its normal procedures to purchase on the date of actual receipt
or recovery (or, if that is not

 

--------------------------------------------------------------------------------



157

practicable, on the next date on which it is so practicable), and, if the amount
of the Agreed Currency which the Cash Manager or Trustee is or would have been
so able to purchase is less than the amount of the Agreed Currency which was
originally payable by the Issuer, the Issuer shall pay to the Cash Manager such
amount as the Cash Manager shall determine to be necessary to indemnify the
Trustee and the Cash Manager against any Loss sustained by it as a result
(including the cost of making any such purchase and any premiums, commissions or
other charges paid or Incurred in connection therewith) and so that such
indemnity, to the fullest extent permitted by Applicable Law, (i) shall
constitute a separate and independent obligation of the Issuer distinct from its
obligation to discharge the amount which was originally payable by the Issuer
and (ii) shall give rise to a separate and independent cause of action and apply
irrespective of any indulgence granted by the Cash Manager or the Trustee and
continue in full force and effect notwithstanding any judgment, order, claim or
proof for a liquidated amount in respect of the amount originally payable by the
Issuer or any judgment or order and no proof or evidence of any actual loss
shall be required.

(b) For the purpose of or pending the discharge of any of the moneys and
liabilities hereby secured the Cash Manager may convert any moneys received,
recovered or realized by the Cash Manager under this Indenture (including the
proceeds of any previous conversion under this Section 13.07) from their
existing currency of denomination into the currency of denomination (if
different) of such moneys and liabilities and any conversion from one currency
to another for the purposes of any of the foregoing shall be made at the
Trustee’s then prevailing spot selling rate at its office by which such
conversion is made. If not otherwise required to be applied in the Received
Currency, the Cash Manager, acting on behalf of the Security Trustee, shall
promptly convert any moneys in such Received Currency other than U.S. dollars
into U.S. dollars. Each previous reference in this section to a currency extends
to funds of that currency and funds of one currency may be converted into
different funds of the same currency.

Section 13.08 Application to Court. The Senior Trustee may at any time after the
service of a Default Notice apply to any court of competent jurisdiction for an
order that the terms of this Indenture be carried into execution under the
direction of such court and for the appointment of a Receiver of the Collateral
or any part thereof and for any other order in relation to the administration of
this Indenture as the Senior Trustee shall deem fit and it may assent to or
approve any application to any court of competent jurisdiction made at the
instigation of any of the Holders or the Policy Provider and shall be
indemnified by the Issuer against all costs, charges and expenses Incurred by it
in relation to any such application or proceedings.

Section 13.09 Governing Law. THIS INDENTURE SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE.

Section 13.10 Jurisdiction. (a)  Each of the parties hereto agrees that the
United States federal and New York State courts located in The City of New York
shall have jurisdiction to hear and determine any suit, action or proceeding,
and to settle any disputes, which may arise out of or in connection with this
Indenture and, for such purposes, submits to the jurisdiction of such

 

--------------------------------------------------------------------------------



158

 

courts. Each of the parties hereto waives any objection which it might now or
hereafter have to the United States federal or New York State courts located in
The City of New York being nominated as the forum to hear and determine any
suit, action or proceeding, and to settle any disputes, which may arise out of
or in connection with this Indenture and agrees not to claim that any such court
is not a convenient or appropriate forum. Each of the parties hereto (except for
the Cash Manager, the Trustee, the Drawing Agent, the Initial Credit Facility
Provider and the Policy Provider) agrees that the process by which any suit,
action or proceeding is begun may be served on it by being delivered in
connection with any suit, action or proceeding in The City of New York to
Corporation Service Company, with an office on the date hereof at 1133 Avenue of
the Americas, Suite 3100, New York, New York 10036 and each of the parties
hereby appoints Corporation Service Company, its designee, appointee and agent
to receive, accept and acknowledge for and on its behalf such service of legal
process, with the exception of the Trustee, the Cash Manager, the Drawing Agent,
the Initial Credit Facility Provider and the Policy Provider, who hereby
consents to receive any such service of process directly at the address set
forth in Section 13.05 herein.

(b) The submission to the jurisdiction of the courts referred to in Section
13.10(a) hereof shall not (and shall not be construed so as to) limit the right
of the Trustee to take proceedings against the Issuer in any other court of
competent jurisdiction nor shall the taking of proceedings in any one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction,
whether concurrently or not.

(c) Each of the parties hereto hereby consents generally in respect of any legal
action or proceeding arising out of or in connection with this Indenture to the
giving of any relief or the issue of any process in connection with such action
or proceeding, including the making, enforcement or execution against any
property whatsoever (irrespective of its use or intended use) of any order or
judgment which may be made or given in such action or proceeding.

Section 13.11 Counterparts. This Indenture may be executed in two or more
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.

Section 13.12 Table of Contents, Headings, Etc. The Table of Contents and
headings of the Articles and Sections of this Indenture have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms and provisions hereof.

Section 13.13 Compliance with Applicable Anti-Terrorism and Anti-Money
Laundering Regulations. In order to comply with the laws, rules, regulations and
executive orders in effect from time to time applicable to banking institutions,
including those relating to the funding of terrorist activities and money
laundering (collectively, “Applicable Regulations”), the Trustee is required to
obtain, verify and record certain information relating to individuals and
entities which maintain a business relationship with the Trustee. Accordingly,
each of the parties agrees to provide to the Trustee upon its request from time
to time such identifying information and documentation as may be available for
such party in order to enable the Trustee to comply with such Applicable
Regulations.

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, all as of the date first written above.

 

 

 

SIGNED SEALED AND DELIVERED

 

 

On behalf of ACS AIRCRAFT FINANCE IRELAND 2 LIMITED, as the Issuer

 

 

by its duly appointed attorney

     



 

By 



 

 

 

Name:

 

 

 

Title:

 

 

 

in the presence of:

     



 

By 



 

 

 

Name:

 

 

 

Title:

 

Irish Indenture

 

--------------------------------------------------------------------------------



 

 

 

ACS 2007-1 LIMITED, as the Guarantor

     



 

By 



 

 

 

Name:

 

 

 

Title:

 

Irish Indenture

 

--------------------------------------------------------------------------------



 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Trustee



 


By



 

 

 

Name: 

 

 

 

Title: 



 

By



 

 

 

Name: 

 

 

 

Title: 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Cash Manager



 


By



 

 

 

Name: 

 

 

 

Title: 



 

By



 

 

 

Name: 

 

 

 

Title: 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Drawing Agent



 


By



 

 

 

Name: 

 

 

 

Title: 



 

By



 

 

 

Name: 

 

 

 

Title: 

 

 

Irish Indenture

 

--------------------------------------------------------------------------------



 

 

 

HSH NORDBANK AG, NEW YORK BRANCH, as the Initial Credit Facility Provider



 


By



 

 

 

Name: 

 

 

 

Title: 



 

By



 

 

 

Name: 

 

 

 

Title: 

 

 

Irish Indenture

 

--------------------------------------------------------------------------------



 

 

 

FINANCIAL GUARANTY INSURANCE COMPANY, as the Policy Provider



 


By



 

 

 

Name: 

 

 

 

Title: 

 

 

Irish Indenture

 

--------------------------------------------------------------------------------



SCHEDULE 1

INITIAL AIRCRAFT

 

Type of Aircraft

 

Manufacturer’s Serial Number

Airbus A319-100

 

1048

Airbus A330-300

 

171

Boeing 737-300

 

23173

Boeing 737-800

 

29329

Boeing 757-200

 

27201

Boeing 757-200

 

27244

Boeing 757-200

 

27245

Airbus A330-300

 

337

Airbus A330-300

 

342

 

 

--------------------------------------------------------------------------------



SCHEDULE 2

ACS IRELAND SUBSIDIARIES

None

 

 

Irish Indenture

 

--------------------------------------------------------------------------------



SCHEDULE 3

MINIMUM TARGET PRINCIPAL BALANCE

 

 

--------------------------------------------------------------------------------



 

Date

 

Minimum
Target
Principal
Balance

 

June, 2007

 

190,682,000

 

July, 2007

 

190,116,484

 

August, 2007

 

189,548,581

 

September, 2007

 

188,978,283

 

October, 2007

 

188,405,584

 

November, 2007

 

187,830,478

 

December, 2007

 

187,252,958

 

January, 2008

 

186,673,019

 

February, 2008

 

186,090,653

 

March, 2008

 

185,505,854

 

April, 2008

 

184,918,616

 

May, 2008

 

184,328,932

 

June, 2008

 

183,736,796

 

July, 2008

 

183,142,201

 

August, 2008

 

182,545,141

 

September, 2008

 

181,945,610

 

October, 2008

 

181,343,600

 

November, 2008

 

180,739,105

 

December, 2008

 

180,132,118

 

January, 2009

 

179,522,634

 

February, 2009

 

178,910,645

 

March, 2009

 

178,296,145

 

April, 2009

 

177,679,128

 

May, 2009

 

177,059,585

 

June, 2009

 

176,437,512

 

July, 2009

 

175,812,901

 

August, 2009

 

175,185,745

 

September, 2009

 

174,556,038

 

October, 2009

 

173,923,774

 

November, 2009

 

173,288,944

 

December, 2009

 

172,651,544

 

January, 2010

 

172,011,565

 

February, 2010

 

171,369,001

 

March, 2010

 

170,723,846

 

April, 2010

 

170,076,092

 

May, 2010

 

169,425,733

 

June, 2010

 

168,772,761

 

July, 2010

 

168,117,171

 

August, 2010

 

167,458,955

 

September, 2010

 

166,798,106

 

October, 2010

 

166,134,617

 

November, 2010

 

165,468,482

 

December, 2010

 

164,799,693

 

January, 2011

 

164,128,244

 

February, 2011

 

163,454,127

 

March, 2011

 

162,777,336

 

April, 2011

 

162,097,863

 

May, 2011

 

161,415,702

 

June, 2011

 

160,730,846

 

July, 2011

 

160,043,287

 

August, 2011

 

159,353,019

 

September, 2011

 

158,660,034

 

October, 2011

 

157,964,325

 

November, 2011

 

157,265,885

 

December, 2011

 

156,564,708

 

January, 2012

 

155,860,785

 

February, 2012

 

155,154,110

 

March, 2012

 

152,387,135

 

April, 2012

 

151,730,872

 

May, 2012

 

151,072,026

 

June, 2012

 

150,410,589

 

July, 2012

 

149,746,556

 

August, 2012

 

147,901,183

 

September, 2012

 

146,064,445

 

October, 2012

 

144,236,398

 

November, 2012

 

142,417,102

 

December, 2012

 

140,606,616

 

January, 2013

 

138,804,998

 

February, 2013

 

137,012,310

 

March, 2013

 

135,228,609

 

April, 2013

 

133,453,956

 

May, 2013

 

131,688,411

 

June, 2013

 

129,932,033

 

July, 2013

 

128,184,885

 

August, 2013

 

126,447,026

 

September, 2013

 

124,718,517

 

October, 2013

 

122,999,419

 

November, 2013

 

121,289,794

 

December, 2013

 

119,589,704

 

January, 2014

 

117,899,209

 

February, 2014

 

116,218,372

 

March, 2014

 

114,547,256

 

April, 2014

 

112,885,922

 

May, 2014

 

111,234,433

 

June, 2014

 

109,592,853

 

July, 2014

 

107,961,244

 

August, 2014

 

106,339,670

 

September, 2014

 

104,728,195

 

October, 2014

 

103,126,881

 

November, 2014

 

101,535,793

 

December, 2014

 

99,954,996

 

January, 2015

 

98,384,553

 

 

 

--------------------------------------------------------------------------------



 

Date

 

Minimum
Target
Principal
Balance

 

February, 2015

 

96,824,530

 

March, 2015

 

95,274,992

 

April, 2015

 

93,736,003

 

May, 2015

 

92,207,629

 

June, 2015

 

90,689,935

 

July, 2015

 

89,182,988

 

August, 2015

 

87,686,853

 

September, 2015

 

86,201,598

 

October, 2015

 

84,727,287

 

November, 2015

 

83,263,989

 

December, 2015

 

81,811,770

 

January, 2016

 

80,370,697

 

February, 2016

 

78,940,839

 

March, 2016

 

77,522,262

 

April, 2016

 

76,115,034

 

May, 2016

 

74,719,224

 

June, 2016

 

73,334,901

 

July, 2016

 

71,962,132

 

August, 2016

 

70,600,988

 

September, 2016

 

69,251,536

 

October, 2016

 

67,913,846

 

November, 2016

 

66,587,989

 

December, 2016

 

65,274,033

 

January, 2017

 

63,972,050

 

February, 2017

 

62,682,109

 

March, 2017

 

61,404,281

 

April, 2017

 

60,138,636

 

May, 2017

 

58,885,247

 

June, 2017

 

57,644,184

 

July, 2017

 

56,415,519

 

August, 2017

 

55,199,324

 

September, 2017

 

53,995,671

 

October, 2017

 

52,804,632

 

November, 2017

 

51,626,279

 

December, 2017

 

50,460,687

 

January, 2018

 

49,307,927

 

February, 2018

 

48,168,073

 

March, 2018

 

47,041,199

 

April, 2018

 

45,927,379

 

May, 2018

 

44,826,686

 

June, 2018

 

43,739,196

 

July, 2018

 

42,664,982

 

August, 2018

 

41,604,120

 

September, 2018

 

40,556,684

 

October, 2018

 

39,522,751

 

November, 2018

 

38,502,395

 

December, 2018

 

37,495,693

 

January, 2019

 

36,502,721

 

February, 2019

 

35,523,556

 

March, 2019

 

34,558,273

 

April, 2019

 

33,606,950

 

May, 2019

 

32,669,665

 

June, 2019

 

31,788,993

 

July, 2019

 

30,958,993

 

August, 2019

 

30,139,350

 

September, 2019

 

29,330,120

 

October, 2019

 

28,531,364

 

November, 2019

 

27,784,244

 

December, 2019

 

27,045,733

 

January, 2020

 

26,315,881

 

February, 2020

 

25,594,736

 

March, 2020

 

24,882,348

 

April, 2020

 

24,178,766

 

May, 2020

 

23,484,039

 

June, 2020

 

22,798,218

 

July, 2020

 

22,121,352

 

August, 2020

 

21,453,492

 

September, 2020

 

20,794,687

 

October, 2020

 

20,144,988

 

November, 2020

 

19,504,445

 

December, 2020

 

18,873,110

 

January, 2021

 

18,251,034

 

February, 2021

 

17,638,267

 

March, 2021

 

17,034,861

 

April, 2021

 

16,440,867

 

May, 2021

 

15,856,337

 

June, 2021

 

15,281,323

 

July, 2021

 

14,715,877

 

August, 2021

 

14,160,050

 

September, 2021

 

13,613,896

 

October, 2021

 

13,077,467

 

November, 2021

 

12,550,815

 

December, 2021

 

12,033,994

 

January, 2022

 

11,527,056

 

February, 2022

 

11,030,055

 

March, 2022

 

10,543,045

 

April, 2022

 

10,066,078

 

May, 2022

 

9,599,209

 

June, 2022

 

9,142,492

 

July, 2022

 

8,753,153

 

August, 2022

 

8,370,608

 

September, 2022

 

7,994,893

 

 

 

--------------------------------------------------------------------------------



 

Date

 

Minimum
Target
Principal
Balance

 

October, 2022

 

7,626,046

 

November, 2022

 

7,264,103

 

December, 2022

 

6,909,103

 

January, 2023

 

6,561,082

 

February, 2023

 

6,220,078

 

March, 2023

 

5,886,128

 

April, 2023

 

5,559,271

 

May, 2023

 

5,239,543

 

June, 2023

 

4,926,984

 

July, 2023

 

4,621,632

 

August, 2023

 

4,323,524

 

September, 2023

 

4,032,699

 

October, 2023

 

3,749,195

 

November, 2023

 

3,473,052

 

December, 2023

 

3,204,308

 

January, 2024

 

2,943,003

 

February, 2024

 

2,689,174

 

March, 2024

 

2,442,861

 

April, 2024

 

2,204,105

 

May, 2024

 

1,972,943

 

June, 2024

 

1,749,416

 

July, 2024

 

1,559,426

 

August, 2024

 

1,375,904

 

September, 2024

 

1,198,885

 

October, 2024

 

1,050,208

 

November, 2024

 

907,049

 

December, 2024

 

769,438

 

January, 2025

 

637,402

 

February, 2025

 

510,971

 

March, 2025

 

390,174

 

April, 2025

 

275,038

 

May, 2025

 

214,491

 

June, 2025

 

156,699

 

July, 2025

 

101,677

 

August, 2025

 

49,439

 

September, 2025

 

0

 

October, 2025

 

0

 

November, 2025

 

0

 

December, 2025

 

0

 

January, 2026

 

0

 

February, 2026

 

0

 

March, 2026

 

0

 

April, 2026

 

0

 

May, 2026

 

0

 

June, 2026

 

0

 

July, 2026

 

0

 

August, 2026

 

0

 

September, 2026

 

0

 

October, 2026

 

0

 

November, 2026

 

0

 

December, 2026

 

0

 

January, 2027

 

0

 

February, 2027

 

0

 

March, 2027

 

0

 

April, 2027

 

0

 

May, 2027

 

0

 

June, 2027

 

0

 

July, 2027

 

0

 

August, 2027

 

0

 

September, 2027

 

0

 

October, 2027

 

0

 

November, 2027

 

0

 

December, 2027

 

0

 

January, 2028

 

0

 

February, 2028

 

0

 

March, 2028

 

0

 

April, 2028

 

0

 

May, 2028

 

0

 

June, 2028

 

0

 

July, 2028

 

0

 

August, 2028

 

0

 

September, 2028

 

0

 

October, 2028

 

0

 

November, 2028

 

0

 

December, 2028

 

0

 

January, 2029

 

0

 

February, 2029

 

0

 

March, 2029

 

0

 

April, 2029

 

0

 

May, 2029

 

0

 

June, 2029

 

0

 

July, 2029

 

0

 

August, 2029

 

0

 

September, 2029

 

0

 

October, 2029

 

0

 

November, 2029

 

0

 

December, 2029

 

0

 

January, 2030

 

0

 

February, 2030

 

0

 

March, 2030

 

0

 

April, 2030

 

0

 

May, 2030

 

0

 

 

 

--------------------------------------------------------------------------------



 

Date

 

Minimum
Target
Principal
Balance

 

June, 2030

 

0

 

July, 2030

 

0

 

August, 2030

 

0

 

September, 2030

 

0

 

October, 2030

 

0

 

November, 2030

 

0

 

December, 2030

 

0

 

January, 2031

 

0

 

February, 2031

 

0

 

March, 2031

 

0

 

April, 2031

 

0

 

May, 2031

 

0

 

June, 2031

 

0

 

July, 2031

 

0

 

August, 2031

 

0

 

September, 2031

 

0

 

October, 2031

 

0

 

November, 2031

 

0

 

December, 2031

 

0

 

January, 2032

 

0

 

February, 2032

 

0

 

March, 2032

 

0

 

April, 2032

 

0

 

May, 2032

 

0

 

June, 2032

 

0

 

July, 2032

 

0

 

August, 2032

 

0

 

September, 2032

 

0

 

October, 2032

 

0

 

November, 2032

 

0

 

December, 2032

 

0

 

January, 2033

 

0

 

February, 2033

 

0

 

March, 2033

 

0

 

April, 2033

 

0

 

May, 2033

 

0

 

June, 2033

 

0

 

July, 2033

 

0

 

August, 2033

 

0

 

September, 2033

 

0

 

October, 2033

 

0

 

November, 2033

 

0

 

December, 2033

 

0

 

January, 2034

 

0

 

February, 2034

 

0

 

March, 2034

 

0

 

April, 2034

 

0

 

May, 2034

 

0

 

June, 2034

 

0

 

July, 2034

 

0

 

August, 2034

 

0

 

September, 2034

 

0

 

October, 2034

 

0

 

November, 2034

 

0

 

December, 2034

 

0

 

January, 2035

 

0

 

February, 2035

 

0

 

March, 2035

 

0

 

April, 2035

 

0

 

May, 2035

 

0

 

June, 2035

 

0

 

July, 2035

 

0

 

August, 2035

 

0

 

September, 2035

 

0

 

October, 2035

 

0

 

November, 2035

 

0

 

December, 2035

 

0

 

January, 2036

 

0

 

February, 2036

 

0

 

March, 2036

 

0

 

April, 2036

 

0

 

May, 2036

 

0

 

June, 2036

 

0

 

July, 2036

 

0

 

August, 2036

 

0

 

September, 2036

 

0

 

October, 2036

 

0

 

November, 2036

 

0

 

December, 2036

 

0

 

January, 2037

 

0

 

February, 2037

 

0

 

March, 2037

 

0

 

April, 2037

 

0

 

May, 2037

 

0

 

June, 2037

 

0

 

 

 

--------------------------------------------------------------------------------



SCHEDULE 4

NOTE POOL FACTORS

 

Date

 

Principal
Payment

 

Pool
Factors

 

June, 2007

 

0

 

100.000000

%

July, 2007

 

565,515

 

99.7034249

%

August, 2007

 

567,903

 

99.7012866

%

September, 2007

 

570,298

 

99.6991283

%

October, 2007

 

572,699

 

99.6969500

%

November, 2007

 

575,106

 

99.6947511

%

December, 2007

 

577,520

 

99.6925315

%

January, 2008

 

579,940

 

99.6902909

%

February, 2008

 

582,366

 

99.6880289

%

March, 2008

 

584,799

 

99.6857452

%

April, 2008

 

587,238

 

99.6834396

%

May, 2008

 

589,684

 

99.6811117

%

June, 2008

 

592,136

 

99.6787612

%

July, 2008

 

594,595

 

99.6763877

%

August, 2008

 

597,060

 

99.6739910

%

September, 2008

 

599,532

 

99.6715707

%

October, 2008

 

602,010

 

99.6691264

%

November, 2008

 

604,495

 

99.6666577

%

December, 2008

 

606,986

 

99.6641644

%

January, 2009

 

609,484

 

99.6616460

%

February, 2009

 

611,989

 

99.6591021

%

March, 2009

 

614,500

 

99.6565324

%

April, 2009

 

617,018

 

99.6539365

%

May, 2009

 

619,542

 

99.6513140

%

June, 2009

 

622,073

 

99.6486644

%

July, 2009

 

624,611

 

99.6459873

%

August, 2009

 

627,156

 

99.6432824

%

September, 2009

 

629,707

 

99.6405491

%

October, 2009

 

632,265

 

99.6377870

%

November, 2009

 

634,829

 

99.6349957

%

December, 2009

 

637,401

 

99.6321747

%

January, 2010

 

639,979

 

99.6293235

%

February, 2010

 

642,564

 

99.6264416

%

March, 2010

 

645,155

 

99.6235286

%

April, 2010

 

647,754

 

99.6205838

%

May, 2010

 

650,359

 

99.6176069

%

June, 2010

 

652,971

 

99.6145973

%

July, 2010

 

655,590

 

99.6115544

%

August, 2010

 

658,216

 

99.6084777

%

September, 2010

 

660,849

 

99.6053666

%

October, 2010

 

663,489

 

99.6022205

%

November, 2010

 

666,135

 

99.5990388

%

December, 2010

 

668,789

 

99.5958210

%

January, 2011

 

671,449

 

99.5925664

%

February, 2011

 

674,117

 

99.5892744

%

March, 2011

 

676,791

 

99.5859443

%

April, 2011

 

679,473

 

99.5825755

%

May, 2011

 

682,161

 

99.5791672

%

June, 2011

 

684,856

 

99.5757188

%

July, 2011

 

687,559

 

99.5722297

%

August, 2011

 

690,268

 

99.5686989

%

September, 2011

 

692,985

 

99.5651259

%

October, 2011

 

695,709

 

99.5615098

%

November, 2011

 

698,440

 

99.5578498

%

December, 2011

 

701,178

 

99.5541452

%

January, 2012

 

703,923

 

99.5503951

%

February, 2012

 

706,675

 

99.5465987

%

March, 2012

 

2,629,324

 

98.3053470

%

April, 2012

 

793,914

 

99.4794851

%

May, 2012

 

658,846

 

99.5657796

%

June, 2012

 

2,056,778

 

98.6385451

%

July, 2012

 

2,063,032

 

98.6155566

%

August, 2012

 

2,071,701

 

98.5902216

%

September, 2012

 

2,082,393

 

98.5626827

%

October, 2012

 

2,095,036

 

98.5328685

%

November, 2012

 

2,103,952

 

98.5046864

%

December, 2012

 

2,059,201

 

98.5142754

%

January, 2013

 

2,009,543

 

98.5282376

%

February, 2013

 

2,019,917

 

98.4985425

%

March, 2013

 

2,035,621

 

98.4638041

%

April, 2013

 

2,040,847

 

98.4358311

%

May, 2013

 

2,078,957

 

98.3813030

%

June, 2013

 

2,087,980

 

98.3475291

%

July, 2013

 

2,100,407

 

98.3097638

%

August, 2013

 

2,143,549

 

98.2453893

%

September, 2013

 

2,165,566

 

98.1957089

%

October, 2013

 

2,178,308

 

98.1517450

%

November, 2013

 

2,187,985

 

98.1085761

%

December, 2013

 

2,200,785

 

98.0608333

%

January, 2014

 

2,210,635

 

98.0136347

%

February, 2014

 

2,222,044

 

97.9629191

%

March, 2014

 

2,237,771

 

97.9058416

%

April, 2014

 

2,211,407

 

97.8862491

%

May, 2014

 

2,224,181

 

97.8281304

%

June, 2014

 

2,234,300

 

97.7698133

%

July, 2014

 

2,247,133

 

97.7058400

%

August, 2014

 

2,245,193

 

97.6539997

%

September, 2014

 

2,256,781

 

97.5852412

%

October, 2014

 

2,269,640

 

97.5113878

%

November, 2014

 

2,280,141

 

97.4360667

%

December, 2014

 

2,293,061

 

97.3536894

%

January, 2015

 

2,303,744

 

97.2690927

%

February, 2015

 

2,315,594

 

97.1779787

%

March, 2015

 

2,330,661

 

97.0771318

%

 

 

--------------------------------------------------------------------------------



 

Date

 

Principal
Payment

 

Pool
Factors

 

April, 2015

 

2,339,424

 

96.9778081

%

May, 2015

 

2,352,429

 

96.8663008

%

June, 2015

 

2,363,488

 

96.7497152

%

July, 2015

 

2,376,559

 

96.6219433

%

August, 2015

 

2,387,799

 

96.4873057

%

September, 2015

 

2,400,046

 

96.3407513

%

October, 2015

 

2,413,217

 

96.1809204

%

November, 2015

 

2,424,732

 

96.0103273

%

December, 2015

 

2,437,971

 

95.8218500

%

January, 2016

 

2,449,673

 

95.6187402

%

February, 2016

 

2,462,237

 

95.3944898

%

March, 2016

 

2,476,290

 

95.1445867

%

April, 2016

 

2,487,566

 

94.8735685

%

May, 2016

 

2,500,976

 

94.5674356

%

June, 2016

 

2,513,152

 

94.2273875

%

July, 2016

 

2,526,632

 

93.8408820

%

August, 2016

 

2,539,000

 

93.4045080

%

September, 2016

 

2,552,022

 

92.9025700

%

October, 2016

 

2,565,609

 

92.3196793

%

November, 2016

 

2,578,270

 

91.6396773

%

December, 2016

 

2,507,078

 

91.1288693

%

January, 2017

 

2,519,502

 

90.2170496

%

February, 2017

 

2,532,425

 

89.1005901

%

March, 2017

 

2,546,440

 

87.6995989

%

April, 2017

 

2,558,473

 

85.9081113

%

May, 2017

 

2,571,875

 

83.5106310

%

June, 2017

 

2,584,786

 

80.1556435

%

July, 2017

 

2,598,260

 

75.1136673

%

August, 2017

 

2,611,370

 

66.7012719

%

September, 2017

 

2,624,763

 

49.8217761

%

October, 2017

 

2,606,118

 

0.0000000

%

November, 2017

 

0

 

—

 

December, 2017

 

0

 

—

 

January, 2018

 

0

 

—

 

February, 2018

 

0

 

—

 

March, 2018

 

0

 

—

 

April, 2018

 

0

 

—

 

May, 2018

 

0

 

—

 

June, 2018

 

0

 

—

 

July, 2018

 

0

 

—

 

August, 2018

 

0

 

—

 

September, 2018

 

0

 

—

 

October, 2018

 

0

 

—

 

November, 2018

 

0

 

—

 

December, 2018

 

0

 

—

 

January, 2019

 

0

 

—

 

February, 2019

 

0

 

—

 

March, 2019

 

0

 

—

 

April, 2019

 

0

 

—

 

May, 2019

 

0

 

—

 

June, 2019

 

0

 

—

 

July, 2019

 

0

 

—

 

August, 2019

 

0

 

—

 

September, 2019

 

0

 

—

 

October, 2019

 

0

 

—

 

November, 2019

 

0

 

—

 

December, 2019

 

0

 

—

 

January, 2020

 

0

 

—

 

February, 2020

 

0

 

—

 

March, 2020

 

0

 

—

 

April, 2020

 

0

 

—

 

May, 2020

 

0

 

—

 

June, 2020

 

0

 

—

 

July, 2020

 

0

 

—

 

August, 2020

 

0

 

—

 

September, 2020

 

0

 

—

 

October, 2020

 

0

 

—

 

November, 2020

 

0

 

—

 

December, 2020

 

0

 

—

 

January, 2021

 

0

 

—

 

February, 2021

 

0

 

—

 

March, 2021

 

0

 

—

 

April, 2021

 

0

 

—

 

May, 2021

 

0

 

—

 

June, 2021

 

0

 

—

 

July, 2021

 

0

 

—

 

August, 2021

 

0

 

—

 

September, 2021

 

0

 

—

 

October, 2021

 

0

 

—

 

November, 2021

 

0

 

—

 

December, 2021

 

0

 

—

 

January, 2022

 

0

 

—

 

February, 2022

 

0

 

—

 

March, 2022

 

0

 

—

 

April, 2022

 

0

 

—

 

May, 2022

 

0

 

—

 

June, 2022

 

0

 

—

 

July, 2022

 

0

 

—

 

August, 2022

 

0

 

—

 

September, 2022

 

0

 

—

 

October, 2022

 

0

 

—

 

November, 2022

 

0

 

—

 

December, 2022

 

0

 

—

 

January, 2023

 

0

 

—

 

 

 

--------------------------------------------------------------------------------



 

Date

 

Principal
Payment

 

Pool
Factors

 

February, 2023

 

0

 

—

 

March, 2023

 

0

 

—

 

April, 2023

 

0

 

—

 

May, 2023

 

0

 

—

 

June, 2023

 

0

 

—

 

July, 2023

 

0

 

—

 

August, 2023

 

0

 

—

 

September, 2023

 

0

 

—

 

October, 2023

 

0

 

—

 

November, 2023

 

0

 

—

 

December, 2023

 

0

 

—

 

January, 2024

 

0

 

—

 

February, 2024

 

0

 

—

 

March, 2024

 

0

 

—

 

April, 2024

 

0

 

—

 

May, 2024

 

0

 

—

 

June, 2024

 

0

 

—

 

July, 2024

 

0

 

—

 

August, 2024

 

0

 

—

 

September, 2024

 

0

 

—

 

October, 2024

 

0

 

—

 

November, 2024

 

0

 

—

 

December, 2024

 

0

 

—

 

January, 2025

 

0

 

—

 

February, 2025

 

0

 

—

 

March, 2025

 

0

 

—

 

April, 2025

 

0

 

—

 

May, 2025

 

0

 

—

 

June, 2025

 

0

 

—

 

July, 2025

 

0

 

—

 

August, 2025

 

0

 

—

 

September, 2025

 

0

 

—

 

October, 2025

 

0

 

—

 

November, 2025

 

0

 

—

 

December, 2025

 

0

 

—

 

January, 2026

 

0

 

—

 

February, 2026

 

0

 

—

 

March, 2026

 

0

 

—

 

April, 2026

 

0

 

—

 

May, 2026

 

0

 

—

 

June, 2026

 

0

 

—

 

July, 2026

 

0

 

—

 

August, 2026

 

0

 

—

 

September, 2026

 

0

 

—

 

October, 2026

 

0

 

—

 

November, 2026

 

0

 

—

 

December, 2026

 

0

 

—

 

January, 2027

 

0

 

—

 

February, 2027

 

0

 

—

 

March, 2027

 

0

 

—

 

April, 2027

 

0

 

—

 

May, 2027

 

0

 

—

 

June, 2027

 

0

 

—

 

July, 2027

 

0

 

—

 

August, 2027

 

0

 

—

 

September, 2027

 

0

 

—

 

October, 2027

 

0

 

—

 

November, 2027

 

0

 

—

 

December, 2027

 

0

 

—

 

January, 2028

 

0

 

—

 

February, 2028

 

0

 

—

 

March, 2028

 

0

 

—

 

April, 2028

 

0

 

—

 

May, 2028

 

0

 

—

 

June, 2028

 

0

 

—

 

July, 2028

 

0

 

—

 

August, 2028

 

0

 

—

 

September, 2028

 

0

 

—

 

October, 2028

 

0

 

—

 

November, 2028

 

0

 

—

 

December, 2028

 

0

 

—

 

January, 2029

 

0

 

—

 

February, 2029

 

0

 

—

 

March, 2029

 

0

 

—

 

April, 2029

 

0

 

—

 

May, 2029

 

0

 

—

 

June, 2029

 

0

 

—

 

July, 2029

 

0

 

—

 

August, 2029

 

0

 

—

 

September, 2029

 

0

 

—

 

October, 2029

 

0

 

—

 

November, 2029

 

0

 

—

 

December, 2029

 

0

 

—

 

January, 2030

 

0

 

—

 

February, 2030

 

0

 

—

 

March, 2030

 

0

 

—

 

April, 2030

 

0

 

—

 

May, 2030

 

0

 

—

 

June, 2030

 

0

 

—

 

July, 2030

 

0

 

—

 

August, 2030

 

0

 

—

 

September, 2030

 

0

 

—

 

October, 2030

 

0

 

—

 

November, 2030

 

0

 

—

 

 

 

--------------------------------------------------------------------------------



 

Date

 

Principal
Payment

 

Pool
Factors

 

December, 2030

 

0

 

—

 

January, 2031

 

0

 

—

 

February, 2031

 

0

 

—

 

March, 2031

 

0

 

—

 

April, 2031

 

0

 

—

 

May, 2031

 

0

 

—

 

June, 2031

 

0

 

—

 

July, 2031

 

0

 

—

 

August, 2031

 

0

 

—

 

September, 2031

 

0

 

—

 

October, 2031

 

0

 

—

 

November, 2031

 

0

 

—

 

December, 2031

 

0

 

—

 

January, 2032

 

0

 

—

 

February, 2032

 

0

 

—

 

March, 2032

 

0

 

—

 

April, 2032

 

0

 

—

 

May, 2032

 

0

 

—

 

June, 2032

 

0

 

—

 

July, 2032

 

0

 

—

 

August, 2032

 

0

 

—

 

September, 2032

 

0

 

—

 

October, 2032

 

0

 

—

 

November, 2032

 

0

 

—

 

December, 2032

 

0

 

—

 

January, 2033

 

0

 

—

 

February, 2033

 

0

 

—

 

March, 2033

 

0

 

—

 

April, 2033

 

0

 

—

 

May, 2033

 

0

 

—

 

June, 2033

 

0

 

—

 

July, 2033

 

0

 

—

 

August, 2033

 

0

 

—

 

September, 2033

 

0

 

—

 

October, 2033

 

0

 

—

 

November, 2033

 

0

 

—

 

December, 2033

 

0

 

—

 

January, 2034

 

0

 

—

 

February, 2034

 

0

 

—

 

March, 2034

 

0

 

—

 

April, 2034

 

0

 

—

 

May, 2034

 

0

 

—

 

June, 2034

 

0

 

—

 

July, 2034

 

0

 

—

 

August, 2034

 

0

 

—

 

September, 2034

 

0

 

—

 

October, 2034

 

0

 

—

 

November, 2034

 

0

 

—

 

December, 2034

 

0

 

—

 

January, 2035

 

0

 

—

 

February, 2035

 

0

 

—

 

March, 2035

 

0

 

—

 

April, 2035

 

0

 

—

 

May, 2035

 

0

 

—

 

June, 2035

 

0

 

—

 

July, 2035

 

0

 

—

 

August, 2035

 

0

 

—

 

September, 2035

 

0

 

—

 

October, 2035

 

0

 

—

 

November, 2035

 

0

 

—

 

December, 2035

 

0

 

—

 

January, 2036

 

0

 

—

 

February, 2036

 

0

 

—

 

March, 2036

 

0

 

—

 

April, 2036

 

0

 

—

 

May, 2036

 

0

 

—

 

June, 2036

 

0

 

—

 

July, 2036

 

0

 

—

 

August, 2036

 

0

 

—

 

September, 2036

 

0

 

—

 

October, 2036

 

0

 

—

 

November, 2036

 

0

 

—

 

December, 2036

 

0

 

—

 

January, 2037

 

0

 

—

 

February, 2037

 

0

 

—

 

March, 2037

 

0

 

—

 

April, 2037

 

0

 

—

 

May, 2037

 

0

 

—

 

June, 2037

 

0

 

—

 

 

 

--------------------------------------------------------------------------------



SCHEDULE 5

EXTENDED NOTE POOL FACTORS

 

 

 

--------------------------------------------------------------------------------



Date

 

Extended Pool
Factors

 

June, 2007

 

100.0000000

%

July, 2007

 

99.7034249

%

August, 2007

 

99.7012866

%

September, 2007

 

99.6991283

%

October, 2007

 

99.6969500

%

November, 2007

 

99.6947511

%

December, 2007

 

99.6925315

%

January, 2008

 

99.6902909

%

February, 2008

 

99.6880289

%

March, 2008

 

99.6857452

%

April, 2008

 

99.6834396

%

May, 2008

 

99.6811117

%

June, 2008

 

99.6787612

%

July, 2008

 

99.6763877

%

August, 2008

 

99.6739910

%

September, 2008

 

99.6715707

%

October, 2008

 

99.6691264

%

November, 2008

 

99.6666577

%

December, 2008

 

99.6641644

%

January, 2009

 

99.6616460

%

February, 2009

 

99.6591021

%

March, 2009

 

99.6565324

%

April, 2009

 

99.6539365

%

May, 2009

 

99.6513140

%

June, 2009

 

99.6486644

%

July, 2009

 

99.6459873

%

August, 2009

 

99.6432824

%

September, 2009

 

99.6405491

%

October, 2009

 

99.6377870

%

November, 2009

 

99.6349957

%

December, 2009

 

99.6321747

%

January, 2010

 

99.6293235

%

February, 2010

 

99.6264416

%

March, 2010

 

99.6235286

%

April, 2010

 

99.6205838

%

May, 2010

 

99.6176069

%

June, 2010

 

99.6145973

%

July, 2010

 

99.6115544

%

August, 2010

 

99.6084777

%

September, 2010

 

99.6053666

%

October, 2010

 

99.6022205

%

November, 2010

 

99.5990388

%

December, 2010

 

99.5958210

%

January, 2011

 

99.5925664

%

February, 2011

 

99.5892744

%

March, 2011

 

99.5859443

%

April, 2011

 

99.5825755

%

May, 2011

 

99.5791672

%

June, 2011

 

99.5757188

%

July, 2011

 

99.5722297

%

August, 2011

 

99.5686989

%

September, 2011

 

99.5651259

%

October, 2011

 

99.5615098

%

November, 2011

 

99.5578498

%

December, 2011

 

99.5541452

%

January, 2012

 

99.5503951

%

February, 2012

 

99.5465987

%

March, 2012

 

98.2166280

%

April, 2012

 

99.5693449

%

May, 2012

 

99.5657796

%

June, 2012

 

99.5621714

%

July, 2012

 

98.5629343

%

August, 2012

 

98.5492188

%

September, 2012

 

98.5352539

%

October, 2012

 

98.5210326

%

November, 2012

 

98.5065474

%

December, 2012

 

98.4917906

%

January, 2013

 

98.4767542

%

February, 2013

 

98.4614297

%

March, 2013

 

98.4458085

%

April, 2013

 

98.4298815

%

May, 2013

 

98.4136393

%

June, 2013

 

98.3970719

%

July, 2013

 

98.3801692

%

August, 2013

 

98.3629202

%

September, 2013

 

98.3453139

%

October, 2013

 

98.3273385

%

November, 2013

 

98.3089817

%

December, 2013

 

98.2902308

%

January, 2014

 

98.2710721

%

February, 2014

 

98.2514918

%

March, 2014

 

98.2314751

%

April, 2014

 

98.2110065

%

May, 2014

 

98.1900697

%

June, 2014

 

98.1686479

%

July, 2014

 

98.1467230

%

August, 2014

 

98.1242763

%

September, 2014

 

98.1012880

%

October, 2014

 

98.0777373

%

November, 2014

 

98.0536023

%

December, 2014

 

98.0288597

%

January, 2015

 

98.0034853

%

 

 

--------------------------------------------------------------------------------



 

Date

 

Extended Pool
Factors

 

February, 2015

 

97.9774531

%

March, 2015

 

97.9507361

%

April, 2015

 

97.9233054

%

May, 2015

 

97.8951305

%

June, 2015

 

97.8661790

%

July, 2015

 

97.8364168

%

August, 2015

 

97.8058074

%

September, 2015

 

97.7743122

%

October, 2015

 

97.7418901

%

November, 2015

 

97.7084973

%

December, 2015

 

97.6740872

%

January, 2016

 

97.6386100

%

February, 2016

 

97.6020125

%

March, 2016

 

97.5642379

%

April, 2016

 

97.5252251

%

May, 2016

 

97.4849090

%

June, 2016

 

97.4432194

%

July, 2016

 

97.4000810

%

August, 2016

 

97.3554125

%

September, 2016

 

97.3091265

%

October, 2016

 

97.2611285

%

November, 2016

 

97.2113163

%

December, 2016

 

97.1595791

%

January, 2017

 

97.1057969

%

February, 2017

 

97.0498388

%

March, 2017

 

96.9915627

%

April, 2017

 

96.9308132

%

May, 2017

 

96.8674204

%

June, 2017

 

96.8011981

%

July, 2017

 

96.7319419

%

August, 2017

 

96.6594265

%

September, 2017

 

96.5834034

%

October, 2017

 

96.5035974

%

November, 2017

 

96.4197034

%

December, 2017

 

96.3313814

%

January, 2018

 

96.2382524

%

February, 2018

 

96.1398913

%

March, 2018

 

96.0358210

%

April, 2018

 

95.9255030

%

May, 2018

 

95.8083277

%

June, 2018

 

95.6836022

%

July, 2018

 

95.5505352

%

August, 2018

 

95.4082191

%

September, 2018

 

95.2556074

%

October, 2018

 

95.0914872

%

November, 2018

 

94.9144446

%

December, 2018

 

94.7228208

%

January, 2019

 

94.5146567

%

February, 2019

 

94.2876216

%

March, 2019

 

94.0389202

%

April, 2019

 

93.7651703

%

May, 2019

 

89.5742418

%

June, 2019

 

89.4289688

%

July, 2019

 

92.8532858

%

August, 2019

 

92.4287488

%

September, 2019

 

91.9451081

%

October, 2019

 

86.9332320

%

November, 2019

 

90.8044130

%

December, 2019

 

90.0427415

%

January, 2020

 

89.1309536

%

February, 2020

 

88.0190951

%

March, 2020

 

86.6322386

%

April, 2020

 

84.8526470

%

May, 2020

 

82.4840978

%

June, 2020

 

79.1733989

%

July, 2020

 

74.2141776

%

August, 2020

 

65.9582462

%

September, 2020

 

49.4610664

%

October, 2020

 

0.0000000

%

November, 2020

 

—

 

December, 2020

 

—

 

January, 2021

 

—

 

February, 2021

 

—

 

March, 2021

 

—

 

April, 2021

 

—

 

May, 2021

 

—

 

June, 2021

 

—

 

July, 2021

 

—

 

August, 2021

 

—

 

September, 2021

 

—

 

October, 2021

 

—

 

November, 2021

 

—

 

December, 2021

 

—

 

January, 2022

 

—

 

February, 2022

 

—

 

March, 2022

 

—

 

April, 2022

 

—

 

May, 2022

 

—

 

June, 2022

 

—

 

July, 2022

 

—

 

August, 2022

 

—

 

September, 2022

 

—

 

October, 2022

 

—

 

November, 2022

 

—

 

December, 2022

 

—

 

January, 2023

 

—

 

 

 

--------------------------------------------------------------------------------



 

Date

 

Extended Pool
Factors

 

February, 2023

 

—

 

March, 2023

 

—

 

April, 2023

 

—

 

May, 2023

 

—

 

June, 2023

 

—

 

July, 2023

 

—

 

August, 2023

 

—

 

September, 2023

 

—

 

October, 2023

 

—

 

November, 2023

 

—

 

December, 2023

 

—

 

January, 2024

 

—

 

February, 2024

 

—

 

March, 2024

 

—

 

April, 2024

 

—

 

May, 2024

 

—

 

June, 2024

 

—

 

July, 2024

 

—

 

August, 2024

 

—

 

September, 2024

 

—

 

October, 2024

 

—

 

November, 2024

 

—

 

December, 2024

 

—

 

January, 2025

 

—

 

February, 2025

 

—

 

March, 2025

 

—

 

April, 2025

 

—

 

May, 2025

 

—

 

June, 2025

 

—

 

July, 2025

 

—

 

August, 2025

 

—

 

September, 2025

 

—

 

October, 2025

 

—

 

November, 2025

 

—

 

December, 2025

 

—

 

January, 2026

 

—

 

February, 2026

 

—

 

March, 2026

 

—

 

April, 2026

 

—

 

May, 2026

 

—

 

June, 2026

 

—

 

July, 2026

 

—

 

August, 2026

 

—

 

September, 2026

 

—

 

October, 2026

 

—

 

November, 2026

 

—

 

December, 2026

 

—

 

January, 2027

 

—

 

February, 2027

 

—

 

March, 2027

 

—

 

April, 2027

 

—

 

May, 2027

 

—

 

June, 2027

 

—

 

July, 2027

 

—

 

August, 2027

 

—

 

September, 2027

 

—

 

October, 2027

 

—

 

November, 2027

 

—

 

December, 2027

 

—

 

January, 2028

 

—

 

February, 2028

 

—

 

March, 2028

 

—

 

April, 2028

 

—

 

May, 2028

 

—

 

June, 2028

 

—

 

July, 2028

 

—

 

August, 2028

 

—

 

September, 2028

 

—

 

October, 2028

 

—

 

November, 2028

 

—

 

December, 2028

 

—

 

January, 2029

 

—

 

February, 2029

 

—

 

March, 2029

 

—

 

April, 2029

 

—

 

May, 2029

 

—

 

June, 2029

 

—

 

July, 2029

 

—

 

August, 2029

 

—

 

September, 2029

 

—

 

October, 2029

 

—

 

November, 2029

 

—

 

December, 2029

 

—

 

January, 2030

 

—

 

February, 2030

 

—

 

March, 2030

 

—

 

April, 2030

 

—

 

May, 2030

 

—

 

June, 2030

 

—

 

July, 2030

 

—

 

August, 2030

 

—

 

September, 2030

 

—

 

October, 2030

 

—

 

November, 2030

 

—

 

December, 2030

 

—

 

January, 2031

 

—

 

 

 

--------------------------------------------------------------------------------



 

Date

 

Extended Pool
Factors

 

February, 2031

 

—

 

March, 2031

 

—

 

April, 2031

 

—

 

May, 2031

 

—

 

June, 2031

 

—

 

July, 2031

 

—

 

August, 2031

 

—

 

September, 2031

 

—

 

October, 2031

 

—

 

November, 2031

 

—

 

December, 2031

 

—

 

January, 2032

 

—

 

February, 2032

 

—

 

March, 2032

 

—

 

April, 2032

 

—

 

May, 2032

 

—

 

June, 2032

 

—

 

July, 2032

 

—

 

August, 2032

 

—

 

September, 2032

 

—

 

October, 2032

 

—

 

November, 2032

 

—

 

December, 2032

 

—

 

January, 2033

 

—

 

February, 2033

 

—

 

March, 2033

 

—

 

April, 2033

 

—

 

May, 2033

 

—

 

June, 2033

 

—

 

July, 2033

 

—

 

August, 2033

 

—

 

September, 2033

 

—

 

October, 2033

 

—

 

November, 2033

 

—

 

December, 2033

 

—

 

January, 2034

 

—

 

February, 2034

 

—

 

March, 2034

 

—

 

April, 2034

 

—

 

May, 2034

 

—

 

June, 2034

 

—

 

July, 2034

 

—

 

August, 2034

 

—

 

September, 2034

 

—

 

October, 2034

 

—

 

November, 2034

 

—

 

December, 2034

 

—

 

January, 2035

 

—

 

February, 2035

 

—

 

March, 2035

 

—

 

April, 2035

 

—

 

May, 2035

 

—

 

June, 2035

 

—

 

July, 2035

 

—

 

August, 2035

 

—

 

September, 2035

 

—

 

October, 2035

 

—

 

November, 2035

 

—

 

December, 2035

 

—

 

January, 2036

 

—

 

February, 2036

 

—

 

March, 2036

 

—

 

April, 2036

 

—

 

May, 2036

 

—

 

June, 2036

 

—

 

July, 2036

 

—

 

August, 2036

 

—

 

September, 2036

 

—

 

October, 2036

 

—

 

November, 2036

 

—

 

December, 2036

 

—

 

January, 2037

 

—

 

February, 2037

 

—

 

March, 2037

 

—

 

April, 2037

 

—

 

May, 2037

 

—

 

June, 2037

 

—

 

 

 

--------------------------------------------------------------------------------



SCHEDULE 6

CURRENT WAR RISK COVERAGE AMOUNTS

 

Aircraft
MSN

 

War Risk Coverage Amount

171

 

$

1,000,000,000

 

337

 

$

3,000,000,000

 

342

 

$

3,000,000,000

 

1048

 

$

350,000,000

 

23173

 

$

1,500,000,000

 

27201

 

$

3,000,000,000

 

27244

 

$

3,000,000,000

 

27245

 

$

3,000,000,000

 

29329

 

$

750,000,000

 

 

 

--------------------------------------------------------------------------------



SCHEDULE 7

AIRCRAFT WITH ASSUMED USEFUL LIFE OF 30 YEARS

None

 

 

--------------------------------------------------------------------------------